--------------------------------------------------------------------------------

 
 
LOAN AGREEMENT
 
dated as of
 
March 23, 2011
 
among
 
DOUGLAS EMMETT 1997, LLC,
 
a Delaware limited liability company
 
and
 
WESTWOOD PLACE INVESTORS, LLC,
 
a Delaware limited liability company,
 
individually and collectively,
 
jointly and severally, as Borrower
 


 
the LENDERS Party Hereto
 
and
 
WELLS FARGO BANK, N.A.,
 
as Administrative Agent
 
───────────────────
 
$510,000,000
 
 
WELLS FARGO SECURITIES, LLC,
 
as Lead Arranger and Sole Bookrunner


 


 



 
la-1110999

--------------------------------------------------------------------------------

 
 
Article I. DEFINITIONS AND ACCOUNTING MATTERS
2          
1.01
Certain Defined Terms 
2
 
1.02
Accounting Terms and Determinations 
36  
1.03
Types of Loans 
37  
1.04
Terms Generally 
37        
Article II. COMMITMENTS, LOANS, NOTES AND PREPAYMENTS
37           
2.01
Loans 
37   
2.02
Funding of Loans 
37   
2.03
Several Obligations 38   
2.04
Notes 
38   
2.05
Conversions or Continuations of Loans 
38   
2.06
Prepayment 
39  
2.07
Mandatory Prepayments 
40   
2.08
Interest and Other Charges on Prepayment 
41   
2.09
Release of Projects 
42   
2.10
Call Date. 
44   
2.11
Funds Transfer Disbursements 
45         
Article III. PAYMENTS OF PRINCIPAL AND INTEREST
46           
3.01
Repayment of Loans 
46   
3.02
Interest 
47   
3.03
Project-Level Account 
49         
Article IV. PAYMENTS; PRO RATA TREATMENT; COMPUTATIONS; ETC.
49           
4.01
Payments 
49   
4.02
Pro Rata Treatment 
51   
4.03
Computations 
51   
4.04
Minimum Amounts 
51   
4.05
Certain Notices 
52   
4.06
Non-Receipt of Funds by the Administrative Agent 
52   
4.07
Sharing of Payments, Etc 
54         
Article V. YIELD PROTECTION, ETC.
56           
5.01
Additional Costs 
56   
5.02
Limitation on Eurodollar Loans 
58   
5.03
Illegality 
58   
5.04
Treatment of Affected Loans 
58   
5.05
Compensation 
59   
5.06
Taxes 
60   
5.07
Replacement of Lenders 
62         
Article VI. CONDITIONS PRECEDENT
62           
6.01
Conditions Precedent to Effectiveness of Loan Commitments 
62         
Article VII. REPRESENTATIONS AND WARRANTIES
67           
7.01
Organization; Powers 
67   
7.02
Authorization; Enforceability 
67   
7.03
Government Approvals; No Conflicts 
67   
7.04
Financial Condition 
68   
7.05
Litigation 
68   
7.06
ERISA 
68   
7.07
Taxes 
69   
7.08
Investment and Holding Company Status 
69   
7.09
Environmental Matters 
69   
7.10
Organizational Structure 
70   
7.11
Subsidiaries 
70   
7.12
Title 
70   
7.13
No Bankruptcy Filing 
70   
7.14
Executive Offices; Places of Organization 
71   
7.15
Compliance; Government Approvals 
71   
7.16
Condemnation; Casualty 
71   
7.17
Utilities and Public Access; No Shared Facilities 
71   
7.18
Solvency 
71   
7.19
Foreign Person 
71   
7.20
No Joint Assessment; Separate Lots 
72   
7.21
Security Interests and Liens 
72   
7.22
Leases 
72   
7.23
Insurance 
73   
7.24
Physical Condition 
73   
7.25
Flood Zone 
73   
7.26
Management Agreement 
74   
7.27
Boundaries 
74   
7.28
Illegal Activity 
74   
7.29
Permitted Liens 
74   
7.30
Foreign Assets Control Regulations, Etc 
74   
7.31
Defaults 
74   
7.32
Other Representations 
74   
7.33
True and Complete Disclosure 
74   
7.34
For Own Account 
75  
7.35
Non-Foreign Status 
75        
Article VIII. AFFIRMATIVE COVENANTS OF THE BORROWER
75          
8.01
Information 
75  
8.02
Notices of Material Events 
77   
8.03
Existence, Etc 
78   
8.04
Compliance with Laws; Adverse Regulatory Changes 78   
8.05
Insurance 
79   
8.06
Real Estate Taxes and Other Charges 
85   
8.07
Maintenance of the Projects; Alterations 
85   
8.08
Further Assurances 
86  
8.09
Performance of the Loan Documents 
87   
8.10
Books and Records; Inspection Rights 
87   
8.11
Environmental Compliance 
87   
8.12
Management of the Projects 
89   
8.13
Leases 
89   
8.14
Tenant Estoppels 
90   
8.15
Subordination, Non-Disturbance and Attornment Agreements 
90   
8.16
Operating Plan and Budget 
90   
8.17
Operating Expenses 
91   
8.18
Margin Regulations 
92  
8.19
Hedge Agreements 
92   
8.20
Patriot Act Compliance.  . 
96   
8.21
Required Work. 
96   
8.22
Taxes on Security. 
96         
Article IX. NEGATIVE COVENANTS OF THE BORROWER
96           
9.01
Fundamental Change 
97   
9.02
Limitation on Liens 
97   
9.03
Due on Sale; Transfer; Pledge 
98   
9.04
Indebtedness 
102   
9.05
Investments 
103   
9.06
Restricted Payments 
103   
9.07
Change of Organization Structure; Location of Principal Office 
103   
9.08
Reserved 
103   
9.09
Leases 
103   
9.10
Contribution Agreement. 106   
9.11
No Joint Assessment; Separate Lots 106   
9.12
Zoning 106   
9.13
ERISA 
106   
9.14
Property Management 
106   
9.15
Foreign Assets Control Regulations 
107         
Article X. INSURANCE AND CONDEMNATION PROCEEDS
107           
10.01
Casualty Events 
107   
10.02
Condemnation Awards 
108   
10.03
Restoration 
109         
Article XI. CASH TRAP ACCOUNT
114           
11.01
Cash Trap Trigger Event 
114         
Article XII. EVENTS OF DEFAULT
117          
12.01
Events of Default 
117   
12.02
Remedies 
120         
Article XIII. THE ADMINISTRATIVE AGENT
121           
13.01
Appointment, Powers and Immunities 
121   
13.02
Reliance by Administrative Agent 
122   
13.03
Defaults 
123   
13.04
Rights as a Lender 
126   
13.05
Indemnification 
127   
13.06
Non-Reliance on Administrative Agent and Other Lenders 
127   
13.07
Failure to Act 
128   
13.08
Resignation of Administrative Agent 
129   
13.09
Consents under Loan Documents 
130   
13.10
Administrative Agent May File Proofs of Claim. 
130   
13.11
Authorization 
131   
13.12
Amendments Concerning Agency Function 
131   
13.13
Liability of the Administrative Agent 
131   
13.14
Transfer of Agency Function 
131   
13.15
Documentation Agents 
131         Article XIV. MISCELLANEOUS 131           
14.01
Non-Waiver; Remedies Cumulative 
131   
14.02
Notices 
132   
14.03
Expenses, Etc 
133   
14.04
Indemnification 
135   
14.05
Amendments, Etc 
135   
14.06
Successors and Assigns 
137   
14.07
Assignments and Participations 
137   
14.08
Survival 
140    14.09
Reserved 
141   
14.10
Right of Set-off 
141   
14.11
Remedies of Borrower 
141   
14.12
Brokers 
142   
14.13
Estoppel Certificates 
142   
14.14
Preferences 
143   
14.15
Certain Waivers 
143   
14.16
Entire Agreement 
143    14.17
Severability 
143   
14.18
Captions 
143   
14.19
Counterparts 
144   
14.20
GOVERNING LAW 
144   
14.21
SUBMISSION TO JURISDICTION 
144   
14.22
WAIVER OF JURY TRIAL; COUNTERCLAIM 
144   
14.23
Limitation of Liability 
145   
14.24
Confidentiality 
146   
14.25
Usury Savings Clause 
148   
14.26
Cooperation with Syndication 
148   
14.27
Reserved 
149   
14.28
Controlled Account 
149   
14.29
Financing Statements 
151   
14.30
Severance of Loan 
151   
14.31
Additional REIT Provisions 
153          Article XV. CO-BORROWER WAIVERS AND PROVISIONS 153           
15.01
Definitions and Background. 
153   
15.02
Rights of the Administrative Agent and Lenders. 
154  
15.03
Obligations of Secondary Obligor to be Absolute. 
154   
15.04
Waivers of Defenses. 
155  
15.05
Impairment of Subrogation Rights. 
156   
15.06
Revival and Reinstatement. 
158   
15.07
The Primary Obligor’s Financial Condition.  .  158   
15.08
Intent of Waivers. 
158   
15.09
Borrower’s Joint and Several. 
158         

 


 

SCHEDULES:           Schedule 1A     List of Projects Schedule 1B   Legal
Descriptions of Projects Schedule 1.01(1)   Allocated Loan Amounts Schedule
1.01(2)     List of Applicable Lending Offices Schedule 1.01(3)    Initial
Appraised Values Schedule 1.01(4)    List of Commitments and Proportionate
Shares Schedule 1.01(5)    Certain Eligible Assignees Schedule 1.01(6)    List
of Environmental Reports Schedule 1.01(7)    List of Property Condition Reports
Schedule 1.01(8)      List of Property Management Agreements Schedule 1.01(9)   
Title Companies Schedule 7.04   Financial Condition Events Schedule 7.05   
Pending Litigation Schedule 7.09     Environmental Matters Schedule 7.22    Rent
Roll Schedule 8.11    List of Underground Storage Tanks Schedule 8.19   
Approved Third Party Counterparties Schedule 8.21   Required Work Schedule 9.04 
  Existing Indebtedness             EXHIBITS:     Exhibit A   Form of Assignment
and Assumption Exhibit B   Form of Limited Indemnity and Guarantee Exhibit C  
Form of Cash Trap Account Security Agreement Exhibit D    Form of Deed of Trust
Exhibit E     Form of Environmental Indemnity Exhibit F    Form of General
Assignment Exhibit G-1     Form of Hedge Agreement Pledge (Required) Exhibit
G-2    Form of Hedge Agreement Pledge (Optional) Exhibit H    Form of Notes
Exhibit I    Form of Project-Level Account Security Agreement Exhibit J   Form
of Property Manager’s Consent Exhibit K    Form of Subordination,
Non-Disturbance and Attornment Agreement Exhibit L   Notice of Conversion or
Continuation Exhibit M     Form of Survey Certification Exhibit N    Form of
Lease Information Summary Exhibit O    Form of Controlled Account Agreement
Exhibit P     Form of Contribution Agreement Exhibit Q   Form of Transfer
Authorizer Designation Form

 
           

 
 
   

la-1110999

--------------------------------------------------------------------------------

 

LOAN AGREEMENT
 
LOAN AGREEMENT dated as of March 23, 2011, by DOUGLAS EMMETT 1997, LLC, a
Delaware limited liability company (the “DE 1997 Borrower”), and WESTWOOD PLACE
INVESTORS, LLC, a Delaware limited liability company (the “Westwood Place
Borrower”; the Westwood Place Borrower and the DE 1997 Borrower, individually
and collectively, jointly and severally, the “Borrower”); each of the lenders
(including Wells Fargo (as hereinafter defined) in its capacity as a lender)
that is a signatory hereto identified under the caption “LENDERS” on the
signature pages hereto and each lender that becomes a “Lender” after the date
hereof pursuant to Section 14.07(b) (individually, a “Lender” and, collectively,
the “Lenders”); and WELLS FARGO BANK, N.A., as agent for the Lenders (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”).
 
RECITALS:
 
A.           (i) DE 1997 Borrower is the owner of (a) a fee simple interest in
and to that certain office building listed in Schedule 1A attached hereto known
as Olympic Center, in the City of Los Angeles, County of Los Angeles, State of
California, on certain land more fully described in Schedule 1B-1 attached
hereto (the “Olympic Center Project”); (b) a fee simple interest in and to that
certain office building listed in Schedule 1A attached hereto known as Westside
Towers, in the City of Los Angeles, County of Los Angeles, State of California,
on certain land more fully described in Schedule 1B-2 attached hereto (the
“Westside Towers Project”); (c) a fee simple interest in and to that certain
office building listed in Schedule 1A attached hereto known as Valley Executive
Tower, in Sherman Oaks, City of Los Angeles, County of Los Angeles, State of
California, on certain land more fully described in Schedule 1B-3 attached
hereto (the “Valley Executive Tower Project”); (d) a fee simple interest in and
to that certain office building listed in Schedule 1A attached hereto known as
Valley Office Plaza, in Sherman Oaks, City of Los Angeles, County of Los
Angeles, State of California, on certain land more fully described in Schedule
1B-4 attached hereto (the “Valley Office Plaza Project”); (e) a fee simple
interest in and to that certain office building listed in Schedule 1A attached
hereto known as MB Plaza, in Encino, City of Los Angeles, County of Los Angeles,
State of California, on certain land more fully described in Schedule 1B-5
attached hereto (the “MB Plaza Project”), (f) a fee simple interest in and to
that certain office building listed in Schedule 1A attached hereto known as
Coral Plaza, in the City of Los Angeles, County of Los Angeles, State of
California, on certain land more fully described in Schedule 1B-6 attached
hereto (the “Coral Plaza Project”); (g) a fee simple interest in and to that
certain office building listed in Schedule 1A attached hereto known as Encino
Terrace, in Encino, City of Los Angeles, County of Los Angeles, State of
California, on certain land more fully described in Schedule 1B-7 attached
hereto (the “Encino Terrace Project”); (h) a fee simple interest in and to that
certain office building listed in Schedule 1A attached hereto known as Century
Park Plaza, in the City of Los Angeles, County of Los Angeles, State of
California, on certain land more fully described in Schedule 1B-8 attached
hereto (the “Century Park Plaza Project”); and (i) a fee simple interest in and
to that certain office building listed in Schedule 1A attached hereto known as
Lincoln/Wilshire, in the City of Santa Monica, County of Los Angeles, State of
California, on certain land more fully described in Schedule 1B-9 attached
hereto (the “Lincoln/Wilshire Project”); and (ii) Westwood Place Borrower is the
owner of a fee simple interest in and to that certain office building listed in
Schedule 1A attached hereto known as Westwood Place, in Westwood, City of Los
Angeles, State of California, on certain land more fully described in Schedule
1B-10 attached hereto (the “Westwood Place Project”) (each of the Westwood Place
Project, the Olympic Center Project, the Westside Towers Project, the Valley
Executive Tower Project, the Valley Office Plaza Project, the MB Plaza Project,
the Coral Plaza Project, the Encino Terrace Project, the Century Park Plaza
Project, and the Lincoln/Wilshire Project and the applicable Borrower’s
respective rights to the land on which each such office building project is
located, together with any air rights and other rights, privileges, easements,
hereditaments and appurtenances thereunto relating or appertaining thereto, all
Improvements (as hereinafter defined) thereon, together with all fixtures and
equipment required for the operation thereof, all personal property related to
the foregoing and the rights of the applicable Borrower with respect to all
other items described in the granting clause of the Deed of Trust relating to
such office building and interest in land is referred to herein individually as
a “Project” and collectively as the “Projects”).
 
B.           The Projects are improved office buildings (or office building
projects) containing approximately 2,456,640 rentable square feet (each such
Project and all other improvements constructed on each Project being,
individually and collectively, the “Improvements”).
 
C.           The Borrower has requested and applied to the Lenders for a loan in
the aggregate principal amount of $510,000,000 in connection with the Projects
for the purposes provided herein.
 
D.           The Lenders are willing to make such loans on and subject to the
terms and conditions hereinafter set forth.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
 
ARTICLE I.
 
DEFINITIONS AND ACCOUNTING MATTERS
 
1.01 Certain Defined Terms
 
As used herein, the following terms shall have the following meanings:
 
 “Additional Costs” shall have the meaning assigned to such term in Section
5.01.
 
“Additional Interest” shall mean any and all amounts which may become due and
payable by the Borrower in accordance with the terms and provisions of any Wells
Fargo Hedge Agreement and which is secured by the Deeds of Trust in accordance
with Section 8.19, which amounts shall be evidenced by and payable pursuant to
the Notes; provided, however, that Additional Interest shall not include any
amounts which may become due and payable pursuant to any Hedge Agreement other
than a Wells Fargo Hedge Agreement.
 
“Adjusted Net Operating Income” shall mean Net Operating Income, exclusive of
any income from tenants subject to any proceeding or case under the Bankruptcy
Code (except to the extent such income has been actually received) and excluding
income from tenants under Leases that are not Approved Leases.
 
“Administrative Agent” shall have the meaning assigned to such term in the
preamble.
 
“Administrative Agent’s Account” shall mean the account maintained by the
Administrative Agent and of which the Borrower shall have been notified, with
such bank as may from time to time be specified by the Administrative Agent.
 
“Administrative Questionnaire” shall mean an administrative questionnaire in a
form supplied by the Administrative Agent.
 
“Advance Date” shall have the meaning assigned to such term in Section 4.06.
 
“Affiliate” shall mean, with respect to any Person, another Person that directly
or indirectly controls, or is under common control with, or is controlled by,
such Person and, if such Person is an individual, any member of the immediate
family (including parents, spouse, children and siblings) of such individual and
any trust whose principal beneficiary is such individual or one or more members
of such immediate family and any Person who is controlled by any such member or
trust.  As used in this definition, “control” (including, with its correlative
meanings, “controlled by” and “under common control with”) shall mean
possession, directly or indirectly, of power to direct or cause the direction of
management or policies (whether through ownership of securities or partnership
or other ownership interests, by contract or otherwise), provided that, in any
event, any Person that owns directly or indirectly securities having ten percent
(10%) or more of the voting power for the election of directors or other
governing body of a publicly traded corporation or ten percent (10%) or more of
the partnership, membership or other ownership interests of any other publicly
traded Person (other than as a limited partner of such other Person) shall be
deemed to control such corporation or other Person.
 
“Aggregate Notional Amount” shall have the meaning assigned to such term in
Section 8.19(a).
 
“Agreement” shall mean this Loan Agreement, as the same may from time to time
hereafter be Modified and in effect from time to time.
 
“All-in-Rate” shall mean, for any period, an annual interest rate equal to the
weighted average of the following rates:  (i) as to any portions of the
Outstanding Principal Amount which are covered by one or more Hedge Agreements
(including any Excess Hedge Agreement for which a Hedge Agreement Pledge has
been executed and delivered to the Administrative Agent and remains in effect)
which are in effect during such period (collectively, the “Hedged Principal
Amount”), an imputed rate equal to the sum of all interest payments due with
respect to such period on the Hedged Principal Amount, plus all payments due by
the Borrower or Other Swap Pledgor with respect to such period under all Hedge
Agreements maintained pursuant to Section 8.19 (including any Excess Hedge
Agreement for which a Hedge Agreement Pledge has been executed and delivered to
the Administrative Agent and remains in effect), minus all payments due to the
Borrower or Other Swap Pledgor with respect to such period under all Hedge
Agreements maintained pursuant to Section 8.19 (including any Excess Hedge
Agreement for which a Hedge Agreement Pledge has been executed and delivered to
the Administrative Agent and remains in effect) (with all such interest and
other payments to be annualized), divided by the Hedged Principal Amount and
(ii) as to any portion of the Outstanding Principal Amount which is not covered
by any Hedge Agreement (or Excess Hedge Agreement for which a Hedge Agreement
Pledge has been executed and delivered to the Administrative Agent and remains
in effect) during such period, the weighted average annual interest rate
actually payable hereunder on such Loans during such period.  For purposes of
this calculation, the notional amount provided for in any Hedge Agreement (or
Excess Hedge Agreement) in effect during any period shall be deemed to “cover” a
portion of the Outstanding Principal Amount outstanding during such period in
proportion to the amount which the notional amount provided for in such Hedge
Agreement (or Excess Hedge Agreement) bears to the entire Outstanding Principal
Amount outstanding during such period.  If this Agreement requires the
calculation of  the “All-in-Rate” based upon any monthly or quarterly periods,
and the period during which any Hedge Agreement (or Excess Hedge Agreement)
covering any portion of the Outstanding Principal Amount is in effect is less
than the entirety of the relevant month or quarter, the calculation required
under this definition shall be made separately with respect to the different
periods during such month or quarter during which such portion of the
Outstanding Principal Amount is covered by such Hedge Agreement (or Excess Hedge
Agreement), and such calculations shall be aggregated, on a weighted average
basis, for the relevant period of one month or quarter.
 
“Allocated Loan Amount” shall mean, solely for the purposes of performing
certain calculations hereunder: for any Project, the portion of the Loans
allocated to such Project in Schedule 1.01(1) attached hereto, which Allocated
Loan Amounts may be adjusted from time to time, in the Administrative Agent’s
reasonable discretion, based on and in proportion to the Appraised Values for
each of the Projects set forth in new Appraisals obtained in accordance with
this Agreement.  The Allocated Loan Amount of a Project suffering a Casualty
Event or a Taking shall be reduced by the amount of any Net Proceeds
attributable to such Project applied by the Administrative Agent in prepayment
of the Outstanding Principal Amount pursuant to Section 2.07.
 
“Allocated Loan Percentage” means at any time with respect to any Project a
percentage determined by multiplying one hundred percent (100%) by a fraction,
the numerator of which is the Allocated Loan Amount for such Project and the
denominator of which is the Allocated Loan Amounts for all Projects which, at
such time, are collateral for the Loans.  The Allocated Loan Percentage for all
Projects which, at such time, are collateral for the Loans shall always equal
one hundred percent (100%).
 
“Annual Budget” shall have the meaning assigned to such term in Section 8.16(a).
 
“Anti-Terrorism Order” shall mean Executive Order No. 13,224, 66 Fed. Reg.
49,079 (2001), issued by the President of the United States of America
(Executive Order Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism).
 
“Applicable Law” shall mean any statute, law (including Environmental Laws),
regulation, ordinance, rule, judgment, rule of common law, order, decree,
Government Approval, approval, concession, grant, franchise, license, agreement,
directive, guideline, policy, requirement, or other governmental restriction or
any similar form of decision of, or determination by, or any interpretation or
administration of any of the foregoing by, any Governmental Authority, whether
now or hereinafter in effect and, in each case, as amended (including any
thereof pertaining to land use, zoning and building ordinances and codes).
 
“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or of an Affiliate of such Lender)
designated for such Type of Loan on Schedule 1.01(2) or such other office of
such Lender (or of an Affiliate of such Lender) as such Lender may from time to
time specify to the Administrative Agent and the Borrower as the office by which
its Loans of such Type are to be made and maintained.
 
“Applicable Margin” shall mean (a) for Base Rate Loans, 200 basis points per
annum; and (b) for Eurodollar Loans, 200 basis points per annum.
 
“Appraisal” shall mean an appraisal of each Project prepared by an Appraiser,
each such Appraisal must comply in all respects with the standards for real
estate appraisal established pursuant to Title XI of the Financial Institutions
Reform, Recovery, and Enforcement Act of 1989, as amended, and otherwise in form
and substance reasonably satisfactory to the Administrative Agent.
 
“Appraised Value” shall mean, for any Project, the appraised “as is” value
indicated for such Project, as determined by the most recent Appraisal obtained
for such Project.  The initial Appraised Values for the Projects are set forth
in Schedule 1.01(3) attached hereto.
 
“Appraiser” shall mean, CB Richard Ellis, or any other “state certified general
appraiser” as such term is defined and construed under applicable regulations
and guidelines issued pursuant to Title XI of the Financial Institutions Reform,
Recovery, and Enforcement Act of 1989, as amended, which appraiser must have
been licensed and certified by the applicable Governmental Authority having
jurisdiction in the State of California, and which appraiser shall have been
selected by the Administrative Agent.
 
“Approved Annual Budget” shall have the meaning assigned to such term in Section
8.16(a).
 
“Approved Capital Expenditures” shall have the meaning assigned to such term in
Section 11.01(b).
 
“Approved Fund” shall mean any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business (and which is not
engaged and which does not have an Affiliate (which term for purposes of this
definition shall be defined without reference to the proviso set forth in the
definition thereof) that is engaged in the business of acquiring direct or
indirect ownership interests in commercial real estate projects) and that is
administered or managed by (a) a Lender, an Affiliate of a Lender that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business (and which is not
engaged and which does not have an Affiliate (which term for purposes of this
definition shall be defined without reference to the proviso set forth in the
definition thereof) that is engaged in the business of acquiring direct or
indirect ownership interests in commercial real estate projects), or an entity
that manages a Lender, or (b) a Person that meets the requirements in clauses
(i), (ii), (iii) or (iv) of the definition of “Eligible Assignee.”
 
“Approved Lease” shall mean (a) each existing Lease as of the Closing Date as
set forth in the Leasing Affidavit and (b) each Lease entered into after the
Closing Date in accordance with the terms and conditions contained in Section
9.09 as such leases and related documents shall be Modified as permitted
pursuant to the terms of this Agreement.
 
“Approved Leasing Expenditures” shall have the meaning assigned to such term in
Section 11.01(b).
 
“Arranger” shall mean WELLS FARGO SECURITIES, LLC, as lead arranger and sole
bookrunner of the lending syndicate.
 
“Assignment and Assumption” shall mean an Assignment and Assumption, duly
executed by the parties thereto, in substantially the form of Exhibit A attached
hereto and, if required pursuant to Section 14.07(b) consented to by the
Borrower and the Administrative Agent.
 
“Authorized BBA Source” shall mean any sources selected by the Administrative
Agent that has been designated by the British Bankers’ Association as an
authorized information vendor for the purposes of displaying such rate.
 
“Authorized Officer” shall mean, with respect to any Borrower, any Borrower
Party, Guarantor, or the Borrower’s Member, as applicable, any of the individual
officers serving as the Chief Executive Officer, President, Vice President,
Chief Financial Officer, Secretary, Assistant Secretary, Treasurer, Assistant
Treasurer or Chief Accounting Officer of Borrower’s Manager, in its respective
capacity as the manager, general partner or manager of the general partner or
manager of such Person, and whose name appears on a certificate of incumbency
executed by the Secretary or Assistant Secretary of Borrower’s Manager, and
delivered concurrently with the execution of this Agreement, as such certificate
of incumbency may be amended from time to time to identify the names of the
individuals then holding such offices and certified by the Secretary or
Assistant Secretary of Borrower’s Manager (or any successor to Borrower’s
Manager permitted under this Agreement).
 
“Bankruptcy Code” shall mean the Federal Bankruptcy Code of 1978, as amended
from time to time.
 
“Bankruptcy Party” shall mean any of the Borrower Parties while such Person
qualifies as a “Borrower Party” under the definition of such term, the REIT, the
Operating Partnership, and any REIT Subsidiary that holds direct or indirect
interests in and controls the Borrower.  After a Successor Public REIT Transfer,
“Bankruptcy Party” shall mean any of the Borrower Parties while such Person
qualifies as a “Borrower Party” under the definition of such term, the Successor
Public REIT, any Successor Operating Partnership, and any REIT Subsidiary that
holds direct or indirect interests in and controls the Borrower.
 
“Base Rate” means the LIBOR Market Index Rate; provided, that if for any reason
the LIBOR Market Index Rate is unavailable, Base Rate shall mean the sum of the
per annum rate of interest equal to the Federal Funds Rate for such day plus 50
basis points; provided, however, if the Base Rate is being determined as a
result of circumstances described in Section 5.02(a) or Section 5.03, the Base
Rate shall be the Federal Funds Rate plus 50 basis points.  Each change in any
interest rate provided for herein based upon the Base Rate resulting from a
change in the Base Rate shall take effect at the time of such change in the Base
Rate.
 
“Base Rate Loans” shall mean the portions of the Outstanding Principal Amount
that bear interest at rates based upon the Base Rate.
 
“Basel II” means that certain revised at-risk capital framework published by the
Basel Committee on Banking Supervision in its paper entitled “International
Convergence of Capital Measurement and Capital Standards: a Comprehensive
Framework” in June, 2006, as amended, modified and in effect from time to time.
 
“Border Zone Property” shall mean any property designated as “border zone
property” under the provisions of California Health and Safety Code, Sections
25220 et seq., or any regulation adopted in accordance therewith.
 
“Borrower” shall mean individually and collectively, jointly and severally the
Borrower named in the preamble to this Agreement until such time (if any) as a
Qualified Successor Entity shall acquire the Projects owned by a Borrower and
assume the obligations of such Borrower under the Loan Documents and the
originally named Borrower shall be released from its obligations under the Loan
Documents, in accordance with Section 9.03(a)(iii), at which time the term
“Borrower” shall include such Qualified Successor Entity.
 
“Borrower Party” shall mean the Borrower and its general partner or manager and
Borrower’s Member, but shall not include any other REIT Subsidiary or any other
Person owning a direct or indirect Equity Interest in the Borrower (unless it is
the general partner or manager of the Borrower) and shall not include the
Operating Partnership, the REIT, a Successor Public REIT or a Successor
Operating Partnership (regardless of whether the Operating Partnership, the
REIT, the Successor Public REIT or Successor Operating Partnership is the
general partner or manager of the Borrower).  Upon the acquisition of any of the
Projects, but not of direct or indirect Equity Interests in any Borrower, by a
Qualified Successor Entity, “Borrower Party” shall also mean and include such
Qualified Successor Entity and the general partner or manager thereof (except
that if the general partner or manager of such Qualified Successor Entity is the
REIT, a Successor Public REIT, the Operating Partnership or a Successor
Operating Partnership, the term “Borrower Party” shall not include the REIT, the
Successor Public REIT, the Operating Partnership or the Successor Operating
Partnership) and, unless the Borrower, the Borrower’s Manager or any other
Person constitutes the general partner or manager of the Qualified Successor
Entity, shall no longer include the applicable original Borrower, the applicable
original Borrower’s Manager or such other applicable Person (and in any event
shall not include any such Person that is not the general partner or manager of
the Qualified Successor Entity).
 
“Borrower’s Account” shall mean an account maintained by the Borrower with such
bank as may from time to time be specified by or approved by the Administrative
Agent to accept the deposit of funds in accordance with this Agreement.
 
“Borrower’s Manager” shall mean Douglas Emmett Management, Inc., a Delaware
corporation, or any successor thereto permitted under this Agreement.  It is
understood that, notwithstanding anything to the contrary contained in this
Agreement, any covenants, representations or warranties that are required to be
observed under this Agreement by the “Borrower’s Manager” shall not be required
to be observed by any manager of the Borrower consisting of the REIT, a
Successor Public REIT, the Operating Partnership or a Successor Operating
Partnership.
 
“Borrower’s Member” shall mean Douglas Emmett Realty Fund 1997, LLC, a Delaware
limited liability company, as sole member under the Organizational Documents of
DE 1997 Borrower and Westwood Place Borrower, respectively, and its successors
thereunder as sole member of such Borrower as permitted under the Loan
Documents.  It is understood that, notwithstanding anything to the contrary
contained in this Agreement, any covenants, representations or warranties that
are required to be observed under this Agreement by the “Borrower’s Member”
shall not be required to be observed by any member or partner of the Borrower
consisting of the REIT, a Successor Public REIT, the Operating Partnership, a
Successor Operating Partnership or any REIT Subsidiary that is not the general
partner or manager of the Borrower including, without limitation, the Borrower’s
Member as of the date hereof, if it is not the general partner or manager of the
Borrower.
 
“Business Day” means a day of the week (but not a Saturday, Sunday or holiday)
on which the offices of the Administrative Agent in New York are open to the
public for carrying on substantially all of the Administrative Agent’s business
functions.  Unless specifically referenced in this Agreement as a Business Day,
all references to “days” shall be to calendar days.
 
“Business Interruption Insurance” shall mean rental and/or business income
insurance required pursuant to Section 8.05(a)(iii) or otherwise maintained in
accordance with this Agreement.
 
“Capital Lease Obligations” shall mean, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) property to the extent such obligations would
generally be classified and accounted for as a capital lease on a balance sheet
of such Person under GAAP, and, for purposes of this Agreement, the amount of
such obligations shall be the capitalized amount thereof, determined in
accordance with GAAP.
 
“Cash Trap Account Security Agreement” shall mean a Cash Trap Account Security
Agreement, among the Borrower, the Administrative Agent (on behalf of the
Lenders) and the Depository Bank, substantially in the form of Exhibit C
attached hereto, and which is established and maintained in accordance with
Section 11.01.
 
“Cash Trap Account” shall have the meaning assigned to such term in the Cash
Trap Account Security Agreement.
 
“Cash Trap Release Event” shall mean, at any time after the occurrence of a Cash
Trap Trigger Event, that (a) the Debt Yield shall be at or above eight and
one-quarter percent (8.25%) for a period of at least two (2) consecutive
calendar quarters and (b) the Debt Service Coverage Ratio shall be at or above
1.20:1.00 for a period of at least two (2) consecutive calendar quarters.
 
“Cash Trap Trigger Event” shall mean, commencing as of the end of the first full
calendar quarter following the Closing Date and continuing at any time prior to
the Maturity Date, (a) that the Debt Yield measured as of the end of any
calendar quarter is less than eight percent (8.0%) or (b) that the Debt Service
Coverage Ratio measured as of the end of any calendar quarter is less than
1.15:1.00.
 
“Cash Trap Trigger Period” shall mean the period of time after a Cash Trap
Trigger Event until the occurrence of a Cash Trap Release Event.
 
“Casualty Event” shall mean any loss of or damage to, any portion of any Project
by fire or other casualty.
 
“Change of Control” shall mean, (a) with respect to the REIT or any Successor
Public REIT, any event or series of events by which any “person” or “group” (as
such terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934, but excluding (i) any person or group consisting of Named Principals or
Related Parties, (ii) any “person” or “group” which is controlled by one or more
Named Principals or Related Parties, (iii) the Depository Trust Company or its
nominees, (iv) any “dealer” (as defined in the Securities Act of 1933) who
acquires securities of the REIT with a view to, or in connection with, (A) the
distribution of such securities, (B) the resale of such securities in accordance
with the provisions of Rule 144A(d) promulgated under the Securities Act of 1933
or (C) the resale of such securities in accordance with the provisions of Rule
904 (promulgated under the Securities Act) applicable to “Distributors” as
defined in Rule 902 (promulgated under the Securities Act), and (v) any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire (such right, an “option right”), whether such
right is exercisable immediately or only after the passage of time), directly or
indirectly, of forty percent (40%) or more of the equity securities of the REIT
or Successor Public REIT entitled to vote for members of the board of directors
or equivalent governing body of the REIT or Successor Public REIT on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right), other
than in connection with a Successor Public REIT Transfer permitted under this
Agreement or an event that has been approved by the board of directors or
equivalent governing body of the REIT or Successor Public REIT, or (b) the
Operating Partnership or Successor Operating Partnership ceases to be controlled
directly or indirectly by the REIT or a Successor Public REIT or the REIT’s or
Successor Public REIT’s interest in the Operating Partnership or the Successor
Operating Partnership, as applicable, ceases to be its principal asset.
 
“Closing Date” shall mean the date of this Agreement, which date shall be the
initial funding date of the Loans pursuant to Section 2.02.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
 
“Commitment” shall mean, as to each Lender, the obligation of such Lender to
make a Loan in a principal amount up to but not exceeding the amount set
opposite the name of such Lender on Schedule 1.01(4) attached hereto under the
caption “Commitment” or, in the case of a Person that becomes a Lender pursuant
to an assignment permitted under Section 14.07(b), as specified in the
respective Assignment and Assumption pursuant to which such assignment is
effected, as such percentage may be modified by any Assignment and Assumption.
 
“Condemnation Awards” shall mean all compensation, awards, damages, rights of
action and proceeds awarded to the Borrower by reason of a Taking.
 
“Consumer Price Index” shall mean the “Consumer Price Index -- For all Items”
for the Los Angeles-Riverside-Orange County Consolidated Metropolitan
Statistical Area, published monthly in the “Monthly Labor Review” of the Bureau
of Labor Statistics of the United States Department of Labor.  If at any time
the Consumer Price Index is no longer available, then the term “Consumer Price
Index” shall be an index selected by the Administrative Agent which, in the
opinion of the Administrative Agent, is comparable to the Consumer Price Index.
 
“Continue”, “Continuation” and “Continued” shall refer to the continuation
pursuant to Section 2.05 of (a) a Eurodollar Loan from one Interest Period to
the next Interest Period or (b) Base Rate Loan at the Base Rate.
 
“Contribution Agreement” shall mean the Contribution Agreement substantially in
the form of Exhibit P attached hereto, to be executed, dated and delivered by
the Borrower to the Administrative Agent (on behalf of the Lenders) on the
Closing Date.
 
“Controlled Account” shall mean one or more deposit accounts established by the
Administrative Agent (for the benefit of the Lenders) at a depository bank or
financial institution that is acceptable to the Administrative Agent, and which
is established and maintained in accordance with Section 14.28 hereof.
 
“Controlled Account Agreement” shall have the meaning assigned to such term in
Section 14.28(a)(i).
 
“Controlled Account Collateral” shall have the meaning assigned to such term in
Section 14.28(c)(i).
 
“Convert”, “Conversion” and “Converted” shall refer to a conversion pursuant to
Section 2.05 of one Type of Loan into another Type of Loan, which may be
accompanied by the transfer by a Lender (at its sole discretion) of a Loan from
one Applicable Lending Office to another.
 
“Debt Service Coverage Ratio” shall mean, with respect to any period being
measured, the ratio of (a) Adjusted Net Operating Income for such period to (b)
DSCR Debt Service for such period.  Except for purposes of calculating Debt
Service Coverage Ratio pursuant to Section 10.03(c) as set forth below, Adjusted
Net Operating Income and DSCR Debt Service shall be annualized and Adjusted Net
Operating Income calculated on the Net Operating Income for the trailing three
(3) month period preceding the date of calculation for which results are
available, adjusted to reflect the results of operations for an annualized
basis.  The Debt Service Coverage Ratio shall be as determined by the
Administrative Agent, based upon the most recent reports submitted by Borrower
pursuant to Section 8.01 or more recent monthly information submitted by
Borrower (or, if the most recent report or more recent monthly information has
not been submitted pursuant to such section or otherwise, based on such other
information as the Administrative Agent shall determine in its reasonable
discretion), which determination shall be conclusive in the absence of manifest
error.  Such calculations shall be adjusted, for any periods following a release
of a Project in accordance with Section 2.09, to exclude from such calculation
the Adjusted Net Operating Income attributable to the Project which was released
and the DSCR Debt Service attributable to the portion of the Outstanding
Principal Amount paid in connection with the release of such Project.  For
purposes of calculating Debt Service Coverage Ratio pursuant to (i) Section
8.01(c) the Borrower shall use annualized Adjusted Net Operating Income as
stated in the quarterly reports prepared and submitted by Borrower pursuant to
Section 8.01(c) and (ii) Section 8.01(e) (which calculation shall be for the
trailing three (3) month period), the Borrower shall use annualized Adjusted Net
Operating Income as stated in the monthly reports prepared and submitted by
Borrower pursuant to Section 8.01(e).  For purposes of calculating Debt Service
Coverage Ratio pursuant to Section 10.03(c), Adjusted Net Operating Income and
DSCR Debt Service shall be projected for a period of one year in accordance with
Section 10.03(c)(iii).
 
“Debt Yield” shall mean the ratio expressed as a percentage of (a) Adjusted Net
Operating Income for the applicable period to (b) the Outstanding Principal
Amount as of the date of determination.  Except for purposes of calculating Debt
Yield pursuant to Section 10.03(c) as set forth below, Adjusted Net Operating
Income shall be annualized and calculated on the Net Operating Income for the
trailing three (3) month period preceding the date of calculation for which
results are available, adjusted to reflect the results of operations for an
annualized basis.  The Debt Yield shall be as determined by the Administrative
Agent, and based upon the most recent reports submitted by Borrower pursuant to
Section 8.01 or more recent monthly information submitted by Borrower (or, if
the most recent report or more recent monthly information has not been submitted
pursuant to such section or otherwise, based on such other information as the
Administrative Agent shall determine in its reasonable discretion), which
determination shall be conclusive in the absence of manifest error.  Such
calculations shall be adjusted, for any periods following a release of a Project
in accordance with Section 2.09, to exclude from such calculation the Adjusted
Net Operating Income attributable to the Project which was released and the
portion of the Outstanding Principal Amount paid in connection with the release
of such Project.  For purposes of calculating Debt Yield pursuant to (i) Section
8.01(c) the Borrower shall use annualized Adjusted Net Operating Income as
stated in the quarterly reports prepared and submitted by Borrower pursuant to
Section 8.01(c) and (ii) Section 8.01(e) (which calculation shall be for the
trailing three (3) month period), the Borrower shall use annualized Adjusted Net
Operating Income as stated in the monthly reports prepared and submitted by
Borrower pursuant to Section 8.01(e). For purposes of calculating Debt Yield
pursuant to Section 10.03(c), Adjusted Net Operating Income shall be projected
for a period of one year in accordance with Section 10.03(c)(iv).
 
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
 
“Deed of Trust” shall mean each Deed of Trust, Assignment of Leases and Rents,
Security Agreement and Fixture Filing substantially in the form of Exhibit D
attached hereto, to be executed, dated and delivered by the applicable Borrower
to the Administrative Agent (on behalf of and for the benefit of the Lenders) on
the Closing Date, securing the obligations identified therein, as each such deed
of trust may be Modified and in effect from time to time.
 
“Default” shall mean an Event of Default or an event that with notice or lapse
of time or both would become an Event of Default.
 
“Defaulting Lender” shall have the meaning assigned to such term in Section
4.08.
 
“Depository Bank” shall mean, at any time, the depository bank which is party to
the Cash Trap Account Security Agreement, the Project-Level Account Security
Agreement or a Controlled Account Agreement.
 
“Disbursement Request” shall have the meaning assigned to such term in Section
11.01(c)(iii).
 
“Dollars” and “$” shall mean lawful money of the United States of America.
 
“DSCR Debt Service” shall mean, for any period, an amount equal to the payment
of interest which would be required under the Notes delivered by the Borrower
based on the Outstanding Principal Amounts under such Notes as of the end of
such period and the All-in-Rate at such time, plus for the sixth Loan Year
and/or the seventh Loan Year, only, in each case if applicable, any amounts of
principal which would be required to be paid by Borrower under Section 3.01
during such period.  All such calculations shall be subject to the approval of
the Administrative Agent.  For purposes of Section 10.03, the calculation of
DSCR Debt Service shall be projected for a one year period in accordance with
Section 10.03(c)(iii).  For the purpose of Section 2.10, the calculation of DSCR
Debt Service shall be projected for a one year period based upon the sum of (i)
the one month LIBO Rate as of the date of determination and (ii) the Applicable
Margin for Eurodollar Loans, unless the Borrower, or an Other Swap Pledgor, has
entered into a Hedge Agreement that is in compliance with Section 8.19 and has
been pledged to the Administrative Agent for the benefit of the Lenders pursuant
to Section 8.19 for the one-year period following the First Call Date or the
one-year period following the Second Call Date, then the All-in-Rate based on
such Hedge Agreement shall be used.
 
“Eligible Assignee” means any of (i) a commercial bank organized under the Laws
of the United States, or any state thereof, and having (x) total assets in
excess of $25,000,000,000 and (y) a combined capital and surplus of at least
$1,000,000,000; (ii) a commercial bank organized under the laws of any other
country which is a member of the Organization of Economic Cooperation and
Development (“OECD”), or a political subdivision of any such country, and having
(x) total assets in excess of $25,000,000,000 and (y) a combined capital and
surplus of at least $1,000,000,000, provided that such bank is acting through a
branch or agency located in the United States or in the country in which it is
organized or another country which is also a member of OECD; (iii) a life
insurance company organized under the Laws of any state of the United States, or
organized under the Laws of any country which is a member of OECD and licensed
as a life insurer by any state within the United States and having (x) admitted
assets of at least $25,000,000,000 and (y) a combined capital and surplus of at
least $1,000,000,000; (iv) any Person described in Schedule 1.01(5); or (v) an
Approved Fund having (1) total assets of at least $25,000,000,000 and (2) a net
worth of at least $1,000,000,000; provided that any such Person meeting the
requirements of (i) through (v) (or its holding company) shall also have a
long-term senior unsecured indebtedness rating of BBB- or better by S&P (if
rated by S&P) and Baa3 or better by Moody’s (if rated by Moody’s) at the time an
interest in the Loans is assigned to it.
 
“Environmental Claim” shall mean, with respect to any Person, any written
request for information by a Governmental Authority, or any written notice,
notification, claim, administrative, regulatory or judicial action, suit,
judgment, demand or other written communication by any Person or Governmental
Authority alleging or asserting liability with respect to the Borrower or the
Projects, whether for damages, contribution, indemnification, cost recovery,
compensation, injunctive relief, investigatory, response, Remediation, damages
to natural resources, personal injuries, fines or penalties arising out of,
based on or resulting from (i) the presence, Use or Release into the environment
of any Hazardous Substance originating at or from, or otherwise affecting, the
Projects, (ii) any fact, circumstance, condition or occurrence forming the basis
of any violation, or alleged violation, of any Environmental Law by the Borrower
or otherwise affecting the health, safety or environmental condition of the
Projects or (iii) any alleged injury or threat of injury to the environment by
the Borrower or otherwise affecting the Projects.
 
“Environmental Indemnity” means that certain Environmental Indemnity Agreement
covering the Projects by the Borrower and Guarantor in favor of the
Administrative Agent and each of the Lenders substantially in the form of
Exhibit E attached hereto, to be executed, dated and delivered to the
Administrative Agent (on behalf of the Lenders) on the Closing Date, as the same
may be Modified and in effect from time to time.
 
“Environmental Laws” shall mean any and all Applicable Laws relating to the
regulation or protection of the environment or the Release or threatened Release
of Hazardous Substances into the indoor or outdoor environment, including
ambient air, soil, surface water, ground water, wetlands, land or subsurface
strata, or otherwise relating to the Use of Hazardous Substances; provided,
however, that solely for purposes of the Environmental Indemnity, “Environmental
Laws” shall not include the California Environmental Quality Act or statutes,
laws, regulations or orders which relate to zoning or otherwise regulating the
permissible uses of land or permissible structures to be developed thereon.
 
“Environmental Liens” shall have the meaning assigned thereto in Section
8.11(a).
 
“Environmental Losses” shall mean any losses, damages, costs, fees, expenses,
claims, suits, judgments, awards, liabilities (including, but not limited to,
strict liabilities), obligations, debts, diminutions in value, fines, penalties,
charges, costs of Remediation (whether or not performed voluntarily), amounts
paid in settlement, foreseeable and unforeseeable consequential damages,
litigation costs, reasonable attorneys’ fees and expenses, engineers’ fees,
environmental consultants’ fees, and investigation costs (including, but not
limited to, costs for sampling, testing and analysis of soil, water, air,
building materials, and other materials and substances whether solid, liquid or
gas), of whatever kind or nature, and whether or not incurred in connection with
any judicial or administrative proceedings, actions, claims, suits, judgments or
awards relating to Hazardous Substances, Environmental Claims, Environmental
Liens and violation of Environmental Laws.  Notwithstanding the foregoing,
“Environmental Losses” shall not include any loss resulting from diminution in
value of any Project suffered by any Lender if the Lenders shall have been paid
in full all amounts payable by the Borrower under this Agreement and the other
Loan Documents to which the Borrower is a party or shall have otherwise realized
all such amounts upon or prior to foreclosure of the collateral for the Loans;
provided, that, subject to the provisions of Section 8 of the Environmental
Indemnity, nothing contained in this sentence shall limit any claim for a loss
(otherwise included within the term “Environmental Losses” as defined herein)
suffered by the Administrative Agent, any Lender or any Affiliate as a result of
a claim for the diminution in value of the interest of any Person (other than
the interest of the Administrative Agent, any Lender or any Affiliate of the
Administrative Agent or any Lender) in any Project (including the interest of
any ground lessor, tenant, easement holder or other third party, but excluding
any Person who has purchased or acquired the Borrower’s interest in such Project
by foreclosure or deed-in-lieu of foreclosure or any time thereafter) or the
diminution in value of any other property made against the Administrative Agent,
any such Lender or any Affiliate by any other Person as a result of the
Administrative Agent, any Lender or any Affiliate succeeding to the ownership of
any Project through foreclosure or other exercise of remedies (but not as a
result of any contractual obligation incurred by the Administrative Agent, any
Lender or any Affiliate subsequent to or in connection with its acquisition of
the ownership of a Project).
 
“Environmental Reports” shall mean, collectively, each environmental survey and
assessment report prepared for the Administrative Agent relating to each Project
listed on Schedule 1.01(6) attached hereto; each such environmental report shall
include a certification by the engineer (i) that such engineer has obtained and
examined the list of prior owners, (ii) has made an on-site physical examination
of the applicable Project and (iii) has made a visual observation of the
surrounding areas and has found no evidence of the presence of toxic or
Hazardous Substances, or of past or present Hazardous Substances activities that
have not been remediated in accordance with Environmental Laws or are not
subject to an operation and maintenance program.  The Administrative Agent
acknowledges receipt of copies of the Environmental Reports.
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.
 
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with any Borrower Party or the Operating Partnership, is treated
as a single employer under Section 414(b) or (c) of the Code, or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 (b), (c), (m) or (o) of the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan which is
subject to Title IV of ERISA (other than an event for which the thirty (30) day
notice period is waived); (b) the failure with respect to any Plan to pay the
“minimum required contribution” (as defined in Section 430 of the Internal
Revenue Code or Section 303 of ERISA), unless waived; (c) the determination that
any Plan is considered an at-risk plan or a plan in endangered to critical
status within the meaning of Sections 430, 431 and 432 of the Code or Sections
303, 304 and 305 of ERISA; (d) the incurrence by a Borrower Party or the
Operating Partnership or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan which is subject
to Title IV of ERISA; (e) the receipt by any Borrower Party or the Operating
Partnership or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan or Plans which are subject
to Title IV of ERISA or to appoint a trustee to administer any such Plan; (f)
the incurrence by a Borrower Party or the Operating Partnership or any of its
ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan which is subject to Title IV of ERISA or Multiemployer
Plan; (g) the receipt by a Borrower Party or the Operating Partnership or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from a
Borrower Party or the Operating Partnership or any ERISA Affiliate of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA; or (h) any action or
omission which would cause the Borrower’s assets to constitute “plan assets” for
purposes of ERISA or the Code.
 
“ERISA Funding Rules” means the rules regarding minimum required contributions
(including any installment payment thereof) to Plans, as set forth in Section
412 of the Internal Revenue Code and Section 302 of ERISA, with respect to plan
years ending prior to the effective date of the Pension Protection Act of 2006,
and thereafter, as set forth in Sections 412, 430, 431, 432 and 436 of the
Internal Revenue Code and Sections 302, 303, 304 and 305 of ERISA.
 
“Eurodollar Loans” shall mean the portions of the Outstanding Principal Amount
that bear interest based on a “LIBO Rate”.
 
“Event of Default” shall have the meaning assigned to such term in Article XII.
 
“Excess Cash” shall mean with respect to any calendar month, the amount by which
the sum of Operating Income actually received during such calendar month plus
amounts actually paid during such month to or for the account of the Borrower or
Other Swap Pledgor by the counterparty under and pursuant to the Hedge Agreement
(but only on account of any “regular” payments due thereunder (and not on
account of any default or termination thereunder or any obligation to deliver
collateral pursuant thereto)) exceeds the sum of (i) Operating Expenses actually
paid during such month plus (ii) the sum of interest payments on the Loans and
other amounts due and payable under the Loan Documents plus amounts actually
paid during such month by the Borrower or Other Swap Pledgor to the counterparty
under and pursuant to the Hedge Agreement (but only on account of any “regular”
payments due thereunder (and not on account of any default or termination
thereunder or any obligation to deliver collateral pursuant thereto)) in each
case, to the extent actually paid during such month; provided, however, that for
purposes of determining Excess Cash, Operating Expenses shall exclude any
amounts due or accrued for Insurance Premiums, Real Estate Taxes, Approved
Capital Expenditures or Approved Leasing Expenditures, except for amounts
actually paid in cash during the relevant month for Insurance Premiums, Real
Estate Taxes and, if approved in accordance with the provisions of Article XI,
Approved Capital Expenditures or Approved Leasing Expenditures (and the Borrower
may utilize its Operating Income in such month to pay for such Insurance
Premiums, Real Estate Taxes and, if approved in accordance with the provisions
of Article XI, Approved Capital Expenditures or Approved Leasing
Expenditures).  For the avoidance of doubt, it is understood that the
calculation of Excess Cash for any month shall be based upon the cash method of
accounting notwithstanding references to GAAP or the imputation of any income or
expense item that is not actually received or paid in such month in the
definitions of “Operating Income” and “Operating Expenses.”  Notwithstanding the
provisions set forth in the definition of “Operating Expenses” relating to the
treatment of reserves specifically required under this Agreement and amounts
paid from such reserves for purposes of that definition, for purposes of the
calculation of Excess Cash, the deposit of sums into any such
specifically-required reserve (but not the expenditure and release of sums from
any such reserve) shall be treated as an expense.
 
“Excess Hedge Agreement” shall have the meaning assigned to such term in Section
8.19(a).
 
“Excluded Taxes” shall mean, with respect to the Administrative Agent and any
Lender, or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income or franchise taxes imposed on
(or measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
Applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which the Borrower is located and (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 5.07), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office) or is attributable to such Foreign Lender’s
failure to comply with Section 5.06(e), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation, to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 5.06(a).
 
“Extraordinary Capital or Leasing Expenditures” shall have the meaning assigned
to such term in Section 11.01(b).
 
“Federal Funds Rate” shall mean, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/1000 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published for such day (or if such day is not a
Business Day, for the immediately preceding Business Day) on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/1000 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
 
“Fee Letter” means that certain letter agreement, dated as of the date of this
Agreement, between the Borrower and the Administrative Agent with respect to
certain fees payable by the Borrower in connection with the Commitments, as the
same may be Modified from time to time.
 
“First Call Date” shall have the meaning assigned to such term in Section 2.10.
 
“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each state thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
 
“GAAP” shall mean generally accepted accounting principles applied on a basis
consistent with those that, in accordance with Section 1.02(a) and, except as
otherwise provided in this Agreement, are to be used in making the calculations
for purposes of determining compliance with this Agreement.
 
“General Assignment” shall mean that certain Assignment of Contracts, Government
Approvals and Other Project Documents substantially in the form of Exhibit F
attached hereto, to be executed, dated and delivered by the Borrower to the
Administrative Agent (on behalf of the Lenders) on the Closing Date, as the same
may be Modified and in effect from time to time.
 
“Government Approval” shall mean any action, authorization, consent, approval,
license, ruling, permit, tariff, rate, certification, exemption, filing or
registration by or with any Governmental Authority, including all licenses,
permits, allocations, authorizations, approvals and certificates obtained by or
in the name of, or assigned to, the Borrower and used in connection with the
ownership, construction, operation, use or occupancy of the Projects, including
building permits, certificates of occupancy, zoning and planning approvals,
business licenses, licenses to conduct business, and all such other permits,
licenses and rights.
 
“Governmental Authority” shall mean any governmental department, commission,
board, bureau, agency, regulatory authority, instrumentality, judicial or
administrative body, federal, state or local, foreign or domestic, having
jurisdiction over the matter or matters in question.
 
“Guarantee” shall mean a guarantee, an endorsement, a contingent agreement to
purchase or to furnish funds for the payment or maintenance of, or otherwise to
be or become contingently liable under or with respect to, the Indebtedness,
other obligations, net worth, working capital or earnings of any Person, or a
guarantee of the payment of dividends or other distributions upon the stock or
equity interests of any Person, or an agreement to purchase, sell or lease (as
lessee or lessor) Property, products, materials, supplies or services primarily
for the purpose of enabling a debtor to make payment of such debtor’s
obligations or an agreement to assure a creditor against loss, and including
causing a bank or other financial institution to issue a letter of credit or
other similar instrument for the benefit of another Person, but excluding
endorsements for collection or deposit in the ordinary course of business.  The
terms “Guarantee” and “Guaranteed” used as a verb shall have a correlative
meaning.
 
“Guarantor” shall mean Douglas Emmett Properties, LP, a Delaware limited
partnership.
 
“Guarantor Documents” shall mean the Limited Indemnity and Guarantee and, to the
extent the Guarantor is obligated thereunder, the Environmental Indemnity.
 
“Hazardous Substance” shall mean, collectively, (a) any petroleum or petroleum
products, flammable materials, explosives, radioactive materials, asbestos, urea
formaldehyde foam insulation, Mold, and transformers or other equipment that
contain polychlorinated biphenyls (“PCB’s”), (b) any chemicals or other
materials or substances that are now or hereafter become defined as or included
in the definition of “hazardous substances”, “hazardous wastes”, “hazardous
materials”, “extremely hazardous wastes”, “restricted hazardous wastes”, “toxic
substances”, “toxic pollutants”, “contaminants”, “pollutants” or words of
similar import under any Environmental Law and (c) any other chemical or other
material or substance, exposure to which is now or hereafter prohibited, limited
or regulated under any Environmental Law.
 
“Hedge Agreement” shall mean any Swap Agreement or Swap Agreements between the
Borrower or Other Swap Pledgor and one or more financial institutions providing
for the transfer or mitigation of interest risks with respect to the Loans,
either generally or under specific contingencies, as the same may be Modified
and in effect from time to time in accordance with Section 8.19.
 
“Hedge Agreement Pledge” shall mean that certain Assignment, Pledge and Security
Agreement substantially in the form of Exhibit G-1 or G-2, as applicable,
attached hereto, to be executed, dated and delivered by the Borrower or Other
Swap Pledgor to the Administrative Agent (on behalf of the Lenders) in
accordance with Section 8.19 and at any other time the Borrower elects or is
required to enter into, or cause to be delivered, a Hedge Agreement, covering
the Borrower’s or Other Swap Pledgor’s right, title and interest in and to any
such Hedge Agreement, as the same may be Modified and in effect from time to
time.
 
“Hedging Termination Date” shall mean the date which is the fifth (5th)
anniversary of the Closing Date.
 
“Improvements” shall have the meaning assigned to such term in the Recitals.
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others or
performance of obligations, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (j) all obligations
under or in respect of Swap Agreements and (k) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances.  The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.
 
“Indemnified Parties” shall mean the Administrative Agent, the Arranger, the
Affiliates of the Administrative Agent, the Arranger, and each Lender and each
of the foregoing parties’ respective directors, officers, employees, attorneys,
agents, successors and assigns.
 
“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
 
“Information” has the meaning assigned to such term in Section 14.24.
 
“Insolvency Proceeding” shall have the meaning assigned to such term in Section
15.04(c).
 
“Insurance Premiums” shall have the meaning assigned to such term in Section
8.05(b).
 
“Insurance Proceeds” shall mean all insurance proceeds, damages, claims and
rights of action and the right thereto under any insurance policies relating to
the Projects.
 
“Insurance Threshold Amount” shall have the meaning assigned to such term in
Section 10.01(b).
 
“Interest Period” shall mean, at all times following the Stub Interest Period,
with respect to any Eurodollar Loan, each period commencing on the date such
Eurodollar Loan is made or Converted from a Base Rate Loan or (in the event of a
Continuation) the last day of the immediately preceding Interest Period for such
Loan and ending on the numerically corresponding day in the first, second,
third, sixth or (but only if available from all Lenders) twelfth calendar month
thereafter, as the Borrower may select as provided in Section 4.05; provided
that, (i) except for the Stub Interest Period, each Interest Period that
commences on the last Business Day of a calendar month (or on any day for which
there is no numerically corresponding day in the appropriate subsequent calendar
month) shall end on the last Business Day of the appropriate subsequent calendar
month; (ii) each Interest Period that would otherwise end on a day that is not a
Business Day shall end on the next succeeding Business Day (or, if such next
succeeding Business Day falls in the next succeeding calendar month, on the
immediately preceding Business Day); (iii) except for the Stub Interest Period
or by operation of the provisions of this definition, no Interest Period shall
have a duration of less than one month and, if the Interest Period for any
Eurodollar Loan would otherwise be a shorter period (other than for the Stub
Interest Period or by operation of the provisions of this definition), such Loan
shall bear interest at the Base Rate plus the Applicable Margin for Base Rate
Loans; (iv) in no event shall any Interest Period extend beyond the Maturity
Date; and (v) there may be no more than seven (7) separate Interest Periods in
respect of Eurodollar Loans outstanding from each Lender at any one time.  The
first Interest Period after the Stub Interest Period shall be the period
commencing on April 1, 2011 and ending on (but not including) the first calendar
day of May, 2011.
 
“Interest Rate Hedge Period” shall have the meaning assigned to such term in
Section 8.19(a).
 
“Investment” shall mean, for any Person:  (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of capital stock, bonds, notes,
debentures, partnership or other ownership interests or other securities of any
other Person or any agreement to make any such acquisition (including any “short
sale” or any sale of any securities at a time when such securities are not owned
by the Person entering into such sale); (b) the making of any deposit with, or
advance, loan or other extension of credit to, any other Person (including the
purchase of Property from another Person subject to an understanding or
agreement, contingent or otherwise, to resell such Property to such Person), but
excluding any such advance, loan or extension of credit having a term not
exceeding ninety (90) days arising in connection with the sale of inventory or
supplies by such Person in the ordinary course of business; (c) the entering
into of any Guarantee of, or other contingent obligation with respect to,
Indebtedness or other liability of any other Person and (without duplication)
any amount committed to be advanced, lent or extended to such Person; or (d) the
entering into of any Swap Agreement (other than the Hedge Agreement or any
Excess Hedge Agreement).
 
“Lease Approval Package” shall have the meaning assigned to such term in Section
9.09(b)(iii).
 
“Lease Information Summary” shall have the meaning assigned to such term in
Section 9.09(b)(iii).
 
“Leases” shall mean, collectively, all leases and other agreements or
arrangements with or assumed by the Borrower as landlord for the use or
occupancy of all or any portion of any of the Projects, including any signage
thereat, now in effect or hereafter entered into (including lettings, subleases,
licenses, concessions, tenancies and other occupancy agreements with or assumed
by the Borrower as landlord covering or encumbering all or any portion of any of
the Projects), together with any Guarantees, Modifications of the same, and all
additional remainders, reversions and other rights and estates appurtenant
thereto.
 
“Leasing Affidavit” shall have the meaning assigned to such term in Section
6.01(p).
 
“Lender” shall have the meaning assigned to such term in the preamble.  With
respect to matters requiring the consent or approval of all Lenders at any given
time, all then existing Defaulting Lenders will be disregarded and excluded,
and, for voting purposes only, “all Lenders” shall be deemed to mean “all
Lenders other than Defaulting Lenders”.
 
“LIBO Rate” means, for any Interest Period for any Eurodollar Loan, the rate of
interest, rounded up to the nearest whole multiple of one-ten thousandths of one
percent (.0001%), obtained by dividing (i) the rate of interest published by an
Authorized BBA Source as the BBA (British Bankers’ Association) London Interbank
Offered Rate for deposits in U.S. Dollars as of approximately 9:00 a.m.
California time, two (2) Business Days prior to the date of commencement of such
Interest Period for purposes of calculating effective rates of interest for
loans or obligations making reference thereto, in an amount (if differing rates
are quoted by reference to amounts) approximately equal to the applicable
Eurodollar Loan and for a period of time equal to such Interest Period (or if no
rate is published for such Interest Period, then for a period of time
approximately equal to such Interest Period) by (ii) a percentage equal to one
(1) minus the stated maximum rate (stated as a decimal) of all reserves, if any,
required to be maintained with respect to Eurocurrency funding (currently
referred to as “Eurocurrency liabilities”) as specified in Regulation D of the
Board of Governors of the Federal Reserve System (or other reserves required to
be maintained pursuant to Applicable Laws with respect to (a) any other category
of liabilities which includes deposits by reference to which the interest rate
on Eurodollar Loans is determined or (b) any applicable category of extensions
of credit or other assets which includes Eurodollar Loans by an office of any
Lender outside of the United States of America).  Any change in such maximum
rate shall result in a change in the LIBO Rate on the date on which such change
in such maximum rate becomes effective.  For purposes of this definition, the
term “Business Day” shall mean any day that is not a Saturday, Sunday or other
day on which commercial banks are not open for dealings in dollar deposits in
the London interbank market.
 
“LIBOR Market Index Rate” means, for any day, the LIBO Rate as of that day for
one-month deposits in U.S. Dollars as of approximately 9:00 a.m. California time
on such day (or if such day is not a Business Day, the immediately preceding
Business Day).  The LIBOR Market Index Rate shall be determined on a daily
basis.  For purposes of this definition, the term “Business Day” shall mean any
day that is not a Saturday, Sunday or other day on which commercial banks are
not open for dealings in dollar deposits in the London interbank market.
 
“Lien” shall mean, with respect to any Property (including the Projects), any
mortgage, deed of trust, lien, pledge, charge, security interest or encumbrance
of any kind in respect of such Property.  For purposes of this Agreement and the
other Loan Documents, a Person shall be deemed to own subject to a Lien any
Property that it has acquired or holds subject to the interest of a vendor or
lessor under any conditional sale agreement, capital lease or other title
retention agreement (other than an operating lease) relating to such Property.
 
“Limited Indemnity and Guarantee” shall mean that certain Limited Indemnity and
Guarantee in the form of Exhibit B attached hereto, to be executed, dated and
delivered by Guarantor to the Administrative Agent (on behalf of the Lenders) on
the Closing Date as the same may be Modified and in effect from time to time.
 
“Limited Purpose Entity” shall mean a limited partnership or limited liability
company which at all times on and after the date hereof, unless otherwise
approved in writing by the Administrative Agent:
 
(a) is not engaged and will not engage in any business unrelated to the
acquisition, development, ownership, holding, sale, leasing, transfer, exchange,
management or operation of one or more of the Projects;
 
(b) does not have and will not have any assets other than those related to a
Project;
 
(c) if such entity is a limited partnership, has as its only general partner an
entity which is a Limited Purpose Entity formed as a Delaware limited liability
company (which means that such general partner is (i) organized solely for the
purpose of acting as a general partner of the limited partnership that owns the
Projects and (ii) not engaged and will not engage in any business unrelated to
acting as the general partner of the limited partnership that owns the
Projects);
 
(d) has not incurred and will not incur any Indebtedness other than (i) its
Obligations under the Loan Documents, (ii) its obligations under the
Contribution Agreement, (iii) unsecured trade payables and other operational
debt which are incurred, paid and processed in the ordinary course of business
consistent with past practice and are not evidenced by a note, (iv) tenant
improvement allowances or similar concessions granted to Tenants pursuant to
Approved Leases or Modifications of Approved Leases permitted by the Loan
Documents, (v) such other Indebtedness as shall be permitted by the Loan
Documents (including, without limitation, Indebtedness described in clause (e)
below), and (vi) its obligations under any Wells Fargo Hedge Agreement;
 
(e) has not and will not assume or guarantee or become obligated for the debts
of any other Person or hold out its credit as being available to satisfy the
obligations of any other Person except for its obligations under the Loan
Documents, and except for (i) payment or performance bonds, guarantees,
indemnitees or other assurances in connection with the performance of tenant
improvements required or permitted by Approved Leases, (ii) lease takeover
arrangements in connection with an Approved Lease or the Modification of an
Approved Lease permitted under the Loan Documents and (iii) customary types of
indemnities or other assurances with respect to existing seller liabilities the
existence or incurrence of which are not in violation of this Agreement or the
other Loan Documents that may be required by the buyer or the title company in
connection with the sale of a Project;
 
(f) except for the Contribution Agreement, has not and will not acquire
obligations or securities of its members or shareholders or any other Affiliate;
and
 
(g) except for its obligations under the Loan Documents or as otherwise
permitted by the Loan Documents, has not pledged and will not pledge its assets
for the benefit of any other Person.
 
 
“Limiting Regulation” shall mean any law or regulation of any Governmental
Authority, or any interpretation, directive or request under any such law or
regulation (whether or not having the force of law and whether or not failure to
comply therewith would be unlawful) by any court or Governmental Authority or
monetary authority charged with the interpretation or administration thereof, or
any internal bank policy resulting therefrom (applicable to loans made in the
United States of America) which would or could in any way require a Lender to
have the approval right contained in the last paragraph of Section 9.03.
 
“Loan” and “Loans” shall have the respective meanings assigned to such terms in
Section 2.01 with reference to the extensions of credit provided to the Borrower
hereunder.
 
“Loan Documents” shall mean, collectively, this Agreement, the Notes, the
Security Documents, the Environmental Indemnity, the Guarantor Documents and
each other agreement, instrument or document (excluding any Hedge Agreement or
Excess Hedge Agreement) required to be executed and delivered in connection with
the Loans, together with any Modifications thereof.  The Contribution Agreement
is not a Loan Document.
 
“Loan-to-Value Ratio” means the ratio of the Outstanding Principal Amount as of
the date of determination divided by the aggregate sum of the Appraised Values
of all of the Projects, as determined by the most recent Appraisal of each
Project approved by the Administrative Agent.
 
“Loan Transactions” shall have the meaning assigned to such term in Section
4.04.
 
“Loan Year” shall mean, with respect to the first Loan Year, the twelve month
period commencing on the date immediately following the expiration of the Stub
Interest Period (i.e., April 1, 2011) through and including the first
anniversary thereof, and with respect to each succeeding Loan Year, shall mean
each succeeding twelve month period thereafter.
 
“Losses” shall have the meaning assigned to such term in Section 14.04.
 
“Major Default” shall mean (i) any Event of Default; (ii) any Default arising
from the failure to make any payment on account of interest to any Lender
required under the Loan Documents on or before the due date therefor; and (iii)
any other Default written notice of which has been delivered by the
Administrative Agent to the Borrower unless, in the case of this clause (iii),
the Borrower has provided written notice to the Administrative Agent, within
seven (7) days after notice of such Default has been delivered to the Borrower,
stating that the Borrower shall undertake to cure such Default on or prior to
the expiration of the applicable cure period therefor, if any, set forth in the
definition of the term “Event of Default” (and setting forth the steps that the
Borrower intends to take in order to effectuate such cure), and the
Administrative Agent shall not have provided notice to the Borrower within five
(5) Business Days after receipt of such notice from the Borrower, setting forth
the Administrative Agent’s determination, in its reasonable discretion, that the
steps set forth in the notice from the Borrower are not likely to result in the
timely cure of such default.  Notwithstanding the foregoing, for purposes of
Sections 13.08, 14.07(b)(i)(A) and 14.07(b)(ii)(A), a Major Default of the type
described in clause (ii) above shall not be deemed to “exist” unless the
Borrower has received notice of such Major Default and has failed to cure such
Major Default within five (5) Business Days.
 
“Major Lease” shall mean one or more Leases to the same tenant or its Affiliates
covering an aggregate of the lesser of (i) twenty percent (20%) of the rentable
square footage of any Project or (ii) 30,000 rentable square feet or more.
 
“Material Adverse Effect” shall mean a material adverse effect, as determined by
the Administrative Agent, in its reasonable judgment and discretion, on (a) any
Project or the business, operations, financial condition, liabilities or
capitalization of the Borrower, (b) the ability of the Borrower or any other
Borrower Party or the Operating Partnership to pay or perform (or cause to be
performed) its respective material obligations under any of the Loan Documents
to which it is a party, including the timely payment of the principal of or
interest on the Loans or other amounts payable in connection therewith, (c) the
Administrative Agent’s Liens in any of the collateral securing the Loans or the
priority of any such Liens, (d) the validity or enforceability of any of the
Loan Documents or (e) the rights and remedies of the Lenders and the
Administrative Agent under any of the Loan Documents.
 
“Maturity Date” shall mean the earliest of (a) the Stated Maturity Date or (b)
the date as to any Loans on which the Outstanding Principal Amounts under the
Notes evidencing such Loans are accelerated or automatically become due and
payable pursuant to the terms of the Notes or any other Loan Document.
 
“Maximum Rate” shall have the meaning assigned to such term in Section 14.25.
 
“Modifications” shall mean any amendments, supplements, modifications, renewals,
replacements, consolidations, severances, substitutions and extensions thereof
from time to time; “Modify”, “Modified”, or related words shall have meanings
correlative thereto.
 
“Mold” shall mean any microbial or fungus contamination or infestation in any
Project of a type which could reasonably be anticipated (after due inquiry and
investigation) to pose a risk to human health or the environment or could
reasonably be anticipated (after due inquiry and investigation) to negatively
impact the value of such Project in any material respect.
 
“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.
 
“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA.
 
“Named Principals” shall mean Dan A. Emmett, Christopher H. Anderson, Kenneth M.
Panzer and Jordan L. Kaplan.
 
“Net Operating Income” shall mean, for any period, the excess, if any, of
Operating Income for such period over Operating Expenses for such period.
 
“Net Proceeds” shall have the meaning assigned to such term in Section 10.03(b).
 
“Net Proceeds Deficiency” shall have the meaning assigned to such term in
Section 10.03(h).
 
“Non-Pro Rata Advance” shall mean a protective advance or a disbursement under
the Loans with respect to which fewer than all Lenders have funded their
respective Proportionate Shares in breach of their obligations under this
Agreement.
 
“Notes” shall mean, collectively, each Note and each other promissory note
hereafter executed by the Borrower to the order of any of the Lenders evidencing
such Lender’s respective Commitment and Loans, as such notes may be Modified or
substituted and in effect from time to time.  Subject to such modifications
thereto as may be deemed necessary by the Administrative Agent to reflect the
Applicable Margin applicable to such Notes, and subject to the provisions of
Section 14.30, each of the Notes shall be substantially in the form of Exhibit H
attached hereto.
 
“Obligations” means all obligations, liabilities and indebtedness of every
nature of the Borrower from time to time owing to the Administrative Agent or
any Lender under or in connection with this Agreement, the Notes or any other
Loan Document to which the Borrower is a party, including principal, interest
(including any Additional Interest, if applicable), fees (including fees of
counsel), and expenses whether now or hereafter existing under the Loan
Documents to which the Borrower is a party.
 
“OECD” has the meaning assigned to such term in the definition of “Eligible
Assignee”.
 
“Operating Expenses” shall mean, for any period, all expenditures, computed in
accordance with GAAP (but without taking into account expense or loss resulting
from the accounting standards or requirements set forth in SFAS 141(R)), of
whatever kind or nature relating to the ownership, operation, maintenance,
repair or leasing of the Projects that are incurred on a regular monthly or
other periodic basis, including (a) allocated amounts on account of Insurance
Premiums and Real Estate Taxes, prorated on an annual basis, (b) management fees
at an imputed rate of one and on-half percent (1.5%) of Operating Income (which
for purposes of this clause (b) shall exclude any Rents from Leases which are
not Approved Leases) for such period and (c) imputed capital expenditure in an
amount equal to a prorated portion of an annual amount equal to $0.20 per square
foot ($.05 per square foot per quarter); provided, however, that Operating
Expenses shall not include (i) depreciation, amortization and other non-cash
charges or capital expenditures (except as provided above), (ii) leasing
commissions, tenant improvement allowances or other expenditures incurred for
tenant improvements, (iii) any deposits to cash reserves (if any) required to be
maintained under the Loan Documents (except if and to the extent any sums are
withdrawn therefrom to pay (and are actually used to pay) expenses which
otherwise constitute Operating Expenses without duplication), (iv) any payment
or expense for which the Borrower was or is to be reimbursed by any third party
if the receipt of the related reimbursement payment is required to be excluded
in the calculation of Operating Income, (v) any payment payable by the Borrower
or any Other Swap Pledgor under the Hedge Agreement, (vi) any changes in value
of derivative contracts or of the Projects, and (vii) any principal, interest or
other debt service payable with respect to the Loans.  Operating Expenses shall
be determined on an annualized basis for purposes of Section 2.10 and on a
projected annual basis for purposes of Section 10.03(c)(iv); provided, however,
that Operating Expenses annualized based on relevant quarterly results will be
normalized to fairly present such annualized expenses.
 
“Operating Income” shall mean, for any period, all regular ongoing income,
computed in accordance with GAAP (but without taking into account any treatment
of Rent on a straight-line amortization basis over the term of a lease that
would otherwise be required by GAAP or any income or gain resulting from the
accounting standards or requirements set forth in SFAS 141(R)), during such
period from the ownership or operation, or otherwise arising in respect, of the
Projects, including (a) all amounts payable to the Borrower by any Person as
Rents under Leases, (b) business interruption proceeds and rent loss insurance
proceeds (except with respect to any Leases that have been terminated as of the
date of computation as a result of any Casualty Event or Taking) and (c) all
other amounts which are included in the Borrower’s financial statements as
operating income of the Projects, including, receipts from leases and parking
agreements, concession fees and charges, other miscellaneous operating revenues,
but excluding any extraordinary income, including, without limitation, (i) any
Condemnation Awards or Insurance Proceeds (other than business interruption and
rent loss proceeds as aforementioned), (ii) any item of income otherwise
includable in Operating Income but paid directly to a Person other than the
Borrower, its representative or its Affiliate (except, in each case, to the
extent the Borrower receives monetary credit for such payment from the recipient
thereof or such item is treated as an income item to the Borrower, in accordance
with GAAP), (iii) security deposits and earnest money deposits received from
tenants until forfeited or applied in accordance with their Leases, (iv) lease
buyout payments made by tenants in connection with any surrender, cancellation
or termination of their Leases, (v) any disbursements to the Borrower from the
Cash Trap Account (it being understood that nothing set forth in this clause (v)
shall prevent the receipt of funds that have been deposited into the Cash Trap
Account from being treated as Operating Income when received to the extent such
receipt otherwise constitutes Operating Income as provided in the definition
thereof), (vi) any changes in value of derivative contracts or of the Projects,
and (vii) any payment payable to the Borrower or any Other Swap Pledgor under
the Hedge Agreement.  Operating Income shall be determined on an annualized
basis for purposes of Section 2.10 and on a projected annual basis for purposes
of Section 10.03(c).
 
“Operating Partnership” shall mean Douglas Emmett Properties LP, a Delaware
limited partnership.
 
“Organizational Documents” shall mean (a) for any corporation, the certificate
or articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation,
any shareholder rights agreement, and any amendments thereto, (b) for any
limited liability company, the articles of organization and any certificate
relating thereto and the limited liability company (or operating) agreement of
such limited liability company, and any amendments thereto, and (c) for any
partnership (general or limited), the certificate of limited partnership or
other certificate pertaining to such partnership and the partnership agreement
of such partnership (which must be a written agreement), and any amendments
thereto.
 
“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Real Estate Taxes, and any other charges, including vault charges and
license fees for the use of vaults, chutes and similar areas adjoining the
Projects, now or hereafter levied or assessed or imposed against the Projects or
any part thereof, other than Excluded Taxes.
 
“Other Swap Pledgor” shall mean (i) Borrower’s Member, (ii) any Qualified
Successor Entity to whom a Project is transferred pursuant to
Section 9.03(a)(iii), (iii) any entity that qualifies under clause (I) of the
definition of Qualified Successor Entity, and/or (iv) the REIT, a Successor
Public REIT, the Operating Partnership, a Successor Operating Partnership or any
REIT Subsidiary.
 
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery, ownership
or enforcement of, or otherwise with respect to, any Loan Document.
 
“Outstanding Principal Amount” shall mean the outstanding principal amount of
the Loans at any point in time after giving effect to any repayment thereof
pursuant to Sections 2.06, 2.07, 2.09, 2.10 and 3.01 or other applicable
provisions of this Agreement.
 
“Participant” shall have the meaning assigned to such term in Section
14.07(c)(i).
 
“Payment Date” shall mean the first Business Day of each calendar month.  The
first Payment Date shall be May 2, 2011.
 
“Payor” shall have the meaning assigned to such term in Section 4.06.
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
 
“Permitted Investments” shall mean:  (a) direct obligations of the United States
of America, or of any agency thereof, or obligations guaranteed as to principal
and interest by the United States of America, or by any agency thereof, in
either case maturing not more than ninety (90) days from the date of acquisition
thereof; (b) certificates of deposit issued by any bank or trust company
organized under the laws of the United States of America or any state thereof
and having capital, surplus and undivided profits of at least $500,000,000 and
having a senior unsecured credit rating of A or A1 or better by S&P or Moody’s,
respectively, maturing not more than ninety (90) days from the date of
acquisition thereof; and (c) commercial paper rated A-1 or P-1 or better by S&P
or Moody’s, respectively, maturing not more than ninety (90) days from the date
of acquisition thereof; in each case so long as the same (i) provide for the
payment of principal and interest (and not principal alone or interest alone)
and (ii) are not subject to any contingency regarding the payment of principal
or interest.
 
“Permitted Liens” shall mean for each Project:  (a) any Lien created by the Loan
Documents, (b) Liens for Real Estate Taxes not yet delinquent and Liens for
Other Charges imposed by any Governmental Authority not yet due or delinquent,
(c) rights of existing and future tenants under Approved Leases as tenants only,
(d) Permitted Title Exceptions that constitute Liens, (e) utility and other
easements entered into by the Borrower in the ordinary course of business having
no adverse impact on the occupation, use, enjoyment, operation, value or
marketability of any Project and approved in advance in writing by the
Administrative Agent in its reasonable discretion, (f) any Lien for the
performance of work or the supply of materials affecting any Project unless the
Borrower fails to discharge such Lien by payment or bonding (in accordance with
statutory bonding requirements the effect of which is to release such Lien from
the affected Project and to limit the Lien claimant’s rights to a recovery on
the bond) on or prior to the date that is the earlier of (i) thirty (30) days
after the date of filing of such Lien and (ii) the date on which the Project or
the Borrower’s interest therein is subject to risk of sale, forfeiture,
termination, cancellation or loss, (g) any Lien consisting of the rights of a
lessor under equipment leases which are entered into in compliance with Sections
9.02(e) and 9.04(d), and (h) any other title and survey exceptions (not referred
to in clauses (a) through (g) above) affecting the Projects as the
Administrative Agent may approve in advance in writing and in its sole
discretion.
 
“Permitted Syndication Date” shall mean (a) six (6) months from the Closing Date
or (b) such earlier date as the Borrower or Operating Partnership shall have
notified Arranger of completion of Operating Partnership’s current refinancing
program with respect to other real property owned by Affiliates of Borrower and
Operating Partnership.
 
“Permitted Title Exceptions” shall mean as to any Project, the outstanding
liens, easements, restrictions, security interests and other exceptions to title
set forth in the policy of title insurance insuring the lien of the Deed of
Trust encumbering such Project approved by the Administrative Agent.
 
“Person” shall mean any individual, corporation, company, voluntary association,
partnership, limited liability company, joint venture, trust, unincorporated
organization or government (or any agency, instrumentality or political
subdivision thereof).
 
 “Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) as defined in Section 3(2) of ERISA, and in respect of which any Borrower
Party or its ERISA Affiliates or the Operating Partnership is (or, if such plan
were terminated, would, if the Plan were subject to Title IV of ERISA, under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.
 
“Policy” and “Policies” shall have the respective meanings assigned to such
terms in Section 8.05(b).
 
“Post-Default Rate” shall mean a rate per annum equal to five percent (5%) plus
the Base Rate as in effect from time to time plus the Applicable Margin for Base
Rate Loans, provided that, with respect to principal of a Eurodollar Loan, the
“Post-Default Rate” shall be the greater of (a) five percent (5%) plus the
interest rate for such Loan as provided in Section 3.02(a)(ii) and (b) the rate
provided for above in this definition; provided, however, that in no event shall
the Post-Default Rate exceed the Maximum Rate.
 
“Principal Office” shall mean the office of Wells Fargo, located on the date
hereof at 11601 Wilshire Blvd., Suite 1700, Los Angeles, California  90025, or
such other office as the Administrative Agent shall designate upon ten (10)
days’ prior notice to the Borrower and the Lenders.
 
“Principals” shall mean any other Person holding ten percent (10%) or more of
the shares, partnership interests, membership interests, or other voting or
beneficial interests in Borrower’s Manager.
 
“Prior Project Owner Affiliate” shall mean an Affiliate (which for purposes of
this definition, the proviso at the end of the defined term “Affiliate” shall
not apply) of the Borrower that previously owned a Project.
 
“Project” shall have the meaning assigned to such term in the Recitals.
 
“Project-Level Account” shall have the meaning assigned to such term in the
Project-Level Account Security Agreement.
 
“Project-Level Account Security Agreement” shall mean, collectively (if more
than one), each Project-Level Account Security Agreement, by and among the
Borrower, the Administrative Agent (on behalf of the Lenders) and the Depository
Bank, substantially in the form of Exhibit I attached hereto, delivered on the
Closing Date, as the same may be Modified and in effect from time to time.
 
“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.
 
“Property Condition Report” shall mean, collectively, those certain property
condition reports for each Project prepared for the Administrative Agent and
listed on Schedule 1.01(7) attached hereto.  The Administrative Agent
acknowledges receipt of copies of the foregoing Property Condition Reports.
 
“Property Management Agreement” shall mean, collectively, (a) each Property
Management Agreement between the Borrower and the Property Manager listed on
Schedule 1.01(8) attached hereto and (b) any other property management and/or
leasing agreement entered into with a Property Manager appointed in accordance
with the definition of Property Manager contained in this Section 1.01, as the
same shall be Modified in accordance with the provisions of this Agreement.
 
“Property Manager” shall mean Douglas Emmett Management, LLC, a Delaware limited
liability company, or such successor manager and/or leasing agent as shall be
reasonably approved by the Administrative Agent or otherwise permitted without
such approval pursuant to Section 9.15 or Section 14.31.
 
“Property Manager’s Consent” shall mean a Property Manager’s Consent and
Subordination of Property Management Agreement substantially in the form of
Exhibit J attached hereto, to be executed, dated and delivered by (a) the
Property Manager and the Borrower to the Administrative Agent (on behalf of the
Lenders) on the Closing Date and (b) any other Property Manager to the
Administrative Agent (on behalf of the Lenders) prior to its appointment as
Property Manager, as such agreements may be Modified and in effect from time to
time.
 
“Proportionate Share” shall mean, with respect to each Lender, the percentage
set forth opposite such Lender’s name on Schedule 1.01(4) attached hereto under
the caption “Proportionate Share” or in the Assignment and Assumption (in
accordance with the terms of this Agreement) pursuant to which such Lender
became a party hereto, in any case, as such percentage may be Modified in the
most recent Assignment and Assumption (in accordance with the terms of this
Agreement) to which such Lender is a party.  The aggregate Proportionate Shares
of all Lenders shall equal one hundred percent (100%).
 
“Proposed Lender” shall have the meaning assigned to such term in Section 5.07.
 
“Public REIT” shall mean a real estate investment trust as defined in Sections
856-860 of the Code whose shares are publicly traded on the New York Stock
Exchange, the American Stock Exchange (AMEX), or the NASDAQ Stock Market
exchange, or, in the case of any of the foregoing, a successor to such exchange
provided such successor is a nationally recognized stock exchange.
 
“Qualified Successor Entity” shall have the meaning set forth in Section
9.03(a)(iii).
 
“Real Estate Taxes” shall mean all real estate taxes and all general and special
assessments, levies, permits, inspection and license fees, all water and sewer
rents and charges, all charges for utilities and all other public charges
whether of a like kind or different nature, imposed upon or assessed against the
Borrower, the Projects or any part thereof or upon the revenues, rents, issues,
income and profits of the Projects or arising in respect of the occupancy, use
or possession thereof.
 
“Register” shall have the meaning assigned to such term in Section 14.07(b)(iv).
 
“Regulations A, D, T, U and X” shall mean, respectively, Regulations A, D, T, U
and X of the Board of Governors of the Federal Reserve System (or any
successor), as the same may be Modified and in effect from time to time.
 
“Regulatory Change” shall mean, with respect to any Lender, any change after the
Closing Date in federal, state or foreign law or regulations (including
Regulation D and the Dodd Frank Wall Street Reform and Consumer Protection Act)
or the adoption or making after such date of any interpretation, directive or
request applying to a class of banks including such Lender of or under any
federal, state or foreign law or regulations (whether or not having the force of
law and whether or not failure to comply therewith would be unlawful) by any
Governmental Authority or monetary authority charged with the interpretation or
administration thereof.
 
“REIT” shall mean Douglas Emmett, Inc., a Maryland corporation, who shares, at
all times, are publicly traded on the New York Stock Exchange, the American
Stock Exchange (AMEX), or the NASDAQ Stock Market exchange, or, in the case of
any of the foregoing, a successor to such exchange provided such successor is a
nationally recognized stock exchange.
 
“REIT Subsidiary” shall mean any directly or indirectly wholly-owned Subsidiary
of the REIT, a Successor Public REIT, the Operating Partnership or a Successor
Operating Partnership.
 
“Rejecting Lender” shall have the meaning set forth in Section 9.03(c).
 
“Related Entity” shall mean, as to any Person, (a) any other Person which
directly or indirectly owns fifty-one percent (51%) or more of the partnership,
membership or other ownership interests of such Person and directly or
indirectly controls such Person; (b) any other Person into which, or with which,
such Person is merged, consolidated or reorganized, or which is otherwise a
successor to such Person by operation of law, or which acquires all or
substantially all of the assets of such Person; (c) any other Person which is a
successor to the business operations of such Person and engages in substantially
the same activities; or (d) any other Person in which a Person described in
clauses (b) and (c) of this definition directly or indirectly owns fifty-one
(51%) or more of the partnership, membership or other ownership interests of
such Person and directly or indirectly controls such Person.  As used in this
definition, “control” (including, with its correlative meanings, “controlled by”
and “under common control with”) shall mean possession, directly or indirectly,
of power to direct or cause the direction of management or policies (whether
through ownership of securities or partnership or other ownership interests, by
contract or otherwise).
 
“Related Party” shall mean:
 
(i)           any family member of any Named Principal; or
 
(ii)           any trust, corporation, partnership, limited liability company or
other entity, in which any Named Principal and/or such other persons referred to
in the immediately preceding clause (i) have a controlling interest.
 
“Release” shall mean any release, spill, emission, leaking, pumping, injection,
pouring, dumping, deposit, disposal, discharge, dispersal, leaching, seeping or
migration into the indoor or outdoor environment, including the movement of
Hazardous Substances through ambient air, soil, surface water, ground water,
wetlands, land or subsurface strata.
 
“Remediation” shall mean, without limitation, any investigation, site
monitoring, response, remedial, removal, or corrective action, any activity to
cleanup, detoxify, decontaminate, contain or otherwise remediate any Hazardous
Substance, any actions to prevent, cure or mitigate any Release of any Hazardous
Substance, any action to comply with any Environmental Laws or with any permits
issued pursuant thereto, any inspection, investigation, study, monitoring,
assessment, audit, sampling and testing, laboratory or other analysis, or
evaluation relating to any Hazardous Substances.  “Remediate” shall have a
correlative meaning.
 
“Rents” shall mean all rents (whether denoted as base rent, advance rent,
minimum rent, percentage rent, additional rent or otherwise), issues, income,
royalties, profits, revenues, proceeds, bonuses, deposits (whether denoted as
security deposits or otherwise), termination fees, rejection damages, buy-out
fees and any other fees made or to be made in lieu of rent to the Borrower, any
award made hereafter to the Borrower in any court proceeding involving any
tenant, lessee, licensee or concessionaire under any of the Leases in any
bankruptcy, insolvency or reorganization proceedings in any state or federal
court, and all other payments, rights and benefits of whatever nature from time
to time due to the Borrower under the Leases (including any Leases with respect
to signage), including (i) rights to payment earned under the Leases, (ii) any
payments or rights to payment with respect to parking facilities or other
facilities in any way contained within or associated with the Projects, and
(iii) all other income, consideration, issues, accounts, profits or benefits of
any nature arising from the possession, use and operation of the Projects.
 
“Requesting Lender” shall have the meaning assigned to such term in Section
5.07.
 
“Required Lenders” shall mean the Lenders (which shall include the Lender then
acting as the Administrative Agent) holding at least sixty-six and two-thirds
percent (66.67%) of the aggregate Outstanding Principal Amount of the Loans;
provided that in determining such percentage at any given time, all then
existing Defaulting Lenders will be disregarded and excluded and the
Proportionate Shares of the Loans of Lenders shall be redetermined, for voting
purposes only, to exclude the Proportionate Shares of the Loans of such
Defaulting Lenders.
 
“Required Payment” shall have the meaning assigned to such term in Section 4.06.
 
“Restoration” shall have the meaning assigned to such term in Section 10.01(a).
 
“Restoration Consultant” shall have the meaning assigned to such term in Section
10.03(e).
 
“Restoration Retainage” shall have the meaning assigned to such term in Section
10.03(f).
 
“Restricted Payment” shall mean all distributions of the Borrower (in cash,
Property or other obligations) on, or other payments or distributions on account
of (or the setting apart of money for a sinking or other analogous fund for) the
purchase, redemption, retirement or other acquisition of, any portion of any
Equity Interest in the Borrower or of any warrants, options or other rights to
acquire any such Equity Interest.
 
“Rollover Breakage Costs” shall have the meaning assigned to such term in
Section 2.08.
 
“Second Call Date” shall have the meaning assigned to such term in Section 2.10.
 
“Security Accounts” shall mean, collectively, the Cash Trap Account, the
Project-Level Account and any Controlled Account.
 
“Security Documents” shall mean, collectively, the Deed of Trust, the Hedge
Agreement Pledge, the Cash Trap Account Security Agreement, the Project-Level
Account Security Agreement, the Controlled Account Agreement, the General
Assignment and such other security documents as the Administrative Agent may
reasonably request on behalf of and for the benefit of the Lenders and all
Uniform Commercial Code financing statements required by this Agreement, the
Deed of Trust, the Hedge Agreement Pledge, the Cash Trap Account Security
Agreement, the Project-Level Account Security Agreement, the Controlled Account
Agreement, the General Assignment or any other security document the
Administrative Agent may reasonably request to be filed with respect to the
applicable security interests on behalf of and for the benefit of the Lenders.
 
“SFAS 141(R)” shall mean Statement of Financial Accounting Standards 141(R)
issued by the Financial Accounting Standards Board and any revision,
modification, supplement or replacement thereof.
 
“Significant Casualty Event” shall have the meaning assigned to such term in
Section 10.01(b).
 
“Sixth Loan Year Principal Payment” shall mean a constant monthly amount
determined by (a) adding the principal portion (only) of the amortizing payments
that would be due if Borrower made monthly payments of principal and interest
during the sixth Loan Year based on a 30-year amortization schedule, the
Outstanding Principal Amount as of the commencement of the sixth Loan Year
(taking into account any prepayments thereof made to satisfy the minimum Debt
Yield required under Section 3.01(a)) and an interest rate equal to 4.122% per
annum and (b) dividing the sum calculated under clause (a) by twelve (12).
 
“Seventh Loan Year Principal Payment” shall mean a constant monthly amount
determined by (a) adding the principal portion (only) of the amortizing payments
that would be due if Borrower made monthly payments of principal and interest
during the seventh Loan Year based on a 30-year amortization schedule, the
Outstanding Principal Amount as of the commencement of the seventh Loan Year
(taking into account any prepayments thereof made to satisfy the minimum Debt
Yield required under Section 3.01(b)) and an interest rate equal to 4.122% per
annum and (b) dividing the sum calculated under clause (a) by twelve (12).
 
“SNDA Agreement” shall mean (i) the form of Subordination, Non-Disturbance, and
Attornment Agreement attached hereto as Exhibit K, (ii) any form attached to a
Major Lease currently in effect or which has been approved by the Administrative
Agent pursuant to the terms of this Agreement or (iii) such other form as is
reasonably satisfactory to the Administrative Agent.
 
“Solvent” shall mean, when used with respect to any Person, that at the time of
determination: (i) the fair saleable value of its assets is in excess of the
total amount of its liabilities (including contingent liabilities); (ii) the
present fair saleable value of its assets is greater than its probable liability
on its existing debts as such debts become absolute and matured; (iii) it is
then able and expects to be able to pay its debts (including contingent debts
and other  commitments) as they mature; and (iv) it has capital sufficient to
carry on its business  as conducted and as proposed to be conducted.
 
“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., or any successor thereto.
 
“Stated Maturity Date” shall mean the date that is seven (7) years from the
expiration of the Stub Interest Period (i.e., April 1, 2018), subject to the
terms and conditions of Section 2.10.
 
“Stub Interest Period” shall mean the period commencing on the Closing Date and
ending on (but not including) the first calendar day of the first month
following the Closing Date (or if such day is not a Business Day, the next
Business Day thereafter).
 
“Subsidiary” shall mean, with respect to any Person, any corporation, limited
liability company, partnership or other entity of which at least a majority of
the securities or other ownership interests having by the terms thereof ordinary
voting power to elect a majority of the board of directors or other persons
performing similar functions of such corporation, limited liability company,
partnership or other entity (irrespective of whether or not at the time
securities or other ownership interests of any other class or classes of such
corporation, limited liability company, partnership or other entity shall have
or might have voting power by reason of the happening of any contingency) is at
the time directly or indirectly owned or controlled by such Person or one or
more Subsidiaries of such Person or by such Person and one or more Subsidiaries
of such Person.
 
“Successor Operating Partnership” shall mean, after any Successor Public REIT
Transfer, such Successor Public REIT’s affiliated operating partnership (which
may be the Operating Partnership or another operating partnership)
majority-owned and controlled, directly or indirectly, by such Successor Public
REIT which is at all times the principal asset of such Successor Public REIT and
through which such Successor Public REIT conducts substantially all of its
business.
 
“Successor Public REIT” shall mean, after any Successor Public REIT Transfer, a
Public REIT which results from a Successor Public REIT Transfer, and which has
at all times the Operating Partnership or a Successor Operating Partnership as
its principal asset through which such Public REIT conducts substantially all of
its business.
 
“Successor Public REIT Transfer” shall mean a merger or consolidation of the
REIT with another Person where such Person is the surviving entity or a
corporate reorganization involving the REIT or its assets where substantially
all of the commercial real estate assets (which may exclude multifamily
projects) of the REIT are acquired directly or indirectly by a new Person, so
long as the surviving entity or new entity is a Public REIT and the surviving
entity or new entity (or its operating partnership) directly or indirectly owns
at least fifty-one percent (51%) of the direct or indirect Equity Interests in
the Borrower or any Qualified Successor Entity and directly or indirectly
controls the Borrower or any such Qualified Successor Entity; provided that the
Projects continue to be directly owned by the Borrower (or, in the case of the
Westwood Place Project, by the Westwood Place Borrower if not transferred to the
Borrower or a Qualified Successor Entity) or such Qualified Successor Entity, as
the case may be.  From and after the date of such transfer, (a) all the
covenants and representations and warranties set forth in this Agreement and the
other Loan Documents applicable to the REIT shall be deemed to refer to the
Successor Public REIT with all references herein to “REIT” to mean the
“Successor Public REIT”, and (b) if there is a Successor Operating Partnership
as a result of a Successor Public REIT Transfer, all the covenants and
representations and warranties set forth in this Agreement and the other Loan
Documents applicable to the Operating Partnership shall be deemed to refer to
the Successor Operating Partnership with all references herein to “Operating
Partnership” to mean the “Successor Operating Partnership”.
 
“Swap Agreement” means any agreement (whether one or more) with respect to any
swap, forward, future or derivative transaction or option or similar agreement
(including, without limitation, any cap or collar) involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions.  For purposes hereof, the credit exposure
at any time of any Person under a Swap Agreement to which such Person is a party
shall be determined at such time in accordance with the standard methods of
calculating credit exposure under similar arrangements as reasonably prescribed
from time to time by the Administrative Agent, taking into account (a) potential
interest rate movements, (b) the respective termination provisions, (c) the
notional principal amount and term of such Swap Agreement and (d) any provisions
providing for the netting of amounts  payable by and to a Person thereunder (or
simultaneous payments of amounts by and to such Person).
 
“Syndication” shall have the meaning assigned to such term in Section 14.26.
 
“Taking” means a taking or voluntary conveyance during the term hereof of all or
part of any Project or any interest therein or right accruing thereto or use
thereof, as the result of, or in settlement of, any condemnation or other
eminent domain proceeding by any Governmental Authority affecting such project
or any portion thereof whether or not the same shall have actually been
commenced.
 
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
“Third-Party Counterparty” shall have the meaning assigned to such term in
Section 8.19(a).
 
“Third-Party Hedge Agreement” shall have the meaning assigned to such term in
Section 8.19(c).
 
“Title Company” shall mean Chicago Title Insurance Company and any one or more
reinsurers identified on Schedule 1.01(9) attached hereto; provided, however,
that (i) in no event shall the amount insured by any such title insurer exceed
the limits shown on Schedule 1.01(9) and (ii) any reinsurance shall be subject
to direct access agreements from such reinsurers.
 
“Title Policy” shall have the meaning assigned to such term in Section 6.01(k).
 
“Trading with the Enemy Act” shall mean 50 U.S.C. App. 1 et seq.
 
“Transfer Authorizer Designation Form” means a form substantially in the form of
Exhibit Q to be delivered to the Administrative Agent pursuant to Section 2.11,
as the same may be amended, restated or modified from time to time with the
prior written approval of the Administrative Agent.
 
“Transactions” shall mean, collectively, (a) the execution, delivery and
performance by the Borrower of this Agreement and the other Loan Documents to
which it is a party, the borrowing of the Loans and the use of the proceeds
thereof and (b) the execution, delivery and performance by the other Borrower
Parties of the other Loan Documents to which they are a party and the
performance of their obligations thereunder.
 
“Transfer” shall mean any transfer, sale, assignment, mortgage, encumbrance,
pledge or conveyance, whether voluntary or involuntary.
 
“Transferring Lender” shall have the meaning assigned to such term in Section
14.07(e).
 
“Type” shall have the meaning assigned to such term in Section 1.03.
 
“Uniform Commercial Code” shall mean the Uniform Commercial Code of the State of
California, except with respect to those circumstances in which the Uniform
Commercial Code of the State of California shall require the application of the
Uniform Commercial Code of another state, in which case, for purposes of such
circumstances, the “Uniform Commercial Code” shall mean the Uniform Commercial
Code of such other state.
 
“Use” shall mean, with respect to any Hazardous Substance, the generation,
manufacture, processing, distribution, handling, use, treatment, recycling or
storage of such Hazardous Substance or transportation to or from the property of
such Person of such Hazardous Substance.
 
“Wells Fargo” shall mean Wells Fargo Bank, N.A.
 
“Wells Fargo Counterparty” shall mean Wells Fargo or any of its Affiliates, if
any, that enters into any Hedge Agreement with the Borrower, as the counterparty
thereunder.
 
“Wells Fargo Hedge Agreement” shall mean any Swap Agreement that is entered in
order to comply with Section 8.19(a) by Borrower and a Wells Fargo Counterparty
, together with all modifications, extensions, renewals and replacements
thereof, but only so long as the counterparty under such Swap Agreement is a
Wells Fargo Counterparty.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan.
 
1.02 Accounting Terms and Determinations
 
(a) Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time.
 
(b) Without first obtaining the Administrative Agent’s consent, the Borrower
will not change the last day of its fiscal year from December 31, or the last
days of the first three fiscal quarters in each of its fiscal years.
 
1.03 Types of Loans
 
Loans hereunder are distinguished by “Type”.  The “Type” of a Loan refers to
whether such Loan is a Base Rate Loan or a Eurodollar Loan, each of which
constitutes a Type.
 
1.04 Terms Generally
 
The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”.  The word “will” shall be construed to have the
same meaning and effect as the word “shall”.  Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time Modified (subject to any
restrictions on such Modifications set forth herein), (b) any reference herein
to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights and (f) whenever this
Agreement provides that any consent or approval will not be “unreasonably
withheld” or words of like import, the same shall be deemed to include within
its meaning that such consent or approval will not be unreasonably delayed or
conditioned.
 
ARTICLE II.
 
COMMITMENTS, LOANS, NOTES AND PREPAYMENTS
 
 2.01 Loans
 
Each Lender severally agrees, on the terms and conditions of this Agreement, to
make a loan (each such loan being a “Loan” and collectively, the “Loans”) on a
non-revolving basis to the Borrower in Dollars on the Closing Date in a
principal amount equal to but not exceeding the amount of the Commitment of such
Lender.  After the Closing Date, the Borrower may Convert all or a portion of
the Outstanding Principal Amount of one Type of Loan into another Type of Loan
(as provided in Section 2.05) or Continue one Type of Loan as the same Type of
Loan (as provided in Section 2.05), subject in all cases to the limit on the
number of Interest Periods that may be outstanding at any one time as set forth
in the definition of “Interest Period”.
 
2.02 Funding of Loans
 
On the Closing Date, each Lender shall make available from its Applicable
Lending Office the amount of the Loan to be made by it on such date to the
Administrative Agent as specified by the Administrative Agent, in immediately
available funds, for account of the Borrower.  The amount so received by the
Administrative Agent shall, subject to the terms and conditions of this
Agreement, be made available to the Borrower in the account specified by the
Borrower (which account may be an escrow account with the Title Company) in the
Transfer Authorizer Designation Form in immediately available funds, for the
uses and purposes identified on a sources and uses statement approved by the
Administrative Agent and the Borrower.
 
2.03 Several Obligations
 
The failure of any Lender to make any Loan to be made by it on the date
specified therefor shall not relieve any other Lender of its obligation to make
its Loan on such date, but neither any Lender nor the Administrative Agent shall
be responsible for the failure of any other Lender to make a Loan to be made by
such other Lender.  The amounts payable by the Borrower at any time hereunder
and under the Note to each Lender shall be a separate and independent debt.  It
is understood and agreed that the Closing hereunder shall not occur unless each
of the Lenders shall have funded the amount of the Loan to be made by it.
 
2.04 Notes
 
(a) Notes.  The Loan made by each Lender shall be evidenced by its Note.
 
(b) Substitution, Exchange and Subdivision of Notes.  No Lender shall be
entitled to have its Note substituted or exchanged for any reason, or subdivided
for promissory notes of lesser denominations, except (i) in connection with a
permitted assignment of all or any portion of such Lender’s Commitment, Loan and
Note pursuant, and subject to the terms and conditions of, Section 14.07(b)
(and, if requested by any Lender in connection with such permitted assignment,
the Borrower agrees to so exchange any such Note provided the original Note
subject to such exchange has been delivered to the Borrower) or (ii) as provided
in Section 14.30 with respect to severance of Notes if elected by Wells Fargo,
provided the original Note severed, split, divided or otherwise replaced
pursuant to Section 14.30 has been delivered to the Borrower.
 
(c) Loss, Theft, Destruction or Mutilation of Notes.  In the event of the loss,
theft or destruction of any Note, upon the Borrower’s receipt of a reasonably
satisfactory indemnification agreement executed in favor of the Borrower by the
holder of such Note, or in the event of the mutilation of any Note, upon the
surrender of such mutilated Note by the holder thereof to the Borrower, the
Borrower shall execute and deliver to such holder a replacement Note in lieu of
the lost, stolen, destroyed or mutilated Note.
 
2.05 Conversions or Continuations of Loans
 
(a) Subject to Section 4.04, the Borrower shall have the right to Convert Loans
of one Type into Loans of another Type or Continue Loans of one Type as Loans of
the same Type, at any time or from time to time; provided that:  (i) the
Borrower shall give the Administrative Agent notice of each such Conversion or
Continuation as provided in Section 4.05; (ii) Eurodollar Loans may be Converted
only on the last day of an Interest Period for such Loans unless the Borrower
complies with the terms of Section 5.05 and (iii) subject to Sections 5.01(a)
and 5.03, any Conversion or Continuation of Loans shall be pro rata among the
Lenders.  Notwithstanding the foregoing, and without limiting the rights and
remedies of the Administrative Agent and the Lenders under Article XII, in the
event that any Event of Default exists, the Administrative Agent may (and at the
request of the Required Lenders shall) suspend the right of the Borrower to
Convert any Loan into a Eurodollar Loan, or to Continue any Loan as a Eurodollar
Loan for so long as such Event of Default exists, in which event all Loans shall
be Converted (on the last day(s) of the respective Interest Periods therefor)
into, or Continued as, as the case may be, Base Rate Loans.  In connection with
any such Conversion, a Lender may (at its sole discretion) transfer a Loan from
one Applicable Lending Office to another.
 
(b) Notwithstanding anything to the contrary contained in this Agreement, at any
time that a Hedge Agreement is in effect, the Borrower shall have the right to
choose only an Interest Period which is the same as the Interest Rate Hedge
Period, provided that the foregoing shall only apply to a Hedge Agreement that
is required by Section 8.19(a) of this Agreement.
 
2.06 Prepayment
 
(a) Prepayment of the Loans.  Upon not less than ten (10) days’ prior written
notice to the Administrative Agent, the Borrower may prepay the Loans, in whole
or in part, in minimum increments of One Million Dollars ($1,000,000) except as
otherwise provided by Section 2.06(c), subject to the following:
 
(i) any such prepayment shall be accompanied by the amount of interest
theretofore accrued but unpaid in respect of the principal amount so prepaid, in
accordance with Section 2.08;
 
(ii) except as provided below, any such prepayment (except as a result of a
Casualty Event or Taking or any prepayment made pursuant to Section 10.03(j) or
Section 14.25)) shall be accompanied by a prepayment premium equal to the
following percentage of the principal amount so prepaid:
 
If the prepayment occurs during the following period:
The percentage is as follows:
During the period from the Closing Date to and including the date which occurs
twelve (12) months after the Closing Date
4.00%
During the period from the day immediately following the date which occurs
twelve (12) months after the Closing Date to and including the date which occurs
twenty-four (24) months after the Closing Date
3.00%
During the period from the day immediately following the date which occurs
twenty-four (24) months after the Closing Date to and including the date which
occurs thirty-six (36) months after the Closing Date
2.00%
During the period from the day immediately following the date which occurs
thirty-six (36) months after the Closing Date to and including the date which
occurs forty-eight (48) months after the Closing Date
1.00%
Thereafter
0.00%

 
and
 
(iii) such prepayment shall be accompanied by any amounts payable to a Lender
pursuant to Section 5.05 as a result of such prepayment while a Eurodollar Loan
is in effect, in accordance with Section 2.08.
 
If the Loans are paid or prepaid in whole or in part for any reason (including
acceleration of the Loans or because the Loans automatically become due and
payable in accordance with Section 12.02(a), other than any prepayment made
pursuant to Section 14.25) at any time, the Borrower shall pay to the
Administrative Agent (on behalf of the Lenders) the amount(s) described in
clauses (i), (ii), as applicable, and (iii), of the immediately preceding
sentence.
 
(b) Treatment of Prepayments.  Except for any mandatory prepayment made pursuant
to Section 2.07 and any prepayment made under Sections 2.06(c) and 2.09, and
notwithstanding when such prepayment is made, each partial prepayment of the
Loans shall be applied to reduce the Allocated Loan Amounts pro-rata in
accordance with the Allocated Loan Amount for each Project.
 
(c) Prepayment Upon Release of Projects.  Notwithstanding anything to the
contrary contained in this Section 2.06, any prepayment made in connection with
the release in accordance with the terms contained in Section 2.09 of any one or
more of the Projects may be made at any time upon not less than ten (10) days’
prior written notice to the Administrative Agent, and without reference to the
minimum One Million Dollars ($1,000,000) increment requirements of Section
2.06(a), but subject to payment of any applicable prepayment premium under
clause (ii) of Section 2.06(a) and compliance with the provisions set forth in
clause (iii) of Section 2.06(a) above, and the applicable provisions set forth
in Section 2.09.
 
(d) Acknowledgments Regarding Prepayment Premium.  The prepayment premiums
required by this Section 2.06 are acknowledged by the Borrower to be partial
compensation to the Lenders for the costs of reinvesting the proceeds of the
Loans and for the loss of the contracted rate of return on the Loans and shall
be due in accordance with the terms of this Section 2.06 upon any prepayment of
the Loans, including any prepayment occurring after an acceleration resulting
from a violation of the provisions restricting Transfers set forth in this
Agreement.  Furthermore, the Borrower acknowledges that the loss that may be
sustained by the Lenders as a result of such a prepayment by the Borrower is not
susceptible of precise calculation, and the prepayment premium represents the
good faith effort of the Borrower and the Lenders to compensate the Lenders for
such loss and the parties’ reasonable estimate of such loss, and is not a
penalty.  By initialing this provision where indicated below, the Borrower
waives any rights it may have under California Civil Code Section 2954.10, or
any successor statute, and the Borrower confirms that the Lenders’ agreement to
make the Loans at the interest rate and on the other terms set forth herein
constitutes adequate and valuable consideration, given individual weight by the
Borrower, for the prepayment provisions set forth in this Section 2.06.
 
 

        DE 1997 Borrower’s Initials     Westwood Place Borrower’s Initials  

 
 
2.07 Mandatory Prepayments
 
If a Casualty Event or Taking shall occur with respect to any Project, the
Borrower, upon the Borrower’s or the Administrative Agent’s receipt of the
applicable Insurance Proceeds or Condemnation Awards, shall prepay the Loan, if
required by the provisions of Article X, on the dates and in the amounts
specified therein without premium, or, if, pursuant to Section 10.03(j), the
Administrative Agent applies Net Proceeds to repay the Loans without premium
(but, in each case, such repayments are subject to the provisions of Sections
2.08 and 5.05) but, if the portion of the Outstanding Principal Amount
consisting of Base Rate Loans is less than the amount of Insurance Proceeds or
Condemnation Awards received, or Net Proceeds retained, as applicable, then the
amounts so applied to prepay the Loans shall be applied first to prepay in full
the Base Rate Loans without premium and then, at the instruction of the Borrower
(provided no Event of Default is then continuing), such Insurance Proceeds,
Condemnation Awards or Net Proceeds, as applicable, shall be held in a
Controlled Account by the Administrative Agent and applied, until Eurodollar
Loans shall have matured, in which case, such Insurance Proceeds, Condemnation
Awards or Net Proceeds held in the Controlled Account shall be applied in
repayment of such Eurodollar Loans on the next Payment Date or successive
Payment Dates until all such funds have been so applied to prepay the Loan (and
in such case the amount so held shall continue to bear interest at the rate(s)
provided in this Agreement until so applied to prepay the Loan).  Nothing in
this Section 2.07 shall be deemed to limit any obligation of the Borrower under
the Deeds of Trust or any other Security Document, including any obligation to
remit to the Cash Trap Account, Project-Level Account, or a Controlled Account
pursuant to the Deeds of Trust or any of the other Security Documents the
Insurance Proceeds, Condemnation Awards or other compensation received in
respect of any Casualty Event or Taking.
 
2.08 Interest and Other Charges on Prepayment
 
If the Loans are prepaid, in whole or in part, pursuant to Section 2.06 or 2.07,
each such prepayment shall be made together with (a) the accrued and unpaid
interest on the principal amount prepaid (including accrued and unpaid
Additional Interest then due and payable under a Wells Fargo Hedge Agreement, if
applicable), and (b) any amounts payable to a Lender pursuant to Section 5.05 as
a result of such prepayment while a LIBO Rate is in effect (provided the
Borrower is notified of such amount or an estimate thereof), including, without
limitation, any such amounts that may result from a prepayment other than on the
last day of an Interest Period for a Eurodollar Loan the Interest Period of
which has been automatically Continued pursuant to Section 4.05 during any
period on which a prepayment date has been postponed in accordance with the
provisions set forth below in this Section 2.08; provided, however, that any
such prepayment shall be applied first, to the prepayment of any portions of the
Outstanding Principal Amount that are Base Rate Loans and, second, to the
prepayment of any portions of the Outstanding Principal Amount that are
Eurodollar Loans applying such sums first to Eurodollar Loans of the shortest
maturity so as to minimize Rollover Breakage Costs (as defined below); provided
further, however, that if an Event of Default exists, the Administrative Agent
may distribute such payment to the Lenders for application in such manner as it
or the Required Lenders, subject to Section 4.02, may determine to be
appropriate.  Each prepayment pursuant to Section 2.06 shall be made on the
prepayment date specified in the notice of prepayment delivered pursuant to
Section 4.05, unless such notice is revoked (or the date of prepayment is
postponed) by a further written notice (which may be delivered by the Borrower
by facsimile to the Administrative Agent).  Any notice revoking a notice of
prepayment (or postponing a previously-specified prepayment date) shall be
delivered not less than one (1) Business Day prior to the date of prepayment
specified in the notice of prepayment; provided, however, in the event that the
Borrower revokes or postpones such notice during the last three (3) Business
Days of any Interest Period for a Eurodollar Loan, and provided that the
Borrower has not elected to Convert such Eurodollar Loan into a Base Rate Loan
pursuant to Section 2.05, the Borrower acknowledges that losses, costs and
expenses for which the Borrower is responsible pursuant to Section 5.05(b) shall
include, without limitation, losses, costs and expenses that may subsequently
result from the early repayment, termination, cancellation or failure of the
Borrower to borrow any Eurodollar Loan that was to have been automatically
continued pursuant to Section 4.05 (“Rollover Breakage Costs”).
 
2.09 Release of Projects
 
Except as set forth in this Section 2.09, or unless the Obligations have been
paid in full, the Borrower shall have no right to obtain the release of any
Project from the Lien of the Loan Documents, and no repayment or prepayment of
any portion of the Loans shall cause, give rise to a right to require, or
otherwise result in, the release of the Lien of the Deed of Trust on any Project
or any other collateral securing the Loans.  Any release upon payment of the
Obligations in full shall be in accordance with the provisions of the Deeds of
Trust governing releases.
 
(a) Release of Projects.  At any time following the Closing Date, the Borrower
on one or more occasions may obtain, and the Administrative Agent, on behalf of
the Lenders, shall take such actions as are necessary to effectuate pursuant to
this Section 2.09(a), the release of the entirety of any Project from the Lien
of the applicable Deed of Trust (and related Loan Documents) thereon and the
release of the Borrower’s obligations under the Loan Documents with respect to
such Project (other than those which expressly survive repayment, including, but
not limited to, those set forth in the Environmental Indemnity), upon
satisfaction of each of the following conditions:
 
(i) The Borrower shall submit to the Administrative Agent (on behalf of the
Lenders), by 3:00 p.m., California time, at least ten (10) days (except as
provided below) prior to the date of the proposed release, written notice of its
election to obtain such release (which notice shall include a certification by
an Authorized Officer of the Borrower that the proposed release complies with
all of the conditions set forth in clauses (iv), (v) (which may be based on the
Appraised Values of the Projects shown in the Appraisals), (vi), (vii) and
(viii) of this Section 2.09(a)), together with the form or forms for a release
of Lien and related Loan Documents (or, in the case of a Deed of Trust, a
request for reconveyance) for such Project for execution by the Administrative
Agent, which the Administrative Agent shall execute on behalf of the Lenders and
deliver to the Borrower for recordation upon satisfaction of all conditions set
forth in this Section 2.09(a).  Such release shall be in a form appropriate in
each jurisdiction in which the applicable Project is located and reasonably
satisfactory to the Administrative Agent and its counsel.  Any notice of a
proposed release of a Project pursuant to this Section 2.09(a) may be revoked
(or the date proposed for such release may be postponed) by a further written
notice (which may be delivered by the Borrower by facsimile to the
Administrative Agent).  Any notice revoking a proposed release (or postponing
the date for a proposed release) shall be delivered not less than one (1)
Business Day prior to the date of such release specified in the notice of
release; provided, however, in the event that the Borrower revokes or postpones
such notice during the last three (3) Business Days of the Interest Period for
any Eurodollar Loan, and provided that the Borrower has not elected to Convert
such Eurodollar Loan into a Base Rate Loan pursuant to Section 2.05, the
Borrower acknowledges that the losses, costs and expenses for which the Borrower
shall be responsible under Section 5.05(b) shall include applicable Rollover
Breakage Costs, if any.  Notwithstanding the foregoing, if the Appraisals or
updates of Appraisals of the Projects obtained in connection with the closing of
the Loans or obtained in accordance with the provisions of the Loan Documents
were obtained more than ninety (90) days prior to the date of the proposed
release, then the Borrower shall provide an initial notice to Administrative
Agent at least forty-five (45) days prior to the proposed release requesting
that the Administrative Agent order updated Appraisals and, upon receipt of such
notice, Administrative Agent shall order and thereafter obtain updated
Appraisals for the Projects (other than the Project proposed to be
released).  Such updated Appraisals shall be at Borrower’s sole cost and expense
and shall be used to determine the Appraised Values of the Projects for purposes
of calculating the Loan-to-Value Ratio as set forth in clause (v) below;
 
(ii) The Borrower shall remit to the Administrative Agent for the account of the
Lenders an amount equal to one hundred ten percent (110%) of the Allocated Loan
Amount for the applicable Project (for application to the principal balance of
the Loans), plus any applicable prepayment premium payable in connection with
such prepayment pursuant to clause (ii) of Section 2.06(a).  The minimum One
Million Dollar ($1,000,000) increment requirements of Section 2.06(a) shall not
apply to a prepayment of the Loans made in accordance with this Section 2.09(a);
 
(iii) The Borrower shall pay to the Administrative Agent for the account of the
Lenders all sums, including, but not limited to, interest payments (including
any Additional Interest that is then due and payable under a Wells Fargo Hedge
Agreement) and principal payments, if any, that are then due and payable under
the Notes, this Agreement, the applicable Deed of Trust and the other Loan
Documents, and all costs due pursuant to Section 5.05 and clause (viii) of this
Section 2.09(a) (it being agreed that accrued interest on the principal amount
to be paid pursuant to clause (ii) of this Section 2.09(a) shall not be due and
payable in connection with such release (unless such accrued interest is
otherwise due and payable), but shall be due and payable on the next Payment
Date);
 
(iv) After giving effect to such release, the Borrower shall be in compliance
with all covenants relating to its status as a Limited Purpose Entity (which
condition must be satisfied and confirmed in the certification referred to in
clause (i) above);
 
(v) Immediately following such release the Loan-To-Value Ratio as calculated for
all of the Projects then securing the Loans other than the Project(s) proposed
to be released based on the Appraised Values for such Projects set forth in the
most recent Appraisals or updated Appraisals obtained for such Projects (and
assuming for purposes of such calculation that the Outstanding Principal Amount
shall have been reduced by the principal amount payable with respect to the
Project(s) to be released in accordance with clause (ii) of this Section 2.09(a)
and the principal amount payable pursuant to the proviso of this clause (v), if
applicable), shall not exceed sixty-five percent (65%); provided, however, in
the event that the required Loan-to-Value Ratio is not met, then Borrower may,
in order to satisfy the condition in this clause, pay down the Outstanding
Principal Balance of the Loans in an amount such that the required Loan-to-Value
Ratio is achieved (subject to the provisions of Section 2.06(a)(i), Section
2.06(a)(ii) and Section 5.05, as supplemented by the provisions of Section
2.06(b));
 
(vi) After giving effect to such release and the payment of principal required
to be made in connection therewith, the Outstanding Principal Amount of the
Loans (unless the Loans shall be repaid in full) shall not be less than
$250,000,000;
 
(vii) No Default or Event of Default exists at the time of the Borrower’s
request or on the date of the proposed release or after giving effect thereto
(other than a Default or Event of Default that would be cured by effectuating
such release);
 
(viii) After giving effect to such release there shall be at least four (4)
Projects remaining as collateral for the Loans and subject to the Liens of the
Security Documents (unless the Loans are fully repaid); and
 
(ix) The Borrower shall pay all costs and expenses (including, but not limited
to, reasonable legal fees and disbursements of outside counsel, escrow and
trustee fees, costs for title insurance endorsements required by the
Administrative Agent to confirm the continued priority and coverage of the Liens
in favor of the Lenders on the Projects not being released, actual swap breakage
costs payable with respect to a Wells Fargo Hedge Agreement, if applicable, and
other out-of-pocket costs and expenses) incurred by the Administrative Agent in
connection with such release.
 
It is understood and agreed that no such release shall impair or otherwise
adversely affect the Liens, security interests and other rights of the
Administrative Agent or the Lenders under the Loan Documents not being released
(or as to the parties to the Loan Documents and Projects subject to the Loan
Documents not being released).
 
(b) Any Project released from the Lien of a Deed of Trust and the other Loan
Documents pursuant to this Section 2.09 shall, effective upon such release, no
longer be considered a “Project” for purposes of this Agreement or the other
Loan Documents (including, without limitation, the definition of “Limited
Purpose Entity”), except for purposes of those indemnification obligations and
other covenants which, by their terms, expressly survive any such release.
 
2.10 Call Date.  Notwithstanding anything to the contrary contained in this
Agreement, (i) the Outstanding Principal Amount under all Notes shall become
automatically due and payable on the fifth (5th) anniversary of the expiration
of the Stub Interest Period (i.e., April 1, 2016) (the “First Call Date”) if (a)
the Borrower shall not have delivered written notice (the “First Call Notice”)
to the Administrative Agent not more than one hundred twenty (120) days and not
less than thirty (30) days prior to the First Call Date of its intent to extend
the Loans until the sixth (6th) anniversary of the expiration of the Stub
Interest Period, (b) on or prior to the First Call Date the Borrower has not
paid to the Administrative Agent for the benefit of the Lenders an extension fee
equal to ten (10) basis points (0.10%) times the Outstanding Principal Amount
under all Notes as of the First Call Date, (c) on the First Call Date a Default
or an Event of Default exists, (d) the Borrower shall not have demonstrated, to
the reasonable satisfaction of the Administrative Agent, as of the First Call
Date, that the Debt Service Coverage Ratio for all the Projects then securing
the Loans equals or exceeds 1.15:1.00, (e) the Borrower shall not have
demonstrated, to the reasonable satisfaction of the Administrative Agent, as of
the First Call Date, that the Debt Yield equals or exceeds eight percent (8.0%),
or (f) on or prior to the First Call Date the Borrower shall not have provided a
certificate from an Authorized Officer certifying the Adjusted Net Operating
Income for the trailing three (3) month period preceding the date of
determination for which results are available (adjusted to reflect results of
operations on an annualized basis) for purposes of calculating the Debt Yield
and determining whether the Borrower shall be required to make principal
payments pursuant to Section 3.01(a) during the sixth Loan Year; provided,
however, in the event that the required Debt Yield or Debt Service Coverage
Ratio is not met, then the Borrower may, in order to satisfy the condition in
clauses (d) and (e), pay down the Outstanding Principal Balance of the Loans, in
an amount such that the required Debt Yield and Debt Service Coverage Ratio is
achieved (subject to the provisions of Section 2.06(a)(i) and the provisions of
Section 5.05, as supplemented by the provisions of Section 2.06(b)); and (ii)
the Outstanding Principal Amount under all Notes shall become automatically due
and payable on the sixth (6th) anniversary of the expiration of the Stub
Interest Period (i.e., April 1, 2017) (the “Second Call Date”) if (a) the
Borrower shall not have delivered written notice (the “Second Call Notice”) to
the Administrative Agent not more than one hundred twenty (120) days and not
less than thirty (30) days prior to the Second Call Date of its intent to extend
the Loans until the seventh (7th) anniversary of the expiration of the Stub
Interest Period, (b) on or prior to the Second Call Date the Borrower has not
paid to the Administrative Agent for the benefit of the Lenders an extension fee
equal to ten (10) basis points (0.10%) times the Outstanding Principal Amount
under all Notes as of the Second Call Date, (c) on the Second Call Date a
Default or an Event of Default exists, (d) the Borrower shall not have
demonstrated, to the reasonable satisfaction of the Administrative Agent, as of
the Second Call Date, that the Debt Service Coverage Ratio for all the Projects
then securing the Loans equals or exceeds 1.15:1.00, (e) the Borrower shall not
have demonstrated, to the reasonable satisfaction of the Administrative Agent,
as of the Second Call Date, that the Debt Yield equals or exceeds eight percent
(8.0%); or (f) on or prior to the Second Call Date the Borrower shall not have
provided a certificate from an Authorized Officer certifying the Adjusted Net
Operating Income for the trailing three (3) month period preceding the date of
determination for which results are available (adjusted to reflect results of
operations on an annualized basis) for purposes of calculating the Debt Yield
and determining whether the Borrower shall be required to make principal
payments pursuant to Section 3.01(b) during the seventh Loan Year; provided,
however, in the event that the required Debt Yield or Debt Service Coverage
Ratio is not met, then the Borrower may, in order to satisfy the condition in
clauses (d) and (e), pay down the Outstanding Principal Balance of the Loans, in
an amount such that the required Debt Yield and Debt Service Coverage Ratio is
achieved (subject to the provisions of Section 2.06(a)(i) and the provisions of
Section 5.05, as supplemented by the provisions of Section 2.06(b)).
 
2.11 Funds Transfer Disbursements.
 
(a) Generally.  The Borrower hereby authorizes the Administrative Agent to
disburse the proceeds of any Loans made by the Lenders or any of their
Affiliates pursuant to the Loan Documents as requested by an authorized
representative of the Borrower to the account (which is an escrow account with
the Title Company) designated in the Transfer Authorizer Designation Form.  The
Borrower agrees to be bound by any transfer request: (i) authorized or
transmitted by the Borrower; or, (ii) made in the Borrower’s name and accepted
by the Administrative Agent in good faith and in compliance with these transfer
instructions, even if not properly authorized by the Borrower.  The Borrower
further agrees and acknowledges that the Administrative Agent may rely solely on
any bank routing number or identifying bank account number or name provided by
the Borrower to effect a wire of funds transfer even if the information provided
by the Borrower identifies a different bank or account holder than named by the
Borrower.  The Administrative Agent is not obligated or required in any way to
take any actions to detect errors in information provided by the Borrower.  If
the Administrative Agent takes any actions in an attempt to detect errors in the
transmission or content of transfer or requests or takes any actions in an
attempt to detect unauthorized funds transfer requests, the Borrower agrees that
no matter how many times the Administrative Agent takes these actions the
Administrative Agent will not in any situation be liable for failing to take or
correctly perform these actions in the future and such actions shall not become
any part of the transfer disbursement procedures authorized under this
provision, the Loan Documents, or any agreement between the Administrative Agent
and the Borrower.  The Borrower agrees to notify the Administrative Agent of any
errors in the transfer of any funds or of any unauthorized or improperly
authorized transfer requests within fourteen (14) days after the Administrative
Agent’s confirmation to the Borrower of such transfer.
 
(b) Funds Transfer.  The Administrative Agent will, in its sole discretion,
determine the funds transfer system and the means by which each transfer will be
made.  The Administrative Agent may delay or refuse to accept a funds transfer
request if the transfer would: (i) violate the terms of this authorization (ii)
require use of a bank unacceptable to the Administrative Agent or any Lender or
prohibited by any Governmental Authority; (iii) cause the Administrative Agent
or any Lender to violate any Federal Reserve or other regulatory risk control
program or guideline, or (iv) otherwise cause the Administrative Agent or any
Lender to violate any Applicable Law or regulation.
 
(c) Limitation of Liability.  Provided that the Administrative Agent has funded
the Loans into the account specified by Borrower in the Transfer Authorizer
Designation Form delivered by Borrower to Administrative Agent in immediately
available funds, neither the Administrative Agent nor any Lender shall be liable
to the Borrower or any other parties for (i) errors, acts or failures to act of
others, including other entities, banks, communications carriers or
clearinghouses, through which the Borrower’s transfers may be made or
information received or transmitted, and no such entity shall be deemed an agent
of the Administrative Agent or any Lender, (ii) any loss, liability or delay
caused by fires, earthquakes, wars, civil disturbances, power surges or
failures, acts of government, labor disputes, failures in communications
networks, legal constraints or other events beyond Administrative Agent’s or any
Lender’s control, or (iii) any special, consequential, indirect or punitive
damages, whether or not (x) any claim for these damages is based on tort or
contract or (y) the Administrative Agent any Lender or the Borrower knew or
should have known the likelihood of these damages in any situation.  Neither the
Administrative Agent nor any Lender makes any representations or warranties
other than those expressly made in this Agreement
 
ARTICLE III
 
PAYMENTS OF PRINCIPAL AND INTEREST
 
3.01 Repayment of Loans
 
(a) Principal Amortization (Sixth Loan Year).  If the minimum Debt Yield for the
most recent trailing three (3) month period for which results are available,
determined as of the commencement of the sixth Loan Year, is less than ten and
one-half percent (10.5%), then commencing with the first Payment Date occurring
during the sixth Loan Year, and continuing on each Payment Date thereafter
occurring during the sixth Loan Year, Borrower shall pay to the Administrative
Agent on behalf of the Lenders, equal monthly payments of principal on each
Payment Date during such Loan Year in an amount equal to the Sixth Loan Year
Principal Payment; provided, however, that, at the commencement of the sixth
Loan Year, at the election of Borrower, Borrower may, in order to satisfy the
minimum Debt Yield required under this Section 3.01(a), pay down the Outstanding
Principal Amount of the Loans, in an amount such that the required Debt Yield is
achieved (subject to the provisions of Section 2.06(a)(i) and the provisions of
Section 5.05, as supplemented by the provisions of Section 2.06(b)), in which
case, no monthly principal amortization payments shall be required during such
Loan Year.
 
(b) Principal Amortization (Seventh Loan Year).  If the minimum Debt Yield for
the most recent trailing three (3) month period for which results are available,
determined as of the commencement of the seventh Loan Year, is less than ten and
one-half percent (10.5%), then commencing with the first Payment Date occurring
during the seventh Loan Year, and continuing on each Payment Date thereafter
occurring during the seventh Loan Year, Borrower shall pay to the Administrative
Agent on behalf of the Lenders, equal monthly payments of principal on each
Payment Date during such Loan Year in an amount equal to the Seventh Loan Year
Principal Payment; provided, however, that, at the commencement of the seventh
Loan Year, at the election of Borrower, Borrower may, in order to satisfy the
minimum Debt Yield required under this Section 3.01(b), pay down the Outstanding
Principal Amount of the Loans, in an amount such that the required Debt Yield is
achieved (subject to the provisions of Section 2.06(a)(i) and the provisions of
Section 5.05, as supplemented by the provisions of Section 2.06(b)), in which
case, no monthly principal amortization payments shall be required during such
Loan Year.
 
(c) Maturity Date.  The Borrower hereby promises to pay to the Administrative
Agent for the account of each Lender the principal amount of such Lender’s
outstanding Loans to the Borrower, together with accrued and unpaid interest
(including accrued and unpaid Additional Interest, if applicable), any
applicable fees and all other amounts due under the Loan Documents with respect
to such Loans, which amounts, to the extent not previously paid, shall, without
notice, demand or other action, be due and payable on the Maturity Date.
 
3.02 Interest
 
(a) The Borrower hereby promises to pay to the Administrative Agent for the
account of each Lender interest on the unpaid principal amount of each Loan
(which may be Base Rate Loans and/or Eurodollar Loans) made by such Lender for
the period from and including the date of such Loan to but excluding the date
such Loan shall be paid in full if paid in the time and manner provided for in
Section 4.01, at the following rates per annum:
 
(i) during such periods as such Loan is a Base Rate Loan, the Base Rate plus the
Applicable Margin; and
 
(ii) during such periods as such Loan is a Eurodollar Loan, for each Interest
Period relating thereto, the LIBO Rate for such Loan for such Interest Period
plus the Applicable Margin.
 
(b) Accrued interest on each Loan shall be payable (i) monthly in arrears on
each Payment Date for all interest accrued through but not including the
relevant Payment Date and (ii) in the case of any Loan, upon the payment or
prepayment thereof (except as expressly provided in Section 2.09(a)(iii)) or the
Conversion of such Loan to a Loan of another Type (but only on the principal
amount so paid, prepaid or Converted), except that interest payable hereunder at
the Post-Default Rate shall be payable from time to time on demand.
 
(c) Notwithstanding anything to the contrary contained herein, including,
without limitation, the Borrower’s obligation to repay the Loans no later than
the Maturity Date, after the Maturity Date and during any period when an Event
of Default exists, the Borrower shall pay to the Administrative Agent for the
account of each Lender interest at the applicable Post-Default Rate on the
outstanding principal amount of any Loan made by such Lender, any interest
payments thereon not paid when due (excluding any Additional Interest which
shall be governed by the terms of the Wells Fargo Hedge Agreement) and on any
other amount (other than Additional Interest) due and payable by the Borrower
hereunder, under the Notes and any other Loan Documents.
 
(d) Promptly after the determination of any interest rate provided for herein or
any change therein, the Administrative Agent shall give notice thereof to the
Lenders to which such interest is payable and to the Borrower, but the failure
of the Administrative Agent to provide such notice shall not affect the
Borrower’s obligation for the payment of interest on the Loans.
 
(e) In addition to any sums due under this Section 3.02, the Borrower shall pay
to the Administrative Agent for the account of the Lenders a late payment
premium in the amount of four percent (4%) of (i) any payments of principal
under the Loans not made when due (other than payments of principal due on the
Maturity Date), and (ii) any payments of interest or other sums under the Loans
(excluding late payments of Additional Interest which shall be governed by the
terms of the applicable Wells Fargo Hedge Agreement) not made when due,
provided, in each case, that such payments are not made within the earlier of
(A) two (2) Business Days after the Borrower receives written notice from the
Administrative Agent of Borrower’s failure to make such payment when due and
(B) five (5) days after the date the same became due, which late payment premium
shall be due with any such late payment or upon demand by the Administrative
Agent.  Such late payment charge represents the reasonable estimate of the
Borrower, the Administrative Agent and the Lenders of a fair average
compensation for the loss that may be sustained by the Lenders due to the
failure of the Borrower to make timely payments.  Such late charge shall be paid
without prejudice to the right of the Administrative Agent and the Lenders to
collect any other amounts provided herein or in the other Loan Documents to be
paid or to exercise any other rights or remedies under the Loan Documents.
 
(f) The Borrower shall pay Additional Interest under the Notes to the Wells
Fargo Counterparty in accordance with the terms of the applicable Wells Fargo
Hedge Agreement, if applicable.
 
3.03 Project-Level Account
 
The Borrower shall, and shall cause the Property Manager to (a) deposit all
Rents from the Projects, and all amounts received by the Borrower or the
Property Manager constituting Rent or other revenue or sums of any kind from the
Projects, into the applicable Project-Level Account for such Project in
accordance with the Project-Level Account Security Agreement and (b) upon an
Event of Default, and upon written request of the Administrative Agent, deliver
irrevocable written instructions to all tenants under Leases to deliver all
Rents payable thereunder directly to the applicable Project-Level Account for
such Project.  The Borrower shall not maintain any checking, money market or
other deposit accounts for the deposit and holding of any revenues or sums
derived from the ownership or operation of the Projects other than the
Project-Level Account (except for such replacement or additional deposit
accounts in which the Administrative Agent shall have been granted, pursuant to
a written instrument in form and substance satisfactory to the Administrative
Agent, a first priority security interest on the terms provided herein, in which
case the “Project-Level Account” referred to herein shall include such
replacement or additional account), other than (i) accounts into which funds
initially deposited in a Project-Level Account have been, or may be, transferred
in compliance with the relevant Project-Level Account Security Agreement and
(ii) any Cash Trap Account or Controlled Account required hereunder.
 
ARTICLE IV
 
PAYMENTS; PRO RATA TREATMENT; COMPUTATIONS; ETC.
 
4.01 Payments
 
(a) Payments by the Borrower.  Except to the extent otherwise provided herein,
all payments of principal, interest and other amounts to be made by the Borrower
under this Agreement, the Notes and any other Loan Document, shall be made in
Dollars, in immediately available funds, without deduction, set-off or
counterclaim, to the Administrative Agent at the Administrative Agent’s Account,
not later than 12:00 p.m. (California time) on the date on which such payment
shall become due (each such payment made after such time on such due date to be
deemed to have been made on the next succeeding Business Day).
 
(b) Application of Payments.  The Borrower may, at the time of making each
payment under this Agreement, any Note or any other Loan Document for the
account of any Lender (if such payment is not comprised solely of interest),
specify to the Administrative Agent (which shall so notify the intended
recipient(s) thereof) the Loans or other amounts to which such payment is to be
applied (and in the event that the Borrower fails to so specify, or if an Event
of Default exists, the Administrative Agent may apply such payment to amounts
then due to the Lenders, subject to Section 4.02, pro rata in accordance with
their Proportionate Share and, thereafter, may apply any remaining portion of
such payment in such manner as it or the Required Lenders, subject to Section
4.02, may determine to be appropriate).  Notwithstanding the foregoing, such
amounts may not be applied to Additional Interest unless an Event of Default
exists, and if an Event of Default exists, the Administrative Agent may apply
such payments, including any payments of Additional Interest, in such order and
priority as otherwise provided in this Agreement.  To the extent that the
Borrower has the right pursuant to this Section 4.01(b) to designate the
obligations to which a payment made by the Borrower under the Loan Documents is
to be applied, the Borrower shall exercise such rights in such a manner as shall
result in the application of such payment to the designated obligation in a
manner that will result in each Lender receiving its pro rata share of the
amount so paid by the Borrower on account of the designated obligation in
proportion to the respective amounts then due and payable on account of the
designated obligation to all Lenders entitled to payment of the designated
obligation.  Notwithstanding the foregoing and to avoid any potential ambiguity
between this provision and Section 2.06, nothing in the foregoing sentence is
intended to modify or supersede Section 2.06.
 
(c) Payments Received by the Administrative Agent.  Each payment received by the
Administrative Agent under this Agreement, any Note or any other Loan Document
for account of any Lender shall be paid by the Administrative Agent promptly to
such Lender (and in any event, the Administrative Agent shall use commercially
reasonable efforts to pay such sums to such Lender on the same Business Day such
sums are received by the Administrative Agent provided the Administrative Agent
has actually received such sums prior to 12:00 p.m. on such Business Day), in
immediately available funds, for account of such Lender’s Applicable Lending
Office for the Loan or other obligation in respect of which such payment is
made.  In the event that the Administrative Agent fails to make such payment to
such Lender within two (2) Business Days of receipt, subject to any delays
resulting from force majeure, then such Lender shall be entitled to interest
from the Administrative Agent at the Federal Funds Rate from the date that such
payment should have been paid by the Administrative Agent to such Lender until
the Administrative Agent makes such payment.
 
Notwithstanding any provision hereof to the contrary, until such time as a
Defaulting Lender has funded its Proportionate Share of a protective advance or
prior Loan disbursements which was previously a Non-Pro Rata Advance, or all
other Lenders have received payment in full (whether by repayment or prepayment)
of the amounts due in respect of such Non-Pro Rata Advance, all of the
indebtedness and obligations owing to such Defaulting Lender hereunder shall be
subordinated in right of payment, as provided in the following sentence, to the
prior payment in full of all principal, interest and fees in respect of all
Non-Pro Rata Advances in which the Defaulting Lender has not funded its Pro Rata
Share (such principal, interest and fees being referred to as “Senior
Loans”).  All amounts paid by Borrower and otherwise due to be applied to the
indebtedness and obligations owing to the Defaulting Lender pursuant to the
terms hereof shall be distributed by Administrative Agent to the other Lenders
in accordance with their respective Proportionate Shares of the Loan
(recalculated for purposes hereof to exclude the Defaulting Lender’s
Proportionate Share of the Loan), until all Senior Loans have been paid in
full.  This provision governs only the relationship among Administrative Agent,
each Defaulting Lender, and the other Lenders; nothing hereunder shall limit the
obligations of Borrower under this Agreement.  The provisions of this paragraph
shall apply and be effective regardless of whether a Default occurs and is then
continuing, and notwithstanding (i) any other provision of this Agreement to the
contrary, (ii) any instruction of Borrower as to its desired application of
payments or (iii) the suspension of such Defaulting Lender’s right to vote on
matters which are subject to the consent or approval of Required Lenders or all
Lenders.  The failure of any Defaulting Lender to timely receive any amounts
otherwise payable to such Defaulting Lender under this Agreement or the other
Loan Documents on account of the provisions of this paragraph shall not
constitute a Default of Event of Default.
 
(d) Extension to Next Business Day.  If the due date of any payment under this
Agreement or any Note would otherwise fall on a day that is not a Business Day,
such date shall be extended to the next succeeding Business Day, and interest
shall be payable for any principal so extended for the period of such extension.
 
4.02 Pro Rata Treatment
 
Except as provided in Section 13.03 or to the extent otherwise provided
herein:  (a) each borrowing from the Lenders under Section 2.01 shall be made
from the Lenders on a pro rata basis according to the amounts of their
respective Commitments; (b) except as otherwise provided in Section 5.04,
Eurodollar Loans having the same Interest Period shall be allocated pro rata
among the Lenders according to the amounts of their respective Commitments (in
the case of the making of Loans) or their respective Loans (in the case of
Conversions and Continuations of Loans); (c) each payment or prepayment of
principal of Loans by the Borrower shall be made for account of the Lenders on a
pro rata basis in accordance with the respective unpaid principal amounts of the
Loans held by them; and (d) each payment of interest  (other than any Additional
Interest, if applicable) on Loans by the Borrower shall be made for the account
of the Lenders on a pro rata basis in accordance with the amounts of interest on
such Loans then due and payable to the respective Lenders.  Notwithstanding
anything to the contrary contained in this Agreement or in any of the other Loan
Documents, but subject to Section 4.01(c), all payments received by the
Administrative Agent on account of interest, principal (including, without
limitation, prepayments), fees or other amounts which are required under this
Agreement to be paid to the Lenders pro rata, or in accordance with their
respective Proportionate Shares, shall be paid to the Lenders pro rata in
proportion to the respective amounts of interest, principal, fees or other
amounts, as applicable, then due and payable to all Lenders pursuant to the Loan
Documents.  Notwithstanding anything to the contrary contained herein or in the
other Loan Documents, if for any reason payments of Additional Interest due
under the Wells Fargo Hedge Agreement are paid to the Administrative Agent, then
such payments shall be promptly remitted to the Wells Fargo Counterparty
pursuant to the Wells Fargo Hedge Agreement.
 
4.03 Computations
 
Interest on all Loans shall be computed on the basis of a year of 360 days and
actual days elapsed (including the first day but excluding the last day)
occurring in the period for which payable.
 
4.04 Minimum Amounts
 
Except for (a) mandatory prepayments made pursuant to Section 2.07, 8.19(g),
10.03(j) or 14.25 of this Agreement or Section 7.08 of the Deed of Trust, (b)
Conversions or prepayments made pursuant to Section 5.04, and (c) prepayments
made pursuant to Section 2.06, Section 2.09, Section 2.10 or Section 3.01 (which
shall be governed by such Sections) each borrowing, Conversion, Continuation and
partial prepayment of principal other than made pursuant to Section 2.09,
Section 2.10 or Section 3.01 (collectively, “Loan Transactions”) of Loans shall
be in an aggregate amount at least equal to $1,000,000 (Loan Transactions of or
into Loans of different Types or Interest Periods at the same time hereunder
shall be deemed separate Loan Transactions for purposes of the foregoing, one
for each Type or Interest Period); provided that if any Loans or borrowings
would otherwise be in a lesser principal amount for any period, such Loans shall
be Base Rate Loans during such period.  Notwithstanding the foregoing, the
minimum amount of $1,000,000 shall not apply to Conversions of lesser amounts
into a tranche of Loans that has (or will have upon such Conversion) an
aggregate principal amount exceeding such minimum amount and one Interest
Period.
 
4.05 Certain Notices
 
Notices by the Borrower to the Administrative Agent regarding Loan Transactions
and the selection of Types of Loans and/or of the duration of Interest Periods
shall be effective only if received by the Administrative Agent not later than
12:00 p.m., California time, on the date which is the number of calendar days or
Business Days, as applicable, prior to the date of the proposed Loan Transaction
specified immediately below:
 
Notice
Number of Days Prior
Optional Prepayment
10 calendar days
Conversions into, Continuations as, or borrowings in Base Rate Loans
3 Business Days
Conversions into, Continuations as, borrowings in, or changes in duration of
Interest Periods for, Eurodollar Loans
3 Business Days (prior to first day of next applicable Interest Period for such
Conversion, Continuation or change)

 
Notices of the selection of Types of Loans and/or of the duration of Interest
Periods shall be irrevocable.  Each notice of a Loan Transaction shall specify
the amount (subject to Section 4.04), Type, and Interest Period of such proposed
Loan Transaction, and the date (which shall be a Business Day) of such proposed
Loan Transaction.  Notices for Conversions and Continuations shall be in the
form of Exhibit L attached hereto.  Each such notice specifying the duration of
an Interest Period shall specify the portion of the Loans to which such Interest
Period is to relate.  The Administrative Agent shall within one (1) Business Day
of receipt of such notice notify the Lenders of the contents of each such
notice.  If the Borrower fails to select (i) the Type of Loan or (ii) the
duration of any Interest Period for any Eurodollar Loan within the time period
(i.e., three (3) Business Days prior to the first day of the next applicable
Interest Period) and otherwise as provided in this Section 4.05, such Loan (if
outstanding as a Eurodollar Loan) will automatically be continued as a
Eurodollar Loan as of the last day of the then current Interest Period for such
Loan, with such Eurodollar Loan having an Interest Period of one month, and the
Borrower shall be deemed to have provided to the Administrative Agent three (3)
Business Days prior to the first day of such Interest Period a duly completed
and unqualified notice requesting such Continuation in the form of Exhibit L.
 
4.06 Non-Receipt of Funds by the Administrative Agent
 
Unless the Administrative Agent shall have been notified by a Lender or the
Borrower (each, for purposes of this Section 4.06, a “Payor”) prior to the date
on which such Payor is to make payment to the Administrative Agent of (in the
case of a Lender) the proceeds of a Loan to be made by such Payor hereunder or
(in the case of the Borrower) a payment to the Administrative Agent for the
account of one or more of the Lenders hereunder (such payment being herein
called a “Required Payment”), which notice shall be effective upon receipt, that
such Payor does not intend to make such Required Payment to the Administrative
Agent, the Administrative Agent may assume that such Required Payment has been
made and may, in reliance upon such assumption (but shall not be required to),
make the amount thereof available to the intended recipient(s) on such date;
and, if such Payor has not in fact made the Required Payment to the
Administrative Agent, the recipient(s) of such payment from the Administrative
Agent shall, on demand, repay to the Administrative Agent the amount so made
available together with interest thereon in respect of each day during the
period commencing on the date (the “Advance Date”) such amount was so made
available by the Administrative Agent until the date the Administrative Agent
recovers such amount at a rate per annum equal to (a) the Federal Funds Rate for
such day in the case of payments returned to the Administrative Agent by any of
the Lenders or (b) the applicable interest rate due hereunder with respect to
payments returned by the Borrower to the Administrative Agent and, if such
recipient(s) shall fail to promptly make such payment, the Administrative Agent
shall be entitled to recover such amount, on demand, from such Payor, together
with interest at the same rates as aforesaid; provided that if neither the
recipient(s) nor such Payor shall return the Required Payment to the
Administrative Agent within one (1) Business Day (five (5) days in the case the
Borrower is the Payor) of the Advance Date, then, retroactively to the Advance
Date, such Payor and the recipient(s) shall each be obligated to pay interest on
the Required Payment as follows:
 
(i) if the Required Payment shall represent a payment to be made by the Borrower
to the Administrative Agent for the benefit of the Lenders, the Borrower and the
recipient(s) shall each be obligated to pay interest retroactively to the
Advance Date in respect of the Required Payment at the Post-Default Rate
(without duplication of the obligation of the Borrower under Section 3.02 to pay
interest on the Required Payment at the Post-Default Rate), it being understood
that the return by the recipient(s) of the Required Payment to the
Administrative Agent shall not limit such obligation of the Borrower under
Section 3.02 to pay interest at the Post-Default Rate in respect of the Required
Payment, and it being further understood that to the extent the Administrative
Agent actually receives from the Borrower any such interest at the Post-Default
Rate on such Required Payment, such amount so received shall be credited against
the amount of interest (if any) payable by the applicable recipient(s), and
 
(ii) if the Required Payment shall represent proceeds of a Loan to be made by
the Lenders to the Borrower, such Payor and the Borrower shall each be obligated
retroactively to the Advance Date to pay interest in respect of the Required
Payment pursuant to whichever of the rates specified in Section 3.02 is
applicable to the Type of such Loan, it being understood that the return by the
Borrower of the Required Payment to the Administrative Agent shall not limit any
claim that the Borrower may have against such Payor in respect of such Required
Payment and shall not relieve such Payor of any obligation it may have hereunder
or under any other Loan Documents to the Borrower and no advance by the
Administrative Agent to the Borrower under this Section 4.06 shall release any
Lender of its obligation to fund such Loan except as set forth in the following
sentence.  If any such Lender shall thereafter advance any such Required Payment
to the Administrative Agent, together with interest on such Required Payment as
provided herein, such Required Payment shall be deemed such Lender’s applicable
Loan to the Borrower and shall be advanced by the Administrative Agent to the
Borrower to the extent the Borrower has remitted the Required Payment and such
interest to the Administrative Agent.
 
4.07 Sharing of Payments, Etc
 
(a) Sharing.  If any Lender shall obtain payment of any principal of or interest
on any Loan owing to it or payment of any other amount under this Agreement or
any other Loan Document through the exercise (subject to the provisions of
Section 14.10) of any right of set-off, banker’s lien or counterclaim or similar
right or otherwise (other than from the Administrative Agent as provided
herein), and, as a result of such payment, such Lender shall have received a
greater percentage of the principal of or interest on the Loans or such other
amounts then due and payable hereunder or thereunder by the Borrower to such
Lender than the percentage received by any other Lender, it shall promptly turn
over to the Administrative Agent (for distribution by the Administrative Agent
to the other Lenders in accordance with the terms of this Agreement) any such
payment on account of the Loans held by it in excess of its ratable portion of
payments on account of the Loans obtained by all the Lenders, or if approved by
all the Lenders, promptly purchase from such other Lenders participations in
(or, if and to the extent specified by such Lender, direct interests in) the
Loans or such other amounts, respectively, owing to such other Lenders (or in
interest due thereon, as the case may be) in such amounts, and make such other
adjustments from time to time as shall be equitable, to the end that all the
Lenders shall share the benefit of such excess payment (net of any expenses that
may be incurred by such Lender in obtaining or preserving such excess payment)
pro rata in accordance with the unpaid principal of and/or interest on the Loans
or such other amounts, respectively, owing to each of the Lenders.  To such end
all the Lenders shall make appropriate adjustments among themselves (by the
resale of participations sold or otherwise) if such payment is rescinded or must
otherwise be restored.
 
(b) Consent by the Borrower.  The Borrower agrees that any Lender so purchasing
such a participation (or direct interest) may exercise (subject, as among the
Lenders, to Section 14.10) all rights of set-off, banker’s lien, counterclaim or
similar rights with respect to such participation as fully as if such Lender
were a direct holder of Loans or other amounts (as the case may be) owing to
such Lender in the amount of such participation.
 
(c) Rights of Lenders; Bankruptcy.  Nothing contained herein shall require any
Lender to exercise any right of set-off, banker’s lien or counterclaim or
similar right or otherwise or shall affect the right of any Lender to exercise,
and retain the benefits of exercising, any such right with respect to any other
indebtedness or obligation of the Borrower.  If, under any applicable
bankruptcy, insolvency or other similar law, any Lender receives a secured claim
in lieu of a set-off to which this Section 4.07 applies, then such Lender shall,
to the extent practicable, exercise its rights in respect of such secured claim
in a manner consistent with the rights of the Lenders entitled under this
Section 4.07 to share in the benefits of any recovery on such secured claim.
 
4.08 Defaulting Lenders.
 
(a) Generally.  If for any reason any Lender (a “Defaulting Lender”) shall fail
or refuse to perform any of its obligations under this Agreement or any other
Loan Document to which it is a party within the time period specified for
performance of such obligation or, if no time period is specified, if such
failure or refusal continues for a period of two (2) Business Days after notice
from the Administrative Agent, then, in addition to the rights and remedies that
may be available to the Administrative Agent or the Borrower under this
Agreement or Applicable Law, such Defaulting Lender’s right to participate in
the administration of the Loans, this Agreement and the other Loan Documents,
including without limitation, any right to vote in respect of, to consent to or
to direct any action or inaction of the Administrative Agent or to be taken into
account in the calculation of Required Lenders, shall be suspended during the
pendency of such failure or refusal.  If for any reason a Lender fails to make
timely payment to the Administrative Agent of any amount required to be paid to
the Administrative Agent hereunder (without giving effect to any notice or cure
periods), in addition to other rights and remedies which the Administrative
Agent or the Borrower may have under the immediately preceding provisions or
otherwise, the Administrative Agent shall be entitled (i) to collect interest
from such Defaulting Lender on such delinquent payment for the period from the
date on which the payment was due until the date on which the payment is made at
the Federal Funds Rate, (ii) to withhold or setoff and to apply in satisfaction
of the defaulted payment and any related interest, any amounts otherwise payable
to such Defaulting Lender under this Agreement or any other Loan Document and
(iii) to bring an action or suit against such Defaulting Lender in a court of
competent jurisdiction to recover the defaulted amount and any related
interest.  Any amounts received by the Administrative Agent in respect of a
Defaulting Lender’s Loans shall not be paid to such Defaulting Lender and shall
be held uninvested by the Administrative Agent and either applied against the
purchase price of such Loans under the following subsection (b) or paid to such
Defaulting Lender upon the Defaulting Lender’s curing of its default.
 
(b) Purchase or Cancellation of Defaulting Lender’s Revolving Commitment.  Any
Lender who is not a Defaulting Lender shall have the right, but not the
obligation, in its sole discretion, to acquire by assignment all of a Defaulting
Lender’s Commitments.  Any Lender desiring to exercise such right shall give
written notice thereof to the Administrative Agent and the Borrower no sooner
than two (2) Business Days and not later than five (5) Business Days after such
Defaulting Lender became a Defaulting Lender.  If more than one Lender exercises
such right, each such Lender shall have the right to acquire an amount of such
Defaulting Lender’s Commitments in proportion to the Commitments of the other
Lenders exercising such right.  If after such fifth Business Day, the Lenders
have not elected to acquire all of the Commitments of such Defaulting Lender,
then the Borrower may (but shall not be obligated to), by giving written notice
thereof to the Administrative Agent, such Defaulting Lender and the other
Lenders, demand that such Defaulting Lender assign its Commitments to an
Eligible Assignee subject to and in accordance with the provisions of Section
14.07(b) for the purchase price provided for below.  Upon any such assignment,
the Defaulting Lender’s interest in the Loans and its rights hereunder (but not
its liability in respect thereof or under the Loan Documents to the extent the
same relate to the period prior to the effective date of the purchase) shall
terminate on the date of purchase, and the Defaulting Lender shall promptly
execute all documents reasonably requested to surrender and transfer such
interest to the purchaser or assignee thereof, including an appropriate
Assignment and Assumption Agreement and, notwithstanding Section 14.07(b), shall
pay to the Administrative Agent an assignment fee in the amount of $10,000.  The
purchase price for the Commitments of a Defaulting Lender shall be equal to the
amount of the principal balance of the Loans outstanding and owed by the
Borrower to the Defaulting Lender.  Prior to payment of such purchase price to a
Defaulting Lender, the Administrative Agent shall apply against such purchase
price any amounts retained by the Administrative Agent pursuant to the last
sentence of the immediately preceding subsection (a).  Subject to the provisions
of this paragraph, the Defaulting Lender shall be entitled to receive any amount
owed to it by the Borrower under the Loan Documents which accrued prior to the
date of the default by the Defaulting Lender, to the extent the same are
received by the Administrative Agent from or on behalf of the Borrower.  There
shall be no recourse against any Lender or the Administrative Agent for the
payment of such sums except to the extent of the receipt of payments from any
other party or in respect of the Loans.
 
ARTICLE V
 
YIELD PROTECTION, ETC.
 
5.01 Additional Costs
 
(a) Costs of Making or Maintaining Eurodollar Loans.  The Borrower shall pay
directly to each Lender from time to time such amounts as such Lender may
determine to be necessary to compensate such Lender for any costs that such
Lender determines are attributable to its making or maintaining of any
Eurodollar Loans, or its obligation to make any Eurodollar Loans, hereunder, or,
subject to the following provisions of this Article V, any reduction in any
amount receivable by such Lender hereunder in respect of any of such Eurodollar
Loans or such obligation (such increases in costs and reductions in amounts
receivable being herein called “Additional Costs”), provided such Additional
Costs result from any Regulatory Change that:
 
(i) shall subject any Lender (or its Applicable Lending Office for any of such
Eurodollar Loans) to any tax, duty or other charge in respect of such Eurodollar
Loans or its Note or changes the basis of taxation of any amounts payable to
such Lender under this Agreement or its Note in respect of any of such
Eurodollar Loans (other than Excluded Taxes); or
 
(ii) imposes or Modifies any reserve, special deposit or similar requirements
(other than the reserve requirement utilized in the determination of the LIBO
Rate for such Eurodollar Loan) relating to any extensions of credit or other
assets of, or any deposits with or other liabilities of, any Lender (including
any of such Eurodollar Loans or any deposits referred to in the definition of
“LIBO Rate” in Section 1.01), or any commitment of such Lender (including the
Commitment of such Lender hereunder); or
 
(iii) imposes any other condition affecting this Agreement or the Note of any
Lender (or any of such extensions of credit or liabilities) or its Commitment.
 
If any Lender requests compensation from the Borrower under this Section 5.01(a)
or Section 5.01(b), the Borrower may, by notice to such Lender (with a copy to
the Administrative Agent), suspend the obligation of such Lender thereafter to
make or Continue Eurodollar Loans, or to Convert Base Rate Loans into Eurodollar
Loans, until the Regulatory Change giving rise to such request ceases to be in
effect or until the Borrower notifies such Lender that the Borrower is lifting
such suspension (in which case the provisions of Section 5.04 shall be
applicable), provided that such suspension shall not affect the right of such
Lender to receive the compensation so requested for so long as any Eurodollar
Loan remains in effect.
 
(b) Costs Attributable to Regulatory Change or Risk-Based Capital
Guidelines.  If as a result of any Regulatory Change any Lender or any
Participant in the Loans determines in good faith that compliance with any law
or regulation or with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law) affects or would
affect the amount of capital required or expected to be maintained by such
Lender or such Participant, or any corporation controlling such Lender or such
Participant, as a consequence of, or with reference to, such Lender’s or such
Participant’s or such corporation’s Commitments or its making or maintaining
Loans and has the effect of reducing the rate of return on such Lender’s or such
Participant’s capital to a level below the rate which such Lender or such
Participant or such corporation controlling such Lender or such Participant
could have achieved but for such Regulatory Change (taking into account the
policies of such Lender or such Participant or such corporation with regard to
capital), then the Borrower shall, from time to time, within thirty (30)
calendar days after written demand by such Lender or such Participant, pay to
such Lender or such Participant additional amounts sufficient to compensate such
Lender or such Participant or such corporation controlling such Lender or such
Participant to the extent that such Lender or such Participant determines in
good faith such increase in capital is allocable to such Lender’s or such
Participant’s obligations hereunder; but in no event shall Borrower be obligated
to compensate any Lender or Participant pursuant to this Section 5.01(b) for
amounts for which such Lender or Participant has been compensated through the
adjustments described in clause (ii) of the definition of “LIBO Rate”.
 
(c) Notification and Certification.  Each Lender shall notify the Borrower of
any event occurring after the date hereof entitling such Lender to compensation
under subsections (a) or (b) of this Section 5.01 (setting forth in reasonable
detail the basis of such determination) as promptly as practicable, but in any
event within sixty (60) days, after such Lender obtains actual knowledge
thereof; provided that (i) if any Lender fails to give such notice within sixty
(60) days after it obtains actual knowledge of such an event, such Lender shall,
with respect to compensation payable pursuant to this Section 5.01 in respect of
any costs resulting from such event, be entitled to payment under this
Section 5.01 only for costs incurred from and after the date sixty (60) days
prior to the date that such Lender does give such notice and (ii) each Lender
shall designate a different Applicable Lending Office (if applicable) for the
Eurodollar Loans of such Lender affected by such event if such designation will
avoid the need for, or reduce the amount of, such compensation and will not, in
the sole opinion of such Lender, be disadvantageous to such Lender.  Each Lender
shall furnish to the Borrower a certificate setting forth the basis and amount
of each request by such Lender for compensation under subsection (a) or (b) of
this Section 5.01.  Determinations and allocations by any Lender for purposes of
this Section 5.01 of the effect of any Regulatory Change pursuant to subsection
(a) or (b) of this Section 5.01, or of the effect of capital maintained pursuant
to subsection (b) of this Section 5.01, on its costs or rate of return of
maintaining Eurodollar Loans or its obligation to make Eurodollar Loans, or on
amounts receivable by it in respect of Eurodollar Loans, and of the amounts
required to compensate such Lender under this Section 5.01, as set forth in the
certificate of the Lender, shall be prima facie evidence of the accuracy of the
determinations and calculations contained or asserted therein.  Notwithstanding
anything to the contrary contained herein, it shall be a condition to the
Borrower’s obligation to pay compensation under subsections (a) or (b) of this
Section 5.01 that such compensation requirements are also being imposed on
substantially all other similar classes or categories of commercial loans or
commitments of such Lender similarly affected by the Regulatory Change and the
other guidelines and requirements referred to in this Section 5.01.
 
5.02 Limitation on Eurodollar Loans
 
Anything herein to the contrary notwithstanding, if, on or prior to the
determination of any LIBO Rate for any Interest Period for any Eurodollar Loan:
 
(a) after making reasonable efforts, the Administrative Agent determines, which
determination shall be conclusive absent manifest error, that quotations of
interest rates for the relevant deposits referred to in the definition of “LIBO
Rate” in Section 1.01 are not being provided in the relevant amounts or for the
relevant maturities for purposes of determining rates of interest for Eurodollar
Loans as provided herein; or
 
(b) the Administrative Agent determines, which determination shall be conclusive
absent manifest error, that, as a result of circumstances arising after the
Closing Date, the relevant rates of interest referred to in the definition of
“LIBO Rate” in Section 1.01 upon the basis of which the rate of interest for
Eurodollar Loans for such Interest Period is to be determined are not likely
adequate to cover the cost to such Lenders of making or maintaining Eurodollar
Loans for such Interest Period;
 
then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to make additional Eurodollar Loans, to Continue
Eurodollar Loans or to Convert Base Rate Loans into Eurodollar Loans, and the
Borrower shall, on the last day(s) of the then current Interest Period(s) for
the outstanding Eurodollar Loans, either prepay such Eurodollar Loans in
accordance with Sections 2.06 and 2.07 or, in accordance with Section 2.05,
Convert such Eurodollar Loans into Base Rate Loans or other Eurodollar Loans in
amounts and maturities which are still being provided.  Notwithstanding the
foregoing, (i) if the applicable conditions under clauses (a) or (b) of this
Section 5.02 affect only a portion of the Eurodollar Loans, the balance of the
Eurodollar Loans may continue as Eurodollar Loans and (ii) if the applicable
conditions under clauses (a) and (b) of this Section 5.02 only affect certain
Interest Periods, the Borrower, subject to the terms and conditions of this
Agreement, may elect to have Eurodollar Loans with such other Interest Periods.
 
5.03 Illegality
 
Notwithstanding any other provision of this Agreement, if it becomes unlawful
for any Lender or its Applicable Lending Office to honor its obligation to make
or maintain Eurodollar Loans hereunder (and, in the sole opinion of such Lender,
the designation of a different Applicable Lending Office would either not avoid
such unlawfulness or would be disadvantageous to such Lender), then such Lender
shall promptly notify the Borrower thereof (with a copy to the Administrative
Agent) and such Lender’s obligation to make or Continue, or to Convert portions
of its Loan of any other Type into, Eurodollar Loans shall be suspended until
such time as such Lender may again make and maintain Eurodollar Loans (in which
case the provisions of Section 5.04 shall be applicable).
 
5.04 Treatment of Affected Loans
 
If the obligation of any Lender to make Eurodollar Loans or to Continue, or to
Convert Base Rate Loans into, Eurodollar Loans shall be suspended pursuant to
Sections 5.01 or 5.03, then such Lender’s Eurodollar Loans shall be
automatically Converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for Eurodollar Loans (or, in the case of a Conversion
resulting from a circumstance described in Section 5.03, on such earlier date as
such Lender may specify to the Borrower with a copy to the Administrative Agent)
and, unless and until either (a) such Lender gives notice as provided below that
the circumstances specified in Sections 5.01 or 5.03 that gave rise to such
Conversion no longer exist or (b) the Borrower, in the case of Section 5.01,
ends any suspension by the Borrower:
 
(a) to the extent that such Lender’s Eurodollar Loans have been so Converted,
all payments and prepayments of principal that would otherwise be applied to
such Lender’s Eurodollar Loans shall be applied instead to its Base Rate Loans;
and
 
(b) all portions of its Loan that would otherwise be made or Continued by such
Lender as Eurodollar Loans shall be made or Continued instead as Base Rate
Loans, and all Base Rate Loans of such Lender that would otherwise be Converted
into Eurodollar Loans shall remain as Base Rate Loans.
 
If such Lender gives notice to the Borrower with a copy to the Administrative
Agent that the circumstances specified in Section 5.01 or 5.03 that gave rise to
the Conversion of such Lender’s Eurodollar Loans pursuant to this Section 5.04
no longer exist (which notice such Lender agrees to give promptly upon such
circumstances ceasing to exist) or the Borrower terminates its applicable
suspension at a time when Eurodollar Loans made by other Lenders are
outstanding, such Lender’s Base Rate Loans shall be automatically Converted, on
the first day(s) of the next succeeding Interest Period(s) for such outstanding
Eurodollar Loans, to the extent necessary so that, after giving effect thereto,
all Base Rate and Eurodollar Loans are allocated among the Lenders ratably (as
to principal amounts, Types and Interest Periods) in accordance with their
respective Commitments.
 
5.05 Compensation
 
The Borrower shall pay to the Administrative Agent for account of each Lender,
upon the request of such Lender through the Administrative Agent, such amount as
shall be sufficient to compensate it for any loss, cost or expense that such
Lender reasonably determines is attributable to:
 
(a) any payment, mandatory or optional prepayment or Conversion of a Eurodollar
Loan made by such Lender for any reason (including the acceleration of the Loans
pursuant to Article XII) on a date other than the last day of the Interest
Period for such Loan;
 
(b) any failure by the Borrower for any reason to prepay a Eurodollar Loan
pursuant to a notice of prepayment given in accordance with Section 2.06 (or any
notice timely given postponing the date for prepayment given in accordance with
Section 2.08), unless such notice is timely revoked pursuant to a notice of
revocation given in accordance with Section 2.08; or
 
(c) the assignment of any Eurodollar Loan other than on the last day of the
applicable Interest Period as a result of a request by the Borrower pursuant to
Section 5.07.
 
Without limiting the effect of the preceding provisions, such compensation shall
include an amount equal to the excess, if any, of (i) the amount of interest
that otherwise would have accrued on the principal amount so paid, prepaid,
Converted or not borrowed for the period from the date of such payment,
prepayment, Conversion or failure to borrow to the last day of the then current
Interest Period for such Loan (or, in the case of a failure to borrow, the
Interest Period for such Loan that would have commenced on the date specified
for such borrowing) at the applicable LIBO Rate for such Loan provided for
herein over (ii) the amount of interest that such Lender would earn on such
principal amount for such period if such Lender would have bid in the London
interbank market for Dollar deposits of leading banks in amounts comparable to
such principal amount and with maturities comparable to such period (as
reasonably determined by such Lender), or if such Lender shall not, or shall
cease to, make such bids, the equivalent rate, as reasonably determined by such
Lender, derived from Reuters Screen LIBOR01 Page (formerly operated as Page 3750
of the Dow Jones Markets Service (Telerate)) or other publicly available source
as described in the definition of “LIBO Rate” in Section 1.01, plus, in the case
of Section 5.05(c), the amount of interest for such period paid to such Lender
pursuant to Section 5.07.  A certificate of any Lender setting forth any amount
or amounts that such Lender is entitled to receive pursuant to this Section 5.05
shall be delivered to the Borrower and shall be prima facie evidence of the
accuracy of the determinations and calculations contained or asserted
therein.  The Borrower shall pay such Lender the amount shown as due on any such
certificate within ten (10) days after receipt thereof.  Any payment due to any
of the Lenders pursuant to this Section 5.05 shall be deemed additional interest
under such Lender’s Note.
 
5.06 Taxes
 
(a) Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if the Borrower shall be required to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 5.06) the
Administrative Agent and each Lender (as the case may be) receives an amount
equal to the sum it would have received had no such deductions been made, (ii)
the Borrower shall make such deductions and (iii) the Borrower shall pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable law.
 
(b) Payment of Other Taxes by the Borrower.  In addition, the Borrower shall pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.
 
(c) Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent and each Lender, within ten (10) days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent or such Lender, as the case may be, on or with respect
to any payment by or on account of any obligation of the Borrower hereunder
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 5.06) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
by the Administrative Agent on its own behalf or on behalf of a Lender, shall be
prima facie evidence of the accuracy of the determinations and calculations
contained or asserted therein.
 
(d) Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
 
(e) Foreign Lenders.  Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law, such properly completed and executed documentation prescribed by applicable
law or reasonably requested by the Borrower as will permit such payments to be
made without withholding or at a reduced rate.  Until such documentation is
provided, the Borrower shall be entitled to take all actions that are required
to comply with Applicable Laws with respect to payments payable hereunder on
account of Loans made to the Borrower by any Foreign Lender who has not complied
with the requirements of this Section 5.06(e), and such actions shall not
constitute a Default or an Event of Default.
 
(f) Refunds.  If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 5.06, provided no
Major Default or Event of Default exists, it shall pay over such refund to the
Borrower (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section 5.06 with respect to the Taxes
or Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.  This Section 5.06(f) shall not be construed to require
the Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.
 
(g) USA Patriot Act Notice; Compliance.  In order for the Administrative Agent
to comply with the USA Patriot Act of 2001 (Public Law 107-56), prior to any
Lender or Participant that is organized under the laws of a jurisdiction outside
of the United States of America becoming a party hereto, the Administrative
Agent may request, and such Lender or Participant shall provide to the
Administrative Agent, its name, address, tax identification number and/or such
other identification information as shall be necessary for the Administrative
Agent to comply with federal law.
 
5.07 Replacement of Lenders
 
If any Lender requests compensation pursuant to Section 5.01 or 5.06, or any
Lender’s obligation to Continue Loans of any Type, or to Convert Loans of any
Type into the other Type of Loan, shall be suspended pursuant to Section 5.01,
5.02 or 5.03 (any such Lender requesting such compensation, or whose obligations
are so suspended, being herein called a “Requesting Lender”), the Borrower, upon
five (5) Business Days notice to such Requesting Lender and the Administrative
Agent, may require that such Requesting Lender transfer all of its right, title
and interest under this Agreement and such Requesting Lender’s Note and its
interest in the other Loan Documents to an Eligible Assignee (a “Proposed
Lender”) identified by the Borrower that is satisfactory to the Administrative
Agent in its sole discretion (i) if such Proposed Lender agrees to assume all of
the obligations of such Requesting Lender hereunder, and to purchase all of such
Requesting Lender’s Loan hereunder for consideration equal to the aggregate
outstanding principal amount of such Requesting Lender’s Loan, together with
interest thereon to the date of such purchase (to the extent not paid by the
Borrower), and satisfactory arrangements are made for payment to such Requesting
Lender of all other amounts accrued and payable hereunder to such Requesting
Lender as of the date of such transfer (including any fees accrued hereunder and
any amounts that would be payable under Section 5.05 as if all of such
Requesting Lender’s Loan were being prepaid in full on such date) and (ii) if
such Requesting Lender has requested compensation pursuant to Section 5.01 or
5.06, such Proposed Lender’s aggregate requested compensation, if any, pursuant
to Section 5.01 or 5.06 with respect to such Requesting Lender’s Loan is lower
than that of the Requesting Lender.  Subject to the provisions of Section
14.07(b), such Proposed Lender shall be a “Lender” for all purposes
hereunder.  Without prejudice to the survival of any other agreement of the
Borrower hereunder the agreements of the Borrower contained in Sections 5.01,
5.06, 14.03 and 14.04 (without duplication of any payments made to such
Requesting Lender by the Borrower or the Proposed Lender) shall survive for the
benefit of such Requesting Lender under this Section 5.07 with respect to the
time prior to such replacement.
 
ARTICLE VI.
 
CONDITIONS PRECEDENT
 
6.01 Conditions Precedent to Effectiveness of Loan Commitments
 
The effectiveness of the Commitments and the obligation of the Lenders to make
the Loans are subject to the conditions precedent that, on or prior to the
Closing Date, (i) the Administrative Agent shall have received each of the
documents (duly executed and completed by the part(y)(ies) thereto and
acknowledged when applicable) referred to below in this Section 6.01, (ii) each
of the other conditions listed below in this Section 6.01 is satisfied, the
satisfaction of each of such conditions to be satisfactory to the Administrative
Agent (and to the extent specified below, to each Lender) in form and substance
(or any such condition shall have been waived in accordance with Section 14.05),
(iii) all of the representations and warranties of the Borrower (without giving
effect to any qualification therein which limits any such representations and
warranties to the “knowledge” or “best knowledge” of the Borrower or any other
Borrower Party) shall be true and correct on the Closing Date, (iv) the Liens
granted by the Security Documents shall have attached and been perfected, with
the priority as required pursuant to the terms hereof or thereof (or, in the
case of the Liens encumbering the Projects, the Title Policies insuring the
effectiveness and priority of such Liens shall have been unconditionally
delivered to the Administrative Agent in accordance with the closing
instructions delivered on its behalf), and (v) no Default or Event of Default
shall exist or shall result therefrom.
 
(a) Agreement.  From each party hereto either (i) a counterpart of this
Agreement signed on behalf of such party or (ii) written evidence satisfactory
to the Administrative Agent (which may include telecopy transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.
 
(b) Notes.  The Notes for each Lender.
 
(c) Deed of Trust.  Each Deed of Trust, in form for recording.
 
(d) Environmental Indemnity.  The Environmental Indemnity.
 
(e) Project-Level Account Security Agreement.  The Project-Level Account
Security Agreement.
 
(f) General Assignment.  The General Assignment.
 
(g) Property Manager’s Consent.  Each Property Manager’s Consent.
 
(h) Other Loan Documents.  The Guarantor Documents and all other Loan Documents.
 
(i) Opinion of Counsel to the Borrower Parties.  A favorable written opinion,
dated the Closing Date, of Cox, Castle & Nicholson LLP, counsel to the Borrower
and furnishing such opinions at the Borrower’s request on behalf of the other
Borrower Parties and Guarantor, and covering such matters relating to the
Borrower Parties and Guarantor, this Agreement, the other Loan Documents, and
the Transactions as the Administrative Agent for the benefit of the Lenders
shall reasonably request.  The Borrower hereby requests such counsel to deliver
such opinion to the Lenders and the Administrative Agent.
 
(j) Organizational Documents.  Copies of (i) the Certificate of Incorporation,
Certificate of Formation, Certificate of Limited Partnership or similar
formation document of each of the Borrower Parties and Guarantor, certified by
the Secretary of State of the state of formation of such Person as of a recent
date, (ii) the other Organizational Documents of each of the Borrower Parties
and Guarantor certified by any Authorized Officer on behalf of the Borrower
Party, (iii) the applicable resolutions of each of the Borrower Parties
authorizing the execution and delivery of the Loan Documents to which they are a
party, in each case certified by an Authorized Officer on behalf of the Borrower
Party or the Guarantor as of the date of this Agreement as being accurate and
complete, all in form and substance satisfactory to the Administrative Agent and
its counsel, (iv) certificates signed by an Authorized Officer on behalf of the
applicable Person certifying the name, incumbency and signature of each
individual authorized to execute the Loan Documents to which such Person is a
party and the other documents or certificates to be delivered pursuant hereto or
thereto, on which the Administrative Agent and the Lenders may conclusively rely
unless a revised certificate is similarly so delivered in the future, and
(v) good standing certificates with respect to each Borrower Party and Guarantor
that is organized under the laws of any state of the United States of America
from such state and good standing certificates and authority to conduct business
with respect to the Borrower and the Borrower’s Manager from the State of
California.
 
(k) Title Insurance; Priority.  An ALTA policy or policies (or signed, fully
effective pro forma policy or policies issued pursuant to a “New York-style”
closing) of title insurance for each Project satisfactory to the Administrative
Agent (collectively, the “Title Policy”), together with evidence of the payment
of all premiums due thereon, issued by the Title Company (i) each insuring the
Administrative Agent for the benefit of the Lenders in an amount equal to the
aggregate amount of the Commitments in effect on the Closing Date (with a tie-in
endorsement satisfactory to the Administrative Agent) that the Borrower is
lawfully seized and possessed of a valid and subsisting fee simple (or other
applicable) interest in each of the Projects owned by it subject to no Liens
other than Permitted Title Exceptions and (ii) providing such other affirmative
insurance and endorsements as the Administrative Agent may require in each case
as approved by the Administrative Agent.  In addition, the Borrower shall have
paid to the Title Company all expenses and premiums of the Title Company in
connection with the issuance of such policies and all recording and filing fees
payable in connection with recording the Deeds of Trust and the filing of the
Uniform Commercial Code financing statements related thereto in the appropriate
offices.
 
(l) Survey.  An “as-built” survey of each Project, each satisfactory to the
Administrative Agent in form and content and made by a registered land surveyor
satisfactory to the Administrative Agent, each survey showing, among other
things through the use of course bearings and distances, (i) all easements and
roads or rights of way (including all access to public roads) and setback lines,
if any, affecting the Improvements and that the same are unobstructed or any
such obstructions are acceptable to the Administrative Agent; (ii) the
dimensions of all existing buildings and distance of all material Improvements
from the lot lines; (iii) no encroachments by improvements located on adjoining
property that are not acceptable to the Administrative Agent; and (iv) such
additional information which may be reasonably required by the Administrative
Agent.  Each said survey shall be dated a date reasonably satisfactory to the
Administrative Agent, bear a proper certificate substantially in the form of
Exhibit M attached hereto by the surveyor in favor of the Administrative Agent
(on behalf of the Lenders) and the Title Company and include the legal
description of the relevant Project.
 
(m) Certificates of Occupancy.  Copies of permanent and unconditional
certificates of occupancy permitting the fully functioning operation and
occupancy of the Projects and of such other permits necessary for the use and
operation of the Projects issued by the respective Governmental Authorities
having jurisdiction over the Projects, together with such other evidence as may
be requested by the Administrative Agent with respect to the compliance of the
Projects with zoning requirements.
 
(n) Insurance.  A copy of the insurance policies required by Section 8.05 or
certificates of insurance with respect thereto, such policies or certificates,
as the case may be, to be in form and substance, and issued by companies,
acceptable to the Administrative Agent and its insurance consultant and
otherwise in compliance with the terms of Section 8.05, together with evidence
of the payment of all premiums therefor.
 
(o) Environmental Report.  The Environmental Reports.
 
(p) Leases.  (i) An affidavit for each Project (collectively, the “Leasing
Affidavit”) of an Authorized Officer of the Borrower certifying that except as
disclosed in the estoppel certificates delivered to the Administrative Agent for
the benefit of the Lenders prior to the Closing Date, that certain Aged
Delinquencies report dated March 15, 2011, provided to the Administrative Agent
for such Project, or the rent rolls delivered to the Administrative Agent
pursuant to Section 7.22, (A) each tenant lease listed in the Leasing Affidavit
is in full force and effect; (B) the tenant lease summaries provided by the
Borrower to the Administrative Agent are true and correct and, as to all matters
contained therein relating to rent, term, termination rights, options to renew,
extend or expand, rights of first refusal or offer, tenant improvement
allowances, security deposits and other credit enhancements, insurance, tax and
operating expense recovery, and obligations with respect to subordination,
non-disturbance and attornment, complete in all material respects, and such
summaries do not fail to disclose any material term of any Lease which would
adversely affect the obligation of the tenant thereunder to pay rent or perform
any of its other material obligations for the entire term thereof consistent
with the terms disclosed in such summary and the rent rolls delivered to the
Administrative Agent pursuant to Section 7.22; (C) no defaults exist under any
of the Leases (other than the Major Leases) by any party (including any
guarantor) thereto that, individually or in the aggregate with respect to all
such defaults, would result in a Material Adverse Effect and, to the knowledge
of the Borrower, no material default exists under any of the Major Leases; and
(D) to the Borrower’s knowledge, no event which would result in a material
adverse change in the financial condition, operations or business of one or more
tenants under Major Leases has occurred which the Borrower has determined would
adversely affect the ability of such tenant to pay its rent and perform its
other material obligations under such Major Lease and (ii) the standard office
lease form (as approved by the Administrative Agent) to be used for the
Projects.
 
(q) Estoppels.   Estoppel certificates in form and substance satisfactory to the
Administrative Agent from tenants covering at least fifty percent (50%) of all
the leased space in the Projects.  For purposes of this requirement, it is
agreed that the form tenant estoppels required by any applicable Approved Lease
(or the form previously approved for distribution pursuant to the indicative
term sheet for the Loans dated February 4, 2011) shall be acceptable to the
Administrative Agent.
 
(r) Non-Foreign Status.  A certificate by an Authorized Officer certifying the
Borrower’s tax identification number and the fact that no Borrower is a foreign
person under the Code.
 
(s) UCC Searches.  Uniform Commercial Code searches with respect to the
Borrower, the Borrower’s Member, the Borrower’s Manager, Property Manager, and
Guarantor as required by the Administrative Agent.
 
(t) Appraisal.  The Appraisals for each Project (i) indicating an Appraised
Value for each of the Projects, such that the Allocated Loan Amount for each
Project shall not exceed sixty-five percent (65%) of the Appraised Value of such
Project, and (ii) confirming that the aggregate amount of the Commitments in
effect on the Closing Date shall not exceed sixty-five percent (65%) of the
combined Appraised Values of all the Projects.  Administrative Agent
acknowledges that this condition has been satisfied.
 
(u) Property Management and Leasing Agreements.  The Property Management
Agreement and all brokerage and/or leasing agreements affecting the Projects and
certified by an Authorized Officer to be true, correct and complete in all
respects.
 
(v) Financial Statements.  Copies of the most recent publicly available Form
10-K and Form 10-Q of the REIT and opening balance sheet and cash flow
projections for the Borrower, and a certificate dated the Closing Date and
signed by an Authorized Officer on behalf of the Borrower stating that (i) such
financial statements of the REIT and opening balance sheet of the Borrower are
true, complete and correct in all material respects as of the date thereof and
(ii) no event that could reasonably be expected to have a Material Adverse
Effect has occurred since the date of such financial statements, all of the
foregoing to be satisfactory to the Administrative Agent and each Lender in
their reasonable discretion.
 
(w) Approved Annual Budget.  A copy of the Annual Budget for each Project for
the current calendar year or other budgetary information for each Project (e.g.,
ARGUS runs) satisfactory to Administrative Agent.
 
(x) Property Condition Report.  A survey of the physical condition of the
Projects prepared by a licensed engineer selected by the Administrative Agent
and in accordance with the Administrative Agent’s scope and otherwise reasonably
acceptable to the Administrative Agent in all respects.
 
(y) Project-Level Accounts.  The Project-Level Account shall have been
established pursuant to the terms of this Agreement and any other Loan Document.
 
(z) Seismic Report.  A seismic report for each Project prepared by a firm of
licensed engineers selected by the Administrative Agent and prepared in
accordance with the Administrative Agent’s scope for such reports and otherwise
reasonably acceptable to the Administrative Agent in all respects.
 
(aa) Fees and Expenses.  The Borrower shall have paid (i) any fees then due to
the Administrative Agent, Wells Fargo or the Arranger pursuant to the Fee Letter
and (ii) any actual and reasonable out-of-pocket fees, costs and expenses due to
the Administrative Agent or the Arranger as of the Closing Date pursuant to
Section 14.03(a), including the reasonable fees and expenses of Morrison &
Foerster LLP, counsel to the Administrative Agent and Wells Fargo.
 
(bb) Organizational Chart and Background Checks.  The Borrower shall have
delivered to the Administrative Agent an organizational chart reflecting the
ownership of the direct and indirect equity interests in the Borrower and
Guarantor, including the percentage of ownership interest of the Persons shown
thereon.  The Administrative Agent shall have obtained satisfactory background
and “know-your-customer” checks of the Borrower and the Operating Partnership.
 
(cc) Borrower’s Interest.  Borrower’s interest in the Projects shall have been
approved by the Administrative Agent.
 
(dd) Other Documents.  Such other documents as the Administrative Agent may
reasonably request.
 
(ee) Contribution Agreement.  The Contribution Agreement.
 
ARTICLE VII.
 
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Administrative Agent and the Lenders
as of the date hereof that:
 
7.01 Organization; Powers
 
Each of the Borrower Parties is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.  The Borrower Parties are each qualified to do
business and are in good standing in the State of California.
 
7.02 Authorization; Enforceability
 
The Transactions applicable to each Borrower Party or the Guarantor are within
such Borrower Party’s or the Guarantor’s respective organizational powers and
have been duly authorized by all necessary organizational action under their
respective Organizational Documents.  This Agreement and the other Loan
Documents have been duly executed and delivered by the Borrower Parties party
thereto and each of the Loan Documents to which a Borrower Party is a party when
delivered will constitute, a legal, valid and binding obligation of the Borrower
Party, enforceable against the Borrower Party in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).  Each of the Guarantor Documents has been
duly executed and delivered by Guarantor and each of the Guarantor Documents
when delivered will constitute, a legal, valid and binding obligation of
Guarantor, enforceable against Guarantor in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).
 
7.03 Government Approvals; No Conflicts
 
The Transactions (a) do not require any Government Approvals of, registration or
filing with, or any other action by, any Governmental Authority, except for (i)
such as have been obtained or made and are in full force and effect and (ii)
filings and recordings in respect of the Liens created pursuant to the Security
Documents, (b) will not violate any Applicable Law applicable to any of the
Borrower Parties or the Organizational Documents of any of the Borrower Parties,
(c) will not violate or result in a default under any material indenture,
agreement or other instrument binding upon any of the Borrower Parties, or give
rise to a right thereunder to require any payment to be made by any of the
Borrower Parties, and (d) except for the Liens created pursuant to the Security
Documents, will not result in the creation or imposition of any Lien on any
asset of any of the Borrower Parties.
 
7.04 Financial Condition
 
The Borrower has heretofore furnished to the Administrative Agent certain
financial statements of the REIT and the opening balance sheet of the
Borrower.  All such financial statements of the REIT are complete and correct in
all material respects and fairly present the financial condition of the REIT as
of the applicable respective dates of such financial statements, all in
accordance with GAAP.  The opening balance sheet of the Borrower is complete and
correct in all material respects and fairly represents the assets and
liabilities of the Borrower, as of the applicable date of such opening balance
sheet, all in accordance with sound accounting practices.  Except for the Loans
and other Indebtedness permitted by this Agreement, the Borrower has no
Indebtedness that is not being repaid with the proceeds of the Loans on the
Closing Date (other than security deposits and tenant improvement allowances
under the Leases that are described in the tenant lease summaries provided by
the Borrower to the Administrative Agent and that are in amounts and on terms
consistent with market terms and in the ordinary course of business), material
contingent liabilities, material liabilities for taxes, unusual forward or
long-term commitments or unrealized or anticipated losses from any unfavorable
commitments, except as disclosed on Schedule 7.04 attached hereto as referred to
or reflected or provided for in said balance sheet and except for Real Estate
Taxes and Other Charges that are not yet delinquent, none of which would result
in the violation by the Borrower of its obligations under Section 8.03 to
maintain its status as a Limited Purpose Entity.  Since the applicable dates of
such financial statements of the REIT, except as disclosed in Schedule 7.04
attached hereto, there has been no event that could reasonably be expected to
have a Material Adverse Effect.
 
7.05 Litigation
 
Except as disclosed in Schedule 7.05 hereto, there are no legal or arbitral
proceedings, or any proceedings by or before any Governmental Authority or
agency of which the Borrower, Borrower’s Member, Borrower’s Manager or the
Operating Partnership has received written notice, now pending or (to the
knowledge of the Borrower) threatened in writing against the Borrower, the
Projects, the Borrower’s Member or Borrower’s Manager except for those which (a)
(subject to applicable deductibles or self-insurance) are fully covered by
insurance maintained by or for the Borrower, the Borrower’s Member or the
Borrower’s Manager or (b) involve uninsured claims that do not exceed $75,000
individually, or in the aggregate for all such claims.
 
7.06 ERISA
 
Neither the Borrower, the Borrower’s Member, the Operating Partnership nor any
of their ERISA Affiliates has established any Plan which would cause the
Borrower, the Borrower’s Member, the Operating Partnership or any of their ERISA
Affiliates to be subject to ERISA and none of the Borrower’s, the Borrower’s
Member’s, the Operating Partnership’s nor any of their ERISA Affiliate’s assets
constitutes or will constitute “plan assets” of one or more Plans.  No ERISA
Event has occurred or is reasonably expected to occur that, when taken together
with all other such ERISA Events for which liability is reasonably expected to
occur, could reasonably be expected to result in a Material Adverse
Effect.  Each Plan established by a Borrower Party or the Operating Partnership
and, to the knowledge of the Borrower Parties or the Operating Partnership, each
of its ERISA Affiliates and each Multiemployer Plan, is in compliance with, the
applicable provisions of ERISA, the Code and any other Applicable Law.  The
Borrower, the Operating Partnership, and each of their ERISA Affiliates have met
all applicable requirements under the ERISA Funding Rules with respect to each
Plan, and no waiver of the minimum funding standards under the ERISA Funding
Rules has been applied for or obtained.
 
7.07 Taxes
 
Each of the Borrower Parties and the Operating Partnership has timely filed or
timely caused to be filed (or obtained effective extensions for filing) all tax
returns and reports required to have been filed by it and has paid or caused to
be paid all Taxes required to have been paid by it, except Taxes that are being
contested in good faith by appropriate proceedings and (a) for which the
Borrower Party, the REIT and the Operating Partnership has set aside on its
books adequate reserves in accordance with GAAP or (b) to the extent that the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.
 
7.08 Investment and Holding Company Status
 
.  None of the Borrower Parties is (a) an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940 or (b) a
“holding company”, or an “affiliate” of a “holding company” or a “subsidiary
company” of a “holding company”, as defined in, or subject to regulation under,
the Public Utility Holding Company Act of 1935.
 
7.09 Environmental Matters
 
Except for matters expressly and specifically set forth in the Environmental
Reports or the Property Condition Reports or matters disclosed in Schedule 7.09
or Schedule 8.11 attached hereto, to the Borrower’s knowledge:
 
(a) The Borrower and each Project is in compliance with all applicable
Environmental Laws, except where the failure to comply with such laws is not
reasonably likely to result in a Material Adverse Effect.
 
(b) There is no Environmental Claim of which the Borrower, any Prior Project
Owner Affiliate or Guarantor has received written notice pending, or to the
Borrower’s knowledge, threatened in writing, and no penalties arising under
Environmental Laws have been assessed, against the Borrower, any Prior Project
Owner Affiliate or Guarantor, any Project or, to the Borrower’s knowledge,
against any Person whose liability for any Environmental Claim the Borrower or
the Borrower’s Member has or may have retained or assumed either contractually
or by operation of law, and none of the Borrower, Prior Project Owner Affiliate
or Guarantor has received written notice of any investigation or review relating
to any Project which is pending or, to the knowledge of the Borrower, threatened
in writing by any Governmental Authority, citizens group, employee or other
Person with respect to any alleged failure by the Borrower, the Borrower’s
Member or any Project to have any environmental, health or safety permit,
license or other authorization required under, or to otherwise comply with, any
Environmental Law or with respect to any alleged liability of the Borrower or
the Borrower’s Member for any Use or Release of any Hazardous Substances.
 
(c) There have been no past, and there are no present, Releases of any Hazardous
Substance that could reasonably be anticipated to form the basis of any
Environmental Claim against the Borrower, the Borrower’s Member, any Project or,
to the knowledge of the Borrower, against any Person whose liability for any
Environmental Claim the Borrower or the Borrower’s Member has or may have
retained or assumed either contractually or by operation of law.
 
(d) To the Borrower’s knowledge, there is no Release of Hazardous Substances
migrating to any Project which could require Remediation or require the Borrower
to provide notice to any Governmental Authority.
 
(e) There is not present at, on, in or under any Project, PCB-containing
equipment, asbestos or asbestos containing materials, underground storage tanks
or surface impoundments for Hazardous Substances, lead in drinking water (except
in concentrations that comply with all Environmental Laws), or lead-based paint
(except in compliance with all applicable Environmental Laws).
 
(f) No Liens are presently recorded with the appropriate land records under or
pursuant to any Environmental Law with respect to any Project and, to the
Borrower’s knowledge no Governmental Authority has been taking or is in the
process of taking any action that could subject any Project to Liens under any
Environmental Law.
 
(g) The Borrower has provided to the Administrative Agent’s environmental
consultant prior to the Closing Date true and correct copies of all materials,
environmental reports and other documents pertaining to the Projects requested
by the consultant and in the Borrower’s possession or control.
 
(h) None of the Projects has been designated as Border Zone Property under the
provisions of California Health and Safety Code, Sections 25220 et seq. and
there has been no occurrence or condition on any real property adjoining or in
the vicinity of the Property that could cause the Property or any part thereof
to be designated as Border Zone Property.
 
7.10 Organizational Structure
 
The Borrower has heretofore delivered to the Administrative Agent a true and
complete copy of the Organizational Documents of each Borrower Party.  The sole
member of each of the Borrowers is the Borrower’s Member.  The sole member of
Borrower’s Member is the Operating Partnership.
 
7.11 Subsidiaries
 
The Borrower does not have any Subsidiaries.
 
7.12 Title
 
On the Closing Date, the Borrower will own and on such date will have good,
indefeasible and insurable fee simple title to the portion of the Projects
consisting of real property free and clear of all Liens, other than Permitted
Title Exceptions.  On the Closing Date, the Borrower will own or (in compliance
with Section 9.04(d)) lease and will have good title to all other portions of
the Project free and clear of all Liens, other than Permitted Title Exceptions
and rights of equipment lessors under equipment leases currently in effect which
comply with the requirements set forth in Sections 9.02(g) and 9.04(d).  There
are no outstanding options to purchase, rights of first offer to purchase or
rights of first refusal to purchase affecting the Projects.
 
7.13 No Bankruptcy Filing
 
Neither the Borrower, the Borrower’s Member nor the Operating Partnership is
contemplating either the filing of a petition by it under any state or federal
bankruptcy or insolvency laws or the liquidation of all or a major portion of
its assets or property, and neither the Borrower, the Borrower’s Member nor the
Operating Partnership has knowledge of any Person contemplating the filing of
any such petition against the Borrower, the Borrower’s Member, the Operating
Partnership or the Borrower’s Manager.
 
7.14 Executive Offices; Places of Organization
 
The location of the Borrower’s and the Borrower’s Manager’s principal place of
business and chief executive office is the address identified in the “Address
for Notices” area beneath the Borrower’s name on the Borrower’s signature page
to this Agreement, except to the extent changed in accordance with
Section 9.07.  Each of the Borrower, the Borrower’s Member and Guarantor is
organized in the State of Delaware.
 
7.15 Compliance; Government Approvals
 
Except as expressly set forth in the Property Condition Report for each Project,
the Environmental Reports, or the seismic reports delivered for the Projects
pursuant to Section 6.01(aa), the Borrower, each Project and the Borrower’s use
thereof and operations thereat comply in all material respects with all
Applicable Laws.  All material Government Approvals necessary under Applicable
Law in connection with the operation of the Projects as contemplated by the Loan
Documents have been duly obtained, are in full force and effect, are not subject
to appeal, are held in the name of the Borrower and are free from conditions or
requirements compliance with which could reasonably be expected to have a
Material Adverse Effect or which the Borrower does not reasonably expect to be
able to satisfy.  To the best knowledge of the Borrower, there is no proceeding
pending or threatened in writing that seeks, or may reasonably be expected, to
rescind, terminate, Modify or suspend any such Government Approval.  Except for
business licenses and other licenses or permits that are not specifically
applicable to the Projects, the Borrower has no reason to believe that the
Administrative Agent, acting for the benefit of the Lenders, will not be
entitled, without undue expense or delay, to the benefit of each such Government
Approval upon the exercise of remedies under the Security Documents.
 
7.16 Condemnation; Casualty
 
To the Borrower’s knowledge, no Taking has been commenced or is presently
contemplated with respect to all or any portion of any Project or for the
relocation of roadways providing access to any Project.  No Casualty Event of
any material nature that has not been substantially repaired has occurred with
respect to any Project.
 
7.17 Utilities and Public Access; No Shared Facilities
 
Each Project has adequate rights of access to public ways and is served by
adequate electric, gas, water, sewer, sanitary sewer and storm drain
facilities.  All public utilities necessary to the use and enjoyment of each
Project as intended to be used and enjoyed are located in the public
right-of-way abutting each Project except as otherwise shown on the survey of
such Project provided to the Administrative Agent.
 
7.18 Solvency
 
On the Closing Date and after and giving effect to the Loans occurring on the
Closing Date, and the disbursement of the proceeds of such Loans pursuant to the
Borrower’s instructions, each Borrower Party is and will be Solvent.
 
7.19 Foreign Person
 
None of the Borrower, the Operating Partnership nor the Borrower’s Member is a
“foreign person” within the meaning of Section 1445(f)(3) of the Code.
 
7.20 No Joint Assessment; Separate Lots
 
The Borrower has not suffered, permitted or initiated the joint assessment of
any Project with any other real property constituting a separate tax lot.
 
7.21 Security Interests and Liens
 
The Security Documents create (and upon recordation of the Deeds of Trust,
filing of the applicable financing statements in the appropriate filing offices
and the execution and delivery by the Depository Bank of control agreements with
respect to any pledged deposit accounts there will be perfected as to any
portion of such collateral consisting of the deposit account itself and the
securities entitlements thereto), as security for the Obligations, valid,
enforceable, perfected and first priority security interests in and Liens on all
of the respective collateral intended to be covered thereunder, in favor of the
Administrative Agent as administrative agent for the ratable benefit of the
Lenders, subject to no Liens other than the Permitted Title Exceptions and
rights of equipment lessors under equipment leases currently in effect which
comply with the requirements set forth in Sections 9.02(g) and 9.04(d), except
as enforceability may be limited by applicable insolvency, bankruptcy,
reorganization, moratorium or other laws affecting creditors’ rights generally,
or general principles of equity, whether such enforceability is considered in a
proceeding in equity or at law.  Other than in connection with any future change
in the Borrower’s or Other Swap Pledgor’s name or the location in which the
Borrower or Other Swap Pledgor is organized or registered, no further recordings
or filings are or will be required in connection with the creation, perfection
or enforcement of such security interests and Liens, other than the filing of
continuation statements and Notices of Intent to Preserve Security Interests in
accordance with the Uniform Commercial Code and the California Civil Code.  A
financing statement covering all property covered by any Security Document that
is subject to a Uniform Commercial Code financing statement has been filed
and/or recorded, as appropriate, (or irrevocably delivered to the Administrative
Agent or a title agent for such recordation or filing) in all places necessary
to perfect a valid first priority security interest with respect to the rights
and property that are the subject of such Security Document to the extent
governed by the Uniform Commercial Code and to the extent such security can be
perfected by such filing.
 
7.22 Leases
 
Except as disclosed in the estoppel certificates delivered to the Administrative
Agent prior to the Closing Date, in those certain Aged Delinquencies reports for
each Project dated March 15, 2011, provided to the Administrative Agent prior to
the Closing Date, or (as to items (2) through (10) below) the rent rolls for
each Project attached hereto as Schedule 7.22, with respect to the Leases (which
term, for the purposes of this Section 7.22 is limited to tenant leases):
(1) the rent rolls attached hereto as Schedule 7.22 are true, correct and
complete and the Leases referred to thereon are all valid and in full force and
effect; (2) the Leases (including Modifications thereto) are in writing, and
there are no oral agreements with respect thereto; (3) the copies of each of the
Leases (if any) delivered to the Administrative Agent are true, correct and
complete in all material respects and have not been Modified (or further
Modified); (4) the lease summaries delivered to the Administrative Agent are
true and correct in all material respects and, as to all matters contained
therein relating to rent, term, termination rights, options to renew, extend or
expand, rights of first refusal or offer, tenant improvement allowances,
security deposits and other credit enhancements, insurance, tax and operating
expense recovery, and obligations with respect to subordination, non-disturbance
and attornment, complete in all material respects, and such summaries do not
fail to disclose any material term of any Lease which would materially impact
the obligation of the tenant thereunder to pay rent or perform any of its other
material obligations for the entire term thereof as disclosed in such summary
and the rent rolls attached hereto as Schedule 7.22; (5) to the Borrower’s
knowledge, no defaults exist under any of the Leases (other than the Major
Leases) by any party (including any guarantor) thereto that, individually or in
the aggregate with respect to all such defaults would result in a Material
Adverse Effect and, to the knowledge of the Borrower, no material default exists
under any of the Major Leases; (6) the Borrower has no knowledge of any
presently effective notice of termination or notice of default given by any
tenant with respect to any Major Lease or under any other Leases that
individually or in the aggregate could be reasonably expected to result in a
Material Adverse Effect; (7) the Borrower has not made any presently effective
assignment or pledge of any of the Leases, the rents or any interests therein
except to the Administrative Agent; (8) no tenant or other party has an option
or right of first refusal to purchase all or any portion of any Project;
(9) except as disclosed in the lease summaries delivered by the Borrower to the
Administrative Agent, no tenant has the right to terminate its lease prior to
expiration of the stated term of such Lease (except as a result of a casualty or
condemnation); and (10) no tenant has prepaid more than one month’s rent in
advance (except for bona fide security deposits and estimated payments of
operating expenses, taxes and other pass-throughs paid by tenants pursuant to
their Leases not prepaid more than one month prior to the date such estimated
payments are due).
 
7.23 Insurance
 
The Borrower has in force, and has paid (in each case to the extent now due and
payable) the Insurance Premiums in respect of, all of the insurance required by
Section 8.05.
 
7.24 Physical Condition
 
Except as expressly and specifically described and disclosed in the Property
Condition Reports for the Projects, the seismic reports delivered for the
Projects pursuant to Section 6.01(aa), the Environmental Reports for the
Projects and the capital improvement schedules contained in the 2011 budgets for
the Projects previously delivered to the Administrative Agent, the estoppel
certificates delivered to the Administrative Agent prior to the Closing Date,
and except for the work described in Schedule 8.21, to the Borrower’s knowledge,
each Project, including all buildings, improvements, parking facilities,
sidewalks, storm drainage systems, roofs, plumbing systems, HVAC systems, fire
protection systems, electrical systems, equipment, elevators, exterior sidings
and doors, landscaping, irrigation systems and all structural components, is in
good condition, order and repair in all material respects; to the Borrower’s
knowledge, there exists no structural or other material defects or damages in
any Project, whether latent or otherwise, and the Borrower has not received
written notice from any insurance company or bonding company of any defects or
inadequacies in any Project, or any part thereof, which would adversely affect
the insurability of the same or cause the imposition of extraordinary premiums
or charges thereon or of any termination or threatened termination of any policy
of insurance or bond.  Notwithstanding the provisions of Section 12.01(c), if
any representation or warranty contained in this Section 7.24 is untrue at any
time with respect to any Project, such Default or Event of Default may be cured
if the Borrower, within the cure period set forth in Section 12.01(r), performs
such acts as are sufficient to cause this representation and warranty to be true
by the end of such cure period.
 
7.25 Flood Zone
 
Except as may be disclosed on the survey of the Project, or any flood zone
certification delivered by the Borrower to the Administrative Agent prior to the
Closing Date, no portion of any Project is located in a flood hazard area as
designated by the Federal Emergency Management Agency or, if in a flood zone,
flood insurance is maintained therefor in full compliance with the provisions of
Section 8.05(a)(i).
 
7.26 Management Agreement
 
The Property Management Agreement is the only management and/or leasing
agreement related to each Project, and is in full force and effect with no
default or event of default existing thereunder, and the copy of the Property
Management Agreement delivered to the Administrative Agent is a true, correct
and complete copy.
 
7.27 Boundaries
 
Except as may be disclosed on the surveys delivered pursuant to Section 6.01(l)
and in the Title Policy, to the Borrower’s knowledge: (i) none of the
Improvements is outside the boundaries of any Project (or building restriction
or setback lines applicable thereto); (ii) no improvements on adjoining
properties encroach upon any Project; and (iii) no Improvements encroach upon or
violate any easements or (in any respect which would have a Material Adverse
Effect) any other encumbrance upon any Project.
 
7.28 Illegal Activity
 
No portion of any Project has been purchased with proceeds of any illegal
activity and no part of the proceeds of the Loans will be used in connection
with any illegal activity.
 
7.29 Permitted Liens
 
None of the Permitted Title Exceptions or Permitted Liens individually or in the
aggregate will have a Material Adverse Effect.
 
7.30 Foreign Assets Control Regulations, Etc
 
Neither the execution and delivery of the Notes and the other Loan Documents by
the Borrower Parties or the Operating Partnership nor the use of the proceeds of
the Loan, will violate the Trading with the Enemy Act, as amended, or any of the
foreign assets control regulations of the United States Treasury Department
(31 CFR, Subtitle B, Chapter V, as amended) or the Anti-Terrorism Order or any
enabling legislation or executive order relating to any of the same.  Without
limiting the generality of the foregoing, no Borrower Party or the Operating
Partnership or any of their respective Subsidiaries (a) is or will become a
blocked person described in Section 1 of the Anti-Terrorism Order or (b)
knowingly engages or will engage in any dealings or transactions or be otherwise
associated with any person who is known or who (after such inquiry as may be
required by Applicable Law) should be known to the Borrower Party or the
Operating Partnership or such Subsidiary to be such a blocked person.
 
7.31 Defaults
 
No Default exists under any of the Loan Documents.
 
7.32 Other Representations
 
All of the representations in this Agreement and the other Loan Documents by the
Borrower and its Affiliates are true, correct and complete in all material
respects as of the date hereof.
 
7.33 True and Complete Disclosure
 
The information, reports, financial statements, exhibits and schedules furnished
in writing by or on behalf of the Borrower Parties or the Operating Partnership
to the Administrative Agent or any Lender in connection with the negotiation,
preparation or delivery of this Agreement and the other Loan Documents or
included herein or therein or delivered pursuant hereto or thereto, do not
contain any untrue statement of material fact or omit to state any material fact
known to the Borrower necessary to make the statements herein or therein, in
light of the circumstances under which they were made, not misleading.  All
written information furnished after the date hereof by any Borrower Party or the
Operating Partnership to the Administrative Agent and the Lenders in connection
with this Agreement and the other Loan Documents and the Transactions will, to
the Borrower’s knowledge, be true, complete and accurate in every material
respect, or (in the case of projections) based on reasonable estimates, on the
date as of which such information is stated or certified.  There is no fact
presently known to the Borrower or the Borrower’s Manager that could reasonably
be anticipated to have a Material Adverse Effect that has not been disclosed
herein, in the other Loan Documents or in a report, financial statement,
exhibit, schedule, disclosure letter or other writing furnished to the
Administrative Agent or the Lenders for use in connection with the Transactions.
 
7.34 For Own Account
 
The Loans have been requested by the Borrower, and the proceeds of the Loans
shall be utilized by the Borrower, for its own account.
 
ARTICLE VIII.
 
AFFIRMATIVE COVENANTS OF THE BORROWER
 
The Borrower covenants and agrees with the Lenders and the Administrative Agent
that, so long as any Commitment or Loan is outstanding and until payment in full
of all amounts payable by the Borrower hereunder:
 
8.01 Information
 
The Borrower shall deliver to the Administrative Agent (for delivery to the
Lenders in accordance with the terms of this Agreement):
 
(a) Within the earlier of (x) one hundred (100) days after the end of each
fiscal year of the Borrower’s operation of the Projects or (y) five (5) Business
Days after the annual Form 10-K of the REIT becomes publicly available, the
Borrower shall furnish to the Administrative Agent the following:  (i) the
annual Form 10-K of the REIT, (ii) an annual summary of operating results for
each of the Projects for such year, (iii) a comparison of actual results to
budget for each of the Projects for such year, (iv) the operating budget for
each of the Projects for the fiscal year then under way, (v) an unaudited
balance sheet and income statement for such year for the Borrower (which may be
consolidated provided that such financial statements contain notes identifying
each item on such financial statements that is attributable to the Borrower or
the Projects) and (vi) an updated rent roll for each of the Projects; provided,
however, that if the Borrower or the REIT elects (or is required pursuant to
GAAP) to have the Borrower’s financials reported on an unconsolidated basis,
then within one hundred (100) days after the end of each fiscal year of the
Borrower, the Borrower shall, in addition to the other items set forth in this
clause (a), furnish to the Administrative Agent the audited annual financial
statement of the Borrower, which financial statements shall contain a balance
sheet and income statement of the Borrower;
 
(b) Within the earlier of (x) fifty (50) days after the end of each calendar
quarter (which shall instead be based on the REIT’s fiscal quarter) or (y) five
(5) Business Days after the Form 10-Q of the REIT for such fiscal quarter
becomes publicly available (or, in the case of the fourth quarter of each fiscal
year, within the time period required by Section 8.01(a) above), the Borrower
shall furnish to the Administrative Agent the following:  (i) the most recent
Form 10-Q of the REIT, (ii) a summary of operating results for each of the
Projects as of the end of the current quarter for the year-to-date, (iii) a
comparison of actual results to budget for each of the Projects as of the end of
the current quarter for the year-to-date, (iv) an unaudited balance sheet and
income statement for the Borrower as of the end of the current quarter for the
year-to-date (which may be consolidated provided that such financial statements
contain notes identifying each item on such financial statements that is
attributable to the Borrower or the Projects) and (v) an updated rent roll for
each of the Projects;
 
(c) at the time of the delivery of each of the financial statements provided for
in subsection (a) and subsection (b) of this Section 8.01, a certificate of an
Authorized Officer on behalf of the Borrower, certifying (i) such respective
financial statements and reports as being true, correct, and complete in all
material respects as of the respective dates thereof; (ii) that such officer has
no knowledge, except as specifically stated, of any Default or if a Default has
occurred, specifying the nature thereof in reasonable detail and the action
which the Borrower is taking or proposes to take with respect thereto; (iii)
that the Borrower is in compliance with the restrictions on Indebtedness set
forth in Section 9.04; and (iv) containing a calculation in such reasonable
detail as is acceptable to the Administrative Agent setting forth the Operating
Income, Operating Expenses, Net Operating Income, Adjusted Net Operating Income,
the Debt Service Coverage Ratio and Debt Yield, in each case collectively with
respect to the Projects and the Loans, for the most recent calendar quarter;
 
(d) from time to time, within fifteen (15) days after request therefor, such
other information regarding the financial condition, operations, business or
prospects of the Borrower, the Projects, the other Borrower Parties, or the
Bankruptcy Parties as the Administrative Agent may reasonably request,
including, without limitation, if there is a material variation in the
application of accounting principles as further described herein (i) a
description in reasonable detail of any material variation between the
application of accounting principles employed in the preparation of any annual
or quarterly financial statement under Section 8.01 and the application of
accounting principles employed in the preparation of the immediately preceding
annual or quarterly financial statements and (ii) reasonable estimates of the
difference between such statements arising as a consequence thereof;
 
(e) within ten (10) Business Days after the end of each calendar month during a
Cash Trap Trigger Period, (i) an operating statement (showing monthly activity),
with such detail and in a form reasonably satisfactory to the Administrative
Agent, showing (A) Operating Income, Operating Expenses, Net Operating Income,
and Adjusted Net Operating Income, in each case with respect to each Project
individually and in each case collectively with respect to the Projects, and (B)
DSCR Debt Service and Debt Yield, in each case collectively with respect to the
Projects and the Loans, and the Borrower’s calculation of Excess Cash for such
month; (ii) the computations of Debt Service Coverage Ratio, for the most recent
three (3) month period, as calculated as of the end of the most recent calendar
month; (iii) the computations of Debt Yield, for the most recent three (3) month
period, as calculated as of the end of the most recent calendar month; and (iv)
a reconciliation of the results for such month and year-to-date as compared to
the Approved Annual Budget for such period;
 
(f) [reserved]; and
 
(g) the Administrative Agent may, at its option, commission one or more new
and/or updated Appraisals of each Project from time to time after the Closing
Date; provided, however, that Borrower shall only be required to reimburse the
Administrative Agent for such new and updated Appraisals if an Event of Default
exists, if such Appraisals are required by applicable banking laws or if such
Appraisals are being obtained in connection with a request for a release of a
Project pursuant to Section 2.09.
 
Any reports, statements or other information required to be delivered under this
Agreement (other than the Form 10-K and Form 10-Q of the REIT, which may be
delivered in paper or electronic form) shall be delivered (1) in paper form, (2)
on a diskette, and (3) if requested by the Administrative Agent and within the
capabilities of the Borrower’s data systems without change or modification
thereto, in electronic form and prepared using a Microsoft Word for Windows or
WordPerfect for Windows files (which files may be prepared using a spreadsheet
program and saved as word processing files).
 
8.02 Notices of Material Events
 
The Borrower shall give to the Administrative Agent prompt written notice after
becoming aware of any of the following:
 
(a) the occurrence of any Default or Event of Default, including a description
of the same in reasonable detail;
 
(b) the commencement (or threatened commencement in writing) of all material
legal or arbitral proceedings whether or not covered by insurance policies
maintained by or for the Borrower, the Borrower’s Member or the Borrower’s
Manager in accordance herewith (it being understood that any monetary claims
asserted in any proceeding which, individually or in the aggregate, exceeds
$3,000,000 shall be deemed material), and of all proceedings by or before any
Governmental Authority of a material nature, and any material development in
respect of such legal or other proceedings, affecting any of the Borrower
Parties or any Project;
 
(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of (i) the Borrower Parties or any of their ERISA Affiliates
(excluding the Operating Partnership) in an aggregate amount exceeding
$1,000,000 or (ii) the Operating Partnership or any of its ERISA Affiliates in
an aggregate amount exceeding $5,000,000;
 
(d) promptly after the Borrower knows or has reason to believe any default has
occurred by the Borrower or tenant under any Major Lease or the Borrower has
received a written notice of default from the tenant under any Major Lease, a
notice of such default;
 
(e) copies of any material notices or documents pertaining to or related to the
Projects or the Borrower received from any Governmental Authority; and, with
respect to Major Leases only, any notices received asserting a material default
by the landlord under such lease, or relating to an assignment of the lease by
the tenant, or a subletting of all or substantially all of the premises
thereunder, or the vacation of all or a material portion of the premises by the
tenant, or a change in control of the tenant, or an election by the tenant to
terminate the lease or any other event or condition which, as reasonably
determined by the Borrower, would impact the obligation of the tenant thereunder
to pay rent or perform any of its other material obligations for the entire term
thereof as previously disclosed to the Administrative Agent;
 
(f) notice of any Taking threatened in writing; or the occurrence of any
Casualty Event resulting in damage or loss in excess of $500,000; and
 
(g) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
 


Each notice delivered under this Section 8.02 shall be accompanied by a
statement of an Authorized Officer of the Borrower setting forth, in reasonable
detail, the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto.
 
8.03 Existence, Etc
 
The Borrower will, and, except as otherwise permitted by Article IX of this
Agreement, will cause each other Borrower Party and the Operating Partnership
to, preserve and maintain its legal existence and all material rights,
privileges, licenses and franchises necessary for the maintenance of its
existence and the conduct of its affairs.  The Borrower shall, at all times,
maintain its status as a Limited Purpose Entity.
 
8.04 Compliance with Laws; Adverse Regulatory Changes
 
(a) The Borrower shall comply in all material respects (subject to such more
stringent requirements as may be set forth elsewhere herein) with all Applicable
Laws.  The Borrower shall maintain in full force and effect all required
Government Approvals and shall from time to time obtain all Government Approvals
as shall now or hereafter be necessary under Applicable Law in connection with
the operation or maintenance of the Projects and shall comply, in all material
respects, with all such Government Approvals and keep them in full force and
effect.  Without limiting the foregoing, the Borrower shall use commercially
reasonable efforts to transfer all Governmental Approvals not in the name of the
Borrower as of the Closing Date (and to the extent permitted under Applicable
Law) into the name of the Borrower in the ordinary course of business.  Upon
request from time to time, the Borrower shall promptly furnish a true, correct
and complete copy of each such Government Approval to the Administrative
Agent.  The Borrower shall, unless otherwise approved by the Administrative
Agent in writing, use its reasonable efforts to contest any proceedings before
any Governmental Authority and to resist any proposed adverse changes in
Applicable Law to the extent that such proceedings or changes are directed
specifically toward any Project or could reasonably be expected to have a
Material Adverse Effect, but only to the extent that Borrower deems such action
to be in the best interests of the affected Project in the exercise of its
business judgment.
 
(b) [Reserved.]
 
(c) The Borrower, at its own expense, may contest by appropriate legal
proceedings promptly initiated and conducted in good faith and with due
diligence, the validity or application of any Applicable Law, and shall provide
the Administrative Agent with notice of any such contest of a material nature,
provided that:
 
(i) [Reserved];
 
(ii) the Borrower shall pay any outstanding fines, penalties or other payments
under protest unless such proceeding shall suspend the collection of such items;
 
(iii) such proceeding shall be permitted under and be conducted in accordance
with the applicable provisions of any other instrument governing the contest of
such Applicable Laws to which the Borrower or any such Project is subject and
shall not constitute a default thereunder;
 
(iv) no part of or interest in any Project (or the Borrower’s interest therein)
will be in danger of being sold, forfeited, terminated, canceled or lost during
the pendency of the proceeding;
 
(v) such proceeding shall not subject the Borrower, the Administrative Agent or
any Lender to criminal or civil liability (other than civil liability of the
Borrower as to which adequate security has been provided pursuant to clause (vi)
below);
 
(vi) unless paid under protest, the Borrower shall have furnished such security
as may be required in the proceeding, or as may be reasonably requested by the
Administrative Agent, to insure the payment of any such items, together with all
interest and penalties thereon, which shall not be less than one hundred ten
percent (110%) of the maximum liability of the Borrower as reasonably determined
by the Administrative Agent; and
 
(vii) the Borrower shall promptly upon final determination thereof pay the
amount of such items, together with all costs, interest and penalties.
 
8.05 Insurance
 
(a) The Borrower shall obtain and maintain, or cause to be maintained, for the
benefit of the Borrower, the Administrative Agent and the Lenders, insurance for
each Project providing at least the following coverages:
 
(i) comprehensive all risk insurance (A) in an amount equal to one hundred
percent (100%) of the full replacement cost (less deductible amounts provided
for herein), which for purposes of this Agreement shall mean actual replacement
value (exclusive of costs of excavations, foundations, underground utilities and
footings) with a waiver of depreciation; (B) containing an agreed amount
endorsement with respect to the Improvements and personal property at each
Project waiving all co-insurance provisions (if applicable); (C) providing for
no deductible in excess of Seventy-Five Thousand Dollars ($75,000) for all such
insurance coverage; and (D) containing an “Ordinance or Law Coverage” or
“Enforcement” endorsement if any of the Improvements or the use of each Project
shall at any time constitute legal non-conforming structures or uses.  In
addition, the Borrower shall obtain: (y) if any portion of the Improvements is
currently or at any time in the future located in a federally designated
“special flood hazard area”, flood hazard insurance in an amount equal to the
lesser of (1) the Outstanding Principal Amount of the Notes or (2) the maximum
amount of such insurance available under the National Flood Insurance Act of
1968, the Flood Disaster Protection Act of 1973 or the National Flood Insurance
Reform Act of 1994, as each may be amended or such greater amount as the
Administrative Agent shall require; and (z) subject to Sections 8.05(a)(xi) and
(xii), coverage for terrorism, terrorist acts and earthquake; provided that the
insurance pursuant to clauses (y) and (z) hereof shall be on terms (other than
with respect to deductibles and self-insurance) consistent with the
comprehensive all risk insurance policy required under this subsection (i);
 
(ii) commercial general liability insurance against claims for personal injury,
bodily injury, death or property damage occurring upon, in or about the Project,
such insurance (A) to be on the so-called “occurrence” form with an occurrence
limit of not less than One Million and No/100 Dollars ($1,000,000) and an
aggregate limit of not less than Two Million and No/100 Dollars ($2,000,000);
(B) to continue at not less than the aforesaid limit until required to be
changed by the Administrative Agent by reason of changed economic conditions
making such protection inadequate; and (C) to cover at least the following
hazards: (1) premises and operations; (2) products and completed operations on
an “if any” basis; (3) independent contractors; (4) blanket contractual
liability for all legal contracts; and (5) contractual liability covering the
indemnities contained in the Loan Documents to the extent the same is available;
 
(iii) business income insurance (A) with loss payable to the Administrative
Agent (on behalf of the Lenders); (B) covering all risks required to be covered
by the insurance provided for in subsection (i) above for a period commencing at
the time of loss for such length of time as it takes to repair or replace with
the exercise of due diligence and dispatch; (C) containing an extended period of
indemnity endorsement which provides that after the physical loss to the
Improvements and personal property has been repaired, the continued loss of
income will be insured until such income either returns to the same level it was
at prior to the loss, or the expiration of twelve (12) months from the date that
the Project is repaired or replaced and operations are resumed, whichever first
occurs, and notwithstanding that the policy may expire prior to the end of such
period; and (D) if there is a separate sublimit for business income insurance,
such sublimit shall be not less than one hundred percent (100%) of the projected
gross income from the Project for a period of eighteen (18) months.  The amount
of such business income insurance shall be determined prior to the date hereof
and at least once each year thereafter based on the Borrower’s reasonable
estimate of the gross income from the Project for the succeeding eighteen (18)
month period.  All proceeds payable to the Administrative Agent pursuant to this
subsection (iii) shall be held by the Administrative Agent and shall be applied
to debt service that is due and payable under the Notes (including Additional
Interest that is then due and payable under the Wells Fargo Hedge Agreement, if
applicable) with the amount in excess of such debt service during the period of
business interruption held in a Controlled Account and available for release to
the Borrower upon the completion of the restoration of the Project provided no
Major Default or Event of Default then exists; provided, however, that nothing
herein contained shall be deemed to relieve the Borrower of its obligations to
pay the obligations secured by the Loan Documents on the respective dates of
payment provided for in the Notes and the other Loan Documents except to the
extent such amounts are actually paid out of the proceeds of such business
income insurance;
 
(iv) at all times during which structural construction, repairs or alterations
are being made with respect to the Improvements, and only if or to the extent
the coverage specified herein is not provided through the other insurance
maintained by or for the benefit of the Borrower, (A) owner’s contingent or
protective liability insurance covering claims not covered by or under the terms
or provisions of the above mentioned commercial general liability insurance
policy; and (B) the insurance provided for in subsection (i) above written in a
so-called builder’s risk completed value form (1) on a non-reporting basis, (2)
against all risks insured against pursuant to subsection (i) above, (3)
including permission to occupy the Project, and (4) with an agreed amount
endorsement waiving co-insurance provisions;
 
(v) workers’ compensation, subject to the statutory limits of the state in which
the Project is located, and employer’s liability insurance with a limit of at
least One Million and No/100 Dollars ($1,000,000) per accident and per disease
per employee, and One Million and No/100 Dollars ($1,000,000) for disease
aggregate in respect of any work or operations on or about the Project, or in
connection with the Project or its operation (if applicable);
 
(vi) comprehensive boiler and machinery insurance, if applicable, in amounts as
shall be reasonably required by the Administrative Agent on terms consistent
with the commercial property insurance policy required under subsection (i)
above;
 
(vii) umbrella liability insurance in addition to primary coverage in an amount
not less than One Hundred Million and No/100 Dollars ($100,000,000) per
occurrence on terms consistent with the commercial general liability insurance
policy required under subsection (ii) above and subsections (viii) and (ix)
below and if the general liability policy does not contain a per location
aggregate endorsement, the umbrella liability shall contain a drop down
provision in the event the underlying aggregates are reduced or exhausted;
 
(viii) motor vehicle liability coverage for all owned and non-owned vehicles,
including rented and leased vehicles containing minimum limits per occurrence of
One Million and No/100 Dollars ($1,000,000) (if applicable);
 
(ix) if applicable to a particular Project, so-called “dramshop” insurance or
other liability insurance required in connection with the sale by the Borrower
of alcoholic beverages;
 
(x) insurance against employee dishonesty in an amount not less than one (1)
month of Operating Income from the Project and with a deductible not greater
than Ten Thousand and No/100 Dollars ($10,000.00) (if applicable);
 
(xi) such coverages with respect to terrorism and terrorist acts as are then
being maintained by prudent owners of institutionally owned “Class A” office
buildings in the market where the Projects are located as reasonably determined
by the Borrower and the Administrative Agent; it being acknowledged and agreed
that the Administrative Agent and the Lenders have accepted the Borrower’s
existing coverages, deductibles and self-insurance limits in effect on the
Closing Date with respect to terrorism and terrorist acts.  Notwithstanding the
foregoing, or anything to the contrary contained herein or in the Loan
Documents, if Borrower does not maintain with respect to each of the Projects
insurance against terrorism, terrorist acts or similar acts of sabotage with
coverage amounts of not less than an amount equal to the full replacement cost
of the improvements and the personal property included within such Project
(regardless of whether such insurance would be required pursuant to the
preceding provisions of this Section 8.05(a)(xi)), then the Administrative Agent
shall have the right, without notice to the Borrower, to obtain such insurance
with respect to any or all of such Projects on such terms and conditions as the
Administrative Agent in its sole discretion deems appropriate, and all premiums
incurred by the Administrative Agent in connection with obtaining such insurance
and keeping it in effect (but only to the extent that such premiums are not
substantially in excess of the average premiums that have been paid by Borrower
for such coverage during the periods during which the Borrower has maintained
such coverage) shall be paid by the Borrower to the Administrative Agent upon
demand and until paid shall be secured by the Deeds of Trust and shall bear
interest (if not paid within ten (10) days after demand) at the Post-Default
Rate;
 
(xii) such coverages with respect to earthquake as are then being maintained by
prudent owners of institutionally owned “Class A” office buildings in the market
where the Projects are located as reasonably determined by the Borrower and the
Administrative Agent; it being acknowledged and agreed that the Administrative
Agent and the Lenders have accepted the Borrower’s existing coverages,
deductibles and self-insurance limits in effect on the Closing Date with respect
to earthquake; and
 
(xiii) upon sixty (60) days’ notice, such other reasonable insurance and in such
reasonable amounts as the Administrative Agent from time to time may reasonably
request against such other insurable hazards which at the time are commonly
insured against for property similar to the Project located in or around the
region in which the Project is located.
 
(b) All insurance provided for in Section 8.05(a) shall be obtained under valid
and enforceable policies (collectively, the “Policies” or in the singular, the
“Policy”) and, to the extent not specified above, shall be subject to the
approval of the Administrative Agent as to deductibles, loss payees and
insureds.  Within ninety (90) days after the Closing Date, the Borrower shall
furnish to the Administrative Agent copies of the current Policies.  Not less
than fifteen (15) days prior to the expiration dates of the Policies theretofore
furnished to the Administrative Agent, certificates of insurance or other
evidence reasonably satisfactory to the Administrative Agent evidencing the
Policies, accompanied by evidence satisfactory to the Administrative Agent of
payment of the premiums then due thereunder (the “Insurance Premiums”), shall be
delivered by the Borrower to the Administrative Agent, and within ninety (90)
days after the expiration date of the Policies, the Borrower shall provide to
the Administrative Agent copies of the new Policies; provided, however, that no
Event of Default shall result from the Borrower’s failure to deliver or cause to
be delivered such certificates or other evidence unless (i) on or prior to the
expiration date of the applicable Policy, the Administrative Agent shall not
have obtained certificates or other evidence satisfactory to it confirming that
the Policies required hereunder shall have been extended for an additional
period or shall have been replaced for an additional period with replacement
Policies that comply with the requirements set forth in this Section 8.05 and
(ii) on or prior to the fifth (5th) Business Day after the expiration of such
expiring Policy, the Administrative Agent shall not have received certificates
of insurance evidencing the extension of the existing Policies or replacement
Policies for an additional period accompanied by evidence satisfactory to the
Administrative Agent of payment of the Insurance Premiums then due thereunder
(or, if the Insurance Premiums are not yet required to be paid by the carrier,
then a written confirmation from the Borrower that such Insurance Premiums shall
be paid not later than three (3) Business Days prior to the date required by the
carrier to keep the applicable Policies in full force and effect, provided,
however, that Borrower shall also, at least three (3) Business Days prior to the
date that such Insurance Premiums are required to be paid by the carrier,
provide to the Administrative Agent evidence that Borrower has paid such
Insurance Premiums required to be paid by such carrier).
 
(c) Each Policy shall (i) include permission by the insurer for the parties to
the transaction to waive all rights of subrogation against each other; (ii) to
the extent such provisions are reasonably obtainable, provide that such
insurance shall not be impaired or invalidated by virtue of (1) any act, failure
to act or negligence of, or violation of declarations, warranties or conditions
contained in such policy by, the Borrower, the Administrative Agent, the Lenders
or any other named insured, additional insured, or loss payee, except for the
willful misconduct of the Administrative Agent or the Lenders knowingly in
violation of the conditions of such Policy or (2) any foreclosure or other
proceeding or notice of sale relating to the Projects; (iii) be subject to a
deductible, if any, not greater than $10,000 (except as otherwise specifically
provided in or permitted by Section 8.05(a)); (iv) contain an endorsement
providing that none of the Administrative Agent, the Lenders or the Borrower
shall be, or shall be deemed to be, a co-insurer with respect to any risk
insured by such Policy; (v) include effective waivers by the insurer of all
claims  for insurance premiums against any loss payees, additional insureds and
named insureds (other than the Borrower Parties); (vi) provide that if all or
any part of such Policy shall be canceled or terminated, or shall expire, the
insurer will forthwith give notice thereof to each named insured, additional
insured and loss payee and that no cancellation, termination, expiration,
reduction in amount of, or material change (other than an increase) in, coverage
thereof shall be effective until at least thirty (30) days after receipt by each
named insured, additional insured and loss payee of written notice thereof; and
(vii) provide that the Administrative Agent and other Lenders or their
Affiliates that are named insureds shall not be liable for any Insurance
Premiums thereon or subject to any assessments thereunder.
 
(d) If any such Insurance Proceeds required to be paid to the Administrative
Agent are instead made payable to the Borrower, the Borrower hereby appoints the
Administrative Agent as its attorney-in-fact, irrevocably and coupled with an
interest, to endorse and/or transfer any such payment to the Administrative
Agent (on behalf of the Lenders).
 
(e) Except as otherwise provided by the terms of the blanket insurance policies
maintained by the Borrower and/or its Affiliates with respect to the Borrower
and the Projects as of the Closing Date, or comparable blanket policies that may
be obtained by the Borrower and/or its Affiliates after the Closing Date, any
blanket insurance Policy shall specifically allocate to the Projects the amount
of coverage from time to time required hereunder and shall otherwise provide the
same protection as would a separate Policy insuring only the Projects in
compliance with the provisions of Section 8.05(a).
 
(f) All Policies of insurance provided for or contemplated by Section 8.05(a)
shall be primary coverage and, except for the Policy referenced in
Section 8.05(a)(v), shall name the Borrower as the insured and the
Administrative Agent (on behalf of the Lenders) and its successors and/or
assigns as the additional insured (or in the case of property insurance, as the
“mortgagee”), as its interests may appear, and in the case of property damage,
boiler and machinery, flood, earthquake and terrorism insurance, shall contain a
standard non-contributing mortgagee endorsement in favor of the Administrative
Agent providing that the loss thereunder shall be payable to the Administrative
Agent on behalf of the Lenders.  The Borrower shall not procure or permit any of
its constituent entities to procure any other insurance coverage which would be
on the same level of payment as the Policies or would adversely impact in any
way the ability of the Administrative Agent or the Borrower to collect any
proceeds under any of the Policies.  All polices must EXACTLY state the
following: Wells Fargo Bank, N.A., its successors and assigns, 11601 Wilshire
Blvd., Suite 1700, Los Angeles, California  90025 Attn: Beth Cebra.
 
(g) Without limiting the obligations of the Borrower under the foregoing
provisions of this Section 8.05, if at any time the Administrative Agent is not
in receipt of written evidence that all insurance required hereunder is in full
force and effect, the Administrative Agent shall have the right, without notice
to the Borrower, to take such action as the Administrative Agent deems necessary
to protect its and the Lenders’ interests in the Projects, including, without
limitation, the obtaining of such insurance coverage as the Administrative Agent
in its sole discretion deems appropriate and all premiums incurred by the
Administrative Agent in connection with such action or in obtaining such
insurance and keeping it in effect shall be paid by the Borrower to the
Administrative Agent upon demand and until paid shall be secured by the Deed of
Trust and shall bear interest at the Post-Default Rate.
 
(h) In the event of foreclosure of the Deed of Trust or other transfer of title
to any Project in extinguishment in whole or in part of the obligations
thereunder, all right, title and interest of the Borrower in and to the Policies
that are not blanket Policies then in force concerning such Project and all
proceeds payable thereunder shall thereupon vest in the purchaser at such
foreclosure or the Administrative Agent or other transferee in the event of such
other transfer of title.
 
(i) The Polices shall be issued by financially sound and responsible insurance
companies authorized to do business in the state in which the Projects are
located and be approved by the Administrative Agent.  The insurance companies
shall have (i) a general policy and claims paying ability rating of A or better
and a financial class of IX or better (and, as to the coverages for terrorism,
terrorist acts and earthquake, except with respect to earthquake insurance
coverage which is in place and approved by the Administrative Agent as of the
Closing Date, a general policy and claims paying ability rating of A minus or
better and a financial class of VII or better) by A.M. Best Company, Inc.;
provided, however, that the Borrower shall be permitted to maintain (at levels
other than the primary layer of insurance) up to twenty percent (20%) of the
total required all-risk insurance coverage required under subsection 8.05(a)(i)
with insurance companies having a general policy and claims paying ability
rating of less than A and a financial class of less than IX provided such
companies have at least a general policy and claims paying ability rating of A
minus or better and a financial class of VII or better, provided such insurance
companies are also issuing earthquake coverage to the Borrower or (ii) an
investment grade rating for claims paying ability of “AA” by S&P or the
equivalent rating by one or more credit rating agencies approved by the
Administrative Agent.
 
8.06 Real Estate Taxes and Other Charges
 
(a) Subject to the provisions of subsection (b) of this Section 8.06, and the
last sentence of this subsection (a), the Borrower shall pay all Real Estate
Taxes and Other Charges now or hereafter levied or assessed or imposed against
each Project or any part thereof before fine, penalty, interest or cost attaches
thereto.  Subject to the provisions of subsection (b) of this Section 8.06, upon
the request of the Administrative Agent, the Borrower shall furnish to the
Administrative Agent receipts for, or other evidence reasonably satisfactory to
the Administrative Agent of, the payment of Real Estate Taxes and Other Charges
in compliance with this Section 8.06.
 
(b) After prior written notice to the Administrative Agent, the Borrower, at its
own expense, may contest by appropriate legal proceedings or other appropriate
actions, promptly initiated and conducted in good faith and with due diligence,
the amount or validity or application in whole or in part of any Real Estate
Taxes and Other Charges, provided that:
 
(i) Reserved;
 
(ii) the Borrower shall pay the Real Estate Taxes and Other Charges under
protest unless such proceeding shall suspend the collection of the Real Estate
Taxes and Other Charges;
 
(iii) such proceeding shall be permitted under and be conducted in accordance
with the applicable provisions of any other instrument governing the contest of
Real Estate Taxes or Other Charges to which the Borrower or the Projects is
subject and shall not constitute a default thereunder;
 
(iv) such proceeding shall be conducted in accordance with all Applicable Laws;
 
(v) neither the Projects nor any part thereof or interest therein will, in the
reasonable opinion of the Administrative Agent, be in danger of being sold,
forfeited, terminated, cancelled or lost during the pendency of the proceeding;
 
(vi) unless paid under protest, the Borrower shall have furnished such security
as may be required in the proceeding, or as may be reasonably requested by the
Administrative Agent (but in no event less than one hundred ten percent (110%)
of the Real Estate Taxes or Other Charges being contested), to insure the
payment of any such Real Estate Taxes and Other Charges, together with all
interest and penalties thereon; and
 
(vii) the Borrower shall promptly upon final determination thereof or upon the
failure of the existence of (ii), (iii), (iv) or (v) above pay the amount of
such Real Estate Taxes or Other Charges, together with all costs, interest and
penalties.
 
8.07 Maintenance of the Projects; Alterations
 
The Borrower shall:
 
(i) maintain or cause to be maintained each Project in good condition and repair
in a manner consistent with a Class-A office building located in the relevant
submarket in which such Project is located in Los Angeles County, California and
make all reasonably necessary repairs or replacements thereto;
 
(ii) except for work that constitutes required work under Section 8.21, and
except as provided in Section 8.07(v), not remove, demolish or structurally
alter, or permit or suffer the removal, demolition or structural alteration of,
any of the Improvements or make any alteration that may have a Material Adverse
Effect or involve a cost in the aggregate for such alteration and all other
alterations involving a single work of improvement (or related group of
improvements) which is anticipated to exceed the lesser of (A) $5,000,000 or (B)
ten percent (10%) of the Appraised Value of such Project, without the prior
consent of the Administrative Agent; provided, however, that the Administrative
Agent’s consent shall not be required for tenant improvement work performed
pursuant to the terms and provisions of an Approved Lease which (upon completion
of such work) does not adversely affect any structural component of any
Improvements, any utility or HVAC system contained in any Improvements or the
exterior of any building (excluding signage or other alterations that would not
otherwise require the consent of the Administrative Agent under this Section
8.07(ii) in the absence of this proviso) constituting a part of any Improvements
at any Project; and provided, further, that the Administrative Agent’s consent
shall not be unreasonably withheld for any alterations that are required by
Applicable Law and otherwise require the consent of the Administrative Agent
under this Section 8.07(ii);
 
(iii) complete promptly and in a good and workmanlike manner any Improvements
which may be hereafter constructed and, subject to the terms of the Loan
Documents (including, without limitation, Section 10.03), promptly restore (in
compliance with Section 10.03) in like manner any portion of the Improvements
which may be damaged or destroyed thereon from any cause whatsoever, and pay
when due all claims for labor performed and material furnished therefor, subject
to the Borrower’s right to contest any such claims (as long as, with respect to
any claim for which a mechanic’s lien has been filed, such contested claims have
been bonded over to the satisfaction of the Administrative Agent within thirty
(30) days of the date of filing);
 
(iv) not commit, or permit, any waste of the Projects; and
 
(v) not remove any item from the Projects without replacing it with a comparable
item of equal quality, value and usefulness, except that the Borrower may sell
or dispose of in the ordinary course of the Borrower’s business any property
which is obsolete.
 
8.08 Further Assurances
 
The Borrower will, and will cause each of the other Borrower Parties to,
promptly upon request by the Administrative Agent, execute any and all further
documents, agreements and instruments, and take all such further actions which
may be required under any applicable law, or which the Administrative Agent may
reasonably request, to effectuate the Transactions, all at the sole cost and
expense of the Borrower.  The Borrower, at its sole cost and expense, shall take
or cause to be taken all action required or requested by the Administrative
Agent to maintain and preserve the Liens of the Security Documents and the
priority thereof.  The Borrower shall from time to time execute or cause to be
executed any and all further instruments, and register and record such
instruments in all public and other offices, and shall take all such further
actions, as may be necessary or requested by the Administrative Agent for such
purposes, including timely filing or refiling all continuations and any
assignments of any such financing statements, as appropriate, in the appropriate
recording offices.
 
8.09 Performance of the Loan Documents
 
The Borrower shall observe, perform and satisfy all the terms, provisions,
covenants and conditions required to be observed, performed or satisfied by it
under the Loan Documents, and shall pay when due all costs, fees and expenses
required to be paid by it under the Loan Documents.
 
8.10 Books and Records; Inspection Rights
 
The Borrower will, and will cause each of the other Borrower Parties to, keep
proper books of record and account in which full, true and correct entries are
made of all dealings and transactions in relation to its business and
activities.  The Borrower will, and will cause each of the other Borrower
Parties to, permit any representatives designated by the Administrative Agent or
any Lender, upon reasonable prior notice, to visit and inspect its properties
(subject to the proviso set forth in Section 8.11(a)), to examine and make
extracts from its books and records, and to discuss its affairs, finances and
condition with its officers and independent accountants, all at such reasonable
times (during normal business hours) and as often as reasonably requested.
 
8.11 Environmental Compliance
 
(a) Environmental Covenants.  The Borrower covenants and agrees that:
 
(i) all uses and operations on or of each Project, whether by the Borrower or
any other Person, shall be in compliance with all Environmental Laws and permits
issued pursuant thereto;
 
(ii) except for Releases incidental to the Use of Hazardous Substances permitted
by clause (iii) below and in compliance with all Applicable Laws, the Borrower
shall not permit a Release of Hazardous Substances in, on, under or from any
Project;
 
(iii) the Borrower shall not knowingly permit Hazardous Substances in, on, or
under any Project, except those that are in compliance with all Environmental
Laws and of types and in quantities customarily used in the ownership, operation
and maintenance of buildings similar to the Projects (i.e., materials used in
cleaning and other building operations) and shall undertake to supervise and
inspect activities occurring on the Projects as may be reasonably prudent to
comply with the foregoing obligation;
 
(iv) except as disclosed in Schedule 8.11 or as specifically described in the
Environmental Reports, the Borrower shall not permit any underground storage
tanks to be in, on, or under any Project, and shall operate, maintain, repair
and replace any such underground storage tank so disclosed in compliance with
all Applicable Laws;
 
(v) Reserved;
 
(vi) the Borrower shall keep each Project free and clear of all Liens and other
encumbrances imposed pursuant to any Environmental Law, whether due to any act
or omission of the Borrower or any other Person  (collectively, “Environmental
Liens”);
 
(vii) notwithstanding clause (iii) above, the Borrower shall not, or knowingly
permit any other Person to, install any asbestos or asbestos containing
materials on any Project, and shall upon and following the Closing Date
implement, comply with and maintain in effect an operations and maintenance
program with respect to any existing asbestos or asbestos containing materials
located at any Project;
 
(viii) the Borrower shall cause the Remediation of  Hazardous Substances present
on, under or emanating from any Project, or migrating onto or into any Project,
in accordance with this Agreement and applicable Environmental Laws subject to
the right to contest such Remediation in accordance with Section 7(a) of the
Environmental Indemnity; and
 
(ix) the Borrower shall provide the Administrative Agent, the Lenders and their
representatives (A) with access, upon prior reasonable notice, at reasonable
times (during normal business hours) to all or any portion of any Project for
purposes of inspection; provided that such inspections shall not unreasonably
interfere with the operation of such Project or the tenants or occupants
thereof, and shall be subject to the rights of tenants under their Leases, and
the Borrower shall cooperate with the Administrative Agent, the Lenders and
their representatives in connection with such inspections, including, but not
limited to, providing all relevant information and making knowledgeable persons
available for interviews and (B) promptly upon request, copies of all
environmental investigations, studies, audits, reviews or other analyses
conducted by or that are in the possession or control of the Borrower in
relation to any Project, whether heretofore or hereafter obtained.
 
Nothing contained in this Section 8.11 shall limit the rights of the
Administrative Agent or any Lender for indemnification under the terms of the
Environmental Indemnity Agreement.
 
(b) Environmental Notices.  The Borrower shall promptly provide notice to the
Administrative Agent of:
 
(i) all Environmental Claims asserted or threatened against the Borrower or any
other Person occupying any Project or any portion thereof or against any Project
which become known to the Borrower;
 
(ii) the discovery by the Borrower of any occurrence or condition on any Project
or on any real property adjoining or in the vicinity of any Project which could
reasonably be expected to lead to an Environmental Claim against the Borrower,
any Project, the Administrative Agent or any of the Lenders;
 
(iii) the commencement or completion of any Remediation at any Project;
 
(iv) any Environmental Lien filed against any Project; and
 
(v) the discovery of any occurrence or condition on any real property adjoining
or in the vicinity of any Project that could cause such Project or any part
thereof to be designated as Border Zone Property.
 
In connection therewith, the Borrower shall transmit to the Administrative Agent
copies of any citations, orders, notices or other written communications
received from any Person and any notices, reports or other written
communications and copies of any future Environmental Reports whether or not
submitted to any Governmental Authority with respect to the matters described
above.
 
8.12 Management of the Projects
 
(a) The Borrower shall (i) cause each Project to be managed by the Property
Manager in accordance with the Property Management Agreement, (ii) promptly
perform and observe all of the material covenants required to be performed and
observed by the Borrower under the Property Management Agreement and do all
things necessary to preserve and to keep unimpaired its material rights
thereunder, (iii) promptly notify the Administrative Agent of any material
default under the Property Management Agreement of which it is aware and (iv)
promptly enforce the performance and observance of all of the material covenants
required to be performed and observed by the Property Manager under the Property
Management Agreement.
 
(b) If (i) an Event of Default exists, (ii) the Property Manager is insolvent,
or (iii) the Property Manager is in default of any material covenant or
obligation under the Property Management Agreement beyond the expiration of any
applicable grace period set forth therein, the Borrower shall, at the request of
the Administrative Agent, promptly terminate the Property Management Agreement
and replace the Property Manager with a property manager approved by the
Administrative Agent pursuant to a Property Management Agreement on terms and
conditions reasonably satisfactory to the Administrative Agent.
 
8.13 Leases
 
.  The Borrower shall (a) upon the Closing Date, assign to the Administrative
Agent (on behalf of the Lenders) any and all Leases and/or all Rents payable
thereunder, including, but not limited to, any Lease which is now in existence
or which may be executed after the Closing Date, (b) promptly perform and
fulfill, or cause to be performed and fulfilled, each and every material term
and provision of the Borrower’s obligations under the Leases, including the
performance of any tenant improvement work required with respect thereto, (c)
give to the Administrative Agent a copy of each notice of default given to any
tenant under a Major Lease or sent by any tenant thereunder to the Borrower,
(d) consistent with good business practices and in the best interests of the
affected Project, enforce its rights with regard to all Leases unless otherwise
approved by the Administrative Agent, (e) use its commercially reasonable
efforts to lease the Projects, (f) diligently enforce the terms of each Lease
with respect to any construction work to be performed by the tenant thereunder
so that such work is performed in a manner which will cause a minimum amount of
disruption to the tenants then in occupancy at any such Project and in a manner
so as not to cause a default by the Borrower under any other tenants’ Leases or
provide the basis for any abatement or set off by any other tenant of the rent
payable under any such Lease, or a claim by any other tenant for breach of
warranty of habitability or similar claim, and (g) prior to entering into any
new Lease with a retail tenant provide a copy of the Borrower’s standard form of
retail lease to the Administrative Agent for review and approval, which approval
shall not be unreasonably withheld or delayed.
 
8.14 Tenant Estoppels
 
If and to the extent not obtained and delivered to the Administrative Agent (on
behalf of the Lenders) as of the Closing Date, Borrower shall use commercially
reasonable efforts to obtain estoppel certificates in form and substance
satisfactory to the Administrative Agent from tenants covering at least
seventy-five percent (75%) of all the leased space in the Projects as promptly
as possible following the Closing Date.  Without limiting the foregoing, at the
Administrative Agent’s request, at any time while an Event of Default exists and
otherwise from time to time upon the joint agreement of the Borrower and the
Administrative Agent, with each acting reasonably, the Borrower shall request
and use commercially reasonable efforts to obtain and furnish to the
Administrative Agent written estoppels in form and substance satisfactory to the
Administrative Agent, executed by tenants under Leases in any Project and
confirming the term, rent, and other provisions and matters relating to the
Leases.  Borrower further hereby agrees that, while an Event of Default exists,
the Administrative Agent may exercise all rights of the Borrower under the
Leases to request the delivery of estoppels from the tenants thereunder.
 
8.15 Subordination, Non-Disturbance and Attornment Agreements
 
The Borrower shall use commercially reasonable efforts to provide to the
Administrative Agent (on behalf of the Lenders) SNDA Agreements executed by each
tenant under a Major Lease prior to the Closing Date; provided, however, that in
addition to the obligations set forth in Section 9.09(c), if the Borrower does
not obtain all such SNDA Agreements by the Closing Date, the Borrower shall
continue to use commercially reasonable efforts to obtain such SNDA Agreements
after the Closing Date.
 
8.16 Operating Plan and Budget
 
(a) Commencing with the budget for the calendar year 2012 and then annually
thereafter, the Borrower shall submit to the Administrative Agent an annual
budget for each Project (each an “Annual Budget”), in form and substance
reasonably satisfactory to the Administrative Agent setting forth in detail
budgeted monthly Operating Income and monthly Operating Expenses for each such
Project (which may be in the form of the calendar year 2011 budget for each
Project provided to the Administrative Agent prior to the Closing Date).  The
Annual Budget for each year shall be delivered together with the annual
financial statement for the preceding year pursuant to Section 8.01(a).  During
any Cash Trap Trigger Period but not otherwise, the Administrative Agent shall
have the right to approve such Annual Budget (including, without limitation, the
Annual Budget for the portions of the calendar year in which such Cash Trap
Trigger Period occurs following after the commencement of such Cash Trap Trigger
Period).  Within fifty (50) days following the end of any calendar quarter which
comprises a Cash Trap Trigger Period, the Borrower shall deliver to the
Administrative Agent for its approval the Annual Budget (in the format as
described above) for the calendar year in which such Cash Trap Trigger Period
occurs (together with a reconciliation to that Annual Budget of actual revenues
and expenses year-to-date), and shall thereafter deliver to Administrative Agent
for its approval the Annual Budget (in the format as described above) proposed
by the Borrower for the succeeding calendar year, by no later than the
November 15 preceding such calendar year.  The Administrative Agent shall not
unreasonably withhold its approval of any Annual Budget as required hereunder;
provided, however, that if during any Cash Trap Trigger Period the actual
monthly Operating Expenses exceed budgeted Operating Expenses in any month
during any period by more than ten percent (10%), the Administrative Agent shall
have the right to require the Borrower to submit for its approval a revised
Annual Budget for review and approval by the Administrative Agent in its sole
discretion.  If the Administrative Agent objects to any proposed Annual Budget
for which approval is required hereunder, the Administrative Agent shall advise
the Borrower of such objections within fifteen (15) Business Days after receipt
thereof (and deliver to the Borrower a reasonably detailed description of such
objections), and the Borrower shall within five (5) days after receipt of notice
of any such objections revise such Annual Budget and resubmit the same to the
Administrative Agent (such procedure to be repeated until such time as the
Administrative Agent shall approve such Annual Budget).  Each such Annual Budget
submitted to and (to the extent that such approval is required hereunder)
approved by the Administrative Agent in accordance with terms hereof, as well as
the budget for the current calendar year approved by the Administrative Agent on
the Closing Date, shall hereinafter be referred to as an “Approved Annual
Budget”.  Until such time that the Administrative Agent has approved a proposed
Annual Budget for which its approval is required hereunder, the most recently
Approved Annual Budget shall apply for purposes of this Section 8.16; provided
that such Approved Annual Budget shall be adjusted to reflect actual increases
in real estate taxes, insurance premiums, utilities expenses and other fixed
costs and shall otherwise be adjusted to reflect any change during the preceding
year in the Consumer Price Index.  Notwithstanding the foregoing, the
Administrative Agent and the Lenders acknowledge that the Borrower is not
required to operate under the terms of an Approved Annual Budget during any
period other than a Cash Trap Trigger Period.
 
(b) During any Cash Trap Trigger Period, the Borrower may at any time propose an
amendment to an Approved Annual Budget for any Project for the remainder of the
calendar year in which such Cash Trap Trigger Period has occurred, and, when
approved as provided below, such amended Approved Annual Budget for such Project
shall be deemed to be and shall be effective as the Approved Annual Budget for
such Project for such calendar year.  Prior to making any expenditures not
reflected in any current Approved Annual Budget in excess of ten percent (10%)
of the budgeted amount therefor, the Borrower shall propose an amendment to such
Approved Annual Budget to the Administrative Agent for its approval in
accordance with the standards for the granting or withholding of consent to
Annual Budgets set forth in Section 8.16(a).  The Administrative Agent shall
have fifteen (15) Business Days after receipt of any proposed amendment to such
Approved Annual Budget to approve or disapprove such proposed amendment.
 
8.17 Operating Expenses
 
The Borrower shall pay all known costs and expenses of operating, maintaining,
leasing and otherwise owning the Projects on a current basis and before the same
become delinquent (subject however to the other provisions of this Agreement and
the other Loan Documents), including all interest, principal (when due) and
other sums required to be paid under this Agreement, the other Loan Documents
and the Hedge Agreement, before utilizing any revenues derived or to be derived
from or in respect of the Projects for any other purpose, including
distributions or other payments to the Borrower’s Member or the Operating
Partnership.
 
8.18 Margin Regulations
 
No part of the proceeds of the Loans will be used for the purpose of purchasing
or acquiring any “margin stock” within the meaning of Regulation U of the Board
of Governors of the Federal Reserve System or for any other purpose which would
be inconsistent with such Regulation T, U, X or any other Regulations of such
Board of Governors, or for any purposes prohibited by Legal Requirements.
 
8.19 Hedge Agreements
 
(a) The Borrower shall obtain, or cause to be obtained by an Other Swap Pledgor,
on or prior to the Closing Date and will at all times thereafter maintain, or
cause to be maintained by an Other Swap Pledgor, in full force and effect, one
or more Hedge Agreements in the aggregate notional amount equal to at least one
hundred percent (100%) of the Outstanding Principal Amount of the Loans at such
time (the “Aggregate Notional Amount”), which Hedge Agreement(s) shall have an
effective date not later than April 1, 2011 and shall be approved by the
Administrative Agent in its reasonable discretion with (A) a Wells Fargo
Counterparty, and/or (B) one or more of the counterparties identified on
Schedule 8.19 attached hereto (or their respective Affiliates who have a long
term credit rating no lower than “A” from S&P or “A2” from Moody’s as of the
time of execution of such Third-Party Hedge Agreement) or any other counterparty
reasonably acceptable to Administrative Agent (each a “Third-Party
Counterparty”), and which produces an All-in-Rate per annum through the Hedging
Termination Date that is sufficient to satisfy a Debt Service Coverage Ratio for
all of the Projects as of the Closing Date of not less than 1.20:1.00; provided,
however, that if the Borrower enters into any Hedge Agreement, Borrower shall
only be permitted to enter into a Hedge Agreement with a Wells Fargo
Counterparty.  On or prior to the Closing Date, the Borrower shall deliver, or
cause Other Swap Pledgor to deliver, a Hedge Agreement Pledge substantially in
the form of Exhibit G-1 attached hereto, together with the Hedge Agreement and
other documentation for such Hedge Agreement as may be reasonably acceptable to
the Administrative Agent, and within thirty (30) days following the Closing Date
deliver the counterparty acknowledgment executed by the counterparty thereto in
the form attached to the Hedge Agreement Pledge or in form and substance
otherwise satisfactory to the Administrative Agent.  Any Hedge Agreement shall
require monthly fixed rate and floating rate payments and be based on a LIBO
Rate of interest having, at the Borrower’s option, successive Interest Periods
(an “Interest Rate Hedge Period”) of one, two, three, six or twelve months or
such other Interest Periods satisfactory to the Administrative Agent in its
reasonable discretion.  Notwithstanding anything to the contrary contained in
this Section 8.19, the Borrower or any Other Swap Pledgor shall be entitled to
enter into one or more Hedge Agreements in excess of the Aggregate Notional
Amount, up to the total amount of the Commitments or providing interest rate
protection for periods that extend beyond the Hedging Termination Date (each
such agreement, but only to the extent that it, after giving effect to all other
Hedge Agreements maintained pursuant to this Section 8.19(a), relates to a
notional amount in excess of the Aggregate Notional Amount or provides interest
rate protection for periods that extend beyond the Hedging Termination Date, is
referred to herein as an “Excess Hedge Agreement”) on terms acceptable to the
Borrower or such Other Swap Pledgor; provided, however, that Borrower shall
deliver, or cause to be delivered by an Other Swap Pledgor, upon the
Administrative Agent’s request in accordance with the time requirements set
forth in this Section 8.19(a), a Hedge Agreement Pledge with respect to each
Excess Hedge Agreement, substantially in the form of Exhibit G-2 attached
hereto, together with the counterparty’s acknowledgment and other instruments
provided to be delivered thereunder.
 
(b) No Hedge Agreement, other than a Wells Fargo Hedge Agreement, shall be
secured by the Deeds of Trust.  Notwithstanding the foregoing, all of Borrower’s
obligations under any Wells Fargo Hedge Agreement shall be secured by the lien
of the Deeds of Trust and the other Security Documents on a pari passu basis
with the Loans and other sums evidenced or secured by the Loan Documents.
 
(c) Any Hedge Agreement with a Third-Party Counterparty is herein called a
“Third-Party Hedge Agreement.”  With respect to each Third-Party Hedge Agreement
maintained with respect to the Aggregate Notional Amount and each Excess Hedge
Agreement pledged to the Administrative Agent pursuant to Section 8.19(a):  (i)
the Third-Party Counterparty providing such Third-Party Hedge Agreement must
have a long term credit rating no lower than “A” from S&P or “A2” from Moody’s
at the time of entry into such Third-Party Hedge Agreement; provided, however,
if there is a difference in the then current S&P rating and the Moody’s rating,
the lesser rating shall be applicable; (ii) the form and substance thereof must
be satisfactory to the Administrative Agent in its reasonable discretion and in
all respects and (iii) each counterparty thereunder shall have delivered to the
Administrative Agent a counterparty’s acknowledgment in the form attached to the
Hedge Agreement Pledge applicable thereto (or in such other form as may be
acceptable to the Administrative Agent in its reasonable discretion).
 
(d) Reserved.
 
(e) If the Borrower fails for any reason or cause whatsoever to secure and
maintain, or cause to be secured and maintained by an Other Swap Pledgor, a
Hedge Agreement with respect to the Aggregate Notional Amount as and when
required to do so hereunder, such failure shall constitute an Event of Default
and the Administrative Agent shall be entitled to exercise all rights and
remedies available to it under this Agreement (for the benefit of the Lenders)
and the other Loan Documents or otherwise, including the right (but not the
obligation) of the Administrative Agent to secure or otherwise enter into one or
more Hedge Agreements with respect to the Aggregate Notional Amount with a
Lender for and on behalf of the Borrower without such action constituting a cure
of such Event of Default and without waiving the Administrative Agent’s or the
Lenders’ rights arising out of or in connection with such Event of Default.  If
the Administrative Agent shall enter into a Hedge Agreement with a Lender in
accordance with its right to do so pursuant to this subsection (e), then (i) the
terms and provisions of any such Hedge Agreement, including the term thereof,
shall be determined by the Administrative Agent in its sole discretion (except
that the maximum notional amount of all such Hedge Agreements shall not exceed
the Aggregate Notional Amount and the strike price shall not be lower than that
which is sufficient to satisfy a Debt Service Coverage Ratio for all of the
Projects then securing the Loans as of such date of 1.20:1.00) and (ii) the
Borrower shall pay all of the Administrative Agent’s costs and expenses in
connection therewith, including any fees charged by the applicable counterparty,
attorneys’ fees and disbursements, and the cost of additional title insurance in
an amount determined by the Administrative Agent to be necessary to protect the
Administrative Agent and the Lenders from potential funding losses under any
Hedge Agreement provided by a Lender.
 
(f) Reserved.
 
(g) If the Borrower or Other Swap Pledgor is entitled to receive a payment upon
the termination of any Hedge Agreement required by this Section 8.19, or, while
any Event of Default exists, under any Excess Hedge Agreement pledged to the
Administrative Agent pursuant to Section 8.19(a) (it being understood that any
termination payment paid with respect to any Excess Hedge Agreement shall be
delivered to the Borrower or Other Swap Pledgor at any time while an Event of
Default does not exist) such payment shall be delivered to the Administrative
Agent and applied by the Administrative Agent to any amounts due to the
Administrative Agent or the Lenders under the Loan Documents evidencing the
Loans (it being understood that any such payment applied to the principal of the
Loans shall be deemed a prepayment of such principal, and shall be accompanied
by any applicable prepayment premium resulting from such prepayment, or such
termination payment shall be applied in part to pay such principal and in part
to pay such prepayment premium) in such order and priority as the Administrative
Agent shall determine in its sole discretion.  Notwithstanding the foregoing, if
(i) at any time upon or following any principal prepayment made pursuant to
Section 2.06 the Outstanding Principal Amount is reduced and the Borrower or
Other Swap Pledgor elects at its option to terminate or partially to terminate,
or to reduce the notional amount of, any Hedge Agreement (or is required under
the terms of such Hedge Agreement to do so) in a notional amount (in either such
case) not exceeding, respectively, the amount by which the aggregate notional
amount in effect under the Hedge Agreements then maintained pursuant hereto
(other than Excess Hedge Agreements unless pledged pursuant to the Hedge
Agreement Pledge substantially in the form of Exhibit G-1 attached hereto)
exceeds the Aggregate Notional Amount then required to be hedged pursuant hereto
or (ii) the Borrower or Other Swap Pledgor elects, in full compliance with the
terms of each Hedge Agreement Pledge, to deliver to the Administrative Agent, in
substitution for a Hedge Agreement, a substitute Hedge Agreement, then the
Borrower or Other Swap Pledgor shall have the right to do so, and if the
Borrower or Other Swap Pledgor is entitled (in the case of either (i) or (ii)
above) to receive a termination payment from the counterparty in connection
therewith, then, provided that no Event of Default then exists, the Borrower or
Other Swap Pledgor shall have the right to receive and retain such termination
payment free and clear of the Lien of the Hedge Agreement Pledge, provided,
that, after giving effect to any such termination or substitution, the Borrower
remains in compliance with its obligations under Section 8.19(a) with respect to
the maintenance of Hedge Agreements with respect to the Aggregate Notional
Amount then required to be hedged pursuant hereto and has complied (or caused
the Other Swap Pledgor to comply) with the applicable conditions precedent set
forth in Section 6(e) of the Hedge Agreement Pledge and the certification
obligations with respect thereto set forth in the applicable Hedge Agreement
Pledge and the Acknowledgment of Security Interest delivered pursuant
thereto.  The Borrower or Other Swap Pledgor shall have the right to terminate,
reduce the notional amount of or modify any Excess Hedge Agreement and to
receive any payments from the counterparty thereunder resulting therefrom,
provided that if an Event of Default exists and such Excess Hedge Agreement has
been pledged to the Administrative Agent, then the rights and obligations of the
Borrower (or Other Swap Pledgor) and the Administrative Agent with respect
thereto shall be the same as their respective rights and obligations with
respect to Hedge Agreements maintained with respect to the Aggregate Notional
Amount.
 
(h) Upon securing any Hedge Agreement required under this Section 8.19, or any
Excess Hedge Agreement pledged to the Administrative Agent pursuant to Section
8.19(a) the Borrower agrees that the economic and other benefits of such Hedge
Agreement and all of the other rights of the Borrower or Other Swap Pledgor
thereunder shall be collaterally assigned to the Administrative Agent as
additional security for the Loans for the ratable benefit of the Lenders,
pursuant to a Hedge Agreement Pledge.  All Hedge Agreement Pledges shall be
accompanied by (i) Uniform Commercial Code financing statements, in duplicate,
with respect to such pledges and (ii) within thirty (30) days after delivery of
the applicable Hedge Agreement Pledge, a counterparty’s acknowledgment in the
form attached to the Hedge Agreement Pledge applicable thereto (or in such other
form as may be acceptable to the Administrative Agent in its reasonable
discretion) from each counterparty under each Hedge Agreement.
 
(i) Notwithstanding the provisions of Section 8.19(a), following the delivery of
any notice of full or partial prepayment delivered by the Borrower pursuant to
Section 2.06(a) or any notice of a proposed release of a Project pursuant to
Section 2.06(c), Borrower’s obligation to maintain, or cause to be maintained,
any Hedge Agreement required under Section 8.19(a) shall be suspended with
respect to the full Aggregate Notional Amount (in the case of a notice of full
prepayment) or the portion of the Aggregate Notional Amount equal to the amount
to be prepaid in the case of a partial prepayment or pursuant to Section
2.09(a)(ii) in connection with the release of a Project (in the case of a notice
of partial prepayment or notice of the release of a Project), and (A) if
applicable, in the case of any Wells Fargo Hedge Agreement, upon actual
prepayment of the Loans, Borrower shall terminate or reduce the notional amount
of such Hedge Agreement with respect to such suspended portion of the Aggregate
Notional Amount and pay any actual breakage costs incurred in connection
therewith, and (B) in all other cases, Borrower or the Other Swap Pledgor may,
subject to payment of any actual breakage costs incurred in connection
therewith, terminate or reduce the notional amount of any Hedge Agreement
theretofore entered into with respect to such suspended portion of the Aggregate
Notional Amount; provided, however, that if such notice of prepayment or release
is subsequently revoked, or if such prepayment or release does not occur on or
prior to the date identified in such notice of prepayment or release (as such
date may be postponed in accordance with the provisions of this Agreement), then
the suspension of such obligation shall terminate, and Borrower shall be
obligated to enter into and thereafter maintain, or to cause an Other Swap
Pledgor to enter into and thereafter maintain, one or more Hedge Agreements at a
strike rate that is sufficient to satisfy a Debt Service Coverage Ratio for all
of the Projects securing the Loans as of such date of not less than 1.20:1.00
and that otherwise complies with Section 8.19(a) by not later than the end of a
cumulative period during which the Hedge Agreements otherwise required under
Section 8.19(a) are not being maintained (with respect to all such notices of
prepayment or release in the aggregate) which shall not exceed (60) days in the
aggregate.
 
(j) If any Hedge Agreement delivered by the Borrower or Other Swap Pledgor to
the Administrative Agent shall, by its terms, expire during any period in which
Borrower remains obligated to maintain a Hedge Agreement in effect pursuant to
Section 8.19(a), and as a result thereof the Borrower would not be in compliance
with its obligations under Section 8.19(a) with respect to the maintenance of
Hedge Agreements covering the Aggregate Notional Amount, then, subject to the
provisions of Section 8.19(i), the Borrower shall deliver, or cause an Other
Swap Pledgor to deliver, to the Administrative Agent a replacement Hedge
Agreement at least ten (10) Business Days prior to the expiration date of the
then current Hedge Agreement (so as to remain in compliance with its obligations
under Section 8.19(a) with respect to the maintenance of Hedge Agreements) which
replacement Hedge Agreement shall be acceptable to the Administrative Agent in
its reasonable discretion and otherwise satisfy the requirements of this Section
8.19.
 
8.20 Patriot Act Compliance.  The USA Patriot Act of 2001 (Public Law 107-56)
and federal regulations issued with respect thereto require all financial
institutions to obtain, verify and record certain information that identifies
individuals or business entities which open an “account” with such financial
institution.  Consequently, any Lender (for itself and/or as the Administrative
Agent for all Lenders hereunder) may from time-to-time request, and the Borrower
shall, and shall cause the other Borrower Parties, to provide to such Lender,
such Borrower Party’s name, address, tax identification number and/or such other
identification information as shall be necessary for such Lender to comply with
federal law.  An “account” for this purpose may include, without limitation, a
deposit account, cash management service, a transaction or asset account, a
credit account, a loan or other extension of credit, and/or other financial
services product.
 
8.21 Required Work.  The Borrower shall cause the work described on Schedule
8.21 attached hereto to be completed on or before the applicable dates set forth
on said schedule.  Such work shall be completed in a good and workmanlike
manner, lien-free and in accordance with all Applicable Laws.  The
Administrative Agent shall have the right to inspect such work and the
reasonable costs of such inspection shall be paid by the Borrower.  In addition,
the Borrower acknowledges receipt of the Environmental Reports and the Property
Condition Reports and agrees to address in its prudent business judgment the
recommendations contained in such reports.
 
8.22 Taxes on Security.  Borrower shall pay all taxes, charges, filing,
registration and recording fees, excises and levies payable with respect to the
Notes or the Liens created or secured by the Loan Documents, other than Excluded
Taxes or any income, franchise and doing business taxes imposed on
Administrative Agent or any Lender.  If there shall be enacted any law (1)
deducting the Loans from the value of the Project for the purpose of taxation or
(2) changing existing laws of taxation of mortgages, deeds of trust, security
deeds, or debts secured by real property that are applicable to the Loans,
Borrower shall promptly pay to Administrative Agent, on demand, all taxes, costs
and charges for which Administrative Agent or any Lender is or may be liable as
a result thereof; provided, however, that if such payment would be prohibited by
law or would render the Loans usurious, then instead of collecting such payment,
Administrative Agent may (and on the request of the Required Lenders shall)
declare all amounts owing under the Loan Documents to be due and payable by
written notice to Borrower, in which event the Loans shall become due and
payable without penalty or premium one hundred twenty (120) days after such
notice is given to Borrower.
 
ARTICLE IX.
 
NEGATIVE COVENANTS OF THE BORROWER
 
The Borrower covenants and agrees that, until the payment in full of the
Obligations, it will not do or permit, directly or indirectly, any of the
following:
 
9.01 Fundamental Change
 
(a) Mergers; Consolidations; Disposal of Assets.  Except as expressly provided
in Section 9.03(a)(viii), none of the Borrower Parties will merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease (other than tenant leases pursuant
to and in accordance with Sections 8.13 and 9.09 of this Agreement) or otherwise
dispose of (in one transaction or in a series of transactions) any substantial
part of its Properties and assets whether now owned or hereafter acquired (but
excluding any Transfer permitted by Section 9.03 or any sale or disposition of
Projects subject to and in accordance with Section 2.09 of this Agreement or of
obsolete or excess furniture, fixture and equipment in the ordinary course of
business if same is unnecessary or is replaced with furniture, fixtures and
equipment of equal or greater value and utility), or wind up, liquidate or
dissolve, or enter into any agreement to do any of the foregoing.
 
(b) Organizational Documents.  Without the prior written consent of the
Administrative Agent, the Borrower will not, and will not permit any of the
other Borrower Parties to, make any Modification of the terms or provisions of
its Organizational Documents, except: (i) Modifications necessary to
clarify existing provisions of such Organizational Documents, (ii) Modifications
which would have no adverse, substantive effect on the rights or interests of
the Lenders in conjunction with the Loans or under the Loan Documents, or
(iii) Modifications necessary to effectuate Transfers to the extent expressly
permitted in this Agreement.
 
9.02 Limitation on Liens
 
The Borrower shall not create, incur, assume or suffer to exist any Lien upon or
with respect to any of its Property, now owned or hereafter acquired; provided,
however, that the following shall be permitted Liens:
 
(a) the Liens created by the Loan Documents and any Permitted Liens;
 
(b) Liens for taxes or assessments or other government charges or levies if not
yet delinquent or if they are being contested in good faith by appropriate
proceedings in accordance with Sections 8.04(b) and/or 8.06(b), if applicable;
 
(c) Liens or pledges (except to the extent that they would encumber any interest
in any Project, any other asset which is collateral for the Loans or any
interest in Borrower) to secure payment or performance bonds, guarantees,
indemnities or other assurances in connection with the performance of tenant
improvements required or permitted by Approved Leases and Modifications of
Approved Leases and bonds of the type permitted under clause (a) above and (d)
below;
 
(d) Judgment and other similar Liens (which shall be subordinate to the Liens of
the Deeds of Trust) in an aggregate amount not in excess of $1,000,000 arising
in connection with court proceedings, but only if the execution or other
enforcement of such Liens is effectively stayed (or bonded over through the
posting of a bond in accordance with a statutory bonding procedure the effect of
which is to release such Lien from any Property of the Borrower and to limit the
Lien claimant’s rights to recovery under the bond) and the claims secured
thereby are being actively contested in good faith by appropriate proceedings
and for which appropriate reserves have been established; and
 
(e) Liens consisting of the rights of the lessor to the property covered by any
equipment lease entered into in compliance with Section 9.04(d), provided that
such lien consists solely of such rights with respect to the leased property.
 
9.03 Due on Sale; Transfer; Pledge
 
Without the prior written consent of the Administrative Agent and (subject to
Section 9.03(b) and the last paragraph of this Section 9.03) the Required
Lenders:
 
(a) None of the Borrower, nor any Borrower Party, nor any Principal shall
(w) directly or indirectly Transfer any interest in any Project or any part
thereof (including any direct or indirect interest in any partnership,
membership or other ownership interest or other Equity Interest in the Borrower,
the Borrower’s Member or the Borrower’s Manager); (x) directly or indirectly
grant any Lien on any direct or indirect interest in any Project or any part
thereof, whether voluntarily or involuntarily; (y) enter into any arrangement
granting any direct or indirect right or power to direct the operations,
decisions and affairs of the Borrower, the Borrower’s Member or the Borrower’s
Manager, whether through the ability to exercise voting power, by contract or
otherwise; or (z) except as described in clause (e) of the definition of
“Permitted Liens,” enter into any easement or other agreement granting rights in
or restricting the use or development of any Project except for easements and
other agreements which, in the reasonable opinion of the Administrative Agent,
have no Material Adverse Effect; provided, however, that, the foregoing
restrictions shall not apply with respect to:
 
(i) any Transfer of direct or indirect ownership interests in Borrower’s Member
or the Operating Partnership, or any successor to Borrower’s Member or the
Operating Partnership (other than the ownership interests that are covered by
Section 9.03(a)(ii)), unless following such Transfer, the Operating Partnership,
or a Successor Operating Partnership shall not directly or indirectly own
fifty-one percent (51%) or more of the ownership interests in the Borrower or
the Operating Partnership or a Successor Operating Partnership shall not
directly or indirectly control the Borrower, or a Change of Control shall result
from such Transfer;
 
(ii) the Transfer of direct or indirect ownership interests in, or the admission
or withdrawal of any partner, member or shareholder to or from, the Borrower’s
Manager or any general partner, manager or managing member of any successor to
the Borrower or the Borrower’s Member referred to in Section 9.03(a)(iii),
unless following such Transfer, the Operating Partnership, or a Successor
Operating Partnership shall not directly or indirectly own fifty-one percent
(51%) or more of the ownership interests in the Borrower or the Operating
Partnership or a Successor Operating Partnership shall not directly or
indirectly control the Borrower, or a Change of Control shall result from such
Transfer;
 
(iii) the conveyance of all (and not less than all) of the Projects owned by a
Borrower to a Qualified Successor Entity which assumes all of the obligations of
such Borrower under the Loan Documents and the Contribution Agreement in form
and substance satisfactory to the Administrative Agent and the Required Lenders
and in recordable form (or in lieu of an assumption of the Contribution
Agreement enters into an amended and restated Contribution Agreement in place of
such Borrower on substantially the same terms); provided, however, that such
Qualified Successor Entity and the general partner, manager or managing member
of such Qualified Successor Entity, after giving effect to such Transfer, is in
compliance with all of the covenants of the Borrower or applicable to or with
reference to the Borrower’s Manager or applicable to the Operating Partnership
contained in the Loan Documents (including, without limitation, the covenants
set forth in the definition of “Limited Purpose Entity”) except as otherwise
provided in the definition of “Borrower’s Manager” (with all references herein
to “Borrower” to mean such Qualified Successor Entity, and all references herein
to “Borrower’s Manager” to mean (except as otherwise provided in the definition
of “Borrower’s Manager”) any general partner, manager or managing member of the
Qualified Successor Entity; no Default or Event of Default is then existing or
would result therefrom; and upon the transfer of such Projects to such Qualified
Successor Entity, such Qualified Successor Entity, its controlling entity and
the general partner, manager or managing member of such Qualified Successor
Entity are in compliance in all material respects with all of the
representations and warranties of the Borrower or applicable to the Borrower’s
Manager (whether directly or as a Borrower Party) (as applicable) or applicable
to the Operating Partnership contained herein and in the other Loan Documents
(after giving effect to the modifications reflecting the identity of the
transferee resulting from such transfer) except as otherwise provided in the
definition of “Borrower’s Manager” (with all references herein to “Borrower” to
mean such Qualified Successor Entity, and all references herein to “Borrower’s
Manager” to mean (except as otherwise provided in the definition of “Borrower’s
Manager”) any general partner, manager or managing member of the Qualified
Successor Entity); and provided, further, that from and after such Transfer, in
the case of a Transfer to a Qualified Successor Entity consisting of a REIT
Subsidiary, the Projects may be managed by the REIT or Successor Public REIT or
any property management company owned or controlled directly or indirectly by
the REIT or Successor Public REIT.  Prior to such Transfer, the Administrative
Agent and the Required Lenders shall have received and approved (which approval
shall not be unreasonably withheld) the Organizational Documents of such
Qualified Successor Entity and the general partner, manager or managing member
of such Qualified Successor Entity (except that, in the case of a Qualified
Successor Entity which is a REIT Subsidiary, there shall be no approval rights
over the Organizational Documents of such general partner, manager or managing
member if it is the REIT, a Successor Public REIT, the Operating Partnership or
a Successor Operating Partnership), together with such financial information
relating to such Qualified Successor Entity as the Administrative Agent may
reasonably request, and concurrently with such Transfer, the Administrative
Agent shall have received such endorsements to the Title Policies insuring
ownership of the Projects by such Qualified Successor Entity and the continued
priority of the Liens of the applicable Deeds of Trust after giving effect to
the delivery by such entity of the assumption agreement referred to above
(subject only to Permitted Title Exceptions), in form and substance satisfactory
to the Administrative Agent and the Required Lenders, and such confirmation as
the Administrative Agent may require that the Hedge Agreements required under
Section 8.19(a) remain in full force and effect, in compliance with Section 8.19
hereof, as to the Loans as assumed by such Qualified Successor Entity.  In
connection with any such Transfer, the assumption agreement to be entered into
by the Borrower and the Qualified Successor Entity (and such other parties
deemed appropriate by the Administrative Agent) shall include such modifications
to this Agreement and the other Loan Documents as the Administrative Agent and
the Required Lenders may reasonably require, including, without limitation, such
modifications to the covenants and other provisions that are contained herein
and that relate to the Borrower or Borrower’s Manager or are applicable to the
Operating Partnership, as shall be deemed necessary by the Administrative Agent
to allocate to the Qualified Successor Entity and its general partner or manager
responsibility for the performance of the covenants of, and satisfaction of the
other provisions set forth herein that relate to, the Borrower, the Borrower’s
Manager or are applicable to the Operating Partnership, and, if and only if the
Guarantor Documents do not remain in effect after such Transfer, of such limited
indemnity agreements and guaranties as shall be deemed necessary by the
Administrative Agent to obtain recourse liability from the general partner or
manager of the Qualified Successor Entity (if such general partner or manager is
not the Guarantor) on terms consistent with the obligations of the Guarantor
under the Guarantor Documents immediately upon the Closing Date, provided,
however, if the Qualified Successor Entity is owned by a Successor Public REIT,
then the Successor Operating Partnership, or at the Borrower’s option, the
Successor Public REIT shall provide such limited indemnity agreements and
guaranties on terms consistent with the obligations of the Guarantor under the
Guarantor Documents immediately upon the Closing Date.  Upon compliance with the
foregoing requirements in connection with such Transfer, the original Borrower,
shall be released from its obligations under the Loan Documents arising from and
after such Transfer, but such release shall not limit the obligations of the
Borrower to comply with any requirements applicable to it (if any) in other
capacities (including, without limitation, in capacities such as the general
partner, managing member or manager of such Qualified Successor Entity).  As
used herein, “Qualified Successor Entity” shall mean either (I) an entity (other
than the REIT, a Successor Public REIT, the Operating Partnership, a Successor
Operating Partnership or any Subsidiary of such REIT or Successor Public REIT),
majority-owned, directly or indirectly, by (A) the Borrower and/or (B) the
Borrower’s Member, or (II) a REIT Subsidiary (other than the Operating
Partnership or a Successor Operating Partnership), provided that at all times
the Operating Partnership or a Successor Operating Partnership shall directly or
indirectly own at least fifty-one percent (51%) of the ownership interests of
such Qualified Successor Entity and shall directly or indirectly control such
Qualified Successor Entity; and, provided further, however, that in the case of
clauses (I) and (II) above, such Qualified Successor Entity shall, from the date
of its formation, have been in compliance with the provisions of Sections 9.02,
9.04 and 9.05 hereof as if each reference therein to “Borrower” were to mean and
refer to such Qualified Successor Entity;
 
(iv) entering into Approved Leases or the granting of Liens expressly permitted
by the Loan Documents;
 
(v) a Successor Public REIT Transfer;
 
(vi) any Transfers which are permitted under Section 14.31;
 
(vii) any Transfers expressly permitted by the Loan Documents; and
 
(viii) any of the following so long as no Change of Control shall result
therefrom and so long as after giving effect to any such Transfer, issuance,
conversion, merger, consolidation, dissolution, liquidation, reorganization,
sale, lease or other transaction, the Operating Partnership or a Successor
Operating Partnership shall directly or indirectly own fifty-one percent (51%)
or more of the ownership interests in the Borrower and shall directly or
indirectly control the Borrower:  (A) any Transfer or issuance (whether through
public offerings, private placements or other means) of shares or Equity
Interests in the REIT, any Successor Public REIT, the Operating Partnership or
any Successor Operating Partnership; (B) any conversion, into securities of the
REIT or Successor Public REIT, of partnership units or other Equity Interests of
the Operating Partnership or any Successor Operating Partnership; (C) any
issuance or Transfer of any Equity Interests in any REIT Subsidiary owning any
direct or indirect Equity Interests in any Borrower Party; and/or (D) any
merger, consolidation, dissolution, liquidation, reorganization, sale, lease or
other transaction involving any Person other than the Borrower.
 
(b) Notwithstanding any provision in this Section 9.03 to the contrary, Borrower
shall not permit the REIT or a Successor Public REIT to be the Borrower’s
Manager;
 
(c) [Reserved]; and
 
(d) As used in Sections 9.03(a)(i), (a)(iii) and (a)(vii), “control” (including,
with its correlative meanings, “controlled by” and “under common control with”)
shall mean possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies (whether through ownership of
securities or partnership or other ownership interests, by contract or
otherwise) of such Person.
 
Notwithstanding the foregoing provisions of this Section 9.03, any Transfer of a
direct or indirect ownership interest in the Borrower, the Borrower’s Member,
the Borrower’s Manager or any Qualified Successor Entity or any general partner,
manager or managing member of any Qualified Successor Entity shall be further
subject to the requirement that, after giving effect to such Transfer, the
Borrower, the Borrower’s Member, the Borrower’s Manager, any Qualified Successor
Entity and its controlling entity and general partner or manager shall be in
compliance with all applicable laws applicable to such Persons and relating to
such Transfer, including the USA Patriot Act and regulations issued pursuant
thereto and “know your customer” laws, rules, regulations and orders.  In
addition, any such Transfer (except for any Transfer of publicly-traded stocks
in the REIT or any Successor Public REIT or any Transfers that are permitted by
Section 9.03(a)(iv) or (viii)) shall be further subject to (w) the Borrower
providing prior written notice to Administrative Agent of any such Transfer, (x)
no Default or Event of Default then existing, (y) the proposed transferee being
a corporation, partnership, limited liability company, joint venture,
joint-stock company, trust or individual approved in writing by each Lender
subject to a Limiting Regulation in its discretion, and (z) payment to the
Administrative Agent on behalf of the Lenders of all reasonable costs and
expenses incurred by the Administrative Agent or any Lenders in connection with
such Transfer.  Each Lender at the time subject to a Limiting Regulation shall,
within ten (10) Business Days after receiving the Borrower’s notice of a
proposed Transfer subject to this Section 9.03, furnish to the Borrower a
certificate (which shall be conclusive absent manifest error) stating that it is
subject to a Limiting Regulation, whereupon such Lender shall have the approval
right contained in clause (y) above.  Each Lender which fails to furnish such a
certificate to the Borrower during such ten (10) Business Day period shall be
automatically and conclusively deemed not to be subject to a Limiting Regulation
with respect to such Transfer.  If any Lender subject to a Limiting Regulation
fails to approve a proposed transferee under clause (y) above (any such Lender
being herein called a “Rejecting Lender”), the Borrower, upon three (3) Business
Days’ notice, may (A) notwithstanding the terms of Sections 2.06, prepay such
Rejecting Lender’s outstanding Loans or (B) require that such Rejecting Lender
transfer all of its right, title and interest under this Agreement and such
Rejecting Lender’s Note to any Eligible Assignee or Proposed Lender selected by
the Borrower that is reasonably satisfactory to the Administrative Agent if such
Eligible Lender or Proposed Lender (x) agrees to assume all of the obligations
of such Rejecting Lender hereunder, and to purchase all of such Rejecting
Lender’s Loans hereunder for consideration equal to the aggregate outstanding
principal amount of such Rejecting Lender’s Loans, together with interest
thereon to the date of such purchase (to the extent not paid by the Borrower),
and satisfactory arrangements are made for payment to such Rejecting Lender of
all other amounts accrued and payable hereunder to such Rejecting Lender as of
the date of such transfer (including any fees accrued hereunder and any amounts
that would be payable under Section 2.06 as if all such Rejecting Lender’s Loans
were prepaid in full on such date) and (y) approves the proposed
transferee.  Subject to the provisions of Section 14.07 such Eligible Assignee
or Proposed Lender shall be a “Lender” for all purposes hereunder.  Without
prejudice to the survival of any other agreement of the Borrower hereunder, the
agreements of the Borrower contained in Section 5.05 shall survive for the
benefit of such Rejecting Lender with respect to the time period prior to such
replacement.
 
9.04 Indebtedness
 
The Borrower shall not create, incur, assume, suffer to exist, or otherwise
become or remain directly or indirectly liable with respect to, any Indebtedness
or enter into any equipment leases (whether or not constituting Indebtedness),
except for the following:
 
(a) Indebtedness Under the Loan Documents.  Indebtedness of the Borrower in
favor of the Administrative Agent and the Lenders pursuant to this Agreement and
the other Loan Documents;
 
(b) Accounts Payable; Etc. Trade and operational debt and tenant improvement
allowances and leasing concessions described in subsection (d) of the definition
of Limited Purpose Entity and Indebtedness described in subsection (e) of the
definition of Limited Purpose Entity;
 
(c) Contingent Obligations.  Indebtedness consisting of unsecured Swap
Agreements entered into by the Borrower with respect to Indebtedness permitted
under Section 9.04 (a); and
 
(d) Indebtedness for Capital Improvements.  Unsecured Indebtedness of the
Borrower (including obligations under equipment leases or other personal
property used in the ownership or operation of the Projects), in the aggregate
amount during the term of the Loans not to exceed $20,000,000 (which amount
shall be reduced from time to time in connection with a release of a Project
permitted under Section 2.09 by the Allocated Loan Percentage thereof of the
Project so released) (inclusive of the portion of the value of the equipment
covered by equipment leases entered into pursuant to this Section 9.04(d)
amortized through the rental payments under such leases) incurred in connection
with capital or tenant improvements to (or other tenant concessions made in
connection with) the Projects or the acquisition of equipment or other assets
for the benefit of the Projects, and that is not used for the purposes of making
Restricted Payments.  Not more than $2,000,000 (which amount shall be reduced
from time to time in connection with a release of a Project permitted under
Section 2.09 by the Allocated Loan Percentage thereof of the Project so
released) maximum may be incurred in the form of equipment leases (as measured
by the value of the equipment covered by such equipment leases amortized through
the rental payments under such leases); provided that such equipment leases
relate to equipment constituting neither fixtures nor personal property material
to the operation, maintenance or management of any of the Projects.
 
(e) Contribution Agreement.  The Contribution Agreement as the same may from
time to time hereafter be Modified and in effect from time to time as permitted
by Section 9.10.
 
9.05 Investments
 
The Borrower will not make or permit to remain outstanding any Investments
except (a) operating deposit accounts or money market accounts with banks,
(b) Permitted Investments, (c) the Projects, and (d) other investments required
or permitted by the Loan Documents.  Notwithstanding the foregoing, nothing
contained in this Section 9.05 shall permit Borrower to make any Investment that
is not permitted under the requirements set forth in the definition of “Limited
Purpose Entity”.
 
9.06 Restricted Payments
 
The Borrower will not make any Restricted Payment at any time during the
existence of a Major Default or Event of Default.
 
9.07 Change of Organization Structure; Location of Principal Office
 
The Borrower or any Qualified Successor Entity that may hereafter acquire title
to any of the Projects shall not change its name or change the location of its
chief executive office, state of formation or organizational structure unless,
in each instance, the Borrower or such Qualified Successor Entity, as the case
may be, shall have (a) given the Administrative Agent at least thirty (30) days’
prior written notice thereof, and (b) made all filings or recordings, and taken
all other action, reasonably requested by the Administrative Agent that is
reasonably necessary under Applicable Law to protect and continue the priority
of the Liens created by the Security Documents.
 
9.08 Reserved
 
9.09 Leases
 
(a) Negative Covenants.  The Borrower shall not (i) accept from any tenant, nor
permit any tenant to pay, Rent for more than one month in advance except for
payment in the nature of security for performance of a tenant’s obligations,
escalations, percentage rents and estimated payments (not prepaid more than one
month prior to the date such estimated payments are due) of operating expenses,
taxes and other pass-throughs paid by tenants pursuant to their Leases, (ii)
Modify (other than ministerial changes), terminate, or accept surrender of, any
Major Lease now existing or hereafter made, without the prior written consent of
the Administrative Agent; notwithstanding the foregoing, so long as no Event of
Default exists, the Borrower shall retain the right to Modify, terminate, or
accept surrender of any Approved Lease that is not a Major Lease; provided that
(A) the Lease as Modified by any such Modification, is (1) consistent with fair
market terms and (2) is entered into pursuant to arm’s-length negotiations with
a tenant not affiliated with the Borrower, and (B) any such termination is
(1) in the ordinary course of business, (2) consistent with good business
practice and (3) in the best interests of the affected Project, (iii) except for
the Deed of Trust, assign, transfer (except for a Transfer thereof together with
the transfer of the Projects to the entity described in Section 9.03(a)(iii) in
full compliance with the provisions of such Section), pledge, subordinate or
mortgage any Lease or any Rent without the prior written consent of the
Administrative Agent and the Required Lenders, (iv) waive or release any
nonperformance of any material covenant of any Major Lease by any tenant without
the Administrative Agent’s prior written consent, (v) release any guarantor from
its obligations under any guaranty of any Major Lease or any letter of credit or
other credit support for a tenant’s performance under any Major Lease, except as
expressly permitted pursuant to the terms of such Lease or (vi) enter into any
master lease for any space at the Projects.  Notwithstanding the foregoing or
anything to the contrary contained herein, the Borrower shall have the right, at
its option, to terminate or accept the surrender of any Lease (including any
Major Lease), and to pursue any other rights and remedies the Borrower may have
against any tenant, following an uncured material default by a tenant under its
Lease.
 
(b) Approvals.  The Borrower shall not enter into any Lease for any space at any
Project (unless such proposed Lease is held in escrow pending the receipt of any
approval required below) except as follows:
 
(i) Non-Major Leases.  So long as no Event of Default exists, the Borrower may
enter into Leases that do not constitute Major Leases, and extensions,
Modifications and renewals thereof without the approval of the Administrative
Agent or any Lender; provided that such Lease, extension, renewal or
Modification (A) in the case of a Lease, is substantially in the form of the
Borrower’s standard form office lease or standard form retail lease, as
applicable, previously approved by the Administrative Agent, (B) is consistent
with fair market terms and (C) is entered into pursuant to arm-length
negotiations with a tenant not affiliated with the Borrower.  Any proposed Lease
that is not a Major Lease, or any extension, renewal or modification of any such
Lease, that does not comply with the preceding sentence shall require the prior
approval of the Administrative Agent.
 
(ii) Major Leases.  The Borrower shall not enter into any Major Lease or any
extension, renewal or Modification of any Major Lease without the prior written
approval of the Administrative Agent.
 
(iii) Information.  With respect to any Lease or Modification of Lease that
requires approval of the Administrative Agent, the Borrower shall provide the
Administrative Agent with the following information (collectively, the “Lease
Approval Package”):  (A) all material information available to the Borrower
concerning the lessee and its business and financial condition; (B) a draft of
the lease (or lease modification); and (C) a summary (the “Lease Information
Summary”) substantially in the form attached hereto as Exhibit N, of the
material terms of such lease or lease modification.  Within ten (10) Business
Days after the Administrative Agent shall have received a Lease Approval
Package, the Administrative Agent shall either consent or refuse to consent to
such Lease Approval Package.  If the Administrative Agent shall fail to respond
within such ten (10) Business Day period, the Administrative Agent shall be
deemed to have approved such lease or lease modification; provided that such
lease or lease modification is documented pursuant to a lease or lease
modification which is consistent with the draft and lease summary previously
delivered to the Administrative Agent in all material respects.  If such Lease
Approval Package is not consistent in all material respects, the Borrower shall
provide the Administrative Agent with a revised Lease Approval Package showing
material changes from the draft previously delivered to the Administrative
Agent.  Within five (5) Business Days after the Administrative Agent shall have
received such revised Lease Approval Package, the Administrative Agent shall
either consent or refuse to consent to such Lease Approval Package.  If the
Administrative Agent shall fail to respond within such five (5) Business Day
period, the Administrative Agent shall be deemed to have approved such lease or
lease modification.
 
(c) Additional Requirements as to all Leases.  Notwithstanding anything to the
contrary set forth in this Section 9.09, the following requirements shall apply
with respect to all Leases and all Modifications of Leases entered into after
the date hereof:
 
(i) The Borrower shall within ten (10) days after the Administrative Agent’s
request, provide the Administrative Agent with a true, correct and complete copy
thereof as signed by all such parties, including any Modifications and
Guarantees thereof.
 
(ii) All Leases must be subordinate to the Deed of Trust, and all existing and
future advances thereunder, and to any Modification thereof.
 
(iii) Notwithstanding anything to the contrary set forth above, the
Administrative Agent may require that the Borrower and the tenant under any
Major Lease execute and deliver an SNDA Agreement (with such commercially
reasonable changes thereto as may be requested by such tenant).  The
Administrative Agent (on behalf of the Lenders) shall, if requested by the
Borrower, and as a condition to a tenant’s obligation to subordinate its lease
(if necessary or if requested by the Borrower) or attorn, enter into an SNDA
Agreement with such tenant (with such commercially reasonable changes thereto as
may be requested by such tenant).  The Administrative Agent’s execution thereof
shall be conditioned upon the prior execution thereof by both the tenant and the
Borrower.
 
(iv) All Leases shall be substantially in the form of the Borrower’s standard
form office lease, approved by the Administrative Agent and the Borrower on the
Closing Date, with such Modifications as the Administrative Agent shall
thereafter approve prior to the execution of such Leases.
 
9.10 Contribution Agreement.  Neither Borrower shall amend, modify or terminate
the Contribution Agreement without the prior written consent of the Required
Lenders except as necessary to effectuate a Transfer pursuant to Section
9.03(a)(iii).
 
9.11 No Joint Assessment; Separate Lots
 
The Borrower shall not suffer, permit or initiate the joint assessment of any
Project with any other real property constituting a separate tax lot.
 
9.12 Zoning
 
The Borrower shall not, without the Administrative Agent’s prior written
consent, seek, make, suffer, consent to or acquiesce in any change or variance
in any zoning or land use laws or other conditions of any Project or any portion
thereof.  Except for the current uses of each Project as an office building or
office building project with one or more parking structures and incidental
retail uses or as otherwise disclosed on the Appraisals delivered to the
Administrative Agent prior to the Closing Date, or any zoning reports furnished
to or obtained by the Administrative Agent prior to the Closing Date, the
Borrower shall not use or permit the use of any portion of any Project in any
other manner that could result in such use becoming a non-conforming use under
any zoning or land use law or any other Applicable Law, or Modify any agreements
relating to zoning or land use matters or permit the joinder or merger of lots
for zoning, land use or other purposes, without the prior written consent of the
Administrative Agent.  Without limiting the foregoing, in no event shall the
Borrower take any action that would reduce or impair either (a) the number of
parking spaces at any Project or (b) access to any Project from adjacent public
roads.
 
Further, without the Administrative Agent’s prior written consent, the Borrower
shall not file or subject any part of any Project to any declaration of
condominium or co-operative or convert any part of any Project to a condominium,
co-operative or other direct or indirect form of multiple ownership and
governance.
 
9.13 ERISA
 
The Borrower shall not take any action, or omit to take any action, which would
(a) cause the Borrower’s assets to constitute “plan assets” for purposes of
ERISA or the Code or (b) cause the Transactions to be a nonexempt prohibited
transaction (as such term is defined in Section 4975 of the Code or Section 406
of ERISA) that could subject the Administrative Agent and/or the Lenders, on
account of any Loan or execution of the Loan Documents hereunder, to any tax or
penalty on prohibited transactions imposed under Section 4975 of the Code or
Section 502(i) of ERISA.
 
9.14 Property Management
 
The Borrower will not, without the prior written approval of the Administrative
Agent, (i) enter into any new Property Management Agreement; (ii) terminate or
make any material changes to the Property Management Agreement, either orally or
in writing, in any respect; or (iii) consent to, approve or agree to any
assignment or transfer by or with respect to the Property Manager (including
transfers of beneficial interests in the Property Manager or assignments or
transfers by the Property Manager of any or all of its rights under any Property
Management Agreement) except as otherwise permitted by Section 9.03 or
Section 14.31.  Notwithstanding the foregoing, the Borrower may, on prior
written notice to the Administrative Agent, subject to the limitations set forth
herein with respect to the Administrative Agent’s approval of any new manager
for any Project, terminate a Property Management Agreement in accordance with
its terms as a result of a material default by a Property Manager
thereunder.  Any change in ownership or control of the Property Manager other
than as specifically set forth herein, or permitted by Section 9.03 or Section
14.31, shall be cause for the Administrative Agent to re-approve such Property
Manager and Property Management Agreement.  If at any time the Administrative
Agent consents to the appointment of a new Property Manager, such new Property
Manager and the Borrower shall, as a condition of the Administrative
Agent’s consent, execute a Property Manager’s Consent in the form then used by
the Administrative Agent.  Each Property Manager shall be required to hold and
maintain all necessary licenses, certifications and permits required by
Applicable Law.
 
9.15 Foreign Assets Control Regulations
 
Neither the Borrower, any Borrower Party nor the Operating Partnership shall use
the proceeds of the Loan in any manner that will violate the Trading with the
Enemy Act, as amended, or any of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or
the Anti-Terrorism Order or any enabling legislation or executive order relating
to any of the same.  Without limiting the foregoing, neither the Borrower, any
Borrower Party nor the Operating Partnership will permit itself nor any of its
Subsidiaries to (a) become a blocked person described in Section 1 of the
Anti-Terrorism Order or (b) knowingly engage in any dealings or transactions or
be otherwise associated with any person who is known by the Borrower, the
Borrower Party or the Operating Partnership or who (after such inquiry as may be
required by Applicable Law) should be known by the Borrower Party or the
Operating Partnership to be a blocked person.
 
ARTICLE X.
 
INSURANCE AND CONDEMNATION PROCEEDS
 
10.01 Casualty Events
 
(a) If a Casualty Event shall occur as to any Project which results in damage in
excess of $500,000, the Borrower shall give prompt notice of such damage to the
Administrative Agent and shall, subject to the provisions of Section 10.03,
promptly commence and diligently prosecute in accordance with Section 8.07 and
this Article X the completion of the repair and restoration of such Project in
accordance with Applicable Law to, as nearly as reasonably possible, the
condition such Project was in immediately prior to such Casualty Event, with
such alterations as may be reasonably approved by the Administrative Agent (a
“Restoration”) for any Restoration for which such approval is otherwise required
pursuant to Section 10.03(e) or alteration for which such approval is otherwise
required pursuant to Section 8.07.  The Borrower shall pay all costs of such
Restoration whether or not such costs are covered by Insurance Proceeds.  The
Administrative Agent may, but shall not be obligated to, make proof of loss if
not made promptly by the Borrower.  All Net Proceeds with respect to a
Significant Casualty Event, shall, at the Administrative Agent’s option, with
the consent of the Required Lenders, be applied to the payment of the
Obligations unless required to be made available to the Borrower for Restoration
hereunder, in which case such Net Proceeds shall, subject to the provisions of
this Agreement, be made available to the Borrower to pay the costs incurred in
connection with the Restoration.  All Net Proceeds with respect to a Casualty
Event that is not a Significant Casualty Event shall, subject to the provisions
of this Agreement, be made available to the Borrower to pay the costs incurred
in connection with the Restoration of the affected Project.
 
(b) If Restoration of any Project following a Casualty Event is reasonably
expected to cost not more than the lesser of (i) $5,000,000 and (ii) ten percent
(10%) of the Appraised Value of such Project (the “Insurance Threshold Amount”),
provided no Event of Default exists, the Borrower may, upon notice to the
Administrative Agent, settle and adjust any claim with respect to such Casualty
Event without the prior consent of the Administrative Agent and the Borrower is
hereby authorized to collect the Insurance Proceeds with respect to any such
claim; provided such adjustment is carried out in a manner consistent with good
business practice.  In the event that Restoration of any Project is reasonably
expected to cost an amount equal to or in excess of the Insurance Threshold
Amount (a “Significant Casualty Event”), provided no Event of Default exists,
the Borrower may, with the prior written consent of the Administrative Agent
(which consent shall not be unreasonably withheld), settle and adjust any claim
of the Borrower and agree with the insurer(s) on the amount to be paid on the
loss, and the Insurance Proceeds shall be due and payable solely to the
Administrative Agent (on behalf of the Lenders); notwithstanding the foregoing,
the Administrative Agent shall retain the right to participate (not to the
exclusion of the Borrower) in any such insurance settlement at any time.  If an
Event of Default exists, with respect to any Casualty Event, the Administrative
Agent, in its sole discretion, may settle and adjust any claim without the
consent of the Borrower and agree with the insurer(s) on the amount to be paid
on the loss, and the Insurance Proceeds shall be due and payable solely to the
Administrative Agent (on behalf of the Lenders) and deposited in a Controlled
Account and disbursed in accordance herewith.  If the Borrower or any party
other than the Administrative Agent is a payee on any check representing
Insurance Proceeds with respect to a Significant Casualty Event, the Borrower
shall immediately endorse, and cause all such third parties to endorse, such
check payable to the order of the Administrative Agent.  The Borrower hereby
irrevocably appoints the Administrative Agent as its attorney-in-fact, coupled
with an interest, to endorse such check payable to the order of the
Administrative Agent.  The reasonable out-of-pocket expenses incurred by the
Administrative Agent in the settlement, adjustment and collection of the
Insurance Proceeds shall become part of the Obligations and shall be reimbursed
by the Borrower to the Administrative Agent upon demand to the extent not
already deducted by the Administrative Agent from such Insurance Proceeds in
determining Net Proceeds.
 
10.02 Condemnation Awards
 
(a) The Borrower shall promptly give the Administrative Agent notice of any
actual Taking or any Taking that has been threatened in writing and shall
deliver to the Administrative Agent copies of any and all papers served in
connection with such actual or threatened Taking.  The Administrative Agent may
participate in any Taking proceedings (not to the exclusion of the Borrower),
and the Borrower shall from time to time deliver to the Administrative Agent all
instruments requested by it to permit such participation.  The Borrower shall,
at its expense, diligently prosecute any such proceedings, and shall consult
with the Administrative Agent, its attorneys and experts, and cooperate with
them in the carrying on or defense of any such proceedings.  The Administrative
Agent may participate in any such proceedings (not to the exclusion of the
Borrower) and may be represented therein by counsel of the Administrative
Agent’s selection at the Borrower’s cost and expense.  Without the
Administrative Agent’s prior consent, the Borrower (i) shall not agree to any
Condemnation Award and (ii) shall not take any action or fail to take any action
which would cause the Condemnation Award to be determined; provided, however,
that if no Event of Default exists, and upon prior written notice to the
Administrative Agent, the Borrower shall have the right to compromise and
collect or receive any Condemnation Award that does not exceed the lesser of (a)
$5,000,000 and (b) ten percent (10%) of the Appraised Value of such Project,
provided that such condemnation does not result in any material adverse effect
upon the Project affected thereby.  In the event of such Taking, the
Condemnation Award payable is hereby assigned to and (except as provided in the
preceding sentence) shall be paid to the Administrative Agent (on behalf of the
Lenders) and, except as expressly set forth in Section 10.03 hereof, shall be
applied to the repayment of the Obligations.  If any Project or any portion
thereof is subject to a Taking, the Borrower shall promptly commence and
diligently prosecute the Restoration of such Project in accordance with this
Article X and otherwise comply with the provisions of Section 10.03.  If such
Project is sold, through foreclosure or otherwise, prior to the receipt by the
Administrative Agent of the Condemnation Award, the Administrative Agent and the
Lenders shall have the right, whether or not a deficiency judgment on the Notes
shall have been sought, recovered or denied, to receive the Condemnation Award,
or a portion thereof sufficient to pay the Obligations.
 
10.03 Restoration
 
(a) If each of the Net Proceeds and the cost of completing the Restoration shall
be not more than the Insurance Threshold Amount, the Net Proceeds will be
disbursed by the Administrative Agent to the Borrower upon receipt; provided
that no Major Default or Event of Default then exists and, except where the
Restoration has already been completed by the Borrower and the Borrower seeks
reimbursement for costs of the Restoration, the Borrower delivers to the
Administrative Agent a written undertaking to expeditiously commence and to
satisfactorily complete with due diligence the Restoration in accordance with
the terms of this Agreement; and the Borrower thereafter commences and
diligently proceeds with the Restoration thereof in compliance with Section 8.07
and this Article X.
 
(b) If either the Net Proceeds or the costs of completing the Restoration is
equal to or greater than the Insurance Threshold Amount, the Administrative
Agent shall make the Net Proceeds available for the Restoration in accordance
with the provisions of this Section 10.03.  The term “Net Proceeds” for purposes
of this Article X shall mean:  (i) the net amount of all Insurance Proceeds
received by the Administrative Agent pursuant to the Policies as a result of
such damage or destruction, after deduction of the Administrative Agent’s
reasonable out-of-pocket costs and expenses (including, but not limited to,
reasonable fees of outside counsel), if any, in collecting same, or (ii) the net
amount of the Condemnation Award, after deduction of the Administrative Agent’s
reasonable out-of-pocket costs and expenses (including, but not limited to,
reasonable fees of outside counsel), if any, in collecting same, whichever the
case may be.
 
(c) The Net Proceeds shall be made available to the Borrower for Restoration;
provided that each of the following conditions is met:
 
(i) no Major Default or Event of Default exists;
 
(ii) (A) in the event the Net Proceeds are Insurance Proceeds, less than
twenty-five percent (25%) of the total (gross) floor area of the Improvements on
such Project has been damaged, destroyed or rendered unusable as a result of
such Casualty Event or (B) in the event the Net Proceeds are Condemnation
Awards, less than ten percent (10%) of the land constituting such Project is
taken, and such land is located along the perimeter or periphery of such
Project, and no portion of the Improvements (other than sidewalks, paved areas
and decorative non-structural elements of the Improvements) is located on such
land;
 
(iii) the Debt Service Coverage Ratio projected (with Operating Income and
Operating Expenses also being projected rather than being based on the previous
calendar quarter) by the Administrative Agent for a period of one year after the
Administrative Agent’s estimated date for the stabilization of the affected
Project following completion of the Restoration will be equal to or greater than
1.15:1.00 based on Leases with respect to which the tenants do not have the
right to or have waived any right to terminate their respective Leases;
 
(iv) the Debt Yield projected (with Operating Income and Operating Expenses also
being projected rather than being based on the previous calendar quarter) by the
Administrative Agent for a period of one year after the Administrative Agent’s
estimated date for the stabilization of the affected Project following
completion of the Restoration will be equal to or greater than eight percent
(8.0%) based on Leases with respect to which the tenants do not have the right
to or have waived any right to terminate their respective Leases;
 
(v) subject to the applicable provisions of Section 10.03(l), the Borrower shall
commence the Restoration as soon as reasonably practicable (but in no event
later than ninety (90) days after such Casualty Event or Taking, as the case may
be, occurs) and shall diligently pursue the same to completion to the reasonable
satisfaction of the Administrative Agent;
 
(vi) the Administrative Agent shall be satisfied that any operating deficits,
including all scheduled payments of principal and interest under the Notes,
which will be incurred with respect to the subject Project as a result of the
occurrence of any such Casualty Event or Taking, as the case may be, will be
covered out of (A) the Net Proceeds, (B) the proceeds of Business Interruption
Insurance, if applicable, or (C) other funds of the Borrower;
 
(vii) the Administrative Agent shall be satisfied that the Restoration will be
completed on or before the earliest to occur of (A) six (6) months prior to the
Stated Maturity Date, (B) such time as may be required under Applicable Law in
order to repair and restore the subject Project to the condition it was in
immediately prior to such Casualty Event or to as nearly as possible the
condition it was in immediately prior to such Taking, as the case may be, and
(C) six (6) months prior to the expiration of the Business Interruption
Insurance unless the Borrower delivers to the Administrative Agent such
additional security to the Administrative Agent in an amount reasonably
determined by the Administrative Agent which additional security shall consist
of cash or a letter of credit reasonably satisfactory to the Administrative
Agent;
 
(viii) the subject Project and the use thereof after the Restoration will be in
substantial compliance with and permitted under all Applicable Laws;
 
(ix) the Borrower shall deliver, or cause to be delivered, to the Administrative
Agent satisfactory evidence that after Restoration, the subject Project would be
at least as valuable as immediately before the Casualty Event or Taking
occurred;
 
(x) such Casualty Event or Taking, as the case may be, does not result in the
permanent loss of any current access to the subject Project;
 
(xi) the Borrower shall deliver, or cause to be delivered, to the Administrative
Agent a signed detailed budget approved in writing by the Borrower’s architect
or engineer stating the entire cost of completing the Restoration, which budget
shall be reasonably acceptable to the Administrative Agent and any architect or
engineer the Administrative Agent may engage (at the Borrower’s expense); and
 
(xii) the Net Proceeds together with any cash or cash equivalent deposited by
the Borrower with the Administrative Agent are sufficient in the Administrative
Agent’s judgment to cover the cost of the Restoration.
 
(d) Except for proceeds of a Casualty Event or Taking received and retained by
the Borrower in compliance with the provisions of this Article X, the Net
Proceeds shall be held by the Administrative Agent in a Controlled Account,
until disbursed in accordance with the provisions of this Section 10.03, and
shall constitute additional security for the Obligations.  Upon receipt of
evidence reasonably satisfactory to the Administrative Agent that all the
conditions precedent to such advance, including those set forth in subsection
(c) above, have been satisfied, the Net Proceeds shall be disbursed by the
Administrative Agent to, or as directed by, the Borrower from time to time
during the course of the Restoration in substantially the same manner and
subject to similar conditions as if such advances were being made in connection
with a construction loan, such manner of disbursement and conditions to be
determined by the Administrative Agent, including the Administrative Agent’s
receipt of (i) advice from the Restoration Consultant (who shall be employed by
the Administrative Agent at the Borrower’s sole expense) that the work completed
or materials installed conform to said budget and plans, as approved by the
Administrative Agent, (ii) evidence that all materials installed and work and
labor performed to the date of the applicable advance (except to the extent that
they are to be paid for out of the requested disbursement) in connection with
the Restoration have been paid for in full, including the receipt of waivers of
lien, contractor’s certificates, surveys, receipted bills, releases, title
policy endorsements and such other evidences of cost, payment and performance
satisfactory to the Administrative Agent, and (iii) evidence that there exist no
notices of pendency, stop orders, mechanic’s or materialman’s liens or notices
of intention to file same, or any other Liens of any nature whatsoever on the
subject Project which have not either been fully bonded to the reasonable
satisfaction of the Administrative Agent and discharged of record or in the
alternative fully insured to the reasonable satisfaction of the Administrative
Agent under the Title Policy.
 
(e) All plans and specifications required in connection with any Restoration
resulting in Net Proceeds in excess of the Insurance Threshold Amount shall be
subject to prior review and approval (such approval not to be unreasonably
withheld) in all respects by the Administrative Agent and by an independent
consulting engineer selected by the Administrative Agent (the “Restoration
Consultant”).  All plans and specifications required in connection with any
Restoration resulting in Net Proceeds not in excess of the Insurance Threshold
Amount shall be provided to the Administrative Agent in the ordinary course of
business.  The Administrative Agent shall have the use of the plans and
specifications and all permits, licenses and approvals required or obtained in
connection with any Restoration.  With respect to any Restoration resulting in
Net Proceeds in excess of the Insurance Threshold Amount (whether resulting from
a Casualty Event or a Taking), the identity of the contractors, subcontractors
and materialmen engaged in the Restoration, as well as all contracts having a
cost in excess of $100,000, shall be subject to the prior review and approval
(such approval not to be unreasonably withheld) of the Administrative Agent and
the Restoration Consultant.  All costs and expenses incurred by the
Administrative Agent in connection with making the Net Proceeds available for
the Restoration including reasonable counsel fees and disbursements and the
Restoration Consultant’s fees, shall be paid by the Borrower.  The Borrower
shall also obtain, at its sole cost and expense, all necessary Government
Approvals as and when required in connection with such Restoration and provide
copies thereof to the Administrative Agent and the Restoration Consultant.
 
(f) In no event shall the Administrative Agent be obligated to make
disbursements of the Net Proceeds in excess of an amount equal to the costs
actually incurred from time to time for work in place as part of the
Restoration, as certified by the Restoration Consultant, minus the Restoration
Retainage.  The term “Restoration Retainage” shall mean the greater of (i) an
amount equal to ten percent (10%) of the hard costs actually incurred for work
in place as part of the Restoration, as certified by the Restoration Consultant
and (ii) the amount actually held back by the Borrower from contractors,
subcontractors and materialmen engaged in the Restoration.  The Restoration
Retainage shall not be released until the Restoration Consultant certifies to
the Administrative Agent that the Restoration has been substantially completed
in accordance with the provisions of this Section 10.03, subject to punch-list
items and other non-material items of work and that all approvals necessary for
the re-occupancy and use of the subject Project have been obtained from all
appropriate Governmental Authorities, and the Administrative Agent receives
evidence reasonably satisfactory to the Administrative Agent that the costs of
the Restoration have been paid in full or will be paid in full out of the
Restoration Retainage; provided, however, that the Administrative Agent will
release the portion of the Restoration Retainage being held with respect to any
contractor, subcontractor or materialman engaged in the Restoration as of the
date upon which the Restoration Consultant certifies to the Administrative Agent
that such contractor, subcontractor or materialman has satisfactorily completed
all work and has supplied all materials in accordance with its contract, and the
Administrative Agent receives lien waivers and evidence of payment in full of
all sums due to such contractor, subcontractor or materialman as may be
reasonably requested by the Administrative Agent or by the Title Company issuing
the Title Policy, and the Administrative Agent receives an endorsement to the
Title Policy insuring the continued priority of the lien of the Deed of Trust
and evidence of payment of any premium payable for such endorsement.  If
required by the Administrative Agent, the release of any such portion of the
Restoration Retainage shall be approved by the surety company, if any, which has
issued a payment or performance bond with respect to such contractor,
subcontractor or materialman.
 
(g) The Administrative Agent shall not be obligated to make disbursements of the
Net Proceeds more frequently than once per month.
 
(h) If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the reasonable opinion of the Administrative Agent in consultation with
the Restoration Consultant, be sufficient to pay in full the balance of the
costs which are estimated by the Restoration Consultant to be incurred in
connection with the completion of the Restoration, the Borrower shall deposit
the deficiency (the “Net Proceeds Deficiency”) with the Administrative Agent
within ten (10) Business Days of the Administrative Agent’s request and before
any further disbursement of the Net Proceeds shall be made.  The Net Proceeds
Deficiency shall be held in a Controlled Account and shall be disbursed for
costs actually incurred in connection with the Restoration on the same
conditions applicable to the disbursement of the Net Proceeds, and, until so
disbursed, shall constitute additional security for the Obligations.
 
(i) After the Restoration Consultant certifies to the Administrative Agent that
a Restoration has been substantially completed in accordance with the provisions
of this Section 10.03, and the receipt by the Administrative Agent of evidence
satisfactory to the Administrative Agent that all costs incurred in connection
with the Restoration have been paid in full, the excess, if any, of the Net
Proceeds and the remaining balance, if any, of the Net Proceeds Deficiency
deposited in a Controlled Account shall be remitted to the Borrower, provided
that no Event of Default shall exist.
 
(j) All Net Proceeds not required (i) to be made available for the Restoration
or (ii) to be returned to the Borrower as excess Net Proceeds pursuant to
subsection (i) above may (A) be retained and applied by the Administrative Agent
for the account of the Lenders toward the payment of the Obligations, whether or
not then due and payable, in such order, priority and proportions as the
Administrative Agent in its sole discretion shall deem proper (but without
premium or penalty) or (B) at the sole discretion of the Administrative Agent,
be paid, either in whole or in part, to the Borrower for such purposes and upon
such conditions as the Administrative Agent shall designate.  In the event the
Net Proceeds are applied to the Obligations and all of the Obligations have been
performed or are discharged by the application of less than all of the Net
Proceeds, then any remaining Net Proceeds will be paid over to the Borrower or
any other party legally entitled thereto.
 
(k) Notwithstanding any Casualty Event or Taking, the Borrower shall continue to
pay the Obligations in the manner provided in the Notes, this Agreement and the
other Loan Documents and the Outstanding Principal Amount shall not be reduced
unless and until (i) any Insurance Proceeds or Condemnation Award shall have
been actually received by the Administrative Agent, (ii) the Administrative
Agent shall have deducted its reasonable expenses of collecting such proceeds
and (iii) the Administrative Agent shall have applied any portion of the balance
thereof to the repayment of the Outstanding Principal Amount in accordance with
Section 10.03(j).  The Lenders shall not be limited to the interest paid on any
Condemnation Award but shall continue to be entitled to receive interest at the
rate or rates provided in the Notes and this Agreement if such interest is then
due hereunder.
 
(l) Notwithstanding anything to the contrary contained in this Article X or
Section 8.07, if pursuant to the provisions of this Article X the Net Proceeds
are required to be made available to the Borrower for Restoration of the damage
caused by a Casualty Event or any Taking, the Borrower’s obligation to commence
or thereafter to proceed with such Restoration shall be conditioned upon the
Borrower’s receipt of the Net Proceeds attributable to such Casualty Event or
Taking, respectively; provided, however, that nothing contained in this sentence
(or any other provision of this Article X) shall (i) defer, limit or excuse in
any respect the Borrower’s obligation to commence or proceed with the
Restoration of any Project: (A) if the Borrower does not diligently pursue the
collection of such Net Proceeds; (B) where the relevant Casualty Event is not a
Significant Casualty Event or the Taking involves a claim of not more than the
lesser of $5,000,000 or ten percent (10%) of the Appraised Value of the affected
Project; (C) in the case of a Casualty Event, to the extent that the costs of
such Restoration are included within any applicable deductible or self-insurance
retention, or exceed the applicable limits of insurance, under any insurance
policy maintained hereunder; (D) in the case of a Casualty Event, if the
Borrower is, at the time of such Casualty Event, in default in its obligation to
maintain the insurance policies required under Section 8.05 in any respect which
would reduce the amount of Net Proceeds available to the Borrower on account of
such Casualty Event below the amount which would have been available had the
Borrower not been in default of such obligation, then to the extent of such
reduction; or (E) to the extent that the Net Proceeds available to the Borrower
on account of such Casualty Event or Taking are reasonably anticipated to be
reduced as a result of any defense to coverage or other defense available to the
insurer or condemning authority, whether as a result of any act or omission of
the Borrower or otherwise (provided that the undisputed portion of such Net
Proceeds shall have been paid by the insurer or condemning authority and made
available to the Borrower); (ii) defer, limit or excuse in any respect the
Borrower’s obligation to undertake such prudent measures (subject in all cases
to any applicable provisions in Section 8.07) as may be necessary to keep any
Project, following any Casualty Event or Taking, safe, secure and protected and
as may be appropriate to avoid further deterioration or damage; or (iii) defer,
limit or excuse any obligation of the Borrower under this Agreement or the other
Loan Documents (other than the obligation to commence and diligently prosecute
the Restoration of such damage).
 
ARTICLE XI.
 
CASH TRAP ACCOUNT
 
11.01 Cash Trap Trigger Event
 
Upon the occurrence of a Cash Trap Trigger Event and on each day that the
required monthly report is due under Section 8.01(e) and continuing for each
month thereafter during any Cash Trap Trigger Period, the Borrower shall cause
all Excess Cash from the Projects to be paid each month directly to the
Administrative Agent for deposit into a Cash Trap Account established for and in
the name of the Borrower for the benefit of the Administrative Agent (on behalf
of the Lenders) as additional collateral for its Obligations.
 
(a) Establishment and Maintenance of the Cash Trap Account.
 
(i) The Cash Trap Account (A) shall be a separate and identifiable account from
all other funds held by the Depository Bank and (B) shall contain only funds
required to be deposited pursuant to this Section 11.01.  Any interest which may
accrue on the amounts on deposit in a Cash Trap Account shall be added to and
shall become part of the balance of the Cash Trap Account.  The Borrower shall
enter into with the Administrative Agent (for the benefit of the Lenders) and
the applicable Depository Bank a Cash Trap Account Security Agreement (with such
changes thereto as may be required by the Depository Bank and satisfactory to
the Administrative Agent) which shall govern the Cash Trap Account established
for it and the rights, duties and obligations of each party to such Cash Trap
Account Security Agreement.
 
(ii) The Cash Trap Account Security Agreement shall provide that (A) the Cash
Trap Account shall be established in the name of the Administrative Agent for
the benefit of the Lenders, (B) the Cash Trap Account shall be subject to the
sole dominion, control and discretion of the Administrative Agent, and
(C) neither the Borrower nor any other Person, including, without limitation,
any Person claiming on behalf of or through the Borrower, shall have any right
or authority, whether express or implied, to make use of or withdraw, or cause
the use or withdrawal of, any proceeds from the Cash Trap Account or any of the
other proceeds deposited in the Cash Trap Account, except as expressly provided
in this Agreement or in the Cash Trap Account Security Agreement.
 
(b) Deposits to, Disbursements and Release from the Cash Trap Account.  All
deposits to and disbursements of all or any portion of the deposits to the Cash
Trap Account shall be in accordance with this Agreement and the Cash Trap
Account Security Agreement.  The Borrower hereby agrees to pay any and all fees
charged by Depository Bank in connection with the maintenance of the Cash Trap
Account and the performance of its duties.  During any Cash Trap Trigger Period,
provided that no monetary Default or any Event of Default exists at the time of
any request by the Borrower for a disbursement from the Cash Trap Account, the
Administrative Agent will direct the Depository Bank to transfer amounts
credited to the Cash Trap Account to the Borrower’s Account to pay or reimburse
the Borrower for (i) Real Estate Taxes or Insurance Premiums, (ii) capital
expenditures incurred pursuant to an Approved Annual Budget (such capital
expenditures, “Approved Capital Expenditures”), (iii) actual costs of tenant
improvements and/or leasing commissions pursuant to an Approved Lease and set
forth in an Approved Annual Budget (such expenditures, “Approved Leasing
Expenditures”), or (iv) capital expenditures which have been approved by the
Administrative Agent in accordance with subsection (c)(iv) below or leasing
expenditures incurred pursuant to an Approved Lease, in either case which are
not set forth in an Approved Annual Budget (such expenditures, “Extraordinary
Capital or Leasing Expenditures”), in accordance with the terms and conditions
set forth below in subsection (c).  Provided no Default or Event of Default then
exists, any funds held in the Cash Trap Account shall be released to the
Borrower for the account of the Borrower upon the occurrence of a Cash Trap
Release Event and, in such event the Borrower shall no longer be required to
cause the deposit of the subsequent Excess Cash into the Cash Trap Account
unless a Cash Trap Trigger Event occurs with respect to any future calendar
quarter.
 
(c) Conditions to Disbursements from Cash Trap Account.  Each disbursement from
a Cash Trap Account is subject to the satisfaction of each of the following
conditions:
 
(i) Disbursements shall be utilized solely for Real Estate Taxes, Insurance
Premiums, Approved Capital Expenditures, Approved Leasing Expenditures and
Extraordinary Capital or Leasing Expenditures and shall be in an amount no
greater than the actual cost of such Real Estate Taxes or Insurance Premiums,
Approved Capital Expenditures, Approved Leasing Expenditures or Extraordinary
Capital or Leasing Expenditures to the extent not theretofore paid from
Operating Income;
 
(ii) Disbursements for Approved Capital Expenditures, Approved Leasing
Expenditures and Extraordinary Capital or Leasing Expenditures shall not be made
more frequently than monthly, and each disbursement (if any) shall be in an
amount not less than $25,000.00 (unless the disbursement represents the final
disbursement for a particular Approved Capital Expenditure or Approved Leasing
Expenditure);
 
(iii) Not less than ten (10) days prior to the requested funding date for a
disbursement, the Administrative Agent shall have received a written request for
such disbursement executed by an Authorized Officer on behalf of the Borrower,
which request shall specify the date on which the Borrower requests the
disbursement to be made and the Person(s) or account(s) to whom such
disbursement should be made (such duly completed request is referred to herein
as a “Disbursement Request”);
 
(iv) Not less than ten (10) days prior to each disbursement for Approved Capital
Expenditures, Approved Leasing Expenditures or Extraordinary Capital or Leasing
Expenditures, the Administrative Agent shall have received, reviewed and
approved (A) a certificate executed by the Borrower, or, if such Person was
engaged for such work, the Borrower’s architect or engineer, as applicable,
certifying that, to the knowledge of such Person, the work for which such
disbursement is being requested has been completed to the percentage of
completion specified in the Disbursement Request substantially in accordance
with the applicable plans and specifications therefor and in a good and
workmanlike manner; (B) sworn statements and conditional lien waivers from all
contractors, subcontractors and materialmen with respect to such work; (C) sworn
statements and final lien waivers from all contractors and subcontractors and
materialmen with respect to work theretofore completed and for which a
disbursement was made to the Borrower in a prior month; (D) copies of paid
invoices for prior disbursements and open invoices for requested disbursements,
and an all bills paid affidavit from the Borrower; (E) with respect to the final
payment for a work of improvement, certificates of occupancy (or similar
documentation), as required by Applicable Law, relating to the work for which
such disbursement is being made; and (F) such other supporting documentation as
may be reasonably required by the Administrative Agent, all in form and
substance reasonably satisfactory to the Administrative Agent.  Notwithstanding
the foregoing, in lieu of complying with the requirements in clauses (A) through
(F) above with respect to any requested disbursement for Approved Capital
Expenditures, Approved Leasing Expenditures or Extraordinary Capital or Leasing
Expenditures which consists of leasing commissions or sums due pursuant to any
contract or subcontract providing for an aggregate contract sum of not more than
$50,000, the Borrower may, not less than ten (10) days prior to the requested
funding date for any disbursement on account thereof, deliver to the
Administrative Agent, together with (or as part of) its Disbursement Request, a
certificate executed by an Authorized Officer on behalf of the Borrower
certifying that such sums so requested are due and payable and are Approved
Capital Expenditures, Approved Leasing Expenditures or Extraordinary Capital or
Leasing Expenditures which have been incurred in compliance with this Agreement
and containing copies of the relevant invoices, contracts or other back-up
documentation to confirm that such sums are then owing; and
 
(v) Based on the most recent reconciliation report delivered by the Borrower
pursuant to Section 8.01(e)(iii) prior to the delivery of such Disbursement
Request (or, if the most recent such report has not been delivered pursuant to
such section or article, based on such other information as the Administrative
Agent shall determine in its reasonable discretion), the results from the
operations of the Projects for the month and year-to-date covered by such
reconciliation report shall be equal to or better than the results contemplated
by the Approved Annual Budget for such month and year-to-date, except for
Extraordinary Capital or Leasing Expenditures or other expenses or items
approved by the Administrative Agent.
 
ARTICLE XII.
 
EVENTS OF DEFAULT
 
12.01 Events of Default
 
Any one or more of the following events shall constitute an “Event of Default”:
 
(a) The Borrower shall: (i) fail to pay any principal of any Loan when due
(whether at stated maturity, mandatory prepayment or otherwise); or (ii) fail to
pay any interest on any Loan, any fee or any other amount (other than Additional
Interest or any amount referred to in clause (i) above) payable by it under this
Agreement or under any other Loan Document, when and as the same shall become
due and payable, and, in the case of this clause (ii), such default shall
continue for a period of five (5) days; or
 
(b) The Borrower (or, if applicable, any Borrower Party) shall default in the
performance of any of its obligations under any of Sections 8.05, 8.06, 8.12,
8.17, 8.19 or Article IX (other than Section 9.06); or any Change in Control
shall occur; or the Borrower shall default in the performance of any of its
obligations under Section 8.16 which are required to be performed during any
Cash Trap Trigger Period; or the Borrower shall make any Restricted Payment
while any Event of Default exists; or the Borrower shall make a Restricted
Payment while any other Major Default exists unless such Major Default is cured
within the applicable cure or grace period therefor; or
 
(c) Any representation, warranty or certification made or deemed made herein or
in any other Loan Document (or in any Modification hereto or thereto) by the
Borrower or any request, notice or certificate furnished by or on behalf of any
Borrower Party or the Operating Partnership pursuant to the provisions hereof or
thereof, shall prove to have been false or misleading as of the time made or
furnished in any material respect; or
 
(d) Any of the Bankruptcy Parties shall admit in writing its inability to, or be
generally unable to, pay its debts as such debts become due; or
 
(e) An involuntary proceeding shall be commenced or an involuntary petition
shall be filed, seeking (i) liquidation, reorganization or other relief in
respect of any of the Bankruptcy Parties or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for any of the Bankruptcy Parties or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for a
period of sixty (60) days or an order or decree approving or ordering any of the
foregoing shall be entered; or
 
(f) Any Bankruptcy Party shall (i) voluntarily commence as to itself any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (e) of this Section 12.01, (iii) apply for or
consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for it or for a substantial part of any of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing; or
 
(g) The Borrower shall default in the payment when due of any principal of or
interest on any of its Indebtedness (other than the Obligations) in excess of
One Million Dollars ($1,000,000) and such default shall not be cured within any
applicable notice or cure period provided with respect to such Indebtedness; or
any event specified in any note, agreement, indenture or other document
evidencing or relating to any such Indebtedness shall occur if the effect of
such event is to cause, or (with the giving of any notice or the lapse of time
or both) to permit the holder or holders of such Indebtedness to cause, such
Indebtedness to become due, or to be prepaid in full (whether by redemption,
purchase, offer to purchase or otherwise), prior to its stated maturity; or
 
(h) Any of the Bankruptcy Parties shall be terminated, dissolved or liquidated
(as a matter of law or otherwise) or proceedings shall be commenced by any
Person (including any Bankruptcy Party) seeking the termination, dissolution or
liquidation of any Bankruptcy Party, except, in each case, in connection with a
merger, termination, dissolution or liquidation permitted by Section 9.03(a); or
 
(i) One or more (i) judgments for the payment of money (exclusive of judgment
amounts fully covered by insurance (other than permitted deductibles) where the
insurer has admitted liability in respect of the full amount of such judgment)
aggregating in excess of One Million Dollars ($1,000,000) shall be rendered
against one or more of the Borrower Parties or (ii) non-monetary judgments,
orders or decrees shall be entered against any of the Borrower Parties which
have or would reasonably be expected to have a Material Adverse Effect, and, in
either case, the same shall remain undischarged for a period of thirty (30)
consecutive days during which execution shall not be effectively stayed (or
bonded over through the posting of a bond in accordance with a statutory bonding
procedure the effect of which is to limit the judgment creditor’s claim to
recovery under the bond), or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Borrower Party to enforce any
such judgment; or
 
(j) An ERISA Event shall have occurred that, in the opinion of the
Administrative Agent, when taken together with all other such ERISA Events that
have occurred, could reasonably be expected to result in a Material Adverse
Effect; or
 
(k) The Liens created by the Security Documents shall at any time not constitute
a valid and perfected first priority Lien (subject to the Permitted Title
Exceptions) on the collateral intended to be covered thereby in favor of the
Administrative Agent, free and clear of all other Liens (other than the
Permitted Title Exceptions and Liens which are described in clauses (b), (c),
(e) and (g) of the definition of “Permitted Liens” or which are described in
Section 9.02 of this Agreement, and which are in the case of Liens described in
clause (e) of the definition of “Permitted Liens” and Section 9.02(d) of this
Agreement subordinate to the Lien of the Deed of Trust encumbering the affected
Project), or, except for expiration in accordance with its terms or releases or
terminations contemplated by this Agreement, any of the Security Documents shall
for whatever reason be terminated or cease to be in full force and effect, or
the enforceability thereof shall be contested by any Borrower Party or any of
their Affiliates (controlled by the REIT); or
 
(l) The Guarantor shall (i) default under any of the Guarantor Documents beyond
any applicable notice and grace period; or (ii) revoke or attempt to revoke,
contest or commence any action against its obligations under any of the
Guarantor Documents; or
 
(m) The Borrower violates (i) any of the provisions set forth in clauses (a),
(b), (d) (if such violation results from the incurrence or assumption of
indebtedness for borrowed money), (e) (if such violation results in the giving
of guarantees of indebtedness for borrowed money), (f) or (g) of the definition
of Limited Purpose Entity which continues for a period of five (5) Business Days
or (ii) any of the provisions set forth in clauses (c), (d) (with respect to all
other violations of this clause), or (e) (with respect to all other violations
of this clause), of the definition of Limited Purpose Entity and such violation
is not cured within thirty (30) days of the date that any officer of the
Borrower obtains knowledge of such violation; or
 
(n) At any time the REIT or a Successor Public REIT fails to satisfy the
requirements of being a real estate investment trust as defined in the Code if
such failure could reasonably be expected to result in a Material Adverse
Effect; or
 
(o) The Borrower uses, or permits the use of, funds from the Security Accounts
for any purpose other than the purpose for which such funds were disbursed from
the Security Accounts; or
 
(p) (i) Except as permitted by Section 8.19(i), the failure of the Borrower to
maintain, or cause to be maintained, Hedge Agreements with respect to the
Aggregate Notional Amount in accordance with Section 8.19; or (ii) Borrower
shall default under any Hedge Agreement (other than a Wells Fargo Hedge
Agreement) and such default is not cured within the applicable notice and cure
periods provided therein; or
 
(q) if any Wells Fargo Hedge Agreement exists, there occurs an “Event of
Default” under and as defined in any Wells Fargo Hedge Agreement as to which the
Borrower is a “Defaulting Party” (as defined therein), or there occurs a “Early
Termination Date” (as defined therein) in respect of any Wells Fargo Hedge
Agreement as a result of a “Termination Event” (as defined therein) as to which
the Borrower is the “Affected Party” (as defined therein);
 
(r) Any of the Borrower Parties shall default under any of the other terms,
covenants or conditions of this Agreement or any other Loan Document not set
forth above in this Section 12.01 and such default shall continue for thirty
(30) days after notice from the Administrative Agent to the Borrower; provided,
however, that if (i) such default is susceptible of cure but the Administrative
Agent reasonably determines that such non-monetary default cannot be reasonably
cured within such thirty (30) day period, (ii) the Administrative Agent
determines, in its sole discretion, that such default does not create a material
risk of sale or forfeiture of, or substantial impairment in value to, any
material portion of the Projects, and (iii) the Borrower has provided the
Administrative Agent with security reasonably satisfactory to the Administrative
Agent against any interruption of payment or impairment of collateral that is
reasonably likely to result from such continuing failure, then, so long as the
relevant Borrower Party shall have commenced to cure such default within such
thirty (30) day period and thereafter diligently and expeditiously proceeds to
cure the same, such thirty (30) day period shall be extended for such time as is
reasonably necessary for the relevant Borrower Party in the exercise of due
diligence to cure such default, but in no event shall such period exceed ninety
(90) days after the original notice from the Administrative Agent or extend
beyond the Maturity Date; or
 
(s) Reserved.
 
12.02 Remedies
 
Upon the occurrence of an Event of Default and at any time thereafter during the
existence of such event, the Administrative Agent may (subject to, and in
accordance with, the provisions of Section 13.03) and, upon request of the
Required Lenders shall, by written notice to the Borrower, pursue any one or
more of the following remedies, concurrently or successively, it being the
intent hereof that none of such remedies shall be to the exclusion of any other:
 
(a) In the case of an Event of Default other than one referred to in clause (e)
or (f) of Section 12.01 with respect to any Bankruptcy Party, terminate the
Commitments and/or declare the Outstanding Principal Amount of the Loans, and
the accrued interest on the Loans and all other amounts payable by the Borrower
hereunder (including any amounts payable under Section 5.05) and under the Notes
and the Obligations of the Borrower under the other Loan Documents to be
forthwith due and payable and, if a Wells Fargo Counterparty is a counterparty
to a Wells Fargo Hedge Agreement, then the Administrative Agent may designate a
default or similar event under such Wells Fargo Hedge Agreement whereupon such
amounts (including Additional Interest) shall be immediately due and payable
without presentment, demand, protest or other formalities of any kind, all of
which are hereby expressly waived by the Borrower.  In the case of the
occurrence of an Event of Default referred to in clause (e) or (f) of Section
12.01 with respect to a Bankruptcy Party, the Commitments shall automatically be
terminated and the Outstanding Principal Amount of the Loans, and the accrued
interest on, the Loans and all other amounts payable by the Borrower hereunder
(including any amounts payable under Section 5.05) and under the Notes and the
Obligations of the Borrower under the other Loan Documents shall automatically
become immediately due and payable without presentment, demand, protest or other
formalities of any kind, all of which are hereby expressly waived by the
Borrower;
 
(b) If the Borrower shall fail, refuse or neglect to make any payment or perform
any Obligations under the Loan Documents, then, while any Event of Default
exists and without notice to or demand upon the Borrower and without waiving or
releasing any other right, remedy or recourse the Administrative Agent may have
because of such Event of Default, the Administrative Agent may (but shall not be
obligated to) make such payment or perform such Obligation for the account of
and at the expense of the Borrower, and shall have the right to enter upon the
Projects for such purpose and to take all such action thereon and with respect
to the Projects as it may deem necessary or appropriate.  If the Administrative
Agent shall elect to pay any sum due with respect to the Projects, the
Administrative Agent may do so in reliance on any bill, statement or assessment
procured from the appropriate Governmental Authority or other issuer thereof
without inquiring into the accuracy or validity thereof.  Similarly, in making
any payments to protect the security intended to be created by the Loan
Documents, the Administrative Agent shall not be bound to inquire into the
validity of any apparent or threatened adverse title, Lien, encumbrance, claim
or charge before making an advance for the purpose of preventing or removing the
same.  Additionally, if any Hazardous Substance affects or threatens to affect
any of the Projects, the Administrative Agent may (but shall not be obligated
to) give such notices and take such actions as it deems necessary or advisable
in order to abate the discharge of or remove any Hazardous Substance; and/or
 
(c) Exercise or pursue any other remedy or cause of action permitted under this
Agreement, any or all of the Security Documents or any other Loan Document, or
conferred upon the Administrative Agent and the Lenders by operation of law.
 
ARTICLE XIII
 
THE ADMINISTRATIVE AGENT
 
13.01 Appointment, Powers and Immunities
 
Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to act as its agent hereunder and under the other Loan Documents with such
powers as are specifically delegated to the Administrative Agent by the terms of
this Agreement and of the other Loan Documents, together with such other powers
as are reasonably incidental thereto.  The Administrative Agent (which term as
used in this sentence and in Section 13.05 and the first sentence of
Section 13.06 shall include reference to its Affiliates and its own and its
Affiliates’ officers, directors, employees and agents):
 
(a) shall have no duties or responsibilities except those expressly set forth in
this Agreement and in the other Loan Documents, and shall not by reason of this
Agreement or any other Loan Document be a fiduciary or trustee for any Lender
except to the extent that the Administrative Agent acts as an agent with respect
to the receipt or payment of funds, nor shall the Administrative Agent have any
fiduciary duty to the Borrower nor shall any Lender have any fiduciary duty to
the Borrower or any other Lender;
 
(b) shall not be responsible to the Lenders for any recitals, statements,
representations or warranties contained in this Agreement or in any other Loan
Document, or in any certificate or other document referred to or provided for
in, or received by any of them under, this Agreement or any other Loan Document,
or for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement, any Note or any other Loan Document or any other
document referred to or provided for herein or therein or for any failure by the
Borrower or any other Person to perform any of its obligations hereunder or
thereunder;
 
(c) shall administer the Loan and the Loan Documents in a manner consistent with
its administration of other loans which it holds for its own account, but
subject to the foregoing, shall not be responsible for any action taken or
omitted to be taken by it hereunder or under any other Loan Document or under
any other document or instrument referred to or provided for herein or therein
or in connection herewith or therewith, except for its own gross negligence, bad
faith or willful misconduct;
 
(d) shall not, except to the extent expressly instructed by the Required Lenders
with respect to collateral security under the Security Documents, be required to
initiate or conduct any litigation or collection proceedings hereunder or under
any other Loan Document; and
 
(e) shall not be required to take any action which is contrary to this Agreement
or any other Loan Document or Applicable Law.
 
The relationship between the Administrative Agent and each Lender is a
contractual relationship only, and nothing herein shall be deemed to impose on
the Administrative Agent any obligations other than those for which express
provision is made herein or in the other Loan Documents.  The Administrative
Agent may employ agents and attorneys-in-fact and shall not be responsible for
the negligence or misconduct of any such agents or attorneys-in-fact selected by
it in good faith.  The Administrative Agent may deem and treat the payee of a
Note as the holder thereof for all purposes hereof unless and until a notice of
the assignment or transfer thereof shall have been filed with the Administrative
Agent, any such assignment or transfer to be subject to the provisions of
Section 14.07.  Except to the extent expressly provided in Sections 13.08 and
13.10, the provisions of this Article XIII are solely for the benefit of the
Administrative Agent and the Lenders, and the Borrower shall not have any rights
as a third-party beneficiary of any of the provisions hereof and the Lenders may
Modify or waive such provisions of this Article XIII in their sole and absolute
discretion.
 
13.02 Reliance by Administrative Agent
 
The Administrative Agent shall be entitled to rely upon any certification,
notice, document or other communication (including any thereof by telephone,
telecopy, telegram or cable) reasonably believed by it to be genuine and correct
and to have been signed or sent by or on behalf of the proper Person or Persons,
and upon advice and statements of legal counsel, independent accountants and
other experts selected by the Administrative Agent in good faith.  As to any
matters not expressly provided for by this Agreement or any other Loan Document,
the Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, hereunder or thereunder in accordance with instructions
given by the Required Lenders (or the unanimous consent of the Lenders to the
extent required under Section 14.05), and such instructions of the Required
Lenders (or the unanimous consent of the Lenders to the extent required under
Section 14.05) and any action taken or failure to act pursuant thereto shall be
binding on all of the Lenders.
 
13.03 Defaults
 
(a) The Administrative Agent shall not be deemed to have knowledge or notice of
the occurrence of a Default or Event of Default unless the Administrative Agent
has received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default”.  If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default”.  Further, if the Administrative Agent receives such
a “notice of default,” the Administrative Agent shall give prompt notice thereof
to the Lenders.  Within ten (10) days of delivery of such notice of Default from
the Administrative Agent to the Lenders (or such shorter period of time as the
Administrative Agent reasonably determines is necessary), the Administrative
Agent and the Lenders shall consult with each other to determine a proposed
course of action.  The Lenders agree that the Administrative Agent shall
(subject to Section 13.07) take such action with respect to such Default as
shall be directed by the Required Lenders, provided that, (A) unless and until
the Administrative Agent shall have received such directions, the Administrative
Agent may while a Default exists (but shall not be obligated to) take such
action, or refrain from taking such action, including decisions (1) to make
protective advances that the Administrative Agent reasonably determines are
necessary to protect or maintain the Projects; provided, however, that except
for protective advances for the payment of real estate taxes, assessments,
insurance and contractual obligations under Leases, the Administrative Agent
shall not make protective advances with respect to any Project in excess of
$500,000, or with respect to the Projects in the aggregate in excess of
$2,500,000, in any twelve (12) month period, without the approval of the
Required Lenders and (2) to foreclose on any of the Projects or exercise any
other remedy, with respect to such Default as it shall deem advisable in the
interest of the Lenders and (B) no actions approved by the Required Lenders
shall violate the Loan Documents or Applicable Law.  Each of the Lenders
acknowledges and agrees that no individual Lender may separately enforce or
exercise any of the provisions of any of the Loan Documents (including the
Notes) other than through the Administrative Agent.  The Administrative Agent
shall promptly advise the Lenders of all material actions which the
Administrative Agent takes in accordance with the provisions of this Section
13.03(a) and shall continue to consult with the Lenders with respect to all of
such actions.  Notwithstanding the foregoing, if the Required Lenders shall at
any time direct that a different or additional remedial action be taken from
that already undertaken by the Administrative Agent, including the commencement
of foreclosure proceedings, such different or additional remedial action shall
be taken in lieu of or in addition to, the prosecution of such action taken by
the Administrative Agent; provided that all actions already taken by the
Administrative Agent pursuant to this Section 13.03(a) shall be valid and
binding on each Lender.  All money received from any enforcement actions,
including the proceeds of a foreclosure sale of the Projects, shall be applied,
first, to the payment or reimbursement of the Administrative Agent for expenses
and advances incurred in accordance with the provisions of Sections 13.03(a) and
(e) and 13.05 and to the payment of any fees owing to the Administrative Agent
pursuant to the Loan Documents or any other separate agreement among the
Lenders, second, to the payment or reimbursement of the Lenders for expenses
incurred in accordance with the provisions of Sections 13.03(c), (d) and (e) and
13.05; third, to the payment or reimbursement of the Lenders for any advances
made pursuant to Section 13.03(b); fourth to the Wells Fargo Counterparty under
any Wells Fargo Hedge Agreement for its Additional Interest in accordance with
Section 8.19; fifth, pari passu to the Lenders in accordance with their
respective Proportionate Shares until the Obligations have been fully paid and
discharged in full; and sixth to the person(s) legally entitled thereto.
 
(b) All losses with respect to interest (including interest at the Post-Default
Rate) and other sums payable pursuant to the Notes or incurred in connection
with the Loans, the enforcement thereof or the realization of the security
therefor, shall be borne by the Lenders in accordance with their respective
Proportionate Shares of the Loan, and the Lenders shall promptly, upon request,
remit to the Administrative Agent their respective Proportionate Shares of (i)
any expenses incurred by the Administrative Agent in connection with any Default
to the extent any expenses have not been paid by the Borrower, (ii) any advances
made to pay taxes or insurance or otherwise to preserve the Lien of the Security
Documents or to preserve and protect the Projects, whether or not the amount
necessary to be advanced for such purposes exceeds the amount of the
Obligations, (iii) any other expenses incurred in connection with the
enforcement of the Deeds of Trust or other Loan Documents, and (iv) any expenses
incurred in connection with the consummation of the Loans not paid or provided
for by the Borrower.  To the extent any such advances are recovered in
connection with the enforcement of the Deeds of Trust or the other Loan
Documents, each Lender shall be paid its Proportionate Share of such recovery
after deduction of the expenses of the Administrative Agent and the Lenders.
 
(c) If, at the direction of the Required Lenders or otherwise as provided in
Section 13.03(a), any action(s) is brought to collect on the Notes or enforce
the Security Documents or any other Loan Document, such action shall (to the
extent permitted under applicable law and the decisions of the court in which
such action is brought) be an action brought by the Administrative Agent for the
Lenders, collectively, to collect on all or a portion of the Notes or enforce
the Security Documents or any other Loan Document and counsel selected by the
Administrative Agent shall prosecute any such action at the direction of the
Administrative Agent on behalf of the Administrative Agent and the Lenders, and
the Administrative Agent and the Lenders shall consult and cooperate with each
other in the prosecution thereof.  Subject to the prerogative of the Required
Lenders pursuant to Section 13.03(a) all decisions concerning the appointment of
a receiver while such action is pending, the conduct of such receivership, the
conduct of such action, the collection of any judgment entered in such action
and the settlement of such action shall be made by the Administrative
Agent.  The costs and expenses of any such action shall be borne by the Lenders
in accordance with each of their respective Proportionate Shares (without
diminishing or releasing any obligation of the Borrower to pay for such costs).
 
(d) If, at the direction of the Required Lenders or otherwise as provided in
Section 13.03(a), any action(s) is brought to foreclose any Deed of Trust, such
action shall (to the extent permitted under applicable law and the decisions of
the court in which such action is brought) be an action brought by the
Administrative Agent for the Lenders, collectively, to foreclose all or a
portion of the Deed of Trust and collect on the Notes.  Counsel selected by the
Administrative Agent shall prosecute any such foreclosure at the direction of
the Administrative Agent on behalf of the Administrative Agent and the Lenders
and the Administrative Agent and the Lenders shall consult and cooperate with
each other in the prosecution thereof.  All decisions concerning the conduct of
such foreclosure, the manner of taking and holding title to any such Project
(other than as set forth in subsection (e) below), and the commencement and
conduct of any deficiency judgment proceeding shall be made by the
Administrative Agent (subject to the rights of the Required Lenders under
Section 13.03(a)), and all decisions concerning the acceptance of a deed in lieu
of foreclosure and the opening and maximum bid on behalf of the Administrative
Agent and the Lenders at the foreclosure sale of any Project shall be made by
the Administrative Agent.  The costs and expenses of foreclosure will be borne
by the Lenders in accordance with their respective Proportionate Shares.
 
(e) If all of the Projects or any Project is acquired by the Administrative
Agent or its nominee as a result of a foreclosure or the acceptance of a deed or
assignment in lieu of foreclosure, or is retained in satisfaction of all or any
part of the Obligations, the title to any such Project or Projects shall be held
as required by the Required Lenders provided title is held in an entity which
limits liability of the Lenders, or, in the absence of such direction of the
Required Lenders, at the sole option of the Administrative Agent, be held in the
name of the Administrative Agent, or a nominee or subsidiary of the
Administrative Agent, as administrative agent, for the ratable benefit of the
Lenders, or a limited liability company of which the Administrative Agent (or a
nominee or subsidiary of the Administrative Agent, as administrative agent, for
the ratable benefit of the Lenders) is the manager and the Lenders (or their
permitted assignees) are the members in proportion to their Proportionate
Shares, which shall be formed pursuant to a form of limited liability company
agreement approved by the Required Lenders prior to the completion of such
foreclosure, which agreement shall include provisions in all material respects
similar to this Section 13.03 and Article XIII in relation to the duties, rights
and immunities of the Administrative Agent (or a nominee or subsidiary of the
Administrative Agent, in its capacity as the manager thereunder), and provided
that such agreement is approved by the Required Lenders.  In the event any
Lender fails to execute and deliver such agreement in accordance with and after
written request therefor from the Administrative Agent, each such Lender hereby
grants to the Administrative Agent a power of attorney to execute and deliver
such agreement on its behalf and to take on its behalf any other actions as may
reasonably be required to form and qualify such company, which power of attorney
is coupled with an interest and irrevocable.  The Lenders agree that, upon
acquisition of the Projects as provided in this Article 13, the Administrative
Agent shall (subject to Section 13.07) take such action with respect to the
Projects as shall be directed by the Required Lenders, provided no such action
required by the Required Lenders shall violate the Loan Documents or Applicable
Law.
 
(f) If all or any of the Projects is acquired as set forth in Section 13.03(e)
above, the Administrative Agent shall prepare a recommended course of action for
such Project or Projects (a “Post-Foreclosure Plan”), which shall be subject to
the approval of the Required Lenders.  In accordance with the approved
Post-Foreclosure Plan, the Administrative Agent shall manage, operate, repair,
administer, complete, construct, restore or otherwise deal with the Projects
acquired, and shall administer all transactions relating thereto, including,
without limitation, employing a management agent, leasing agent and other
agents, contractors and employees, including agents for the sale of such
Projects, and the collecting of rents and other sums from such Projects and
paying the expenses of such Projects.  Actions taken by the Administrative Agent
with respect to the Projects, which are not specifically provided for in the
approved Post-Foreclosure Plan or reasonably incidental thereto, shall require
the written consent of the Required Lenders by way of supplement to such
Post-Foreclosure Plan.  Upon demand therefor from time to time, each Lender
shall contribute its share (based on its Proportionate Share) of all reasonable
costs and expenses incurred by the Administrative Agent pursuant to the approved
Post-Foreclosure Plan in connection with the construction, operation,
management, maintenance, leasing and sale of such Project(s).  In addition, the
Administrative Agent shall render or cause to be rendered to each Lender, on a
periodic basis (but in any event once per calendar quarter), an income and
expense statement for each such Project, and each Lender shall promptly
contribute its Proportionate Share of any operating loss for any such Project,
and such other expenses and operating reserves as the Administrative Agent shall
deem reasonably necessary pursuant to and in accordance with the approved
Post-Foreclosure Plan.  To the extent there is net operating income from such
Projects, the Administrative Agent shall, in accordance with the approved
Post-Foreclosure Plan, determine the amount and timing of distributions to the
Lenders.  All such distributions shall be made to the Lenders in accordance with
their respective Proportionate Shares.  The Lenders acknowledge and agree that
if title to any of the Projects is obtained by the Administrative Agent or its
nominee, such Projects will not be held as a permanent investment but will be
liquidated as soon as practicable.  The Administrative Agent shall undertake to
sell such Projects, at such price and upon such terms and conditions as the
Required Lenders reasonably shall determine to be most advantageous to the
Lenders.  Any purchase money mortgage or deed of trust taken in connection with
the disposition of such Projects in accordance with the immediately preceding
sentence shall name the Administrative Agent, as agent for the Lenders, as the
beneficiary or mortgagee.  In such case, the Administrative Agent and the
Lenders shall enter into an agreement with respect to such purchase money
mortgage or deed of trust defining the rights of the Lenders in the same
Proportionate Shares as provided hereunder, which agreement shall be in all
material respects similar to this Article insofar as the same is appropriate or
applicable.  In the event of any sale of the Projects, the Administrative Agent
shall be authorized to deduct all of the expenses reasonably incurred by the
Administrative Agent from the proceeds of any such sale.
 
13.04 Rights as a Lender
 
With respect to its Commitment and the Loans made by it, Wells Fargo (and any
successor acting as Administrative Agent) in its capacity as a Lender hereunder
shall have the same rights and powers hereunder as any other Lender and may
exercise the same as though it were not acting as the Administrative Agent, and
the term “Lender” or “Lenders” shall, unless the context otherwise indicates,
include the Administrative Agent in its individual capacity.  Subject to the
provisions of Sections 4.07 and 14.10, Wells Fargo (and any successor acting as
Administrative Agent) and any of its Affiliates may (without having to account
therefor to any other Lender) accept deposits from, lend money to, make
investments in and generally engage in any kind of banking, investment banking,
trust or other business with the Borrower (and any of its Affiliates) as if it
were not acting as the Administrative Agent and Wells Fargo (and any such
successor) and any of its Affiliates may accept fees and other consideration
from the Borrower for services in connection with this Agreement or otherwise
without having to account for the same to the Lenders.  Further, the
Administrative Agent and any affiliate may accept fees and other consideration
from the Borrower for services in connection with this Agreement and otherwise
without having to account for the same to the other Lenders.  The Lenders
acknowledge that, pursuant to such activities, Wells Fargo or its affiliates may
receive information regarding the Borrower, other loan parties, other
subsidiaries and other Affiliates (including information that may be subject to
confidentiality obligations in favor of such Person) and acknowledge that the
Administrative Agent shall be under no obligation to provide such information to
them.
 
13.05 Indemnification
 
Each Lender, severally but not jointly, agrees to indemnify the Administrative
Agent (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so) pro rata in accordance with such Lender’s
respective Proportionate Share, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may at any time
be imposed on, incurred by, or asserted against the Administrative Agent (in its
capacity as Administrative Agent) (including by any Lender) in any way relating
to or arising out of the Loan Documents, any transaction contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent under the
Loan Documents (collectively, “Indemnifiable Amounts”); provided, however, that
no Lender shall be liable for any portion of such Indemnifiable Amounts to the
extent resulting from the Administrative Agent’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final,
non-appealable judgment provided, however, that no action taken in accordance
with the directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 13.05.  Without
limiting the generality of the foregoing, each Lender agrees to reimburse the
Administrative Agent (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so) promptly upon demand for its
ratable share of any out-of-pocket expenses (including the reasonable fees and
expenses of the counsel to the Administrative Agent) incurred by the
Administrative Agent in connection with the preparation, negotiation, execution,
administration, or enforcement (whether through negotiations, legal proceedings,
or otherwise) of, or legal advice with respect to the rights or responsibilities
of the parties under, the Loan Documents, any suit or action brought by the
Administrative Agent to enforce the terms of the Loan Documents and/or collect
any obligation of Borrower hereunder, any “lender liability” suit or claim
brought against the Administrative Agent and/or the Lenders, and any claim or
suit brought against the Administrative Agent and/or the Lenders arising under
any Environmental Laws.  Such out-of-pocket expenses (including counsel fees)
shall be advanced by the Lenders on the request of the Administrative Agent
notwithstanding any claim or assertion that the Administrative Agent is not
entitled to indemnification hereunder upon receipt of an undertaking by the
Administrative Agent that the Administrative Agent will reimburse the Lenders if
it is actually and finally determined by a court of competent jurisdiction that
the Administrative Agent is not so entitled to indemnification.  The agreements
in this Section shall survive the payment of the Loans and all other amounts
payable hereunder or under the other Loan Documents and the termination of this
Agreement.  If the Borrower shall reimburse the Administrative Agent for any
Indemnifiable Amount following payment by any Lender to the Administrative Agent
in respect of such Indemnifiable Amount pursuant to this Section 13.05, the
Administrative Agent shall share such reimbursement on a ratable basis with each
Lender making any such payment.
 
13.06 Non-Reliance on Administrative Agent and Other Lenders
 
Each Lender expressly acknowledges and agrees that neither the Administrative
Agent nor any of its officers, directors, employees, agents, counsel,
attorneys-in-fact or other affiliates has made any representations or warranties
to such Lender and that no act by the Administrative Agent hereafter taken,
including any review of the affairs of the Borrower, any other Loan Party or
Affiliate, shall be deemed to constitute any such representation or warranty by
the Administrative Agent to any Lender.  Each Lender, for itself, agrees that it
has, independently and without reliance on the Administrative Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis of the Borrower and its decision to
enter into this Agreement and that it will, independently and without reliance
upon the Administrative Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own analysis and decisions in taking or not taking action under this Agreement
or under any other Loan Document.  The Administrative Agent, except as expressly
set forth herein and in the other Loan Documents, shall not be required to keep
itself informed as to the performance or observance by the Borrower of this
Agreement or any of the other Loan Documents or any other document referred to
or provided for herein or therein or to inspect the Properties or books of the
Borrower.  Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder or under the other Loan Documents, the Administrative Agent shall not
have any duty or responsibility to provide any Lender with any credit or other
information concerning the affairs, financial condition or business of the
Borrower (or any of its Affiliates) that may come into the possession of the
Administrative Agent or any of its Affiliates.  Without limiting the foregoing,
the Administrative Agent shall not, except as expressly set forth herein and in
the other Loan Documents, have any duty to disclose, and shall not be liable for
the failure to disclose, any information relating to the Borrower or any
Borrower Party or any of their Affiliates that is communicated to or obtained by
the Person serving as the Administrative Agent or any of its Affiliates in any
capacity.  The Administrative Agent shall, except as expressly set forth herein
and in the other Loan Documents, have no obligation whatsoever to the Lenders or
to any other Person to assure that the Projects exists or are owned by the
Borrower or are cared for, protected or insured or that the Liens granted to the
Administrative Agent herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Administrative
Agent in this Article XIII or in any of the Loan Documents, it being understood
and agreed that in respect of the Projects, or any act, omission or event
related thereto, the Administrative Agent may act in any manner it may deem
appropriate, in its sole discretion, and that the Administrative Agent shall
have no duty or liability whatsoever to the Lenders, except to the extent
resulting from its gross negligence, bad faith or willful misconduct.  Without
limiting the provisions of Section 13.03(a), the Administrative Agent shall
deliver to each Lender, promptly upon receipt thereof by the Administrative
Agent, copies of each of the financial statements, certificates, notices and
other documents delivered to the Administrative Agent pursuant to Section 8.01
and Section 8.02.  The Administrative Agent will furnish to any Lender, upon the
request of such Lender, a copy (or, where appropriate, an original) of any
document, instrument, agreement, certificate or notice furnished to the
Administrative Agent by the Borrower, any Borrower Party or any other Affiliate
of the Borrower, pursuant to this Agreement or any other Loan Document not
already delivered to such Lender pursuant to the terms of this Agreement or any
such other Loan Document.
 
13.07 Failure to Act
 
Except for action expressly required of the Administrative Agent hereunder and
under the other Loan Documents, the Administrative Agent shall in all cases be
fully justified in failing or refusing to act hereunder and thereunder unless it
shall receive further assurances to its satisfaction from the Lenders of their
indemnification obligations under Section 13.05 against any and all liability
and expense that may be incurred by it by reason of taking or continuing to take
any such action, subject to the limitations on such obligations contained in
such Section 13.05.
 
13.08 Resignation of Administrative Agent
 
It is agreed by the Lenders that subject to the terms of this Agreement, the
Administrative Agent will remain the Administrative Agent under this Agreement
and the other Loan Documents throughout the term of the Loans; provided,
however, that (a) the Administrative Agent may assign all its rights as the
Administrative Agent to any Affiliate or Related Entity of Wells Fargo with an
office in the United States through which it will act as the Administrative
Agent for the Loans and who is knowledgeable and experienced in servicing real
estate secured syndicated commercial loans in the United States, and such
Affiliate or Related Entity shall then expressly assume in writing the
obligations of Administrative Agent hereunder arising after the date of such
assignment, and (b) subject to the appointment and acceptance of a successor
Administrative Agent as provided below, the Administrative Agent may resign at
any time by giving written notice thereof to the Lenders and the Borrower.  Upon
any such resignation, subject to the Borrower’s approval rights, the Required
Lenders shall have the right to appoint a successor Administrative Agent that
shall be a Person that, provided that no Event of Default then exists, meets the
qualifications of an Eligible Assignee with an office in the United States
through which it will act as the servicer of the Loans; who is knowledgeable and
experienced in servicing real estate secured syndicated commercial loans in the
United States; who (together with its Affiliates and Related Entities and any
Approved Funds managed by it or by any of its Affiliates or Related Entities)
then holds or, at the time it becomes successor Administrative Agent hereunder
will hold (and agrees in writing for the benefit of the Borrower and the Lenders
to maintain for its own account, for so long as it shall remain the
Administrative Agent and provided that no Event of Default has occurred),
minimum Loans and Commitments in an amount equal to the greater of (i)
$100,000,000 or (ii) the largest Commitments and Loans held by any Lender, or
any Affiliate or Related Entity of any Lender that holds a Loan or Commitment,
at any given time prior to the Stated Maturity Date; and who agrees in writing
for the benefit of the Borrower not to resign except in accordance with the
provisions of this Loan Agreement.  If no successor Administrative Agent shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent’s
giving of notice of resignation, then the retiring Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent, that shall be a
Person that meets the requirements of the second sentence of this Section
13.08.  If any successor Administrative Agent is not a Lender (or is a Lender,
but such Lender does not comply with the requirements of the second sentence of
this Section 13.08), the Borrower, as long as no Major Default exists, shall
have the right to approve such successor Administrative Agent, such approval not
to be unreasonably withheld or delayed and which consent shall be deemed to have
been given unless written notice of disapproval is delivered by the Borrower to
the resigning Administrative Agent within five (5) Business Days after notice of
such proposed successor Administrative Agent has been delivered to the
Borrower.  Upon the acceptance of any appointment as the Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and such successor
Administrative Agent shall assume all obligations of the Administrative Agent
hereunder arising after the date of such acceptance, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder; provided, however, that the retiring Administrative Agent shall not
be discharged from any liabilities which existed prior to the effective date of
such resignation.  The fees payable by the Borrower to a successor
Administrative Agent (if any) shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such
successor.  After any retiring Administrative Agent’s resignation hereunder as
the Administrative Agent, the provisions of this Article XIII shall continue in
effect for its benefit in respect of any actions taken or omitted to be taken by
it while it was acting as the Administrative Agent.
 
13.09 Consents under Loan Documents
 
Subject to the provisions of Section 14.05, the Administrative Agent may (a)
grant any consent or approval required of it or (b) consent to any Modification
or waiver under any of the Loan Documents.  If the Administrative Agent solicits
any consents or approvals from the Lenders under any of the Loan Documents, each
Lender shall within ten (10) Business Days of receiving such request, give the
Administrative Agent written notice of its consent or approval or denial
thereof; provided that, if any Lender does not respond within such ten (10)
Business Days or within any such shorter period as required in this Agreement or
any other Loan Document, such Lender shall be deemed to have approved or
consented to such requested matter.  Any such solicitation by the Administrative
Agent for a consent or approval shall be in writing, shall include a description
of the matter or thing as to which such consent or approval is requested and
shall include the Administrative Agent’s recommended course of action or
determination in respect thereof.
 
13.10 Administrative Agent May File Proofs of Claim.  In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Borrower Party, the Administrative Agent (irrespective of
whether the Loans shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:
 
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 3.02 and 14.03) allowed in such judicial
proceeding; and
 
(b) to collect and receive any monies or other property payable or deliverable
on any such claims for the account of the Lenders and to distribute the same in
accordance with this Agreement;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 3.02 and 14.03.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender or in any such proceeding.
 
 
13.11 Authorization
 
The Administrative Agent is hereby authorized by the Lenders to execute, deliver
and perform in accordance with the terms of each of the Loan Documents to which
the Administrative Agent is or is intended to be a party and each Lender agrees
to be bound by all of the agreements of the Administrative Agent contained in
such Loan Documents.  The Borrower shall be entitled to rely on all written
agreements, approvals and consents received from the Administrative Agent as
being that also of the Lenders, without obtaining separate acknowledgment or
proof of authorization of same.
 
13.12 Amendments Concerning Agency Function
 
Notwithstanding anything to the contrary contained in this Agreement, the
Administrative Agent shall not be bound by any waiver, amendment, supplement or
Modification of this Agreement or any other Loan Document which affects its
duties, rights and/or functions hereunder or thereunder unless it shall have
given its prior written consent thereto.
 
13.13 Liability of the Administrative Agent
 
The Administrative Agent shall not have any liabilities or responsibilities to
the Borrower on account of the failure of any Lender (other than the
Administrative Agent in its capacity as a Lender) to perform its obligations
hereunder or to any Lender on account of the failure of the Borrower to perform
its obligations hereunder or under any other Loan Document.
 
13.14 Transfer of Agency Function
 
Without the consent of the Borrower or any Lender, the Administrative Agent may
at any time or from time to time transfer its functions as the Administrative
Agent hereunder to any of its offices wherever located in the United States or
to any subsidiary of the Administrative Agent with offices located in the United
States; provided that the Administrative Agent shall promptly notify the
Borrower and the Lenders thereof in writing.
 
ARTICLE XIV
 
MISCELLANEOUS
 
14.01 Non-Waiver; Remedies Cumulative
 
No failure on the part of the Administrative Agent or any Lender to exercise and
no delay in exercising, and no course of dealing with respect to, any right,
power or privilege under this Agreement or any other Loan Documents shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, power or privilege under this Agreement or any other Loan Documents
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.  The remedies provided herein and in the other Loan
Documents are cumulative and not exclusive of any remedies provided by law.
 
14.02 Notices
 
(a) All notices, requests, demands, statements, authorizations, approvals,
directions, consents and other communications provided for herein and under the
Loan Documents shall be given or made in writing and shall be deemed
sufficiently given or served for all purposes as of the date (a) when hand
delivered, (b) three (3) days after being sent by postage pre-paid registered or
certified mail, return receipt requested, (c) one (1) Business Day after being
sent by reputable overnight courier service, or (d) when delivered by facsimile,
when received, with confirmation of transmission during normal business hours
for the recipient (or if such transmission is not during normal business hours
on a Business Day, then such notice shall be deemed to be received on the first
Business Day following such transmission), in each case addressed to the
intended recipient at the “Address for Notices” specified below its name on the
signature pages hereof; or, as to any party, at such other address as shall be
designated by such party in a notice to each other party hereto.  Unless
otherwise expressly provided in the Loan Documents, the Borrower shall only be
required to send notices, requests, demands, statements, authorizations,
approvals, directions, consents and other communications to the Administrative
Agent on behalf of all of the Lenders.
 
(b) Any person shall have the right to specify, from time to time, as its
address or addresses for purposes of this Agreement, any other address or
addresses upon giving notice thereof to each other person then entitled to
receive notices or other instruments hereunder at least five (5) days before
such change of address shall become effective for purposes of this Agreement.
 
(c) Documents (but not (i) notices of any kind to Borrower, Guarantor or any
Borrower Party from Administrative Agent or any Lender or (ii) notices or
requests from Borrower, Guarantor or any Borrower Party to Administrative Agent
that require Administrative Agent’s and/or any Lender’s consent or action within
a certain period of time as required herein or in any other Loan Document)
required or permitted to be delivered pursuant to the Loan Documents may be
delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Administrative Agent and each Lender
have access (including a commercial, third-party website such as www.Edgar.com
<http://www.Edgar.com> or a website sponsored or hosted by the Administrative
Agent or the Borrower) provided that (A) the foregoing shall not apply to
notices to any Lender pursuant to Article II or Section 13.03 and (B) the Lender
has not notified the Administrative Agent or Borrower that it cannot or does not
want to receive electronic communications.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic delivery pursuant to procedures
approved by it for all or particular notices or communications.  Documents or
notices delivered electronically that are permitted to be delivered
electronically hereunder shall be deemed to have been delivered twenty-four (24)
hours after (i) the date and time on which the Administrative Agent or Borrower
posts such documents or the documents become available on a commercial website
and (ii) the Administrative Agent or Borrower notifies each Lender of said
posting and provides a link thereto provided if such notice or other
communication is not sent or posted during the normal business hours of the
recipient, said posting date and time shall be deemed to have commenced as of
9:00 a.m. on the opening of business on the next business day for the
recipient.  Notwithstanding anything contained herein, the Borrower shall be
required to provide paper copies of any documents to the Administrative Agent or
to any Lender that requests such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such
Lender.  The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents delivered
electronically, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery.  Each Lender
shall be solely responsible for requesting delivery to it of paper copies and
maintaining its paper or electronic documents.
 
(d) Documents (but not (i) notices of any kind to Borrower, Guarantor or any
Borrower Party from Administrative Agent or any Lender or (ii) notices or
requests from Borrower, Guarantor or any Borrower Party to Administrative Agent
that require Administrative Agent’s and/or any Lender’s consent or action within
a certain period of time as required herein or in any other Loan Document)
required to be delivered pursuant to Article II may be delivered electronically
to a website provided for such purpose by the Administrative Agent pursuant to
the procedures provided to the Borrower by the Administrative Agent or by other
methods indicated in Section 14.02(a).
 
(e) Subject to Section 14.24, the Borrower shall reasonably cooperate with the
Administrative Agent in connection with the publication of certain materials
and/or information provided by or on behalf of the Borrower.  Documents required
to be delivered pursuant to the Loan Documents shall be delivered by or on
behalf of the Borrower to the Administrative Agent (collectively, “Information
Materials”) pursuant to this Article and shall designate Information Materials
(i) that are either available to the public or not material with respect to the
Borrower and its Subsidiaries or any of their respective securities for purposes
of United States federal and state securities laws, as “Public Information” and
(ii) that are not Public Information as “Private Information”.
 
14.03 Expenses, Etc
 
Subject to the limitation set forth in Section 14.26:
 
(a) The Borrower agrees to pay on demand or reimburse on demand to the
applicable party all reasonable out-of-pocket costs and expenses of the
Administrative Agent and the Arranger incurred prior to the Closing Date or
otherwise in connection with the closing of the Loans (including customary
post-closing follow-through) and in connection with the satisfaction of the
requirements of Section 8.19 following the Closing Date, including, but not
limited to, (i) the reasonable fees and expenses for Morrison & Foerster LLP,
counsel to the Administrative Agent and Wells Fargo; such legal fees to be paid
on the Closing Date; provided, however, that payment of ten percent (10%) of
such legal fees shall be deferred and payable promptly upon the Borrower’s
receipt of a closing binder and legal invoices prepared by Morrison & Foerster
LLP and payment of any such legal fees relating to the satisfaction of the
requirements of Section 8.19 following the Closing Date shall be payable
promptly following the Borrower’s receipt of any legal invoice therefor (if
delivered subsequent to the invoices covering the ten percent (10%) retention
referred to above), (ii) due diligence expenses, including title insurance
reports and policies, surveys, title and lien searches and appraisals (including
the Appraisal and the Environmental Reports) and (iii) fees and expenses for the
services of an insurance consultant, in connection with:  the negotiation,
preparation, execution and delivery of this Agreement and the other Loan
Documents and initial funding of the Loans hereunder and the creation and
perfection of the Liens to be created by the Security Documents.
 
(b) The Borrower also agrees to pay on demand or reimburse on demand to the
applicable party all reasonable out-of-pocket costs and expenses of the
Administrative Agent incurred after the Closing Date (including, but not limited
to, the reasonable fees and expenses of legal counsel, but excluding any travel
expenses incurred for travel by the personnel of the Administrative Agent (but
not any of its consultants when engaged in services for which the Borrower is
required to reimburse the Administrative Agent hereunder, with the understanding
that the Administrative Agent shall use good faith efforts to attempt to engage
qualified local consultants to provide such services) and also excluding the
Administrative Agent’s internal overhead) in connection with (i) any release of
a Project under Section 2.09, (ii) the negotiation or preparation of any
Modification or waiver of any of the terms of this Agreement or any of the other
Loan Documents (whether or not consummated), (iii) the protection and
maintenance of the perfection and priority of the Liens created pursuant to the
Security Documents, (iv) the negotiation with any tenant, execution, delivery or
recordation of any SNDA Agreement, (v) any review or inspection of the work
undertaken pursuant to Section 8.21 (including, without limitation, any seismic
review undertaken to measure the probable maximum loss with respect to the
affected Projects following the completion of such work); any monitoring or
evaluation of environmental conditions occurring at any Project following the
occurrence of (A) any event for which notice is required under Section 8.11(b),
(B) any violation by the Borrower of any of its covenants contained in Section
8.11(a) or (C) any act or occurrence for which the Borrower is obligated to
indemnify the Administrative Agent or any Lender pursuant to the terms set forth
in the Environmental Indemnity Agreement; any review, inspection or evaluation
undertaken by the Restoration Consultant; and the preparation of any reports or
studies in connection with any of the foregoing, (vi) any review of documents or
requests, consideration for approval or disapproval or exercise of rights
outside of the ordinary day-to-day administration of the Loans and the Loan
Documents, and (vii) any other act, condition, request, delivery or other item,
if any other applicable provision of this Agreement or the other Loan Documents
provides for the costs and expenses of the Administrative Agent in connection
therewith to be paid by the Borrower and are not in violation of the limitations
contained herein.
 
(c) The Borrower also agrees to pay on demand or reimburse on demand to the
applicable party all reasonable out-of-pocket costs and expenses of the Lenders
and the Administrative Agent (including, but not limited to, the reasonable fees
and expenses of legal counsel) in connection with (i) any Default and any
enforcement or collection proceedings resulting therefrom, including all manner
of participation in or other involvement with (A) bankruptcy, insolvency,
receivership, foreclosure, winding up or liquidation proceedings, (B) judicial
or regulatory proceedings and (C) workout, restructuring or other negotiations
or proceedings (whether or not the workout, restructuring or transaction
contemplated thereby is consummated) and (ii) the enforcement of this Section
14.03.
 
(d) The Borrower also agrees to pay on demand or reimburse on demand to the
applicable party all transfer, stamp, documentary or other similar taxes,
assessments or charges levied by any Governmental Authority in respect of this
Agreement or any of the other Loan Documents or any other document referred to
herein or therein and all costs, expenses, taxes, assessments and other charges
incurred in connection with any filing, registration, recording or perfection of
any security interest contemplated by any Security Document or any other
document referred to therein.
 
14.04 Indemnification
 
The Borrower hereby agrees to (i) protect and indemnify the Indemnified Parties
from, and hold each of them harmless, from and against all damages, losses,
claims, actions, liabilities (or actions, investigations or other proceedings
commenced or threatened in respect thereof) penalties, fines, costs and expenses
including reasonable attorneys’ fees and expenses (collectively and severally,
“Losses”) which may be imposed upon, asserted against or incurred or paid by any
of them resulting from the claims of any third party relating to or arising out
of (A) the Projects, (B) any of the Loan Documents or the Transactions, (C) any
ERISA Events, (D) any Environmental Losses and (E) any act performed or
permitted to be performed by any Indemnified Party under any of the Loan
Documents, except for Losses to the extent determined by a court of competent
jurisdiction to be caused by the gross negligence, bad faith or willful
misconduct of an Indemnified Party (but the effect of this exception only
eliminates the liability of the Borrower with respect to such Indemnified Party
(and if such Indemnified Party is not a Lender, the Lender on whose behalf such
Indemnified Party was acting) to the extent such Indemnified Party has been
adjudged to have so acted and not with respect to any other Indemnified Party),
and (ii) reimburse each Indemnified Party on demand for any expenses (including
the reasonable attorneys’ fees and disbursements) reasonably incurred in
connection with the investigation of, preparation for or defense of any actual
or threatened claim, action or proceeding arising therefrom (excluding any
action or proceeding where such Indemnified Party is not a party to such action
or proceeding out of which any such expenses arise unless such Indemnified Party
is required to participate or respond in connection with such action or
proceeding (e.g., by way of deposition, discovery requests, testimony, subpoena
or similar reason)).  The Obligations shall not be considered to have been paid
in full unless all obligations of the Borrower under this Section 14.04 shall
have been fully performed (except for contingent indemnification obligations for
which no claim has actually been made pursuant to this Agreement).  This Section
14.04 shall survive repayment in full of the Obligations and, as to any Project,
the release of that Project as collateral for the Loans in accordance with
Section 2.09 of this Agreement, and in addition, shall survive the assignment,
sale or other transfer of the Administrative Agent’s or any Lender’s interest
hereunder.
 
14.05 Amendments, Etc
 
Except as otherwise expressly provided in this Agreement or the other Loan
Documents, this Agreement and the other Loan Documents may be Modified, or any
provision or covenant waived, only by an instrument in writing signed by the
Borrower and the Administrative Agent acting with the consent of the Required
Lenders; provided; however, that, Administrative Agent may (without any Lender’s
consent) give or withhold its agreement to any waivers or consents to the
provisions or covenants of the Loan Documents provided that such actions do not,
in Administrative Agent’s judgment reasonably exercised, materially adversely
affect the Lenders, the value of any collateral or the Loans, taken as a whole,
or represent a departure from the provisions of Section 13.01; provided further,
that:  (a) no Modification or waiver shall, unless by an instrument signed by
all of the Lenders affected thereby or by the Administrative Agent acting with
the written consent of each Lender affected thereby: (i) extend the date fixed
for the payment of principal of or interest on any Loan or any fee hereunder or
under any of the other Loan Documents, including, without limitation, any
extension of the Maturity Date, (ii) reduce the amount of any such payment of
principal, (iii) reduce the rate at which interest is payable thereon or any fee
is payable hereunder, (iv) alter the rights or obligations of the Borrower to
prepay Loans, (v) alter the manner in which payments or prepayments of
principal, interest or other amounts hereunder shall be applied as between the
Lenders or Types of Loans, (vi) alter the terms of this Section 14.05,
(vii) Modify the definition of the term “Required Lenders” or Modify in any
other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to Modify any provision hereof,
(viii) alter the several nature of the Lenders’ obligations hereunder,
(ix) release the Borrower or the Guarantor, or release or subordinate any
material portion of the collateral or otherwise terminate any Lien under any
Security Document providing for collateral security (except that no such consent
shall be required, and the Administrative Agent is hereby authorized, to release
any Lien covering the collateral under the Security Documents, and to release
(or terminate the liability of) the Borrower under the Loan Documents, and to
release the Guarantor under the Guarantor Documents:  (A) as expressly provided
in the Loan Documents and (B) upon payment of the Obligations in full in
accordance with the terms of the Loan Documents), (x) agree to additional
obligations being secured by such collateral security except as expressly
provided in the Loan Documents, (xi) alter the relative priorities of the
obligations entitled to the benefits of the Liens created under the Security
Documents, (xii) Modify the application of proceeds under the Loan in any manner
that is not pro rata among the Lenders (after all fees, costs and other expenses
due to the Administrative Agent have been paid) or otherwise expressly set forth
in the Loan Documents, or (xiii) Modify the definition of “Proportionate Share”
or Modify the Proportionate Shares of the Lenders in any manner which is
inconsistent with the defined term “Proportionate Share”; (b) any Modification
of Article XIII, or of any of the rights or duties of the Administrative Agent
hereunder, or any increase in the amount of the Loans (other than protective
advances and expenses incurred by the Administrative Agent and the Lenders as
permitted by the Loan Documents) shall require the consent of the Administrative
Agent and all the Lenders; and (c) subject to clause (a)(x) above, no
Modification shall increase the Commitment of any Lender without the consent of
such Lender; and provided, further, that without the consent of the Required
Lenders, the Administrative Agent shall not (I) waive any provision in the Loan
Documents requiring Insurance Proceeds to be applied to Indebtedness when the
Administrative Agent has determined that Borrower has not satisfied conditions
for release of Insurance Proceeds for Restoration; (II) waive any provision in
the Loan Documents requiring Condemnation Awards to be applied to Indebtedness
when Condemnation Awards exceed the Insurance Threshold Amount; (III) waive any
covenant of Borrower set forth in Section 9.02 (except for the waiver, in
accordance with the provisions of Section 13.01, of any matter which the
Administrative Agent, pursuant to the express terms of Section 9.02, is required
or permitted to approve) or grant any consent pursuant to Section 9.03 or 9.04
with respect to the incurrence of Indebtedness to be secured by a Lien
encumbering any Project (except for the grant of consent, in accordance with the
provisions of Section 13.01, with respect to any matter which the Administrative
Agent, pursuant to the express terms of Section 9.03 or 9.04, is required or
permitted to approve); (IV) waive any monetary Event of Default; or (V) waive
late charges payable by the Borrower hereunder more than three (3) times in any
twelve month period.  Notwithstanding anything to the contrary contained in this
Agreement or the other Loan Documents, the Administrative Agent is hereby
authorized by the Lenders to enter into Modifications to the Loan Documents
which are ministerial in nature, including the preparation and execution of
Uniform Commercial Code forms, Assignments and Assumptions and SNDA Agreements
and any amendment to the definition of “Change of Control” that would eliminate
the exclusions set forth in clause (i) or (ii) of such definition.
 
14.06 Successors and Assigns
 
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns.
 
14.07 Assignments and Participations
 
(a) Consent Required for Assignments by the Borrower.  Except as otherwise
expressly permitted by this Agreement, the Borrower may not assign any of its
rights or obligations hereunder or under the Loan Documents without the prior
consent of all of the Lenders and the Administrative Agent.
 
(b) Assignments by Lenders.
 
(i) Subject to the conditions set forth in subsection (b)(ii) below, at any time
on or after the Permitted Syndication Date, any Lender may assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it) with the prior written consent of:
 
(A) the Borrower, whose consent shall not be unreasonably withheld, conditioned
or delayed; provided that (1) such consent shall be deemed granted should the
Borrower fail to respond within five (5) Business Days upon receipt of a notice
of such assignment and (2) should the Borrower not give such consent, the
Borrower shall provide to the Administrative Agent and the Lender requesting
such assignment its specific reasons for such disapproval; provided that no
consent of the Borrower shall be required for an assignment to a Lender, an
Affiliate of a Lender that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business (and which is not engaged in the business of acquiring direct or
indirect ownership interests in commercial real estate projects), an Eligible
Assignee or, if a Major Default exists, any other assignee; and
 
(B) the Administrative Agent, whose consent shall not be unreasonably withheld,
conditioned or delayed.
 
(ii) Assignments shall be subject to the following additional conditions:
 
(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loan, the amount of the Commitment or Loan of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $10,000,000 unless each of the Borrower and the
Administrative Agent otherwise consent; provided that no such consent of the
Borrower shall be required if a Major Default exists;
 
(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
 
(C) if the assigning Lender (or its Affiliate) is a counterparty under a Wells
Fargo Hedge Agreement and if after giving effect to such assignment such Lender
will hold no further Loans or Commitments under this Agreement, such Lender
shall undertake such assignment only contemporaneously with an assignment by
such Lender (or its Affiliate, as the case may be) of all of its Wells Fargo
Hedge Agreement to the Assignee or another Lender (or Affiliate thereof);
 
(D) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $4,500; and
 
(E) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
 
(iii) Subject to acceptance and recording thereof pursuant to subsection (b)(iv)
of this Section 14.07, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, except in connection with any assignment to an
Affiliate of such Lender, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement (except in connection with
any such assignment to an Affiliate of such Lender), such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 5.01, 5.05, 5.06 and 14.04); provided, however, that in no event shall
such assigning Lender be released with respect to any defaults by or liabilities
of such Lender under the Loan Documents which accrued prior to such
assignment.  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 14.07 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection (c)
of this Section 14.07.
 
(iv) The Administrative Agent shall maintain at its Principal Office a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loan owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent,
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Administrative Agent
shall record all entries in the Register promptly upon their being
effected.  The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.
 
(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire, the processing and recordation fee referred to in subsection (b)
of this Section 14.07 and any written consent to such assignment required by
subsection (b) of this Section 14.07, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register.  No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this subsection.
 
(c) Participations.
 
(i) From and after the Permitted Syndication Date, any Lender may, without the
consent of the Borrower or the Administrative Agent, sell participations to one
or more banks or other financial institutions (including, without limitation,
life insurance companies), or an Affiliate of the Lender that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course of its business (and which is not engaged in the
business of acquiring direct or indirect ownership interests in commercial real
estate projects) (a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement and the other Loan Documents (including all
or a portion of its Commitment and the Loans owing to it); provided that
(A) such Lender’s obligations under this Agreement and the other Loan Documents
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any Modification or waiver of any provision
of this Agreement or any other Loan Document; provided that such agreement or
instrument may provide that such Lender will not, without the consent of such
Participant, agree to (1) increase or extend the term of such Lender’s
Commitment to the extent that it affects such Participant, (2) extend the date
fixed for the payment of principal of or interest on the related Loan or Loans,
(3) reduce the amount of any such payment of principal or (4) reduce the rate at
which interest is payable thereon to a level below the rate at which the
Participant is entitled to receive such interest.  Subject to subsection (c)(ii)
of this Section 14.07, the Borrower agrees that each Participant shall be
entitled to the benefits of Sections 5.01, 5.05 and 5.06 to the same extent, but
subject to the same limitations, conditions and duties set forth in such
sections, as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section 14.07.  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 14.10 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 14.10 as though it were a Lender.
 
(ii) A Participant shall not be entitled to receive any greater payment under
Section 5.01 or 5.06 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent.  A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 5.06 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees in writing, for the benefit of the Borrower, to comply with Section 5.06
as though it were a Lender.
 
(d) Pledges.  In addition to the assignments and participations permitted under
the foregoing provisions of this Section 14.07:  (i) any Lender may (without
notice to the Borrower, the Administrative Agent or any other Lender and without
payment of any fee) assign and pledge all or any portion of its Loans and its
Note to any Federal Reserve Bank as collateral security pursuant to Regulation A
and any Operating Circular issued by such Federal Reserve Bank, and such Loans
and Note shall be transferable as provided therein; and (ii) any Lender may
(upon notice to the Administrative Agent and without payment of any fee) assign
and pledge all or any portion of its Loans and its Note as collateral for
financing, and such Loans and Note shall be fully transferable as provided
therein.  No such assignment shall release the assigning Lender from its
obligations hereunder.
 
(e) Provision of Information to Assignees and Participants.  A Lender may
furnish any information concerning the Borrower, the Projects, the Loans, the
Borrower’s Member, the Guarantor or any Borrower Party in the possession of such
Lender from time to time to assignees, pledgees and participants (including
prospective assignees, pledgees and participants), subject, however, to the
party receiving such information confirming in writing that such party and such
information is subject to the provisions of Section 14.24.
 
(f) No Assignments to the Borrower or Affiliates.  Anything in this Section
14.07 or Section 14.27 to the contrary notwithstanding, each Lender agrees for
itself that it shall not assign or participate any interest in any Loan held by
it hereunder to the Borrower or any of its Affiliates without the prior consent
of each Lender.
 
14.08 Survival
 
The obligations of the Borrower under Sections 3.02(e), 5.01, 5.05, 5.06, 14.03,
14.04 and 14.12, and the obligations of the Lenders under Sections 13.05, shall
survive the repayment of the Obligations, the termination of the Commitments
and, as to any Project, the release of that Project as collateral for the Loans
in accordance with Section 2.09 of this Agreement, and in addition, in the case
of any Lender that may assign any interest under the Loan Documents in
accordance with the terms thereof including any Lender’s interest in its
Commitment or Loan hereunder, shall survive the making of such assignment,
notwithstanding that such assigning Lender may cease to be a “Lender”
hereunder.  In addition, each representation and warranty made herein or
pursuant hereto by the Borrower shall survive the making of such representation
and warranty, and no Lender shall be deemed to have waived, by reason of making
any Loan, any Default that may arise by reason of such representation or
warranty proving to have been false or misleading, notwithstanding that such
Lender or the Administrative Agent may have had notice or knowledge or reason to
believe that such representation or warranty was false or misleading at the time
such Loan was made.
 
14.09 Reserved
 
14.10 Right of Set-off
 
(a) Upon the occurrence and during the continuance of any Event of Default, each
of the Lenders is, subject (as between the Lenders) to the provisions of
subsection (c) of this Section 14.10, hereby authorized at any time and from
time to time, without notice to the Borrower (any such notice being expressly
waived by the Borrower) and to the fullest extent permitted by law, to set-off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held, and other indebtedness at any time owing, by such
Lender in any of its offices, in Dollars or in any other currency, to or for the
credit or the account of the Borrower against any and all of the respective
obligations of the Borrower now or hereafter existing under the Loan Documents,
irrespective of whether or not such Lender or any other Lender shall have made
any demand hereunder and although such obligations may be contingent or
unmatured and such deposits or indebtedness may be unmatured.  Each Lender and
the Administrative Agent acknowledges that it is aware of the implications of
the anti-deficiency laws and “one form of action” laws of various jurisdictions
in which the Collateral may be located.  These laws, in general, restrict or
prohibit the exercise of remedies under loans secured by real property, and the
violation of those laws can result in severe consequences to a lender, including
a loss of the real property security.  These laws include, for example, Section
726 of the California Code of Civil Procedure.  Therefore, anything obtained in
this Section 14.10 to the contrary notwithstanding, no Lender shall exercise any
right of set-off against any Borrower Party or Guarantor with respect to the
Obligations under the Loan Documents without the prior written consent of all of
the Lenders.  In the event that any Lender exercises any right of set-off
without all of the Lenders’ prior consent, such Lender shall protect, indemnify,
defend and hold harmless the Administrative Agent and each of the other Lenders
from and against any liability, loss, cost, damage, or injury that may result
from such Person’s exercise of its right of set-off.  This Section 14.10 shall
inure only for the benefit of the Lenders and the Administrative Agent, and may
not be relied upon by any third party, including but not limited to the Borrower
and its Subsidiaries.
 
(b) Each Lender shall promptly notify the Borrower and the Administrative Agent
after any such set-off and application, provided that the failure to give such
notice shall not affect the validity of such set-off and application.  The
rights of the Lenders under this Section 14.10 are in addition to other rights
and remedies (including other rights of set-off) which the Lenders may have.
 
(c) If an Event of Default has resulted in the Loans becoming due and payable
prior to the stated maturity thereof, each Lender agrees that it shall turn over
to the Administrative Agent any payment (whether voluntary or involuntary,
through the exercise of any right of setoff or otherwise) on account of the
Loans held by it in excess of its ratable portion of payments on account of the
Loans obtained by all the Lenders.
 
14.11 Remedies of Borrower
 
It is expressly understood and agreed that, notwithstanding any Applicable Law
or any provision of this Agreement or the other Loan Documents to the contrary,
the liability of the Administrative Agent and each Lender (including their
respective successors and assigns) and any recourse of the Borrower against the
Administrative Agent and each Lender shall be limited solely and exclusively to
their respective interests in the Loans and/or Commitments or the
Projects.  Without limiting the foregoing, in the event that a claim or
adjudication is made that the Administrative Agent, any of the Lenders, or their
agents, acted unreasonably or unreasonably delayed acting in any case where by
Applicable Law or under this Agreement or the other Loan Documents, the
Administrative Agent, any Lender or any such agent, as the case may be, has an
obligation to act reasonably or promptly, or otherwise violated this Agreement
or the Loan Documents, the Borrower agrees that none of the Administrative
Agent, the Lenders or their agents shall be liable for any incidental, indirect,
special, punitive, consequential or speculative damages or losses resulting from
such failure to act reasonably or promptly in accordance with this Agreement or
the other Loan Documents.
 
14.12 Brokers
 
The Borrower hereby represents to the Administrative Agent and each Lender that
it has not dealt with any broker, underwriter, placement agent, or finder in
connection with the Transactions other than Eastdil Secured (the “Broker”).  The
Borrower hereby agrees that it shall pay any and all brokerage commissions or
finders fees owing to any broker or finder, including the Broker, engaged by
Borrower or any of its Affiliates in connection with the Transactions and agrees
and acknowledges that payment of all such brokerage commissions or finders fees
shall be the Borrower’s sole responsibility.  The Borrower hereby agrees to
protect and indemnify and hold the Administrative Agent and each Lender harmless
from and against any and all claims, liabilities, costs and expenses of any kind
in any way relating to or arising from a claim by any broker or finder engaged
by Borrower or any of its Affiliates that such Person acted on behalf of the
Borrower and is entitled to compensation in connection with the Transactions.
 
14.13 Estoppel Certificates
 
(a) The Borrower, within ten (10) days after the Administrative Agent’s request,
shall furnish to the Administrative Agent a written statement, duly
acknowledged, certifying to the Administrative Agent and each Lender and/or,
subject to the terms of Section 14.07, any proposed assignee of any portion of
the interests hereunder:  (i) the amount of the Outstanding Principal Amount
then owing under this Agreement and each of the Notes, (ii) the terms of payment
and Stated Maturity Date of the Loans (or if earlier, the Maturity Date), (iii)
the date to which interest has been paid under each of the Notes, (iv) whether,
to the Borrower’s knowledge, any offsets or defenses exist against the repayment
of the Loans and, if any are alleged to exist, a reasonably detailed description
thereof, (v) the extent to which the Loan Documents have been Modified by the
Borrower and (vi) such other information as the Administrative Agent shall
reasonably request.
 
(b) The Administrative Agent, within ten (10) days after the Borrower’s
reasonable request therefor, shall furnish to the Borrower a written statement,
duly acknowledged, certifying to any prospective permitted purchaser of an
interest in the Borrower: (i) the amount of the Outstanding Principal Amount,
(ii) the terms of payment and Stated Maturity Date of the Loans (or if earlier,
the Maturity Date), (iii) the date to which interest has been paid under each of
the Notes, (iv) whether, to the actual knowledge of the Person signing on behalf
of the Administrative Agent, there are any Defaults on the part of the Borrower
under this Agreement or under any of the other Loan Documents, and, if any are
alleged to exist, a detailed description thereof and (v) the extent to which the
Loan Documents have been Modified.
 
14.14 Preferences
 
To the extent that the Borrower makes a payment or payments to the
Administrative Agent and/or any Lender, which payment or proceeds or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside or required to be repaid to a trustee, receiver or any other party
under any bankruptcy law, state or federal law, common law or equitable cause,
then, to the extent of such payment or proceeds received, the obligations
hereunder or part thereof intended to be satisfied shall be revived and continue
in full force and effect, as if such payment or proceeds had not been received
by the Administrative Agent or a Lender, as the case may be.
 
14.15 Certain Waivers
 
The Borrower hereby irrevocably and unconditionally waives (a) promptness and
diligence, (b) notice of any actions taken by the Administrative Agent or any
Lender hereunder or under any other Loan Document or any other agreement or
instrument relating thereto except to the extent (i) otherwise expressly
provided herein or therein or (ii) the Borrower is not, pursuant to Applicable
Law, permitted to waive the giving of such notice, (c) all other notices,
demands and protests, and all other formalities of every kind in connection with
the enforcement of the Borrower’s obligations hereunder and under the other Loan
Documents, the omission of or delay in which, but for the provisions of this
Section 14.15, might constitute grounds for relieving the Borrower of any of its
obligations hereunder or under the other Loan Documents, except to the extent
otherwise expressly provided herein or to the extent that the Borrower is not,
pursuant to Applicable Law, permitted to waive the giving of such notice,
(d) any requirement that the Administrative Agent or any Lender protect, secure,
perfect or insure any lien on any collateral for the Loans or exhaust any right
or take any action against the Borrower or any other Person or against any
collateral for the Loans, (e) any right or claim of right to cause a marshalling
of the Borrower’s assets and (f) until the Obligations are paid in full and
discharged, all rights of subrogation or contribution, whether arising by
contract or operation of law or otherwise by reason of payment by the Borrower
pursuant hereto or to the other Loan Documents.
 
14.16 Entire Agreement
 
This Agreement, the Notes and the other Loan Documents constitute the entire
agreement between the Borrower, the Administrative Agent and the Lenders with
respect to the subject matter hereof and all understandings, oral
representations and agreements heretofore or simultaneously had among the
parties are merged in, and are contained in, such documents and instruments.
 
14.17 Severability
 
If any provision of this Agreement shall be held by any court of competent
jurisdiction to be unlawful, void or unenforceable for any reason as to any
Person or circumstance, such provision or provisions shall be deemed severable
from and shall in no way affect the enforceability and validity of the remaining
provisions of this Agreement.
 
14.18 Captions
 
The table of contents and captions and section headings appearing herein are
included solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.
 
14.19 Counterparts
 
This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one and the same instrument and any of the parties
hereto may execute this Agreement by signing any such counterpart.
 
14.20 GOVERNING LAW
 
THIS AGREEMENT, THE NOTES AND THE OTHER LOAN DOCUMENTS ARE TO BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF CALIFORNIA (AS
PERMITTED BY SECTION 1646.5 OF THE CALIFORNIA CIVIL CODE OR ANY SIMILAR
SUCCESSOR PROVISION), WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW RULE THAT WOULD
CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE INTERNAL
LAWS OF THE STATE OF CALIFORNIA TO GOVERN THE RIGHTS AND DUTIES OF THE PARTIES.
 
14.21 SUBMISSION TO JURISDICTION
 
THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH OF THE LENDERS HEREBY
IRREVOCABLY (I) AGREE THAT ANY SUIT, ACTION OR OTHER LEGAL PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT, THE NOTES, ANY SECURITY DOCUMENT, OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN A COURT OF RECORD IN THE STATE OF
CALIFORNIA, COUNTY OF LOS ANGELES OR IN THE COURTS OF THE UNITED STATES OF
AMERICA LOCATED IN SUCH STATE AND COUNTY, (II) CONSENT TO THE JURISDICTION OF
EACH SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING, (III) WAIVE ANY
OBJECTION WHICH IT MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING IN ANY OF SUCH COURTS AND ANY CLAIM THAT ANY SUCH SUIT, ACTION OR
PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM AND (IV) AGREE AND CONSENT
THAT ALL SERVICE OF PROCESS UPON THE BORROWER IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN ANY SUCH STATE OR FEDERAL COURT MAY BE MADE BY CERTIFIED OR
REGISTERED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO THE BORROWER, AT THE
ADDRESS FOR NOTICES PURSUANT TO SECTION 14.02 HEREOF, AND SERVICE SO MADE SHALL
BE COMPLETE FIVE (5) DAYS AFTER THE SAME SHALL HAVE BEEN SO MAILED.  NOTHING IN
THIS SECTION 14.21 SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY
LENDER TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR AFFECT THE
RIGHT OF THE ADMINISTRATIVE AGENT OR ANY LENDER TO BRING ANY SUIT, ACTION OR
PROCEEDING AGAINST THE BORROWER OR THE PROPERTY OF THE BORROWER IN THE COURTS OF
ANY OTHER JURISDICTIONS.
 
14.22 WAIVER OF JURY TRIAL; COUNTERCLAIM
 
EACH OF THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT, THE NOTES, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS.  THE
BORROWER FURTHER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, IN CONNECTION
WITH ANY LEGAL PROCEEDING BROUGHT BY OR ON BEHALF OF THE ADMINISTRATIVE AGENT OR
THE LENDERS WITH RESPECT TO THIS AGREEMENT, THE NOTES , THE OTHER LOAN DOCUMENTS
OR OTHERWISE IN RESPECT OF THE LOANS, ANY AND EVERY RIGHT THE BORROWER MAY HAVE
TO (A) INTERPOSE ANY COUNTERCLAIM THEREIN, OTHER THAN A MANDATORY OR COMPULSORY
COUNTERCLAIM, AND (B) HAVE THE SAME CONSOLIDATED WITH ANY OTHER OR SEPARATE
SUIT, ACTION OR PROCEEDING.  NOTHING CONTAINED IN THE IMMEDIATELY PRECEDING
SENTENCE SHALL PREVENT OR PROHIBIT THE BORROWER FROM INSTITUTING OR MAINTAINING
A SEPARATE ACTION AGAINST THE ADMINISTRATIVE AGENT OR THE LENDERS WITH RESPECT
TO ANY ASSERTED CLAIM.  THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY WAIVE
ANY DEFENSE OR OBJECTION TO THE BORROWER INSTITUTING OR MAINTAINING SUCH A
SEPARATE ACTION AGAINST THE ADMINISTRATIVE AGENT OR THE LENDERS FOR ANY CLAIM
WHICH THE BORROWER IS PRECLUDED FROM INTERPOSING AS A COUNTERCLAIM IN OR
CONSOLIDATING WITH ANY PROCEEDING COMMENCED BY THE ADMINISTRATIVE AGENT OR THE
LENDERS DESCRIBED IN THIS SECTION 14.22, BUT THE DEFENSES AND OBJECTIONS SO
WAIVED ARE LIMITED SOLELY TO DEFENSES AND OBJECTIONS BASED ON THE ASSERTION OF
SUCH CLAIM IN A SEPARATE ACTION AND DO NOT INCLUDE ANY OTHER DEFENSES OR
OBJECTIONS, WHETHER PROCEDURAL OR SUBSTANTIVE.
 
14.23 Limitation of Liability
 
(a) Neither the Borrower, nor any past, present or future member in, partner in,
or manager of the Borrower, nor any owner of any direct or indirect Equity
Interests in the Borrower, shall be personally liable for payments due hereunder
or under any other Loan Document or for the performance of any obligation of the
Borrower hereunder or thereunder, or breach of any representation or warranty
made by the Borrower hereunder or thereunder.  Notwithstanding the foregoing
provisions of this Section 14.23(a), the Borrower (but not any past, present or
future member in, partner in, or manager of the Borrower, nor any owner of any
direct or indirect Equity Interests in the Borrower) shall be personally (and on
a full recourse basis) liable for and shall protect, indemnify and defend the
Administrative Agent and the Lenders from and against, and shall hold the
Administrative Agent and the Lenders harmless of, from and against any
deficiency, liability, loss, damage, costs, and expenses (including legal fees
and disbursements) suffered by the Administrative Agent and/or the Lenders and
caused by, or related to or as a result of any of the following:  (i) the
commission of a criminal act by or on behalf of the Borrower; (ii) fraud,
intentional misrepresentation or intentionally inaccurate certification made at
any time in connection with the Loan Documents or the Loans by or on behalf of
the Borrower; (iii) misapplication or misappropriation of cash flow or other
revenue derived from or in respect of the Projects, including security deposits,
Insurance Proceeds, Condemnation Awards, or any rental, sales or other income
derived directly or indirectly from the Projects in violation of the Loan
Documents by or on behalf of the Borrower; (iv) intentional or bad faith
commission of waste to or of the Projects or any portion thereof by or on behalf
of the Borrower; (v) any violation of Section 8.11(a) or resulting from a
failure to perform under the Environmental Indemnity; (vi) interference with
foreclosure following an Event of Default by or on behalf of the Borrower; (vii)
any Transfers (other than a Taking, provided that the provisions of Sections
10.02 and 10.03 of this Agreement are complied with) in violation of the Loan
Documents; and/or (viii) any failure by Borrower to maintain its status as a
Limited Purpose Entity.  Notwithstanding anything to the contrary contained in
this Agreement or the other Loan Documents, (A) neither Administrative Agent nor
the Lenders shall be deemed to have waived any right which Administrative Agent
or any Lender may have under Sections 506(a), 506(b), 1111(b) or any other
provision of the United States Bankruptcy Code, as such sections may be amended,
to file a claim for the full amount due to Administrative Agent or such Lender
under the Loan Documents or to require that all collateral shall continue to
secure the amounts due under the Loan Documents, and (B) the Obligations shall
be fully recourse to Borrower in the event that (I) the Borrower, the Borrower’s
Member (if the Lenders’ ability to exercise remedies under this Agreement are
limited as a result thereof) or Guarantor files a voluntary petition under the
Bankruptcy Code or any other federal or state bankruptcy or insolvency law or
(II) the Borrower, the Borrower’s Member (if the Lenders’ ability to exercise
remedies under this Agreement are limited as a result thereof) or Guarantor
files an answer consenting to or joining in any involuntary petition filed
against the Borrower, the Borrower’s Member or Guarantor by any other Person
under the Bankruptcy Code or any other federal or state bankruptcy or insolvency
law, or solicits or causes to be solicited petitioning creditors for any
involuntary petition filed, or otherwise colludes with any party in filing any
involuntary petition, against the Borrower, the Borrower’s Member or Guarantor
by any Person.
 
(b) Nothing contained in this Section shall impair the validity of the
indebtedness, obligations or Liens arising under the Loan Documents.
Notwithstanding anything to the contrary contained herein, the Administrative
Agent may pursue any power of sale, bring any foreclosure action, any action for
specific performance, or any other appropriate action or proceedings against the
Borrower or any other Person for the purpose of enabling the Administrative
Agent and the Lenders to realize upon the collateral for the Loans (including,
without limitation, any Rents and Net Proceeds to the extent provided for in the
Loan Documents) or to obtain the appointment of a receiver.
 
(c) Notwithstanding anything to the contrary contained herein, the Guarantor
shall have personal liability on the terms contained in the Guarantor Documents
(to the extent provided therein).
 
14.24 Confidentiality
 
Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
that may be disclosed (a) to it and its Subsidiaries’ and Affiliates’ directors,
officers, employees and agents, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent requested by any
regulatory authority, (c) to the extent required by Applicable Laws or by any
subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section 14.24, to (i) any assignee or pledgee of or Participant
in, or any prospective assignee or pledgee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (g) with the
consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section 14.24 or
of arrangements entered into pursuant hereto or (ii) becomes available to the
Administrative Agent or any Lender on a non-confidential basis from a source
other than the Borrower; provided, however, the obligation to maintain the
confidentiality of the Information provided hereunder shall expire (i) twelve
(12) months after the date upon which the Obligations hereunder are indefeasibly
paid in full, or (ii) on such date that the Projects are acquired by the
Administrative Agent or its nominee as a result of a foreclosure of the Projects
or a deed or assignment in lieu of foreclosure, except for any Information which
is proprietary to the Borrower, its Subsidiaries or Affiliates and is not
related to the Projects.  Without limiting the foregoing, the Borrower shall
respond to any request by any Lender for approval of disclosure of Information
within five (5) Business Days after Borrower receives any such request.  For the
purposes of this Section 14.24, “Information” means all written information
received from or on behalf of the Borrower relating to the Borrower, its
Subsidiaries or Affiliates or their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis (and obtained from a Person not known by the
Administrative Agent or such Lender to have disclosed such information in
violation of a contractual confidentiality obligation of such Person owed to the
Borrower) prior to disclosure by the Borrower.  The Administrative Agent and
each Lender, to the extent required to maintain the confidentiality of
Information as provided in this Section 14.24, shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as a
commercial banker exercising reasonable and customary business practices would
accord to its own confidential information.  Notwithstanding anything herein to
the contrary, the information subject to this Section 14.24 shall not include,
and the Administrative Agent and each Lender may disclose without limitation of
any kind, any information with respect to the “tax treatment” and “tax
structure” (in each case, within the meaning of Treasury Regulation Section
1.6011-4) of the transactions contemplated hereby and all materials of any kind
(including opinions or other tax analyses) that are provided to the
Administrative Agent or such Lender relating to such tax treatment and tax
structure; provided that with respect to any document or similar item that in
either case contains information concerning the tax treatment or tax structure
of the transactions as well as other information, this sentence shall only apply
to such portions of the document or similar item that relate to the tax
treatment or tax structure of the Loans and transactions contemplated
hereby.  Subject to the terms set forth in this sentence, Borrower authorizes
Administrative Agent and each of the Lenders to issue, at their own expense,
press releases, advertisements and other promotional materials in connection
with Administrative Agent’s or such Lender’s own promotional and marketing
activities, so long as such materials describe the Loans in a manner which is
consistent with any accurate description of the Loans contained in any press
release or public filing issued by the Borrower; provided, however, that prior
to issuing any such press release, advertisement or other promotional materials,
the Lender seeking to issue the same shall first deliver the proposed form of
the same to the Administrative Agent for its review and submission to the
Borrower, and provided, further, that no such press release, advertisement or
other promotional materials shall be issued unless the Borrower has approved the
form of the same (which approval shall not be unreasonably withheld, conditioned
or delayed, and which approval shall be granted so long as the information set
forth therein is consistent with the description of the Loans contained in any
press release or public filing issued by the Borrower).
 
14.25 Usury Savings Clause
 
It is the intention of the Borrower, the Administrative Agent and the Lenders to
conform strictly to the usury and similar laws relating to interest from time to
time in force, and all Loan Documents between the Borrower, the Administrative
Agent and the Lenders, whether now existing or hereafter arising and whether
oral or written, are hereby expressly limited so that in no contingency or event
whatsoever, whether by acceleration of maturity hereof or otherwise, shall the
amount paid or agreed to be paid in the aggregate to the Lenders as interest
(whether or not designated as interest, and including any amount otherwise
designated by or deemed to constitute interest by a court of competent
jurisdiction) hereunder or under the other Loan Documents or in any other
agreement given to secure the Loans, or in any other document evidencing,
securing or pertaining to the Loans, exceed the maximum amount (the “Maximum
Rate”) permissible under Applicable Laws.  If under any circumstances whatsoever
fulfillment of any provision hereof, of this Agreement or of the other Loan
Documents, at the time performance of such provisions shall be due, shall
involve exceeding the Maximum Rate, then, ipso facto, the obligation to be
fulfilled shall be reduced to the Maximum Rate.  For purposes of calculating the
actual amount of interest paid and/or payable hereunder in respect of laws
pertaining to usury or such other laws, all sums paid or agreed to be paid to
the Lenders for the use, forbearance or detention of the Loans evidenced hereby,
outstanding from time to time shall, to the extent permitted by Applicable Law,
be amortized, pro-rated, allocated and spread from the date of disbursement of
the proceeds of the Notes until payment in full of all of such indebtedness, so
that the actual rate of interest on account of such Loans is uniform through the
term hereof.  If under any circumstances any Lender shall ever receive an amount
which would exceed the Maximum Rate, such amount shall be deemed a payment in
reduction of the principal amount of the applicable Loans and shall be treated
as a voluntary prepayment under this Agreement (without prepayment penalty or
premium) and shall be so applied in accordance with the provisions of this
Agreement, or if such excessive interest exceeds the outstanding amount of the
applicable Loans and any other Obligations, the excess shall be deemed to have
been a payment made by mistake and shall be refunded to the Borrower.
 
14.26 Cooperation with Syndication
 
The Borrower acknowledges that Arranger intends to syndicate a portion of the
Commitments to one or more Lenders (the “Syndication”) and in connection
therewith, after the Permitted Syndication Date, the Borrower will take all
actions as Arranger may reasonably request to assist Arranger in its Syndication
effort; provided, however, that Arranger agrees that any such Syndication shall
not occur until on or after the Permitted Syndication Date.  Without limiting
the generality of the foregoing, after the Permitted Syndication Date, the
Borrower shall, at the request of Arranger (i) facilitate the review of the Loan
and the Projects by any prospective Lender; (ii) assist Arranger and otherwise
cooperate with Arranger in the preparation of information offering materials
(which assistance may include reviewing and commenting on drafts of such
information materials and drafting portions thereof); (iii) deliver updated
information on the Borrower and the Projects; (iv) make representatives of the
Borrower available to meet with prospective Lenders at tours of the Projects and
bank meetings; (v) facilitate direct contact between the senior management and
advisors of the Borrower and any prospective Lender; and (vi) provide Arranger
with all information reasonably deemed necessary by it to complete the
Syndication successfully.  After the Permitted Syndication Date, the Borrower
agrees to take such further action, in connection with documents and amendments
to the Loan Documents, as may reasonably be required to effect such
Syndication.  The Borrower shall not be responsible for any costs or expenses
incurred by the Administrative Agent, the Arranger, any Lender or any other
Person in connection with any Syndication.
 
14.27 [Reserved]
 
14.28 Controlled Account
 
The Borrower hereby agrees with the Administrative Agent, as to any Controlled
Account into which this Agreement requires the Borrower to deposit funds, as
follows:
 
(a) Establishment and Maintenance of the Controlled Account.
 
(i) Each Controlled Account (A) shall be a separate and identifiable account
from all other funds held by the Depository Bank and (B) shall contain only
funds required to be deposited pursuant to this Agreement or any other Loan
Document.  Any interest which may accrue on the amounts on deposit in a
Controlled Account shall be added to and shall become part of the balance of
such Controlled Account.  The Borrower, the Administrative Agent and the
applicable Depository Bank shall enter into an agreement (the “Controlled
Account Agreement”), substantially in the form of Exhibit O attached hereto
(with such changes thereto as may be required by the Depository Bank and
satisfactory to the Administrative Agent, including, without limitation,
revisions necessary to utilize a separate deposit account control agreement
reasonably satisfactory to the Administrative Agent, the Depository Bank and the
Borrower) which shall govern the Controlled Account and the rights, duties and
obligations of each party to the Controlled Account Agreement.
 
(ii) The Controlled Account Agreement shall provide that (A) the Controlled
Account shall be established in the name of the Administrative Agent, as agent
for the Lenders, (B) the Controlled Account shall be subject to the sole
dominion, control and discretion of the Administrative Agent, and (C) neither
the Borrower nor any other Person, including, without limitation, any Person
claiming on behalf of or through the Borrower, shall have any right or
authority, whether express or implied, to make use of or withdraw, or cause the
use or withdrawal of, any proceeds from the Controlled Account or any of the
other proceeds deposited in the Controlled Account, except as expressly provided
in this Agreement or in the Controlled Account Agreement.
 
(b) Deposits to and Disbursements from the Controlled Account.  All deposits to
and disbursements of all or any portion of the deposits to the Controlled
Account shall be in accordance with this Agreement and the Controlled Account
Agreement.  The Borrower shall pay any and all fees charged by Depository Bank
in connection with the maintenance of the Controlled Account required to be
established by or for it hereunder, and the performance of the Depository Bank’s
duties.
 
(c) Security Interest.
 
(i) The Borrower hereby grants a perfected first priority security interest in
favor of the Administrative Agent for the ratable benefit of the Lenders in each
Controlled Account established by or for it hereunder and all financial assets
and other property and sums at any time held, deposited or invested therein, and
all security entitlements and investment property relating thereto, together
with any interest or other earnings thereon, and all proceeds thereof, whether
accounts, general intangibles, chattel paper, deposit accounts, instruments,
documents or securities (collectively, “Controlled Account Collateral”),
together with all rights of a secured party with respect thereto (even if no
further documentation is requested by the Administrative Agent or the Lenders or
executed by the Borrower).
 
(ii) The Borrower covenants and agrees:
 
(A) to do all acts that may be reasonably necessary to maintain, preserve and
protect the Controlled Account Collateral;
 
(B) to pay promptly when due all material taxes, assessments, charges,
encumbrances and liens now or hereafter imposed upon or affecting any Controlled
Account Collateral;
 
(C) to appear in and defend any action or proceeding which may materially and
adversely affect the Borrower’s title to or the Administrative Agent’s interest
in the Controlled Account Collateral;
 
(D) following the creation of each Controlled Account established by or for the
Borrower and the initial funding thereof, other than to the Administrative Agent
pursuant to this Agreement or a Controlled Account Agreement, not to transfer,
assign, sell, surrender, encumber, mortgage, hypothecate, or otherwise dispose
of any of the Controlled Account Collateral or rights or interests therein, and
to keep the Controlled Account Collateral free of all levies and security
interests or other liens or charges except the security interest in favor of the
Administrative Agent granted hereunder;
 
(E) to account fully for and promptly deliver to the Administrative Agent, in
the form received, all documents, chattel paper, instruments and agreements
constituting the Controlled Account Collateral hereunder, endorsed to the
Administrative Agent or in blank, as requested by the Administrative Agent, and
accompanied by such powers as appropriate and until so delivered all such
documents, instruments, agreements and proceeds shall be held by the Borrower in
trust for the Administrative Agent, separate from all other property of the
Borrower; and
 
(F) from time to time upon request by the Administrative Agent, to furnish such
further assurances of the Borrower’s title with respect to the Controlled
Account Collateral, execute such written agreements, or do such other acts, all
as may be reasonably necessary to effectuate the purposes of this agreement or
as may be required by law, or in order to perfect or continue the first-priority
lien and security interest of the Administrative Agent in the Controlled Account
Collateral.
 
(iii) All interest earned on the Controlled Account shall be retained in such
Controlled Account subject to the Borrower’s withdrawal rights set forth
herein.  The Borrower shall treat all interest earned on the Controlled Account
as its income for federal income tax purposes.
 
(iv) Upon the occurrence and during the continuation of an Event of Default, the
Administrative Agent may (and, upon the instruction of the Required Lenders,
shall):
 
(A) without any advertisement or notice to or authorization from the Borrower
(all of which advertisements, notices and/or authorizations are hereby expressly
waived), withdraw, sell or otherwise liquidate the funds deposited into any
Controlled Account, and apply the proceeds thereof to the unpaid Obligations in
such order as the Administrative Agent may elect in its sole discretion, without
liability for any loss, and the Borrower hereby consents to any such withdrawal
and application as a commercially reasonable disposition of such funds and
agrees that such withdrawal shall not result in satisfaction of the Obligations
except to the extent the proceeds are applied to such sums;
 
(B) without any advertisement or notice to or authorization from the Borrower
(all of which advertisements, notices and/or authorizations are hereby expressly
waived), notify any account debtor on any Controlled Account Collateral pledged
by the Borrower pursuant hereto to make payment directly to the Administrative
Agent;
 
(C) foreclose upon all or any portion of the Controlled Account Collateral
pledged by the Borrower or otherwise enforce the Administrative Agent’s security
interest in any manner permitted by law or provided for in this Agreement;
 
(D) sell or otherwise dispose of all or any portion of the Controlled Account
Collateral pledged by the Borrower at one or more public or private sales,
whether or not such Controlled Account Collateral is present at the place of
sale, for cash or credit or future delivery, on such terms and in such manner as
the Administrative Agent may determine;
 
(E) recover from the Borrower all costs and expenses, including, without
limitation, reasonable attorneys’ fees, incurred or paid by the Administrative
Agent in exercising any right, power or remedy provided by this subsection (iv);
and
 
(F) exercise any other right or remedy available to the Administrative Agent or
the Lenders under Applicable Law or in equity.
 
(v) [Reserved.]
 
14.29 Financing Statements
 
The Borrower authorizes the Administrative Agent to file such financing
statements (and any continuation statements with respect thereto) as the
Administrative Agent may deem necessary in order to perfect or maintain the
perfection of any security interest granted or to be granted to the
Administrative Agent pursuant to any of the Loan Documents, in such
jurisdictions as the Administrative Agent may elect.
 
14.30 Severance of Loan
 
Wells Fargo shall have the right, at any time after the Permitted Syndication
Date with the unanimous consent of the Lenders, but at no additional cost to the
Borrower, to direct the Administrative Agent, with respect to all or any portion
of the Loan, to (a) cause the Notes, the Deeds of Trust and the other Security
Documents to be severed and/or split into two or more separate notes, deeds of
trust and other security agreements, so as to evidence and secure one or more
senior and subordinate mortgage loans, (b) create one more senior and
subordinate notes (i.e., an A/B or A/B/C structure) secured by the Deeds of
Trust and the other Security Documents, (c) create multiple components of the
Notes (and allocate or reallocate the Outstanding Principal Amount of the Loans
amount among such components or among the components of the Notes delivered upon
the Closing Date) or (d) otherwise sever the Loan into two or more loans secured
by the Deeds of Trust and the other Security Documents; in each such case, in
whatever proportions and priorities as Wells Fargo may so direct in its
discretion to the Administrative Agent; provided, however, that in each such
instance (i) the Outstanding Principal Amount of all the Notes evidencing the
Loans (or (in any case involving the splitting, modification, componentization
or other severance of any previously-split, componentized or severed Note)
components of such Notes) immediately after the effective date of such
splitting, modification, componentization or other severance, equals the
Outstanding Principal Amount of the Loans (or (in any case involving the
splitting, modification, componentization or other severance of any
previously-split, componentized or severed Note) the applicable component
thereof) immediately prior to such splitting, modification, componentization or
other severance, (ii) the weighted average of the interest rates for all such
Notes (or, if applicable, components of such Notes) immediately after the
effective date of such splitting, modification, componentization or other
severance equals the interest rate of the original Note (or the applicable
component thereof) immediately prior to such splitting, modification,
componentization or other severance thereof, (iii) there shall be no
modification of the Maturity Date, the Types of Loans available to be selected
by the Borrower (provided that the Applicable Margins on the relevant Types may
be modified, and may differ for each of such split, modified, componentized or
otherwise severed Notes or components, so long as the restrictions set forth in
clause (ii) above are not violated), the due dates for mandatory principal
payments, prepayment terms, Events of Default (other than cross defaulting of
any severed Notes or Security Documents) or any other modifications which would
result, in the aggregate, in an increase in the economic obligations of the
Borrower with respect to all Loans outstanding hereunder following such
splitting, modification, componentization or other severance as compared to the
obligations of the Borrower immediately prior thereto (other than changes in the
interest rate or Applicable Margins which do not violate the restrictions in
clause (ii) above), including, without limitation, any recourse provisions, and
(iv) except for modifications which do not violate the restrictions set forth in
clauses (ii) and (iii) above, such modification shall not result, in the
aggregate, in an increase in any liability or obligation, or any change in any
substantive rights, of the Borrower, any Borrower Party, the Guarantor or any
Named Principal under the Loan Documents following such splitting, modification,
componentization or other severance as compared to the respective liabilities,
obligations or rights of such parties immediately prior thereto. After the
Permitted Syndication Date, if requested by the Administrative Agent in writing,
subject to the provisions of Section 2.04(b), the Borrower shall execute within
ten (10) Business Days after such request, a severance agreement, amendments to
or amendments and restatements of any one or more Loan Documents, and such
documentation as the Administrative Agent may reasonably request to evidence
and/or effectuate any such splitting, modification, componentization or other
severance, all in form and substance reasonably satisfactory to Wells Fargo, the
Administrative Agent and the Borrower.
 
14.31 Additional REIT Provisions
 
(a) The Borrower shall have the right from time to time upon notice to, but
without the consent of, the Administrative Agent to change the Borrower’s
Manager to the REIT, any Successor Public REIT or any other REIT Subsidiary
determined by the REIT or any Successor Public REIT.  Upon the occurrence of
such change, the Borrower shall notify the Administrative Agent of the name and
principal place of business or chief executive office of the new Borrower’s
Manager within ten (10) Business Days after any change in the same.
 
(b) Notwithstanding the provisions of Section 1.02(b), the Borrower shall have
the right from time to time upon notice to, but without the consent of, the
Administrative Agent, to change its fiscal year, including the last days of its
fiscal year and fiscal quarters, to correspond with those of the REIT or any
Successor Public REIT.  The Borrower shall provide written notice thereof to the
Administrative Agent within ten (10) Business Days after the occurrence of such
change.
 
(c) [Reserved.]
 
(d) The Borrower shall have the right to terminate (or assign to the new
property manager) the existing Property Management Agreement for each Project
and to replace, pursuant to this Section 14.31(d), the Property Manager by the
REIT or any Successor Public REIT or by a management company controlled directly
or indirectly by the REIT or any Successor Public REIT (including, without
limitation, the Operating Partnership, any Successor Operating Partnership or
any other wholly-owned REIT Subsidiary).  If any Project is managed by the REIT,
any Successor Public REIT or a REIT Subsidiary, then the Borrower may dispense
with the requirement of entering into a property management agreement or may
enter into a new property management agreement for one or more of the Projects
on such terms as it deems satisfactory (which may include, without limitation, a
separate cost sharing agreement delegating responsibilities for property
management to the REIT, any Successor Public REIT or a REIT Subsidiary);
provided that, if a property management agreement is entered into, such
agreement shall in all events be subordinate to the Deeds of Trust and the other
Loan Documents, and, within thirty (30) days after entering into a new property
management agreement, the Borrower and the new property manager will execute and
deliver to the Administrative Agent a Property Manager’s Consent, with such
changes thereto as may be reasonably necessary for the REIT or its Affiliates
(or any Successor Public REIT or its Affiliates) to comply with tax or other
Applicable Laws pertaining to their status.
 


 
ARTICLE XV
 
CO-BORROWER WAIVERS AND PROVISIONS
 
15.01 Definitions and Background.  Each of DE 1997 Borrower and Westwood Place
Borrower acknowledge that they will each receive substantial benefits from the
Lenders’ extension of credit pursuant to this Agreement to the Borrower on the
joint and several, cross-collateralized basis provided for herein and in the
Loan Documents.  The parties to this Agreement acknowledge and agree that the
intention of the parties is that each of DE 1997 Borrower and Westwood Place
Borrower shall be direct, primary, joint and several obligors with respect to
all Obligations (except to the extent expressly provided to the contrary in this
Agreement).  However, in the event that for any reason either of DE 1997
Borrower or Westwood Place Borrower (in such event, such party is referred to
herein as the “Secondary Obligor”) is held or deemed to be a guarantor of or
surety for the payment and performance of the obligations of any other Borrower
(in such event, such other party is referred to herein as the “Primary Obligor”)
under this Agreement or any of the other Loan Documents (such obligations are
collectively referred to herein as the “Primary Obligor Obligations” and all
documents evidencing, securing or relating to the Primary Obligor Obligation are
referred to herein as the “Primary Obligor Documents”), the Primary Obligor and
Secondary Obligor hereby agree as follows.
 
15.02 Rights of the Administrative Agent and Lenders.  Without modifying or
otherwise limiting any of the Primary Obligor’s rights under this Agreement or
the other Loan Documents with respect to any or all of the following acts, the
Secondary Obligor authorizes the Administrative Agent and the Lenders to perform
any or all of the following acts at any time in their sole discretion, all
without notice to the Secondary Obligor and without affecting the rights of the
Administrative Agent or the Lenders or the Secondary Obligor's obligations under
this Agreement and the Loan Documents:
 
(a) The Administrative Agent or the Lenders may alter any terms of the Primary
Obligor Obligations or any part thereof, including renewing, compromising,
extending or accelerating, or otherwise changing the time for payment of, or
increasing or decreasing the rate of interest on, the Primary Obligor
Obligations or any part thereof.
 
(b) The Administrative Agent or the Lenders may take and hold security for the
Primary Obligor Obligations, accept additional or substituted security therefor,
and subordinate, exchange, enforce, waive, release, compromise, fail to perfect
and sell or otherwise dispose of any such security.
 
(c) The Administrative Agent or the Lenders may direct the order and manner of
any sale of all or any part of any security now or later to be held for the
Primary Obligor Obligations, and the Administrative Agent or the Lenders may
also bid at any such sale.
 
(d) The Administrative Agent or the Lenders may apply any payments or recoveries
from the Primary Obligor, the Secondary Obligor or any other source, and any
proceeds of any security, to the Primary Obligor Obligations in such manner,
order and priority as the Administrative Agent or the Lenders may elect.
 
(e) The Administrative Agent or the Lenders may release the Primary Obligor from
its liability for the Primary Obligor Obligations or any part thereof.
 
(f) The Administrative Agent or the Lenders may substitute, add or release any
one or more guarantors or endorsers.
 
15.03 Obligations of Secondary Obligor to be Absolute.  The Secondary Obligor
expressly agrees that, subject to the provisions of Section 2.09, until all
Obligations have been paid and performed in full, the Secondary Obligor shall
not be released by or because of:
 
(a) Any act or event which might otherwise discharge, reduce, limit or modify
the Secondary Obligor’s obligations under this Agreement or the other Loan
Documents;
 
(b) Any waiver, extension, modification, forbearance, delay or other act or
omission of the Administrative Agent or the Lenders, or any failure to proceed
promptly or otherwise against the Primary Obligor, the Secondary Obligor or any
security;
 
(c) Any action, omission or circumstance which might increase the likelihood
that the Secondary Obligor may be called upon to perform under this Agreement or
the other Loan Documents or which might affect the rights or remedies of the
Secondary Obligor against the Primary Obligor; or
 
(d) Any dealings occurring at any time between the Primary Obligor and the
Administrative Agent or the Lenders, whether relating to the Primary Obligor
Obligations or otherwise.
 
The Secondary Obligor hereby acknowledges that, absent this Section 15.03, the
Secondary Obligor might have a defense to its Obligations as a result of one or
more of the foregoing acts, omissions, agreements, waivers or matters.  The
Secondary Obligor hereby expressly waives and surrenders any defense to any
liability on account of its Obligations based upon any of such acts, omissions,
agreements, waivers or matters.
 
15.04 Waivers of Defenses.  The Secondary Obligor waives:
 
(a) Any right it may have to require the Administrative Agent or the Lenders to
proceed against the Primary Obligor, proceed against or exhaust any security
held from the Primary Obligor, or pursue any other remedy in the Administrative
Agent's or Lenders’ power to pursue;
 
(b) Any defense based on any claim that the Secondary Obligor’s obligations
exceed or are more burdensome than those of the Primary Obligor;
 
(c) Any defense based on:  (i) any legal disability of the Primary Obligor; (ii)
any release, discharge, modification, impairment or limitation of the liability
of the Primary Obligor to the Administrative Agent or the Lenders from any
cause, whether consented to by the Administrative Agent or the Lenders or
arising by operation of law or from any bankruptcy or other voluntary or
involuntary proceeding, in or out of court, for the adjustment of
debtor-creditor relationships (“Insolvency Proceeding”) and (iii) any rejection
or disaffirmance, of the Primary Obligor Obligations, or any part thereof, or
any security held therefor, in any such Insolvency Proceedings;
 
(d) Any defense based on any action taken or omitted by the Administrative Agent
or the Lenders in any Insolvency Proceeding involving the Primary Obligor,
including any election to have their claim allowed as being secured, partially
secured or unsecured, any extension of credit by the Administrative Agent or the
Lenders to the Primary Obligor in any Insolvency Proceeding and the taking and
holding by the Administrative Agent or the Lenders of any security for any such
extension of credit;
 
(e) All presentments, demands for performance, notice of nonperformance,
protests, notices of protest, notices of dishonor, notices of acceptance of the
Obligations and of the existence, creation, or incurring of new or additional
indebtedness, and demands and notices of every kind, but only in Secondary
Obligor’s capacity as Secondary Obligor and not in its capacity as Primary
Obligor or as otherwise provided in the Loan Documents; and
 
(f) Any defense based on or arising out of any action of the Administrative
Agent or the Lenders described in Sections 15.02 or 15.03 above, subject to the
provisions of Sections 15.02 and 15.03 above.
 
15.05 Impairment of Subrogation Rights.
 
(a) Upon an Event of Default by the Primary Obligor, the Administrative Agent in
its sole discretion, without prior notice (except as required by this Agreement
or Applicable Law) to or consent of the Secondary Obligor, may elect to
foreclose either judicially or nonjudicially against any real or personal
property security it may hold for the Primary Obligor Obligations, or accept a
transfer of any such security in lieu of foreclosure, or compromise or adjust
the Primary Obligor Obligations or any part thereof or make any other
accommodation with the Primary Obligor, or exercise any other remedy against the
Primary Obligor or any security.  No such action by the Administrative Agent
shall release or limit the liability of the Secondary Obligor, who shall,
subject to the provisions of Section 14.23(a), remain liable for the Obligations
after the action, even if the affect of the action is to deprive the Secondary
Obligor of any subrogation rights, rights of indemnity, or other rights to
collect reimbursement from the Primary Obligor for any sums paid to the
Administrative Agent or any Lender, whether contractual or arising by operation
of law or otherwise.  The Secondary Obligor expressly agrees that under no
circumstances shall it be deemed to have any right, title, interest or claim in
or to any real or personal property held by the Administrative Agent or any
third party after any foreclosure or transfer in lieu of foreclosure of any
security for the Primary Obligor Obligations.
 
(b) Regardless of whether the Secondary Obligor may have made any payments to
the Administrative Agent or the Lenders, the Secondary Obligor hereby
waives:  (i) except as expressly permitted by the Contribution Agreement, all
rights of subrogation, indemnification, contribution and any other rights to
collect reimbursement from the Primary Obligor or any other party for any sums
paid to the Administrative Agent  or the Lenders whether contractual or arising
by operation of law (including, without limitation, under Sections 2847 or 2848
of the California Civil Code, under any provisions of the United States
Bankruptcy Code, or any successor or similar statutes) or otherwise, (ii) all
rights to enforce any remedy that the Administrative Agent or the Lenders may
have against the Primary Obligor, and (iii) all rights to participate in any
security now or later held by the Administrative Agent or the Lenders for the
Primary Obligor Obligations.  The Secondary Obligor further agrees that, to the
extent the foregoing waiver is found by a court of competent jurisdiction to be
void or voidable for any reason, any rights of subrogation, reimbursement,
contribution and indemnification the Secondary Obligor may have against the
Primary Obligor or against any collateral or security, shall be junior and
subordinate to any rights the Administrative Agent or the Lenders may have
against the Primary Obligor, and to all right, title and interest the
Administrative Agent or the Lenders may have in any such collateral or
security.  If any amount shall be paid to the Secondary Obligor on account of
any such subrogation, reimbursement, contribution or indemnification rights at
any time when all the Primary Obligor Obligations have not been paid in full,
such amount shall be held in trust by the Secondary Obligor and shall forthwith
be paid over to the Administrative Agent to be credited and applied against the
Primary Obligor Obligations, whether matured or unmatured, in accordance with
the terms of the Primary Obligor Documents.  The waivers given in this Section
15.05(b) shall be effective until the Primary Obligor Obligations have been paid
and performed in full.
 
(c) The Secondary Obligor understands and acknowledges that, if the
Administrative Agent forecloses judicially or nonjudicially against any real
property security for the Primary Obligor Obligations, that foreclosure could
impair or destroy the ability that the Secondary Obligor may have to seek
reimbursement, contribution or indemnification from the Primary Obligor.  The
Secondary Obligor further understands and acknowledges that in the absence of
this Section 15.05, such potential impairment or destruction of the Secondary
Obligor’s rights, if any, may entitle the Secondary Obligor to assert a defense
to its liability on account of the Obligations based on Section 580d of the
California Code of Civil Procedure as interpreted in Union Bank v. Gradsky, 286
Cal.App.2d 40 (1968).  The Secondary Obligor freely, irrevocably and
unconditionally:  (i) waives and relinquishes that defense and agrees that the
Secondary Obligor will be fully liable for the Obligations even though the
Administrative Agent may foreclose judicially or nonjudicially against any real
property security for the Primary Obligor Obligations; (ii) agrees that the
Secondary Obligor will not assert that defense in any action or proceeding which
the Administrative Agent may commence to enforce the Secondary Obligor’s
liability on account of the Obligations, (iii) acknowledges and agrees that the
rights and defenses waived by the Secondary Obligor hereunder on account of the
Primary Obligor Obligations include any right or defense that the Secondary
Obligor may have or be entitled to assert based upon or arising out of any one
or more of Sections 580a, 580b or 726 of the California Code of Civil Procedure
or Section 2848 of the California Civil Code; and (iv) acknowledges and agrees
that the Lenders are relying on this waiver in extending the credit to the
Primary Obligor and the Secondary Obligor, and that this waiver is a material
part of the consideration which the Administrative Agent and the Lenders are
receiving for providing the Commitments under this Agreement to the Primary
Obligor.
 
(d) The Secondary Obligor waives any rights and defenses that are or may become
available to the Secondary Obligor on account of the Primary Obligor Obligations
by reason of Sections 2787 to 2855, inclusive, of the California Civil Code.
 
(e) The Secondary Obligor waives all rights and defenses that the Secondary
Obligor may have because the Primary Obligor Obligations are secured by real
property.  This means, among other things, (i) the Administrative Agent and the
Lenders may collect from the Secondary Obligor and pursue any real or personal
property pledged by the Secondary Obligor without first foreclosing on any real
or personal property collateral pledged by the Primary Obligor; (ii) the amount
of the Obligations for which Secondary Obligor is liable may be reduced only by
the price for which that collateral is sold at the foreclosure sale, even if the
collateral is worth more than the sale price; and (iii) the Administrative Agent
and the Lenders may collect from the Secondary Obligor even if the
Administrative Agent, by foreclosing on the real property collateral, has
destroyed any right the Secondary Obligor may have to collect from the Primary
Obligor.  This is an unconditional and irrevocable waiver of any rights and
defenses the Secondary Obligor may have because the Primary Obligor Obligations
are secured by real property.  These rights and defenses include, but are not
limited to, any rights or defenses based upon Section 580a, 580b, 580d, or 726
of the Code of Civil Procedure.  In addition, Secondary Obligor waives all
rights and defenses arising out of an election of remedies by the Administrative
Agent or the Lenders, even though that election of remedies, such as a
nonjudicial foreclosure with respect to security for the guaranteed obligation,
has destroyed the Secondary Obligor’s rights of subrogation and reimbursement
against the Primary Obligor by the operation of Section 580d of the Code of
Civil Procedure or otherwise.
 
15.06 Revival and Reinstatement.  If the Administrative Agent or any Lender is
required to pay, return or restore to the Primary Obligor or any other person
any amounts previously paid on the Primary Obligor Obligations because of any
Insolvency Proceeding of the Primary Obligor, any stop notice or any other
reason, the obligation of the Secondary Obligor shall be reinstated and revived
and the rights of the Administrative Agent and the Lenders shall continue with
regard to such amounts, all as though they had never been paid.
 
15.07 The Primary Obligor’s Financial Condition.  The Secondary Obligor assumes
full responsibility for keeping informed of the Primary Obligor’s financial
condition and business operations and all other circumstances affecting the
Primary Obligor's ability to pay and perform its obligations to the
Administrative Agent, and agrees that the Administrative Agent shall have no
duty to disclose to the Secondary Obligor any information which the
Administrative Agent may receive about the Primary Obligor's financial
condition, business operations, or any other circumstances bearing on its
ability to perform.
 
15.08 Intent of Waivers.  The waivers and other provisions of this Article 15
are made by the Secondary Obligor solely for itself and not on behalf of the
Primary Obligor.  Furthermore, the waivers and other provisions of this Article
15 are made by the Secondary Obligor solely in its capacity as a Secondary
Obligor and not in its capacity as a Primary Obligor.  Nothing herein is
intended to, or shall, modify, or constitute a waiver or surrender by the
Secondary Obligor of, any right, remedy or defense that would otherwise be
available to the Secondary Obligor on account of its Obligations in its capacity
as a Primary Obligor.
 
15.09 Borrowers Joint and Several.  DE 1997 Borrower and Westwood Place Borrower
hereby agree that: (i) DE 1997 Borrower and Westwood Place Borrower are (subject
to Section 14.23 of this Agreement) jointly and severally liable for all of the
obligations of the Borrower set forth in this Agreement and the other Loan
Documents; (ii) the occurrence of any Event of Default shall be an Event of
Default by DE 1997 Borrower and Westwood Place Borrower; (iii) the Obligations
which are secured by all Security Documents are the Obligations of the DE 1997
Borrower and Westwood Place Borrower, and (iv) each of DE 1997 Borrower and
Westwood Place Borrower assumes the obligations of each of DE 1997 Borrower and
Westwood Place Borrower under each and every Loan Document entered into by
either of DE 1997 Borrower or Westwood Place Borrower.
 
 [Signature Pages Follow]


 
 
   

la-1110999

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.
 

BORROWER            
Douglas Emmett 1997, LLC,
  a Delaware limited liability company           By:  Douglas Emmett Management,
Inc.,     a Delaware corporation, its Manager                     By:       
Name:  William Kamer     Title:   Chief Financial Officer  

 
 
 

Westwood Place Investors, LLC,           a Delaware limited liability company  
        By:  Douglas Emmett Management, Inc.,    
a Delaware corporation, its Manager
                    By:         Name:  William Kamer     Title:   Chief
Financial Officer  

 
 
 
 
Address for Notices:
 
Douglas Emmett 1997, LLC and Westwood Place Investors, LLC
c/o Douglas Emmett Properties, LP
808 Wilshire Boulevard, Suite 200
Santa Monica, California  90401
Attention:  Jordan L. Kaplan and William Kamer
Telecopier No.:  (310) 255-7702
 




 
S-1
   

la-1110999

--------------------------------------------------------------------------------

 
 
 


 

    LENDERS                 WELLS FARGO BANK, N.A., as a Lender                
        By:           Name:         Title:  

 
 
 

  Address for Notices to Wells Fargo Bank, N.A.:       Wells Fargo Bank, N.A.  
11601 Wilshire Blvd., Suite 1700   Los Angeles, California  90025  
Attention:  Beth Cebra   Telecopier No.:  (310) 444-7617              - and -  
    Morrison & Foerster LLP   555 West Fifth Street, Suite 3500   Los Angeles,
California  90013   Attention: Thomas R. Fileti, Esq.   Telecopier No.: (213)
892-5454

 
 


 
S-2
   

la-1110999

--------------------------------------------------------------------------------

 

 
 

    ADMINISTRATIVE AGENT                 WELLS FARGO BANK, N.A.                
          By:           Name:         Title:  

 
 
 

  Address for Notices to Wells Fargo Bank, N.A., as Administrative Agent:      
Wells Fargo Bank, N.A.   11601 Wilshire Blvd., Suite 1700   Los Angeles,
California  90025   Attention:  Beth Cebra   Telecopier No.:  (310) 444-7617    
               - and -       Morrison & Foerster LLP   555 West Fifth Street,
Suite 3500   Los Angeles, California  90013   Attention: Thomas R. Fileti, Esq.
  Telecopier No.: (213) 892-5454

 
 




 
S-3
   

la-1110999

--------------------------------------------------------------------------------

 

SCHEDULE 1A
 
LIST OF PROJECTS
 
 

1.  Olympic Center, 11150 W. Olympic Blvd., Los Angeles, California 2.  Westside
Towers, 11835-11845 W. Olympic Blvd., Los Angeles, California 3.  Valley
Executive Tower, 15260 Ventura Blvd., Los Angeles, California 4.  Valley Office
Plaza, 15233 Ventura Blvd., Los Angeles, California 5.  MB Plaza, 16255 Ventura
Blvd., Los Angeles, California 6.  Coral Plaza, 11812 San Vicente Blvd., Los
Angeles, California 7.  Encino Terrace, 15821 Ventura Blvd., Los Angeles,
California 8.  Century Park Plaza, 1801 Century Park East, Los Angeles,
California 9.  Westwood Place, 10866 Wilshire Blvd., Los Angeles, California
10.  Lincoln/Wilshire, 808 Wilshire Blvd., Santa Monica, California

 


 
Schedule 1A – Page 1
   

la-1110999

--------------------------------------------------------------------------------

 

SCHEDULE 1B
 
LEGAL DESCRIPTION OF THE
 
PROJECTS
 
[See attached]
 




 
Schedule 1B - Page 1
   

la-1110999

--------------------------------------------------------------------------------

 

SCHEDULE 1.01(1)
 
ALLOCATED LOAN AMOUNTS
 
PROPERTY
ALLOCATED LOAN AMOUNT
Projects
 
Olympic Center
$27,967,940.22
Westside Towers
$80,215,740.63
Valley Executive Tower
$86,055,200.67
Valley Office Plaza
$35,036,760.27
MB Plaza
$28,090,876.22
Coral Plaza
$23,327,106.18
Encino Terrace
$67,307,460.53
Century Park Plaza
$85,010,244.67
Westwood Place
$52,094,130.41
Lincoln/Wilshire
$24,894,540.20
Total
$510,000,000

 




 
Schedule 1.01(1) – Page 1
   

la-1110999

--------------------------------------------------------------------------------

 

SCHEDULE 1.01(2)
 
APPLICABLE LENDING OFFICES
 
1.  
Wells Fargo Bank, NA.:

 
(a)           Lending Office for Base Rate Loans and Eurodollar Loans:
 
Wells Fargo Bank, N.A.
 
11601 Wilshire Blvd., Suite 1700
 
Los Angeles, California  90025
 


 




 
Schedule 1.01(2) – Page 1
   

la-1110999

--------------------------------------------------------------------------------

 

SCHEDULE 1.01(3)
 
APPRAISED AMOUNTS
 
PROPERTY
APPRAISED AMOUNT
Date of Value
Olympic Center
$45,500,000
February, 2011
Westside Towers
$130,500,000
February, 2011
Valley Executive Tower
$140,000,000
February, 2011
Valley Office Plaza
$57,000,000
February, 2011
MB Plaza
$45,700,000
February, 2011
Coral Plaza
$37,950,000
February, 2011
Encino Terrace
$109,500,000
February, 2011
Century Park Plaza
$138,300,000
February, 2011
Westwood Place
$84,750,000
February, 2011
Lincoln/Wilshire
$40,500,000
February, 2011

 


 
Schedule 1.01(3) – Page 1
   

la-1110999

--------------------------------------------------------------------------------

 

SCHEDULE 1.01(4)
 
COMMITMENTS AND PROPORTIONATE SHARES
 
LENDER
PROPORTIONATE SHARE
TOTAL COMMITMENT
     
WELLS FARGO BANK, N.A.
100%
$510,000,000
Totals
100%
$510,000,000

 


 
Schedule 1.01(4) – Page 1
   

la-1110999

--------------------------------------------------------------------------------

 

SCHEDULE 1.01(5)
 
CERTAIN ELIGIBLE ASSIGNEES
 
1.
Landesbank Hessen-Thüringen Girozentrale

 
2.
Aareal Bank AG

 
3.
Massachusetts Mutual Life Insurance Company

 
4.
General Electric Capital Assurance Company

 
5.
General Electric Capital Markets Group Inc.

 
6.
Landesbank Baden-Württemberg

 
7.
Metropolitan Life Insurance Company

 
8.
MetLife Bank, N.A.

 
9.
PB Capital

 
10.
Bank of America

 
11.
Bank of Montreal

 
12.
Bayerische Landesbank

 
13.
KeyBank Commercial Real Estate

 
14.
New York Life Insurance Co.

 
15.
New York State Teachers Retirement System

 
16.
Principal Capital Management

 
17.
Prudential Capital Group

 
18.
Union Bank REIG

 
19.
Eurohypo AG, New York Branch

 
20.
Wurttembergische Hypothekenbank Aktiengesellschaft

 
21.
PNC

 
22.
Barclays Capital Real Estate Inc.

 
23.
Teachers Insurance and Annuity Association

 
24.
PB (USA) Realty Corporation

 
25.
The Governor and Company of the Bank of Ireland

 
26.
Westdeutsche Immobilienbank AG

 
27.
DG Hyp Deutsche Genossenschafts-Hypothekenbank AG

 
28.
Münchener Hypothekenbank eG

 
29.
HSBC Bank USA or HSBC Realty Credit Corporation (USA)

 
30.
Bank of Hawaii

 
 

 
Schedule 1.01(5) – Page 1
   

la-1110999

--------------------------------------------------------------------------------

 

SCHEDULE 1.01(6)
 
LIST OF ENVIRONMENTAL REPORTS
 
All of the Phase I Environmental Site Assessment reports were performed by
Transaction Management Corporation, Inc. and dated as set forth below:
 
 

1. Olympic Center  February 28, 2011 2.  Westside Tower  February 28, 2011 3. 
Valley Executive Tower February 28, 2011 4.  Valley Office Plaza   February 28,
2011 5.  MB Plaza   February 28, 2011 6.  Coral Plaza   February 28, 2011 7. 
Encino Terrace    February 28, 2011 8.  Century Park Plaza        February 28,
2011 9.  Westwood Place    February 28, 2011 10.  Lincoln/Wilshire    February
28, 2011

 




 
Schedule 1.01(6) – Page 1
   

la-1110999

--------------------------------------------------------------------------------

 

SCHEDULE 1.01(7)
 
LIST OF PROPERTY CONDITION REPORTS
 
All Property Condition Assessment reports were prepared by Transaction
Management Corporation, Inc. and dated as set forth below:
 
 

1. Olympic Center   February 25, 2011 2.  Westside Tower    February 25, 2011
3.  Valley Executive Tower February 25, 2011 4.  Valley Office Plaza  February
25, 2011 5.  MB Plaza  February 25, 2011 6.  Coral Plaza    February 25, 2011
7.  Encino Terrace    February 25, 2011 8.  Century Park Plaza   February 25,
2011 9.  Westwood Place  February 25, 2011 10.  Lincoln/Wilshire     February
25, 2011

 

 


 
Schedule 1.01(7) – Page 1
   

la-1110999

--------------------------------------------------------------------------------

 

SCHEDULE 1.01(8)
 
LIST OF PROPERTY MANAGEMENT AGREEMENTS


1.  
Property Management Agreement dated, October 30, 2006, by and between Douglas
Emmett 1997, LLC, as Owner, and Douglas Emmett Management, LLC, as Agent, for
Olympic Center.



2.  
Property Management Agreement dated, October 30, 2006, by and between Douglas
Emmett 1997, LLC, as Owner, and Douglas Emmett Management, LLC, as Agent, for
Westside Towers.



3.  
Property Management Agreement dated, October 30, 2006, by and between Douglas
Emmett 1997, LLC, as Owner, and Douglas Emmett Management, LLC, as Agent, for
Valley Executive Tower.



4.  
Property Management Agreement dated, October 30, 2006, by and between Douglas
Emmett 1997, LLC, as Owner, and Douglas Emmett Management, LLC, as Agent, for
Valley Office Plaza.



5.  
Property Management Agreement dated, October 30, 2006, by and between Douglas
Emmett 1997, LLC, as Owner, and Douglas Emmett Management, LLC, as Agent, for MB
Plaza.



6.  
Property Management Agreement dated, October 30, 2006, by and between Douglas
Emmett 1997, LLC, as Owner, and Douglas Emmett Management, LLC, as Agent, for
Coral Plaza.



7.  
Property Management Agreement dated, October 30, 2006, by and between Douglas
Emmett 1997, LLC, as Owner, and Douglas Emmett Management, LLC, as Agent, for
Encino Terrace.



8.  
Property Management Agreement dated, October 30, 2006, by and between Douglas
Emmett 1997, LLC, as Owner, and Douglas Emmett Management, LLC, as Agent, for
Century Park Plaza.



9.  
Property Management Agreement dated, October 30, 2006, by and between Douglas
Emmett 1997, LLC, as Owner, and Douglas Emmett Management, LLC, as Agent, for
Lincoln/Wilshire.



10.  
Property Management Agreement dated, October 30, 2006, by and between Westwood
Place Investors, LLC, as Owner, and Douglas Emmett Management, LLC, as Agent,
for Westwood Place.







 
Schedule 1.01(8) – Page 1
   

la-1110999

--------------------------------------------------------------------------------

 



SCHEDULE 1.01(9)
 
TITLE COMPANIES
 
Company
Primary Liability
Secondary Liability
Total
Chicago Title Insurance Company
$20,000,000
$235,000,000
$255,000,000
Fidelity National Title Insurance Company
 
$236,000,000
$236,000,000
Commonwealth Land Title
 
$19,000,000
$19,000,000
TOTAL
$20,000,000
$490,000,000
$510,000,000

 




 
Schedule 1.01(9) – Page 1
   

la-1110999

--------------------------------------------------------------------------------

 

SCHEDULE 7.04
 
FINANCIAL CONDITION EVENTS
 
None.
 




 
Schedule 7.04 – Page 1
   

la-1110999

--------------------------------------------------------------------------------

 

SCHEDULE 7.05
 
PENDING LITIGATION






 
Schedule 7.05 – Page 1
   

la-1110999

--------------------------------------------------------------------------------

 

SCHEDULE 7.09
 
ENVIRONMENTAL MATTERS
 
1.           Matters listed on Schedule 8.11.
 




 
Schedule 7.09 – Page 1
   

la-1110999

--------------------------------------------------------------------------------

 

SCHEDULE 7.22
 
RENT ROLL
 
[See Attached]
 




 
Schedule 7.22 – Page
   

la-1110999

--------------------------------------------------------------------------------

 

SCHEDULE 8.11
 
LIST OF UNDERGROUND STORAGE TANKS


UNDERGROUND STORAGE TANKS


1)  
Westside Towers – One 1,000-gallon diesel fuel tank



2)  
Valley Executive Tower – One 1,000-gallon diesel fuel tank



3)  
Westwood Place – One 500-gallon diesel fuel tank



4)  
Lincoln/Wilshire – Three 10,000 gallon tanks







ABOVE GROUND STORAGE TANKS


1)  
Westside Towers – Two fuel tanks



2)  
Valley Executive Tower – One fuel tank



3)  
Westwood Place – Two fuel tanks



4)  
Lincoln/Wilshire – One fuel tank



5)  
Olympic Center – Two fuel tanks



6)  
Valley Office Plaza – One fuel tank



7)  
MB Plaza – Two fuel tanks



8)  
Encino Terrace – Two fuel tanks



9)  
Century Park Plaza – Three fuel tanks


 
Schedule 7.22 – Page 1
   

la-1110999

--------------------------------------------------------------------------------

 



 


Schedule 8.19
 
APPROVED THIRD PARTY COUNTERPARTIES
 
1.           Bank of America
 
2.           Bank of Montreal
 
3.           Barclays
 
4.           Citibank
 
5.           Credit Suisse
 
6.           Goldman Sachs
 
7.           Morgan Stanley
 
8.           PNC
 
9.           Union Bank


 
Schedule 7.22 – Page 1
   

la-1110999

--------------------------------------------------------------------------------

 



 
 
 
SCHEDULE 8.21
 
REQUIRED WORK


None.
 


 




 
Schedule 8.21 – Page 1
   

la-1110999

--------------------------------------------------------------------------------

 

SCHEDULE 9.04
 
EXISTING INDEBTEDNESS
 
1.  Non-delinquent Taxes and Other Charges in respect of the Projects.
 
2.  Security deposits and tenant improvement allowances under Approved Leases.
 
3.  Indebtedness arising under the terms of the Permitted Title Exceptions
encumbering a Project.






 
Schedule 9.04 – Page 1
   

la-1110999

--------------------------------------------------------------------------------

 

EXHIBIT A
 
[Form of Assignment and Assumption]
 
ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Loan Agreement identified below (as amended, the
“Loan Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Loan Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit included in such facilities)
and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of the Assignor (in its
capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Loan Agreement, any other documents or
instruments delivered pursuant thereto or the Loan Transactions governed thereby
or in any way based on or related to any of the foregoing, including contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned
pursuant to clauses (i) and (ii) above being referred to herein collectively as
the “Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.
 

  1.  Assignor:                   2.  Assignee:              [and is an
Affiliate of [identify Lender]1]               3. 
Borrower:
Douglas Emmett 1997, LLC, a Delaware limited liability company and Westwood
Place Investors, LLC, a Delaware limited liability company
            4. 
Administrative Agent:
Wells Fargo Bank, N.A. as the administrative agent under the Loan Agreement
            5. 
Loan Agreement:
The $510,000,000 Loan Agreement dated as of ______ __, 2011 among Douglas Emmett
1997, LLC, a Delaware limited liability company and Westwood Place Investors,
LLC (collectively, as “Borrower”), Lenders parties thereto, and Wells Fargo
Bank, N.A., as Administrative Agent
            6. 
Assigned Interest:
   

 
Aggregate Amount of Assignor’s Outstanding Loan
Amount of Loan Assigned
Proportionate Share Assigned2
$
$
%

 
Effective Date:   _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 
 
 
 

    ASSIGNOR                 [NAME OF ASSIGNOR]                 By:          
Name:         Title:                           ASSIGNEE                 [NAME OF
ASSIGNEE]                 By:           Name:         Title:                    
      Applicable Lending Office                 Address for Notices:            
                Telephone No.:   (   )       Telecopier No.:  (   )

 
 



--------------------------------------------------------------------------------

 
 

1
Select as applicable.
2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 
 


 
Exhibit A – Page 2
   

la-1110999

--------------------------------------------------------------------------------

 

 
[Consented to and]3 Accepted:
 
WELLS FARGO BANK, N.A.,
 
as Administrative Agent
 
By:___________________________
Name:
Title:
 
 [Consented to:]4
 
Douglas Emmett 1997, LLC,
 
a Delaware limited liability company


By:           Douglas Emmett Management, Inc.,
a Delaware corporation, its Manager


By:           __________________
Name:           __________________
Title:           __________________




 
Westwood Place Investors, LLC,
 
a Delaware limited liability company


By:           Douglas Emmett Management, Inc.,
a Delaware corporation, its Manager


By:           __________________
Name:           __________________
Title:           __________________
 





--------------------------------------------------------------------------------

 
3
To be added only if the consent of the Administrative Agent is required by the
terms of the Loan Agreement.

 
4
To be added only if the consent of the Borrower is required by the terms of the
Loan Agreement.


 
Exhibit A – Page 3
   

la-1110999

--------------------------------------------------------------------------------

 

ANNEX 1
 
STANDARD TERMS AND CONDITIONS FOR
 
ASSIGNMENT AND ASSUMPTION
 
1.  Representations and Warranties.
 
1.1   Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the Transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the Loan
Agreement or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.
 
1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the Transactions contemplated
hereby and to become a Lender under the Loan Agreement, (ii) it satisfies the
requirements, if any, specified in the Loan Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Loan Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Loan Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 8.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, (v) it satisfies the requirements of
an Eligible Assignee as defined in the Loan Agreement, and (vi) if it is a
Foreign Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Loan Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
 
2.   Payments.  From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
 
3.  General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of
[California].

Exhibit A – Page 1
la-1110999

--------------------------------------------------------------------------------

 

EXHIBIT B
 
[Limited Indemnity and Guarantee]
 




 
Exhibit B – Page 1
   

la-1110999

--------------------------------------------------------------------------------

 

EXHIBIT C
 
[Form of Cash Trap Account Security Agreement]
 




 
Exhibit C – Page 1
   

la-1110999

--------------------------------------------------------------------------------

 

EXHIBIT D
 
[Form of Deed of Trust]
 




 
Exhibit D – Page 1
   

la-1110999

--------------------------------------------------------------------------------

 

EXHIBIT E
 
[Form of Environmental Indemnity]
 




 
Exhibit E – Page 1
   

la-1110999

--------------------------------------------------------------------------------

 

EXHIBIT F
 
[Form of General Assignment]
 




 
Exhibit F – Page 1
   

la-1110999

--------------------------------------------------------------------------------

 

EXHIBIT G-1
 
[Form of Hedge Agreement Pledge (Required)]
 




 
Exhibit G-1 – Page 1
   

la-1110999

--------------------------------------------------------------------------------

 

EXHIBIT G-2
 
[Form of Hedge Agreement Pledge (Optional)]
 




 
Exhibit G-2 – Page 1
   

la-1110999

--------------------------------------------------------------------------------

 

EXHIBIT H
 
[Form of Note]
 
NOTE
$510,000,000.00
March ___, 2011

 
Los Angeles, California

 
FOR VALUE RECEIVED, Douglas Emmett 1997, LLC, a Delaware limited liability
company, and Westwood Place Investors, LLC, a Delaware limited liability company
(individually and collectively, jointly and severally, the “Company”), hereby
promise to pay to the order of WELLS FARGO BANK, N.A. (the “Lender”), for
account of its respective Applicable Lending Office provided for by the Loan
Agreement referred to below, at the principal office of Wells Fargo Bank, N.A.,
at 11601 Wilshire Blvd., Suite 1700, Los Angeles, California  90025, the
principal sum of FIVE HUNDRED TEN MILLION AND NO/100s Dollars
($510,000,000.00)(or such lesser amount as shall equal the aggregate unpaid
principal amount of the Loans made by the Lender to the Company under the Loan
Agreement), in lawful money of the United States of America and in immediately
available funds, on the dates and in the principal amounts provided in the Loan
Agreement, and to pay interest on the unpaid principal amount of each such Loan,
at such office, in like money and funds, for the period commencing on the date
of such Loan until such Loan shall be paid in full, at the rates and on the
dates provided in the Loan Agreement.
 
This Note is one of the Notes referred to in the Loan Agreement dated as of
March ____, 2011 (as Modified and in effect from time to time, the “Loan
Agreement”) among the Company, the lenders party thereto (including the Lender)
and Wells Fargo Bank, N.A., as Administrative Agent, evidences a Loan made by
the Lender thereunder and is secured by the Deeds of Trust.  Terms used but not
defined in this Note have the respective meanings assigned to them in the Loan
Agreement.
 
The Loan Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of the Loan upon the
terms and conditions specified therein.  The Company may prepay this Note in
whole or in part subject to and in accordance with the terms set forth in the
Loan Agreement.
 
Should the indebtedness represented by this Note or any part thereof be
collected at law or in equity, or in bankruptcy, receivership or any other court
proceeding (whether at the trial or appellate level), or should this Note be
placed in the hands of attorneys for collection upon default, the Company agrees
to pay, in addition to the principal, interest and other sums due and payable
hereon, all costs of collecting or attempting to collect this Note, including
attorneys’ fees and disbursements.
 
All parties to this Note, whether principal, surety, guarantor or endorser,
hereby waive presentment for payment, demand, protest, notice of protest and
notice of dishonor.
 
The sale, assignment, transfer or pledge of this Note by the Lender to any other
Person is subject to the restrictions set forth in Section 14.07 of the Loan
Agreement.
 
This Note shall be governed by, and construed in accordance with, the laws of
the State of California.
 
[ADD TO NOTE IN FAVOR OF WELLS FARGO COUNTERPARTY:  In the event a Wells Fargo
Hedge Agreement with a Wells Fargo Counterparty is in effect, the interest
payable under this Note shall be increased from time to time by the Additional
Interest due and payable in accordance with such Hedge Agreement.  Therefore,
this Note also evidences such amounts as may become due and payable by the
Company under such Wells Fargo Hedge Agreement, including, without limitation,
any amount payable upon or in connection with termination of such Wells Fargo
Hedge Agreement as provided by the terms thereof, all of which sums shall be
deemed to constitute “Additional Interest” evidenced hereby and payable pursuant
to this Note and in accordance with the terms and provisions of the Wells Fargo
Hedge Agreement.]
 
The Company’s obligations under this Note are joint and several.  The liability
of the Company and certain other parties for the Company’s obligations hereunder
is subject to the limitation on liability provisions of Section 14.23(a) of the
Loan Agreement.
 


 
[Signature appears on the next page.]
 




 
Exhibit H – Page 1
   

la-1110999

--------------------------------------------------------------------------------

 

 


 
IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
written above.
 


 
Douglas Emmett 1997, LLC,
 
a Delaware limited liability company


By:           Douglas Emmett Management, Inc.,
a Delaware corporation, its Manager


By:           __________________
Name:           William Kamer
Title:           Chief Financial Officer




 
Westwood Place Investors, LLC,
 
a Delaware limited liability company


By:           Douglas Emmett Management, Inc.,
a Delaware corporation, its Manager


By:           __________________
Name:           William Kamer
Title:           Chief Financial Officer
 


 




 
Exhibit H – Page 2
   

la-1110999

--------------------------------------------------------------------------------

 

EXHIBIT I
 
[Form of Project-Level Account Security Agreement]
 




 
Exhibit I – Page 1
   

la-1110999

--------------------------------------------------------------------------------

 

EXHIBIT J
 
[Form of Property Manager’s Consent]
 




 
Exhibit J – Page 1
   

la-1110999

--------------------------------------------------------------------------------

 

EXHIBIT K
 
[Form of Subordination, Non-Disturbance and Attornment Agreement]
 




 
Exhibit K – Page 1
   

la-1110999

--------------------------------------------------------------------------------

 

EXHIBIT L
 
[Form of Notice of Conversion or Continuation]
 
_________ __, 201_
 
Wells Fargo Bank, N.A., as Administrative Agent
for the Lenders party to the Loan Agreement
referred to below
11601 Wilshire Blvd., Suite 1700
Los Angeles, California  90025
Attn:
 
Ladies and Gentlemen:
 
Reference is made to that certain Loan Agreement dated as of March __, 2011 (as
Modified and in effect from time to time, the “Loan Agreement”) by and among the
undersigned, Wells Fargo Bank, N.A., as Administrative Agent, and the Lenders
party thereto.  Terms used but not defined in this Interest Election Request
have the respective meanings assigned to such terms in the Loan Agreement.
 
Pursuant to Section 4.05 of the Loan Agreement, the undersigned notifies you
that it hereby elects to Continue or Convert Loans as follows:
 
 
1.
Effective Date of Election:
_________ __, 201_

 
 
2.
Amount, Type and Interest Period of Eurodollar Loans to be Continued as
Eurodollar Loans:

 
 

Eurodollar Loans in the aggregate amount of $____________ to be Continued as
Eurodollar Loans with an Interest Period of ___ months

 
 
3.
Amount, Type and Interest Period of Base Rate Loans to be Converted to
Eurodollar Loans:

 
 

Base Rate Loans in the aggregate amount of $____________ to be Converted to
Eurodollar Loans with an Interest Period of ___ months

 
 
4.
Amount and Type of Eurodollar Loans to be Converted to Base Rate Loans:

 
 

Eurodollar Loans in the aggregate amount of $____________ to be Converted to
Base Rate Loans


 
Exhibit L – Page 1
   

la-1110999

--------------------------------------------------------------------------------

 

 
You are hereby irrevocably instructed to continue and/or convert such Loans in
accordance with the foregoing instructions.
 
The undersigned hereby certifies that no Default exists.
 
Douglas Emmett 1997, LLC,
 
a Delaware limited liability company


By:           Douglas Emmett Management, Inc.,
a Delaware corporation, its Manager


By:           __________________
Name:           William Kamer
Title:           Chief Financial Officer




 
Westwood Place Investors, LLC,
 
a Delaware limited liability company


By:           Douglas Emmett Management, Inc.,
a Delaware corporation, its Manager


By:           __________________
Name:           William Kamer
Title:           Chief Financial Officer
 


 




 
Exhibit L – Page 2
   

la-1110999

--------------------------------------------------------------------------------

 

EXHIBIT M


Wells Fargo Bank, National Association
Survey Requirements


1.     Please furnish a current survey prepared by a Registered Land Surveyor of
the jurisdiction where the land lies. We urge you to get the survey in as
quickly as possible as a priority item and to have the surveyor contact us if
there is any question whatsoever about survey requirements.


2.     All boundaries of the property must be labeled with distance and
course.  Public roads in the vicinity must be shown giving the name of the road
and highway number (if any), the right-of-way width, and the edge of the
right-of-way must be designated.


3.     The surveyor should be instructed to show on the survey the exact
location of any easement which appears on the title report to the property, and
reference to recording information of the easement if recorded. The Lender will
not approve as a title exception any easement which may interfere with the
operation or construction of the property or which is not specifically located
and defined on the survey. Therefore, the survey must show the exact location of
all easements on the property.


4.     The surveyor should be instructed to pay particular attention to locating
a corner as a beginning point. This POINT OF BEGINNING should be located and
firmly fixed with reference to some benchmark, existing natural monument, or the
intersection of two public streets.


5.     The survey should give the name of the project, the street address, the
county, state and township, range of land, lot and district of the property,
whether the property is within the limits of any municipality, and the acreage
of the property.


6.     For construction loans, an updated survey should be provided as soon as
footings are in place.


7.     For improved property, the survey shall also show the location and number
of all parking spaces, the dimensions of all improvements on said property at
ground surface level and the distance therefrom to the nearest facing exterior
property lines of the said property.


8.     The survey and the surveyor must be acceptable to the title insurer. The
Lender reserves the right to approve the surveyor.


9.    If local practice dictates, the metes and bounds description should be
contained on the survey, however, the Lender reserves the right to approve the
description.


10.   The survey shall contain a certificate to read substantially as follows:


 
Exhibit M – Page 1
   

la-1110999

--------------------------------------------------------------------------------

 



 
FORM OF CERTIFICATION


 



--------------------------------------------------------------------------------

 


 
SURVEY CERTIFICATION




The survey shall contain a certificate substantially as follows:


"To: (Name of Borrower); WELLS FARGO BANK, NATIONAL ASSOCIATION, its successors
and assigns; and (Name of Title Insurance Company)


a) This is to certify that this map or plat and the survey on which it is based
were made in accordance with the 2011 Minimum Standard Detail Requirements for
ALTA/ACSM Land Title Surveys, jointly established and adopted by ALTA and NSPS,
and includes items 2, 3, 4, 6(b), 7(a), 7(b)(1), 8, 9 (without drawing the
striping), 11(a) (to surface matters only), 13, 16, 17 (excluding proposed right
of way changes), 18, 19 and 21 of Table A thereof.  The field work was completed
on _______.


Date of Plat or Map:_____________ (Surveyor’s signature, printed name and seal
with Registration/License Number)
 


Date: ____________________________
(Signature of Surveyor)
 
 
 
 
(Surveyor's Seal)
Registered Surveyor,
 
State of: ___________________
 
 
 
Registered No. ______________
 

 






 
Exhibit M – Page 2
   

la-1110999

--------------------------------------------------------------------------------

 

SURVEY INSTRUCTIONS


In addition to the items included in the Survey Certification, the survey also
includes the following:
 
1)  
A statement that based on the U.S. Department of Housing and Urban Development,
Federal Insurance Administration Flood Hazard Boundary Map, Community Number
___________, Sheet Number ___________ revised __________, the subject property
is not located in a special flood hazard area according to the map. Furthermore,
if the property resides in two or more zones, then the survey clearly displays
the limits of each zone by graphically transposing each zone line from the map
to the survey.

 
2)  
All areas in Reciprocal Easement Agreements (“REAs”) have been denoted on the
survey. The limits of any offsite appurtenant easements are also shown on the
survey.  The limits of any REAs of offsite appurtenant and beneficial easements
to the land subject to the survey are reported, including the location of all
buildings, parking spaces, and other improvements on those lands.

 
3)  
The location of all set-back lines have been denoted on the survey.

 
4)  
The Zoning Classification is shown on the survey, including a) the Zoning
Classification and the name of that district, if any; and b) the permitted uses
within the Classification.

 
5)  
The legal description describes the same property as insured in the Title
Commitment or any exceptions have been noted.

 




 
Exhibit M – Page 3
   

la-1110999

--------------------------------------------------------------------------------

 

EXHIBIT N
 
[FORM OF LEASE INFORMATION SUMMARY]
 
LEASE INFORMATION TO BE FURNISHED AND
 
CERTIFIED TO BY THE BORROWER
Note:  If any item listed below is not referred to in the Lease, please indicate
by using the symbol “NR”; items which are not under any circumstances applicable
should be designated by the symbol “NA”.  If the Lease is the Borrower’s
standard form, this abstract should so indicate, and only the items proper to
the Lease under consideration and any deviations from the standard form need be
referred to.
 
Borrower:
 
Premises:               ___________________
___________________
 
Standard Form Lease:  Yes ____  No ____
 
Type of Lease:    Office ____  Retail ____
 
Date:
 
Article, Page
 
or Section:
 
________
 
Tenant:
 
________            1.           Trade Name:
 
________            2.           Date of Lease:
 
________            3.           Premises:
 
________                                a.           Location:
 
________                                b.           Area (sq. ft.):
        4.           Term:
 
________                                a.           Basic:
 
________                                b.           Renewals:
        5.           Rent:
 
________                                a.           Minimum Annual Rent:
 
________                                           1.           Original Term:
 
________                                           2.           Renewal Term:
 
________                                b.           Percentage Rent:  (Gross
Receipts X Rate-Base)
 
________                                           1.           Rate:
 
________                                           2.           Base:
 
________                                c.           Tax escalation:
 
________                                d.           Applicable Operating
Expense Escalation:
 
________             6.           Allowances by Landlord:
 
________                                a.           Construction Work Letter:
 
________                                b.           Other:
 
________              7.           Permitted Use:
 
________              8.           Conditions Precedent to Lease Commencement:
 
________                                a.           Key Tenant Requirements:
 
________                                b.           Completion of Tenant
Improvements:
 
________                                c.           Other:
 
9.           Construction:
 
________                                a.           Scope of Landlord’s Work:
 
________                                b.           Period for Completion of
Landlord’s Work:
 
________                                c.           Scope of Tenant’s Work:
 
________                                d.           Period for Completion of
Tenant’s Work:
 
10.           Rent Abatement or Concessions:
 
11.           Rent Setoff:
 
12.           Tenant’s Cancellation Rights:
 
________                                a.           Condemnation:
 
________                                           _________% of leased
premises:
 
________                                           _________% of common area:
 
________                                           Other:
 
________                                b.           Casualty, whether or not
restored.
 
 
________
c.
Destruction ______% of leased premises during last ________ years of _______
term.

 
________                                d.           Other:
 
________              13.           Subordination:
 
________                                a.           Subordination provided:
 
________                                b.           Conditioned on
Non-Disturbance:
 
________                                c.           Attornment:
 
________              14.           Options:
 
________                                a.           Additional Space:
 
________                                b.           Purchase:
 
________               15.           Exclusivity Rights or Other Restrictions on
Landlord:


 
Exhibit N
   

la-1110999

--------------------------------------------------------------------------------

 
 
CERTIFICATE
The undersigned (collectively, “Borrower”) hereby certifies that the foregoing
information is true and correct, that tenant’s use of the leased premises in
accordance with its lease will not violate use restrictions contained in any
other leases affecting the Premises and that the use by tenants of their
premises in accordance with their respective leases does not violate use
restrictions contained in this lease.  This Certificate is made with the intent
that it be relied upon by Wells Fargo Bank, N.A., as administrative agent, and
the Lenders that are party to that certain Loan Agreement, dated as of March
___, 2011 among Wells Fargo Bank, N.A., as Administrative Agent, certain Lenders
thereto and the Borrower.
 
Douglas Emmett 1997, LLC,
 
a Delaware limited liability company


By:           Douglas Emmett Management, Inc.,
a Delaware corporation, its Manager


By:           __________________
Name:           William Kamer
Title:           Chief Financial Officer




 
Westwood Place Investors, LLC,
 
a Delaware limited liability company


By:           Douglas Emmett Management, Inc.,
a Delaware corporation, its Manager


By:           __________________
Name:           William Kamer
Title:           Chief Financial Officer
 


 




 
Exhibit N
   

la-1110999

--------------------------------------------------------------------------------

 

EXHIBIT O
 
[Form of Controlled Account Agreement]


 
Exhibit O
   

la-1110999

--------------------------------------------------------------------------------

 

EXHIBIT P
 
[Form of Contribution Agreement]


 
Exhibit P
   

la-1110999

--------------------------------------------------------------------------------

 

EXHIBIT O
 
 [Form of Transfer Authorizer Designation Form]
 




 
Exhibit O
   

la-1110999

--------------------------------------------------------------------------------

 